

Hawaiian Electric Exhibit 10.3(h)
companylogo.gif [companylogo.gif]








AMENDED AND RESTATED
POWER PURCHASE AGREEMENT


For Firm Capacity
Renewable Dispatchable Generation




Between


PUNA GEOTHERMAL VENTURE


and


HAWAII ELECTRIC LIGHT COMPANY, INC.










DECEMBER 31, 2019




--------------------------------------------------------------------------------





AMENDED AND RESTATED POWER PURCHASE AGREEMENT
For Firm Capacity Renewable Dispatchable Generation




TABLE OF CONTENTS


ARTICLE 1 -
DEFINITIONS
...........................................................................................
3
ARTICLE 2 -
SCOPE OF AGREEMENT
........................................................................
25
ARTICLE 3 -
SPECIFIC RIGHTS AND OBLIGATIONS OF THE PARTIES .............
38
ARTICLE 4 -
SUSPENSION OR REDUCTION OF DELIVERIES ...............................
54
ARTICLE 5 -
RATE FOR PURCHASE
...........................................................................
56
ARTICLE 6 -
BILLING AND PAYMENT
.......................................................................
58
ARTICLE 7 -
CREDIT ASSURANCE AND SECURITY ...............................................
60
ARTICLE 8 -
DEFALULT
................................................................................................
63
ARTICLE 9 -
LIQUIDATED DAMAGES
.......................................................................
74
ARTICLE 10 -
COMPANY’S USE OF AND ACCESS TO FACILITY ............................
78
ARTICLE 11 -
AUDIT RIGHTS
........................................................................................
80
ARTICLE 12 -
REPRESENTATIONS, WARRANTIES AND COVENANTS .................
81
ARTICLE 13 -
INDEMNIFICATION
.................................................................................
87
ARTICLE 14 -
CONSEQUNTIAL DAMAGES
.................................................................
90
ARTICLE 15 -
INSURANCE
.............................................................................................
91
ARTICLE 16 -
SET OFF
.....................................................................................................
93
ARTICLE 17 -
DISPUTE RESOLUTION
..........................................................................
94
ARTICLE 18 -
FORCE MAJEURE
....................................................................................
95
ARTICLE 19 -
ELECTRIC SERVICE SUPPLIED BY COMPANY .................................
99
ARTICLE 20 -
ASSIGNMENTS AND FINANCING DEBT ............................................
100
ARTICLE 21 -
SALE OF FACILITY BY SELLER
...........................................................
102
ARTICLE 22 -
SALE OF ENERGY TO THIRD PARTIES ...............................................
103
ARTICLE 23 -
EQUAL EMPLOYMENT OPPORTUNITY ..............................................
104
ARTICLE 24 -
PROCESS FOR ADDRESSING REVISIONS TO PERFORMANCE
    STANDARDS
........................................................................................
105
ARTICLE 25 -
MISCELLANEOUS
...................................................................................
109








--------------------------------------------------------------------------------








ATTACHMENTS


Attachment A.
 
Facility Description
Attachment B.
 
Facility Owned by Seller
Attachment C.
 
Methods and Formulas for Measuring Performance Standards/Selected Portions of
NERC GADS
Attachment D.
 
Consultants List - Qualified Independent Engineering Companies
Attachment E.
 
Single-Line Diagram and Interface Block Diagram
Attachment F.
 
Relay List and Trip Scheme
Attachment G.
 
Company-Owned Interconnection Facilities
Attachment H.
 
Form of Bill of Sale and Assignment
Attachment I.
 
Form of Assignment of Lease and Assumption
Attachment J.
 
Energy Charge and Capacity Charge Payment Formulas
Attachment K.
 
Guaranteed Project Milestones
Attachment L.
 
Reporting Milestones
Attachment M.
 
Form of Standby Letter of Credit
Attachment N.
 
Acceptance Test General Criteria
Attachment O.
 
Control System Acceptance Test Criteria
Attachment P.
 
Sale of Facility by Seller
Attachment Q.
 
[RESERVED]
Attachment R.
 
Required Insurance
Attachment S.
 
Form of Monthly Progress Report
Attachment T.
 
[RESERVED]
Attachment U.
 
[RESERVED]
Attachment V.
 
Summary of Maintenance and Inspection Performed
Attachment W.
 
Capacity Test Procedures
Attachment X.
 
Unit Incident Report
Attachment Y.
 
Operation and Maintenance of the Facility
Attachment Z.
 
Critical Spare Parts
Attachment AA.
 
Renewable Portfolio Standards
Attachment BB.
 
Generator Acceptance Test General Criteria






--------------------------------------------------------------------------------








AMENDED AND RESTATED POWER PURCHASE AGREEMENT
For Firm Capacity Renewable Dispatchable Generation




THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT FOR FIRM CAPACITY RENEWABLE
DISPATCHABLE GENERATION (the “Agreement”) is made on December 31, 2019
(“Execution Date”), by and between HAWAII ELECTRIC LIGHT COMPANY, INC.
(hereinafter referred to as “Company”), a Hawaii corporation, with principal
offices in Hilo, State of Hawaii, and PUNA GEOTHERMAL VENTURE (hereinafter
referred to as “Seller”), a Hawaii general partnership, with principal offices
in and doing business in Honuaula, Puna, State of Hawaii.




W I T N E S S E T H:


WHEREAS, Company is an operating electric public utility on the Island of
Hawaii, subject to the State of Hawaii Public Utilities Law (Hawaii Revised
Statutes, Chapter 269) and the rules and regulations of the Hawaii Public
Utilities Commission; and


WHEREAS, the Company operates the Company System as an independent power grid
and must maximize system reliability for its customers by ensuring that
sufficient generation is available and that its system (including transmission
and distribution) meets the requirements for voltage stability, frequency
stability, and reliability standards; and


WHEREAS, Company desires to minimize fluctuations in its purchased power costs
by acquiring renewable dispatchable generation at a generally fixed energy
price; and


WHEREAS, Seller and Company have entered into a contract under which Seller has
provided through its existing geothermal electric generating plant (the
“Original Facility") firm capacity of thirty (30) megawatts (“MW”) On-peak and
twenty-two (22) MW Off-peak, and an additional five (5) MW off-peak on an
as-available basis to the Company pursuant to that certain Purchase Power
Contract For Unscheduled Energy Made Available From A Qualifying Facility dated
March 24, 1986, as amended (the “Original PPA”). Seller and Company have also
entered into that certain Power Purchase Agreement dated February 7, 2011 (the
“Expansion PPA”) to provide, through its additional geothermal facility (the
“Expansion Facility”), an additional eight (8) MW, which in combination with the
Original Facility provides firm capacity of thirty-eight (38) MW to Company (the
Original Facility and the Expansion Facility being collectively referred to as
the “Current Facility”) (the Original PPA and the Expansion PPA being
collectively referred to as the “Current PPA”);


WHEREAS, the Current PPA’s term is set to expire on December 31, 2027 and Seller
wishes to upgrade the Original Facility and make other improvements to the
Current Facility; and




EXECUTION VERSION
Puna Geothermal Venture


 
1



--------------------------------------------------------------------------------





WHEREAS, Seller and Company desire to amend and restate the Current PPA into one
power purchase agreement (this “Agreement” or “PPA”) (provided, however, that
the Current PPA shall continue to be effective with respect to certain
obligations of Seller and Company as provided herein) to extend the term of the
Current PPA, set a new fixed energy price de-linked from oil pricing, adjust the
capacity payment, facilitate the repowering of the Original Facility with
current, more modern generating equipment so that the Facility can, upon
completion of such improvements, provide up to 46 MW of renewable firm capacity
and continue to be classified as an eligible resource under Hawaii’s Renewable
Portfolio Standards Law (codified as Hawaii Revised Statutes (HRS) sections
269-91 through 269-95 (the “RPS Law”); and


WHEREAS, Seller understands the need to use commercially reasonable efforts to
maximize the overall reliability of the Facility and the Company System and
seeks this repowering and extension to further such goals; and


WHEREAS, the Facility will continue to be located at Honuaula, Puna County of
Hawaii, State of Hawaii, and is more fully described in Attachment A (Facility
Description) attached hereto and made a part hereof; and


WHEREAS, Seller desires to continue to sell to Company electric capacity and
energy generated by the Facility, and Company, at its dispatch and subject to
PUC approval, agrees to purchase such capacity and energy from Seller, upon the
terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and the respective promises
herein, Company and Seller hereby agree as follows:






EXECUTION VERSION
Puna Geothermal Venture
 
2



--------------------------------------------------------------------------------






ARTICLE 1 - DEFINITIONS


For the purposes of this Agreement, the following capitalized terms shall have
the meanings as set forth below:


“Acceptance Tests” – Shall mean the tests conducted by Seller as described in
Section 4.a (Acceptance Test) of Attachment B (Facility Owned by Seller).


“Agreement” – Shall have the meaning set forth in the first paragraph of the
first page of this agreement.


"Allowed Capacity"-- Shall have the meaning set forth in Section 5(e) of
Attachment A (Facility Description) to this Agreement.


“American National Standards Institute Code for Electricity Metering” – The
publication of the American National Standards Institute which establishes
acceptable performance criteria for new types of watthour meters, demand meters,
demand registers, instrument transformers and auxiliary devices. It states
acceptable in-service performance levels for meters and devices used in revenue
metering. It also includes information on related subjects, such as recommended
measurement standards, installation requirements and test schedules.


“Annual Maintenance Overhaul Period” – Shall have the meaning set forth in
Section 8(j) (Normal Annual Maintenance Requirements).


“Appeal Period” – Shall have the meaning set forth in Section 25.12(B)
(Non‑Appealable PUC Approval Order).


“Appraised Fair Market Value of the Facility” – Shall have the meaning set forth
in Section 3(d) (Procedure to Determine Fair Market Value of the Facility) of
Attachment P (Sale of Facility by Seller).


“Attachments” – Shall have the meaning set forth in Section 25.21 (Attachments).


“Available Capacity Factor” – Shall have the meaning set forth in Section (B)(4)
(Available Capacity Factor Formula) of Attachment J (Energy Charge And Capacity
Charge Payment Formulas).


“Available Capacity” – The maximum amount of net energy export available to the
Company at the Point of Interconnection from the Facility. The Facility will
provide the Available Capacity via telemetry and will be used as the upper
dispatch limit.


“Average Available Capacity” – Shall mean the average Available Capacity for the
period reported using the telemetry measured levels provided from the Facility
for the period being


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
3

--------------------------------------------------------------------------------





measured. Average Available Capacity for any particular month shall be one of
the data requirements of Seller required pursuant to Section 6.1 (Monthly
Invoice). Available Capacity during an Annual Maintenance Overhaul Period shall
be excluded from any calculation of Average Available Capacity.


“Business Day” – Any Day other than a Saturday, Sunday or legal holiday of
either the United States or the State of Hawaii.


“Calendar Month” – The period commencing at 12:00 a.m. on the first Day of any
month and terminating at 11:59 p.m. on the last Day of the same month.


“Capacity Charge” – The amount to be paid by Company to Seller pursuant to
Section 5.1(D) (Capacity Charge) of this Agreement for the capacity available to
the Company System from the Facility.


“Capacity Rate Inclusion Date” – The earlier of (i) the effective date of an
interim or final rate increase authorized by an interim or final order
(whichever is first) of the PUC in a Company general rate case that includes in
Company’s electric rates the additional purchased power costs (including the
costs incurred as a result of the Capacity Charge) incurred by Company pursuant
to this Agreement that are not recovered through the Energy Cost Adjustment
Clause; (ii) the date upon which Company is allowed to begin recovering such
additional purchased power costs through the Purchased Power Adjustment Clause;
(iii) the date upon which Company is allowed to begin recovering such additional
purchased power costs through the Energy Cost Adjustment Clause or (iv) the
effective date of an interim increase in rates authorized by the PUC pursuant to
HRS § 269-27.2(d) by which the Company begins recovering such additional
purchased power costs.


“Capacity Test” – The test performed by Seller in accordance with Section 5.1(E)
(Capacity Test) and Attachment W (Capacity Test Procedures) to determine
Demonstrated Firm Capacity.


“Catastrophic Equipment Failure” - A sudden unexpected failure of a major piece
of equipment which (1) substantially reduces or eliminates the capability of the
Facility to produce power, (2) is beyond the reasonable control of the Seller
and could not have been prevented by the exercise of reasonable due diligence by
the Seller, and (3) despite the exercise of all reasonable efforts, actually
requires more than sixty (60) Days to repair (if the determination of whether a
Catastrophic Equipment Failure has occurred is being made more than sixty (60)
Days after the failure) or is reasonably expected to require more than sixty
(60) Days to repair (if such determination is being made within sixty (60) Days
after the failure).


“Cause” – Shall have the meaning set forth in Section 3.3(A)(2) (Demonstration
of Loading and Unloading Ramp Rates).


“Change in Control”: Shall have the meaning set forth in Section 1(b) (Change in
Ownership Interests and Control of Seller) of Attachment P (Sale of Facility by
Seller) to this Agreement.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
4

--------------------------------------------------------------------------------





“Claim” – Any claim, suit, action, demand or proceeding.


"Claiming Entity" – Shall mean Seller and any direct or indirect owner of a
membership and/or ownership interest in Seller which is eligible to claim a
Refundable Tax Credit or Non-Refundable Tax Credit in a given year.


“Closing Date” – The date on which the closing of long-term construction
financing of the Facility under the Financing Documents occurs.


“Commercial Operation” – Upon satisfaction of the following conditions, the
Facility shall be considered to have achieved Commercial Operation on the Day
specified in Seller's written notice described below: (i) satisfactory
completion of the Conditions Precedent and the requirements of Section 5.1(E)
(Capacity Test) and Attachment W (Capacity Test Procedures), (ii) the Acceptance
Test has been passed, (iii) the Transfer Date has occurred, (iv) Seller has
complied with the Required Models requirements of Section 6 (Modeling) of
Attachment B (Facility Owned by Seller), and (v) Seller provides Company with
written notice that (aa) Seller is ready to declare the Commercial Operation
Date based on actual operation of the Facility at an electric output level of at
least ninety percent (90%) of the Contract Firm Capacity, and (bb) the
Commercial Operation Date will occur within 24 hours (i.e., the next Day).


“Commercial Operation Date” – The date on which the Facility first achieves
Commercial Operation.


“Commercial Operation Date Deadline” – The date described as such in
Section 3.2(A)(3) (Commercial Operation Date Deadline).


“Company” – Shall mean Hawaii Electric Light Company, Inc., a Hawaii
corporation.


“Company Dispatch” – Company’s right, through supervisory equipment or
otherwise, to direct or control the energy output of the Facility consistent
with this Agreement. This includes net MW output (active power) from the minimum
dispatch limit to Available Capacity, reactive power, voltage target, the droop
setting, the ramp rate, and other characteristics of such electric energy output
whose parameters are normally controlled or accounted for in a utility
dispatching system. The Company shall also provide determination to take
Facility equipment, in whole or in part.


“Company Site Representative” – Company’s representative as described in Section
10.5 (Company Site Representative).


“Company System” – The electric system owned and operated by Company (to include
any non-utility owned facilities) consisting of power plants, transmission and
distribution lines, and related equipment for the production and delivery of
electric power to the public.
“Company System Operator” – The individual(s) designated by job position(s) as
Company’s representative(s) to act on behalf of Company on all issues regarding
the daily dispatch of all generation being supplied to the Company System.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
5

--------------------------------------------------------------------------------







"Company-Owned Interconnection Facilities" -- Shall have the meaning set forth
in Section 1(a) (General) of Attachment G (Company-Owned Interconnection
Facilities).


“Competitive Bidding Framework” – The Framework for Competitive Bidding
contained in Decision and Order No. 23121 issued by the Public Utilities
Commission on December 8, 2006 and any subsequent orders providing for
modifications from those set forth in the order issued December 8, 2006.


“Conditions Precedent” – The conditions listed in Section 2.3(A) (Seller
Conditions Precedent).


“Consent to Assignment” – Shall have the meaning in Section 20.2 (Company’s
Consent and Acknowledgment).


“Consents” – All necessary consents to be executed in favor of Company in order
for Company to establish, exercise and enforce its rights under the Security
Agreement, the Mortgage, and the other Security Documents, as such consents may
be amended from time to time in accordance with the terms thereof.


“Consumer Advocate” – The Division of Consumer Advocacy of the Department of
Commerce and Consumer Affairs of the State of Hawaii which represents the
interests of consumers in proceedings involving the Company.


“Consumer Price Index” – The Consumer Price Index for All Urban Consumers
(CPI‑U).


“Contract Firm Capacity” –46,000 kilowatts (46 MW) of reliable electrical
capacity made available to Company from the Facility at the Metering Point
subject to Company Dispatch.


“Contract Year” – A twelve (12) Calendar Month period which begins on the first
Day of the month coincident with or (in the event the Commercial Operation Date
is not the first Day of a Calendar Month) next following the Commercial
Operation Date and, thereafter during the Term, each anniversary thereof;
provided, however, that, in the event the Commercial Operation Date is not the
first Day of the Calendar Month, the initial Contract Year shall also include
the Days from the Commercial Operation Date to the first Day of the succeeding
month.


“Control System Acceptance Test” – A test coordinated and conducted by Seller
and witnessed by Company, within ten (10) Days of successful completion of the
Generator Acceptance Test and within two (2) Days of successful completion of
the Control System Points List and in accordance with criteria and test
procedures determined by Company and Seller as set forth in Attachment O
(Control System Acceptance Test Criteria), to determine conformance with
Seller’s obligations in Section 2 (Control of Facility) of Attachment Y
(Operation and Maintenance of the Facility) and Good Engineering and Operating
Practices. Successful completion of the Control System Acceptance Test shall be
a condition precedent for the Commercial Operation Date.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
6

--------------------------------------------------------------------------------







“Control System Points List” – The Control System Points List includes, but is
not limited to, all of the Facility’s equipment and generation
performance/quality parameters that will be monitored, alarmed and/or controlled
by Company’s SCADA throughout the Term of this Agreement.


Examples of the Control System Points List include:


•
Seller’s substation/equipment status – breaker open/closed status, equipment
normal/alarm operating status, running/stopped, etc.

•
Seller’s generation data (analog values) – generators, voltage, current, MW,
MVAR, etc.

•
Seller’s generation performance (status and/or analog values) – available ramp
rate, generator frequency, etc.

•
Dispatch Active Power control interface – MW setpoint, Available Capacity,
Minimum dispatch limit, etc.

•
Reactive Power control interface – reactive power mode (AVR, PF, constant MVAR),
voltage kV setpoint feedback, voltage raise/lower, etc.



This Control System Points List is necessary for the effective operation of the
Company System and will be tested during the Control System Acceptance Test.


“Current Facility” – Shall have the meaning set forth in the RECITALS to this
Agreement.


“Current PPA” – Shall mean, collectively, the Original PPA and the Expansion
PPA.


“Daily Delay Damages” – Shall have the meaning set forth in Section 2.4(D)(1)(b)
(Daily Delay Damages).


“Day” – A calendar day.


“Demonstrated Firm Capacity” – The amounts of capacity that Seller demonstrates
for the Facility in accordance with Section 5.1(E) (Capacity Test) and in
accordance with the procedures set forth in Attachment W (Capacity Test
Procedures), but not to exceed the Contract Firm Capacity.


“Development Period Security” – Shall have the meaning set forth in Section
7.1(B) (Development Period Security).


"Disconnection Event"-- Shall have the meaning set forth in Section 4(a) of
Attachment B (Facility Owned by Seller) to this Agreement.


“Dispatch Forecast” – The notice given to Seller by Company in accordance with
Section 3.3(A)(3) (Dispatch Forecast).




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
7

--------------------------------------------------------------------------------





“Dispatch Range” – The range of real power output through which the Facility can
be dispatched by remote control under Company’s EMS, in accordance with and as
described in Section 3.3 (A) (Dispatch of Facility Power). Notwithstanding
anything to the contrary, the Dispatch Range shall be between Minimum Load
Capability of 20 MW and the Available Capacity of the Facility.


“Dispute” – Shall have the meaning set forth in Section 17.1 (Good Faith
Negotiations).


“DoH” – The State of Hawaii Department of Health.


“Dollars” – The lawful currency of the United States of America.


“DPR” – Shall have the meaning set forth in Section 17.2(A) (Mediation).


“EAF” or “Equivalent Availability Factor” – The ratio (in percent) calculated in
accordance with the formula, terms and concepts defined by NERC GADS, as set
forth in Attachment C (Methods and Formulas for Measuring Performance
Standards/Selected Portions of NERC GADS), based on the Net Maximum Capacity of
the Facility, unless otherwise defined in this Agreement.


“Effective Date” – Shall mean the last to occur of (i) the Non-appealable PUC
Approval Order Date and (ii) the date that the Interconnection Requirements
Amendment (if required pursuant to Section 2.2(D) of this Agreement) is executed
and delivered as such date is set forth in the Interconnection Requirements
Amendment.


“EFOR” or “Equivalent Forced Outage Rate” – The ratio (in percent) calculated in
accordance with the formula, terms and concepts defined by NERC GADS, as set
forth in Attachment C (Methods and Formulas for Measuring Performance
Standards/Selected Portions of NERC GADS), based on the Net Maximum Capacity of
the Facility, unless otherwise defined in this Agreement.


“EMS” or “Energy Management System” – The real-time, computer-based control
system, or any successor thereto, used by Company to manage the supply and
delivery of electric energy to its consumers. It provides the Company System
Operator with an integrated set of manual and automatic functions necessary for
the operation of the Company System under both normal and emergency conditions.
The EMS provides the interfaces for the Company System Operator to perform
real-time monitoring and control of the Company System, including but not
limited to monitoring and control of the Facility for system balancing,
supplemental frequency control and economic dispatch as prescribed in this
Agreement.


“Energy Charge” – The amount to be paid by Company to Seller pursuant to
Section 5.1(C) (Energy Charge) of this Agreement for the Net Electric Energy
Output.


“Energy Cost Adjustment Clause” – Company’s cost recovery mechanism for fuel and
purchased energy costs approved by the PUC in conformance with Hawaii
Administrative Rules §


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
8

--------------------------------------------------------------------------------





6-60-6, whereby the base electric energy rates charged to retail customers are
adjusted to account for fluctuations in the costs of fuel and purchased energy
or such successor provision that may be established from time to time.


“Environmental Credits” – Any environmental credit, offset, or other benefit
allocated, assigned or otherwise awarded by any Governmental Authority,
international agency or non-governmental renewable energy certificate accounting
and verification organization to Company or Seller based in whole or in part on
the fact that Facility is a non-fossil fuel facility. Such Environmental Credits
shall include, but not be limited to, the non-energy attributes of renewable
energy including, but not limited to, any avoided emissions of pollutants to the
air, soil, or water such as sulfur dioxide, nitrogen oxides, carbon monoxide,
particulate matter, and hazardous air pollutants; any other pollutant that is
now or may in the future be regulated under the pollution control laws of the
United States; and avoided emissions of carbon dioxide and any other greenhouse
gas, along with the renewable energy certificate reporting rights to these
avoided emissions, but in all cases shall not mean any existing and future tax
credits (however those tax credits may be styled, including, without limitation,
energy, production, investment and other such tax credits or abatements or any
other or similar tax benefits under federal, state or local tax laws), including
any cash grants available in lieu of tax credits.


“Environmental Policy” – Shall mean, collectively, that certain Hawaiian
Electric Companies' Procurement of Biofuel from Sustainably Produced Feedstock
(prepared by Hawaiian Electric and NRDC, dated August 2013) and the Roundtable
on Sustainable Biofuels (RSB) Principles and Criteria for Sustainable Biofuel
Production (prepared by the Roundtable on Sustainable Biofuels 2010) (RSB
reference code: [RSB-STD-01-001 (Version 2.0)]).


“Exclusive Negotiation Period” – Shall have the meaning set forth in Section
2(b) (Negotiations) of Attachment P (Sale of Facility by Seller).


“Expansion Facility” – Shall have the meaning set forth in the RECITALS to this
Agreement.


“Expansion PPA” – Shall mean that certain Power Purchase Agreement dated
February 7, 2011, by and between Seller and Company.


“Event of Default” – An event or occurrence specified in Section 8.1(A) (Default
by Seller) or Section 8.1(B) (Default by Company).


“Execution Date” – The date referred to in the first paragraph of the first page
of this Agreement.


“Extension Term” – Shall have the meaning set forth in Section 2.2(A) (Term).
“Facility” –Seller’s renewable geothermal electric energy generating facility
that is the subject of this Agreement and as more fully described in Attachment
A (Facility Description), including the Seller-Owned Interconnection Facilities,
Geothermal Resource production and


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
9

--------------------------------------------------------------------------------





reinjection facilities and all other facilities necessary for proper operation
of the Facility, the Site, the Land Rights and all other real property,
equipment, fixtures and personal property owned, leased, controlled, operated or
managed in connection with the production and delivery of electric energy by
Seller to the Company System. For purposes of clarification and prior to the
inclusion of the 8MW Upgrade, the “Current Facility” is comprised of the
Original Facility and the Expansion Facility (as referred to and described in
the Recitals to this Agreement).


“Facility Description” – Shall have the meaning set forth in Attachment A
(Facility Description).


“FASB” – Shall have the meaning set forth in Section 3.2(I)(1) (Financial
Compliance).
 
“FASB ASC 810” – Shall have the meaning set forth in Section 3.2(I)(1)
(Financial Compliance).


“FASB ASC 842” – Shall have the meaning set forth in Section 3.2(I)(1)
(Financial Compliance).


“Financial Compliance Information” – Shall have the meaning set forth in
Section 3.2(I)(1) (Financial Compliance).


"Financial Termination Costs": Shall have the meaning set forth in Section 6
(Make Whole Amount) of Attachment P (Sale of Facility by Seller).


"Financing Debt" – The financing obligations of Seller to any lender pursuant to
the Financing Documents, including without limitation, principal of, premium and
interest on indebtedness, fees, expenses or penalties, amounts due upon
acceleration, prepayment or restructuring, swap or interest rate hedging
breakage costs and any claims or interest due with respect to any of the
foregoing.


“Financing Documents” – The loan and credit agreements, notes, indentures,
security agreements and other agreements, documents and instruments relating to
the Financing Debt for the construction financing and permanent financing
(including refinancing and amendments) entered into by Seller for the Facility,
as the same may be modified or amended from time to time in accordance with the
terms thereof.


“Financing Parties” – Any and all lenders and equity investors, other than the
Guarantor(s), or any person affiliated with the Guarantor(s), providing the
Financing Debt for the construction financing or permanent financing (including
refinancing) for the Facility and any and all nominees, trustees and collateral
agents associated therewith. For purposes of any notices herein required to be
delivered by Company to the Financing Parties, it shall be sufficient for
Company to deliver such notices to the Party designated under the Financing
Documents as the collateral agent, agent, trustee or nominee for such Financing
Parties.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
10

--------------------------------------------------------------------------------





“Force Majeure” – An event that satisfies the requirements of Section 18.1
(Definition of Force Majeure), Section 18.2 (Events that Could Qualify as Force
Majeure) and Section 18.3 (Exclusions from Force Majeure).


“Forced Outage” – Consistent with NERC GADS, an unplanned deration or reduction
in available energy output.
 
“Geothermal Resource” – The usable brine recovered by Seller by the Facility
from beneath the surface of Site which has been heated by the magma from the
Kapoho Geothermal Reservoir and used by Seller’s generators to produce electric
energy.


“Geothermal Resource Report” – The annual Geothermal Resource report and plan
which shall be delivered in a format acceptable to Company pursuant to Section
2.3.(A)(2)(ii) (Executed Project Documents) which demonstrates Seller’s report
and plan to safely secure the adequate Geothermal Resource sufficient to support
the operation of the Facility pursuant to the terms and conditions of the
Agreement for the Term.


“Generator Acceptance Test” – A test conducted by Seller and, at Company's
option, witnessed by Company within ten (10) Days of successful completion of
the Interconnection Acceptance Test and in accordance with criteria and test
procedures determined by Company and Seller as set forth in Attachment BB
(Generator Acceptance Test General Criteria), to determine conformance with
Seller’s obligations in the specific subsections of Attachment B (Facility Owned
by Seller) and Good Engineering and Operating Practices. Successful completion
of the Generator Acceptance Test shall be a condition precedent for the
performance of the Control System Acceptance Test and achieving the Commercial
Operation Date.


“Good Engineering and Operating Practices” – The practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
for similarly situated U.S. facilities, considering Company’s isolated island
setting, that at a particular time, in the exercise of reasonable judgment in
light of the facts known or that reasonably should be known at the time a
decision is made, would be expected to accomplish the desired result in a manner
consistent with law, regulation, reliability for an island system, safety, and
expedition. With respect to the Facility, Good Engineering and Operating
Practices include, but are not limited to, taking reasonable steps to ensure
that:


1.
Adequate materials, Geothermal Resources and supplies are available to meet the
Facility’s needs under normal conditions and reasonably foreseeable abnormal
conditions.



2.
Sufficient operating personnel are available and are adequately experienced and
trained to operate the Facility properly, efficiently and within manufacturer’s
guidelines and specifications and are capable of responding to emergency
conditions.





EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
11

--------------------------------------------------------------------------------





3.
Preventive, predictive, routine and non-routine maintenance and repairs are
performed on a basis that ensures reliable, long-term and safe operation, and
are performed by knowledgeable, trained and experienced personnel utilizing
proper equipment, tools, and procedures.



4.
Appropriate monitoring and testing is done to ensure that equipment is
functioning as designed and to provide assurance that equipment will function
properly under both normal and reasonably foreseeable abnormal conditions.



5.
Equipment is operated in a manner safe to workers, the general public and the
environment and in accordance with equipment manufacturer’s specifications,
including, without limitation, defined limitations such as steam pressure,
temperature, moisture content, chemical content, quality of make-up water,
operating voltage, current, frequency, rotational speed, polarity,
synchronization, control system limits, etc.



6.
Facility design and operation meets the Contract Firm Capacity under natural
conditions reasonably anticipated to occur during the life of this Agreement
including consideration of probable seismic events, tropical storms, hurricanes,
and volcanic eruptions.



"Governmental Approvals" -- All permits, licenses, approvals, certificates,
entitlements and other authorizations issued by Governmental Authorities, as
well as any agreements with Governmental Authorities, required to fulfill its
obligations under this Agreement, including the construction, ownership,
operation and maintenance of the Facility and the Company‑Owned Interconnection
Facilities, and all amendments, modifications, supplements, general conditions
and addenda thereto .


“Governmental Authority” – Any federal, state, local or municipal governmental
body; any governmental, quasi-governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power; or any court or governmental tribunal.


“Guaranteed Milestones” – Each of the events described as Guaranteed Milestones
in Attachment K (Guaranteed Project Milestones).


“Hawaii General Excise Tax” – The tax on gross income codified under Hawaii
Revised Statutes Chapter 237 and administered by the State of Hawaii Department
of Taxation and all other similar taxes imposed by any Governmental Authority
with respect to payments in the nature of a gross receipts tax, sales tax,
privilege tax or the like, but excluding federal or state net income tax.


"Hawaii Investment Tax Credit" – Shall mean a credit against Hawaii source
income for which Seller is eligible on the Commercial Operation Date or
thereafter because of investment in renewable energy technologies incorporated
into the Facility.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
12

--------------------------------------------------------------------------------







"Hawaii Production Tax Credit" – Shall mean a credit against Hawaii source
income for which Seller is eligible on the Commercial Operation Date or
thereafter because of the energy produced by the Facility.


"Hawaii Renewable Energy Tax Credit" – Shall mean any favorable Hawaii tax
treatment for either Seller's investment in the renewable energy technologies
incorporated into the Facility or for the energy produced by the Facility.


“HEI” – Hawaiian Electric Industries, Inc., a Hawaii corporation.


“HERA” – The Hawaii Electricity Reliability Administrator.


“HERA Law” – Act 166 (Haw. Leg. 2012), which was passed by the 27th Hawaii
Legislature in the form of S.B. No. 2787, S.D. 2, H.D.2, C.D.1 on May 2, 2012
and signed by the Governor on June 27, 2012.  The effective date for the law is
July 1, 2012.  The HERA Law authorizes (i) the PUC to develop, adopt, and
enforce reliability standards and interconnection requirements, (ii) the PUC to
contract for the performance of related duties with a party that will serve as
the HERA, and (iii) the collection of a Hawaii electricity reliability surcharge
to be collected by Hawaii's electric utilities and used by the HERA. 
Reliability standards and interconnection requirements adopted by the PUC
pursuant to the HERA Law will apply to any electric utility and any user, owner,
or operator of the Hawaii electric system.  The PUC also is provided with the
authority to monitor and compel the production of data, files, maps, reports, or
any other information concerning any electric utility, any user, owner or
operator of the Hawaii electric system, or other person, business, or entity,
considered by the PUC to be necessary for exercising jurisdiction over
interconnection to the Hawaii electric system, or for administering the process
for interconnection to the Hawaii electric system.


“HST” – Hawaii Standard Time.


“HRS” – Means the Hawaii Revised Statutes, as may be amended.


“Indemnified Company Party” – Shall have the meaning set forth in Section
13.1(A) (Indemnification of Company, Indemnification Against Third Party
Claims).


“Indemnified Seller Party” – Shall have the meaning set forth in Section 13.2(A)
(Indemnification of Seller, Indemnification Against Third Party Claims).


“Independent Engineering Assessment” – The determination and recommendations
made by a Qualified Independent Engineering Company regarding the operation and
maintenance practices of Seller at the Facility pursuant to Section 3.2(A)(5)(c)
(Process for Resolving Disagreements) and Section 3.3(B)(1) (Implementation of
Independent Engineering Assessment).


“Independent Evaluator” – The person selected to resolve a dispute under Section
24.10 (Dispute).


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
13

--------------------------------------------------------------------------------







“Initial Term” – Shall have the meaning set forth in Section 2.2(A) (Term).


“Interconnection Acceptance Test” – A test conducted by Seller and witnessed by
Company, within thirty (30) Days of completion of all Interconnection Facilities
and in accordance with criteria and test procedures determined by Company and
Seller as set forth in Attachment N (Acceptance Test General Criteria), to
determine conformance with Seller’s obligations in Attachment B (Facility Owned
by Seller) and Good Engineering and Operating Practices. Successful completion
of the Interconnection Acceptance Test shall be a condition precedent for the
performance of the Generator Acceptance Test and achieving the Commercial
Operation Date.


“Interconnection Facilities” – The equipment and devices required to permit the
Facility to operate in parallel with, and deliver electric energy to the Company
System and provide reliable and safe operation of, and power quality on, the
Company System (in accordance with the PUC’s General Order No. 7, Company
tariffs, operational practices and planning criteria), such as, but not limited
to, transmission lines, transformers, switches, circuit breakers and
telecommunication, as may be further described in the Attachment B (Facility
Owned by Seller) and Attachment G (Company-Owned Interconnection Facilities).
Interconnection Facilities includes Company-Owned Interconnection Facilities and
Seller-Owned Interconnection Facilities.


“Interconnection Requirements Amendment” - Shall have the meaning set forth in
Section 2.2(D) of this Agreement.


“Interconnection Requirements Study” or “IRS” – A study, performed in accordance
with the terms of the IRS Letter Agreement and with Section 1.c. (IRS) of
Attachment G (Company-Owned Interconnection Facilities) to assess, among other
things, (a) the system requirements and equipment requirements to interconnect
the Facility with the Company System, (b) the Performance Standards of the
Facility, and (c) an estimate of interconnection costs and project schedule for
interconnection of the Facility.


“Interconnection Requirements Study Letter Agreement” or “IRS Letter Agreement”
– The letter agreement and any written, signed amendments thereto, between
Company and Seller that describes the scope, schedule, and payment arrangements
for the Interconnection Requirements Study.


"Interface Block Diagram"-- The visual representation of the signals between
Seller and Company, including but not limited to, RTU points, digital fault
recorder settings, telecommunications and protection signals.


“kVAr” – Kilovar(s).


“kVArh” – Kilovarhour(s).




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
14

--------------------------------------------------------------------------------





“kW” – Kilowatt(s). Unless expressly provided otherwise, all kW values stated in
this Agreement are alternating current values and not direct current values.


“kWh” – Kilowatthour(s).


“Land Rights” – All easements, rights of way, licenses, leases, surface use
agreements and other interests or rights in real estate.


“Laws” – Shall have the meaning set forth in Section 3.2(E) (Compliance with
Laws).


“Letter of Credit” – Shall have the meaning set forth in Section 7.1(E) (Form of
Security).


“Liquidated Damages” – Any of the damages provided for in Article 9 (Liquidated
Damages).


“Losses” – Any and all direct, indirect or consequential damages, fines,
penalties, deficiencies, losses, liabilities (including settlements and
judgments), costs, expenses (including reasonable attorneys' fees and court
costs) and disbursements.


“Malware” - Computer software, code or instructions that: (a) intentionally, and
with malice intent by a third party, adversely affect the operation, security or
integrity of a computing, telecommunications or other digital operating or
processing system or environment, including without limitation, other programs,
data, databases, computer libraries and computer and communications equipment,
by altering, destroying, disrupting or inhibiting such operation, security or
integrity; (b) without functional purpose, self-replicate written manual
intervention; (c) purport to perform a useful function but which actually
performs either a destructive or harmful function, or perform no useful function
other than utilize substantial computer, telecommunications or memory resources
with the intent of causing harm; or (d) without authorization collect and/or
transmit to third parties any information or data; including such software, code
or instructions commonly known as viruses, Trojans, logic bombs, worms, adware
and spyware.


“Management Meeting” – Shall have the meaning set forth in Section 17.1 (Good
Faith Negotiations).


“Major Generating Equipment Overhaul” – Overhaul, replacement or other major
scheduled maintenance of the major generating equipment component of the
Facility, e.g., combustion turbine, internal combustion engine, electrical
generator conducted (i) in accordance with the equipment manufacturer’s
recommendations or (ii) otherwise in the judgment of Seller in accordance with
Good Engineering and Operating Practices.


“Metering Point(s)” – The physical point(s) located on the high voltage side of
the step up transformer(s), as depicted in Attachment E (Single-Line Diagram And
Interface Block Diagram), at which Company’s metering is connected to the
Facility for the purpose of measuring the output of the Facility in kW, kWh,
kVAr and kVArh.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
15

--------------------------------------------------------------------------------







“Milestone Date(s)” – The date(s) in Attachment K (Guaranteed Project
Milestones) and Attachment L (Reporting Milestones) for completion of the
applicable Milestone Event(s).


“Milestone Delay Damages” – Shall have the meaning set forth in Section
2.4(D)(1)(a) (Milestone Delay Damages).


“Milestone Date Delay LD Period” – Shall have the meaning set forth in Section
2.4(D)(1)(a) (Milestone Delay Damages).


“Milestone Events” – The Guaranteed Milestones and the Reporting Milestones,
collectively.


“Minimum Load Capability” – Shall have the meaning set forth in Section 3.f
(Minimum Load Capability)_of Attachment B (Facility Owned by Seller).


“Minimum Purchase Requirement” – For the first 18 Contract Years, the minimum
MWh energy purchase requirement obligation by Company as described in Section
3.3(A)(3) (Annual Minimum MWh Dispatch Requirement).


“Monthly Invoice” – Shall have the meaning set forth in Section 6.1 (Monthly
Invoice).


“Monthly Progress Report” – Shall have the meaning set forth in Section
3.2(A)(7) (Monthly Progress Reports).


"MVAR” – Megavar(s).


“MW” – Megawatt(s).


“MWh” – Megawatthour(s).


“NERC GADS” or “North American Electric Reliability Council Generating
Availability Data System” – The data collection system called “Generating
Availability Data System” which is utilized by the North American Electric
Reliability Council, a voluntary organization formed by the electric utility
industry to promote the reliability and adequacy of the bulk power supply of the
electric utility systems in North America. For purposes of this Agreement, the
most current version of NERC GADS (selected portions of which are attached
hereto as Attachment C (Methods and Formulas for Measuring Performance
Standards/Selected Portions of NERC GADS)) shall be used whenever reference is
made to NERC GADS. In the event that the definition of a term contained in this
Article 1 (Definitions) is inconsistent with the definition of the term under
NERC GADS, the definition contained in this Article 1 (Definitions) shall
control.


“Net Electric Energy Output” – For any period of time, the total electric energy
output of the Facility in kWh (net of auxiliaries and transformer losses)
delivered to Company as measured at the Metering Point of the Facility.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
16

--------------------------------------------------------------------------------







“Net Maximum Capacity” – The maximum capacity the Facility can sustain over a
specified period of time when not restricted by seasonal or other deratings less
capacity utilized for the Facility’s station service or auxiliaries and less
transformer losses, as measured at the Metering Point.


“Non-appealable PUC Approval Order” – Shall have the meaning set forth in
Section 25.12(B) (Non-appealable PUC Approval Order).


“Non-appealable PUC Approval Order Date” – Shall have the meaning set forth in
Section 25.12(D) (Non-appealable PUC Approval Order Date).


"Non-Refundable Tax Credit" – Shall mean any U.S. Federal Tax Credit and State
of Hawaiʻi Tax Credit (including both a Hawaii Investment Tax Credit and a
Hawaii Production Tax Credit) for which the federal government or State of
Hawaii is not required to refund any tax credit which exceeds the tax payments
due to the federal government or State of Hawaiʻi by the Claiming Entity or to
provide a cash rebate in lieu of such credit to the Claiming Entity.


“Operating Period Security” – Shall have the meaning set forth in Section 7.1(D)
(Operating Period Security).


“Original Facility” – Shall have the meaning set forth in the RECITALS to this
Agreement.


“Original PPA” – Shall mean that certain Purchase Power Contract For Unscheduled
Energy Made Available From A Qualifying Facility dated March 24, 1986, as
amended, by and between Seller, as successor in interest to Thermal Power
Company, and Company.


“Ownership Control” – Shall have the meaning set forth in Section 1.(b) (Change
in Ownership Interests and Control) of Attachment P (Sale of Facility By
Seller).


“Ownership Interest” – Shall have the meaning set forth in Section 1.(b) (Change
in Ownership Interests and Control) of Attachment P (Sale of Facility By
Seller).


“Party” – Each of Seller or Company.


“Parties” – Seller and Company, collectively.


“Performance Standards” – The various performance standards for the operation of
the Facility and the delivery of electric energy from the Facility to the
Company specified in Section 3 (Performance Standards) of Attachment B (Facility
Owned by Seller), as such standards may be revised from time to time pursuant to
Article 24 (Process for Addressing Revisions to Performance Standards) of this
Agreement.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
17

--------------------------------------------------------------------------------





“Performance Standards Information Request” – A written notice from Company to
Seller proposing revisions to one or more of the Performance Standards then in
effect and requesting information from Seller concerning such proposed
revision(s).


“Performance Standards Modifications” – For each Performance Standards Revision,
any capital improvements, additions, enhancements, replacements, repairs or
other operational modifications to the Facility and/or to changes in Seller's
operations or maintenance practices necessary to enable the Facility to achieve
the performance requirements of such Performance Standards Revision.


“Performance Standards Pricing Impact” – Any adjustment in rates for purchase
set forth in Article 5 (Rates for Purchase) in $/kWh and/or $/kW per month
necessary to specifically reflect the recovery of the net costs and/or net lost
revenues specifically attributable to any Performance Standards Modification
necessary to comply with a Performance Standard Revision, which shall consist of
the following: (i) recovery of any capital investment (aa) made over a cost
recovery period starting after the Performance Standards Revision is made
effective following a PUC Performance Standards Revision Order through the end
of the Initial Term and (bb) based on a proposed capital structure that is
commercially reasonable for such an investment and the return on investment is
at market rates for such an investment or similar investment); (ii) recovery of
reasonably expected net additional operating and maintenance costs; and (iii) an
adjustment in pricing necessary to compensate Seller for reasonably expected
reductions, if any, in the delivery of electric energy to Company under this
Agreement, which shall consist of (yy) an increase in payments necessary to
compensate Seller for expected reduced electric energy payments under this
Agreement; and (zz) to the extent applicable, an increase in payments necessary
to compensate Seller for reasonably expected reductions in receipt of Production
Tax Credits (pursuant to Section 45 of the Internal Revenue Code) calculated on
an after-tax basis.


“Performance Standards Proposal” – A written communication from Seller to
Company detailing the following with respect to a proposed Performance Standards
Revision: (i) a statement as to whether Seller believes that it is technically
feasible to comply with the Performance Standards Revision and the basis
therefor; (ii) the Performance Standards Modifications proposed by Seller to
comply with the Performance Standards Revision; (iii) the capital and
incremental operating costs of any necessary technical improvements, and any
other incremental net operating or maintenance costs associated with any
necessary operational changes, and any expected lost revenues associated with
expected reductions in electric energy delivered to Company; (iv) the
Performance Standards Pricing Impact of such costs and/or lost revenues;
(v) information regarding the effectiveness of such technical improvements or
operational modifications; (vi) proposed contractual consequences for failure to
comply with the Performance Standard Revision that would be commercially
reasonable under the circumstances; and (vii) such other information as may be
reasonably required by Company to evaluate Seller's proposals. A Performance
Standards Proposal may be issued either in response to a Performance Standards
Information Request or on Seller's own initiative.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
18

--------------------------------------------------------------------------------





“Performance Standards Revision” – A revision, as specified in a Performance
Standards Information Request or a Seller-initiated Performance Standards
Proposal, to the Performance Standards in effect as of the date of such request
or proposal.


“Performance Standards Revision Document” – A document specifying one or more
Performance Standards Revisions and setting forth the changes to the Agreement
necessary to implement such Performance Standards Revision(s). A Performance
Standards Revision Document may be either a written agreement executed by
Company and Seller or as directed by the Independent Evaluator pursuant to
Section 24.10 (Dispute) of this Agreement, in the absence of such written
agreement.


“Point of Interconnection” – The point of delivery of energy output supplied by
Seller to Company, depicted on Attachment E (Single-Line Diagram And Interface
Block Diagram), where the facilities owned by Seller interconnect with the
facilities owned by Company. Seller shall own and maintain the facilities from
the Facility to the Point of Interconnection. Company shall own and maintain the
facilities from the Point of Interconnection to the Company System. The Point of
Interconnection will be identified in the IRS and set forth in Attachment E
(Single-Line Diagram And Interface Block Diagram).


“Post-COD Termination Damages” – Shall have the meaning set forth in Section
9.3(B) (Post-COD Termination Damages).


“Pre-COD Termination Damages” – Shall have the meaning set forth in Section
9.3(A) (Pre-COD Termination Damages).


“Prime Rate” – The United States "prime rate" of interest, as published from
time to time by The Wall Street Journal in the “Money Rates” section of its
Western Edition Newspaper. The Prime Rate shall change without notice with each
change in the prime rate reported by The Wall Street Journal, as of the date
such change is reported. Any such rate is a general reference rate of interest,
may not be related to any other rate, may not be the lowest or best rate
actually charged by any lender to any customer or a favored rate and may not
correspond with future increases or decreases in interest rates charged by
lenders or market rates in general.


“Project” – The Facility, including the 8MW Upgrade, as described in Attachment
A (Facility Description).


“Project Costs Incurred” – The aggregate amount expended or incurred by Seller
with regard to the acquisition, development and construction of the Facility and
the financing thereof, including without limitation (and without duplication)
all amounts paid or payable with regard to the construction contract, site
preparation, interconnect and start-up costs, materials and equipment,
insurance, taxes, project development fees and expenses, construction management
expenses and fees, fees or penalties under all Project Documents, all Seller
debt for financing the Facility (including principal, interest, fees, premiums
and penalties relating thereto), equity funds, if any, invested in the Project
(including fees, premiums and penalties relating thereto other than those


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
19

--------------------------------------------------------------------------------





payable to the Guarantor (if any) or any of its affiliates), fees and expenses
incurred in arranging financing for the Facility and attorney's fees and
disbursements.


“Project Documents” – This Agreement, any ground lease or other lease in respect
of the Site and/or Land Rights, all construction contracts to which Seller is or
becomes a party, Seller’s Geothermal Resource Report, operation and maintenance
agreements, and all other agreements, documents and instruments to which Seller
is or becomes a party thereto in respect of the Facility, other than the
Financing Documents and the Security Documents, as the same may be modified or
amended from time to time in accordance with the terms thereof.


“Proprietary Rights” – Shall have the meaning set forth in Section 25.17
(Proprietary Rights).


“PUC” or “Public Utilities Commission” – Shall mean the State of Hawaii Public
Utilities Commission.


“PUC Application Period” – Shall have the meaning set forth in Section 2.2(F)(2)
(Time Period for PUC Approval).


“PUC Approval Order Date” – Shall have the meaning set forth in Section 25.12(C)
(Company’s Written Statement).


“PUC Approval Order” – Shall have the meaning set forth in Section 25.12(A)
(PUC Approval Order).


“PUC Performance Standards Revision Order” – An order issued by the PUC with
respect to a Performance Standard Revision Document pursuant to Section 24.6
(PUC Performance Standards Revision Order).


“PUC Submittal Date” – The date of submittal of Company’s complete application
or motion for approval of this Agreement pursuant to Section 2.2(C) (PUC
Approval).


“Purchased Power Adjustment Clause” – The Company’s cost recovery mechanism
incorporated into Company’s tariff rules as approved by the PUC in Docket No.
2009-0164, Decision and Order No. 30168 (filed February 8, 2012) (or such
successor provision that may be established from time to time), which permits
Company to recover all capacity, operations and maintenance, and other
non-energy payments incurred by the Company pursuant to a purchased power
agreement.


“PURPA” – Public Utility Regulatory Policies Act of 1978 (P.L. 95-617) as
amended from time to time and as applied in Hawaii by the PUC.


“Qualified Independent Engineering Company” – Any company listed on Attachment D
(Consultants List - Qualified Independent Engineering Companies), as such list
is amended from time to time.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
20

--------------------------------------------------------------------------------







“Qualified Independent Engineers’ List” – The list of Qualified Independent
Engineering Companies attached hereto as Attachment D (Consultants List -
Qualified Independent Engineering Companies) and created and modified from time
to time pursuant to Section 3.3(B)(2) (Qualified Independent Engineering
Companies).


“Recipient” – Shall have the meaning set forth in Section 3.2(I)(2)
(Confidentiality).


“Reference Year” – Shall have the meaning set forth in Attachment U (Adjustment
of Charges).


"Refundable Tax Credit" -- Shall mean any U.S. Federal Tax Credit or State of
Hawaii Tax Credit (including both a Hawaii Investment Tax Credit and a Hawaii
Production Tax Credit) for which the federal government or State of Hawaii is
required to refund any tax credit which exceeds the tax payments due to the
federal government or State of Hawaii by the Claiming Entity or to provide a
cash rebate in lieu of such credit to the Claiming Entity.


“Remote Terminal Unit” or “RTU” – The interface between Company’s SCADA and the
physical equipment at the Facility.


“Reporting Milestones” – Each of the events identified as Reporting Milestones
in Attachment L (Reporting Milestones).


"Required Model" -- Shall have the meaning set forth in Section 6.a. (Seller's
Obligation to Provide Models) of Attachment B (Facility Owned by Seller) of this
Agreement.


"Revenue Metering Package" – The primary revenue meter, backup revenue meter (if
required by Company), revenue metering PTs and CTs, secondary wiring, terminal
blocks, test switches and fuses for secondary wiring.


“Right of First Negotiation Period” – Shall have the meaning set forth in
Section 1(a) (Right of First Negotiation) of Attachment P (Sale Of Facility By
Seller).


“RPS Amendment” – Any amendment to the RPS subsequent to Effective Date that
revises the definition of "renewable electric energy" under the RPS such that
the electric energy delivered from the Facility no longer comes within such
revised definition.


“RPS Law” – The Hawaii law that mandates that Company and its subsidiaries
generate or purchase certain amounts of their net electricity sales over time
from qualified renewable resources. The RPS requirements in Hawaii are currently
codified as HRS §§ 269 91 through 269-95.


"RPS Modifications" – Any capital improvements, additions, enhancements,
replacements, repairs or other operational modifications to the Facility and/or
to changes in Seller's operations or


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
21

--------------------------------------------------------------------------------





maintenance practices necessary to enable the electric energy delivered from the
Facility to come within the revised definition of "renewable electrical energy"
resulting from a RPS Amendment.


"RPS Modifications Document" – Shall have the meaning set forth in Section 4
(RPS Modifications Document) of Attachment AA (Renewable Portfolio Standards).


"RPS Pricing Impact" – Any adjustment in Contract Price in $/kWh and/or $/kW per
month necessary to specifically reflect the recovery of the net costs and/or net
lost revenues specifically attributable to any RPS Modification, which shall
consist of the following: (i) recovery of, and return on, any capital investment
(aa) made over a cost recovery period starting after the RPS Modification is
made effective following a PUC RPS Order through the end of the Initial Term and
(bb) based on a proposed capital structure that is commercially reasonable for
such an investment and the return on investment is at market rates for such an
investment or similar investment); (ii) recovery of reasonably expected net
additional operating and maintenance costs; and (iii) an adjustment in pricing
necessary to compensate Seller for reasonably expected reductions, if any, in
the delivery of electric energy to Company under this Agreement, which shall
consist of (yy) an increase in payments necessary to compensate Seller for
expected reduced electric energy payments under this Agreement; and (zz) to the
extent applicable, an increase in payments necessary to compensate Seller for
reasonably expected reductions in receipt of Production Tax Credits (pursuant to
Section 45 of the Internal Revenue Code) calculated on an after-tax basis.


“Second Notice” – Shall have the meaning set forth in Section 3.3(B)(1)(c)
(Implementation of Independent Engineering Assessment).


“Security Funds” – Shall have the meaning set forth in Section 7.1(E) (Form of
Security).


“Seller” – Shall have the meaning set forth in the first paragraph of the first
page of this Agreement.


“Seller’s Centralized Control System” – Shall have the meaning set forth in
Section 2.a (Seller’s Centralized Control System) of Attachment Y (Operation and
Maintenance of the Facility).


“Seller’s General Manager” – The person appointed by Seller to act as the
principal on-site person who is responsible for the Facility.


“Seller's RPS Modifications Proposal” – Shall have the meaning set forth in
Section 2.1(G) (Renewable Portfolio Standards).


“Seller-Owned Interconnection Facilities” – The Interconnection Facilities
constructed and owned by Seller as described in Section 1 of Attachment B
(Facility Owned by Seller).


“Site” – The parcel of real property, or any portion thereof, on which the
Facility will be constructed and located, together with any Land Rights
reasonably necessary for the construction,


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
22

--------------------------------------------------------------------------------





ownership, operation and maintenance of the Facility by Seller, as further
described in Section 2.1(D) (Site) and Attachment A (Facility Description).


“SOX 404” – Shall have the meaning set forth in Section 3.2(I)(1) (Financial
Compliance).


“Start-up” –The action of bringing the Facility from non-operation to operation
at the Minimum Load Capability of 20 MW or Demonstrated Firm Capacity, whichever
is lower.


“Subsequent Capacity Test” – A Capacity Test, requested by Seller and agreed to
by Company in its sole and absolute discretion, that may be conducted (1) after
the initial Capacity Test prior to the Commercial Operation Date which
establishes the Demonstrated Firm Capacity, or (2) after a Capacity Test in
which Demonstrated Firm Capacity is reduced pursuant to Section 8 of Attachment
W (Capacity Test Procedures). A Subsequent Capacity Test may be requested no
earlier than one (1) year after such initial Capacity Test or later Capacity
Test unless agreed to by Company in its sole and absolute discretion.


“Supervisory Control And Data Acquisition” or “SCADA” – The Company system that
provides remote control and monitoring of Company’s transmission and
sub-transmission systems and enables Company to perform real-time control of
equipment in the field and to monitor the conditions and status of the Company
System.


“Term” – The Initial Term and the Extension Term (if any), collectively.


“Termination Deadline” -- The 30th Day following the date the completed IRS is
provided to Seller, or such later date as Company and Seller may agree.


"Third Party" – Any person or entity other than Company or Seller, and includes,
but is not limited to, any subsidiary or affiliate of Seller.


“Transfer Date” – The date, prior to the Commercial Operation Date, upon which
Seller transfers to Company all right, title and interest in and to
Company-Owned Interconnection Facilities to the extent, if any, that such
facilities were constructed by Seller and/or its contractors.


"Unfavorable PUC Order" – Shall have the meaning set forth in Section 25.12(E)
(Unfavorable PUC Order).


“U.S. EPA” – The United States Environmental Protection Agency.


“Unit Trip” The sudden and immediate removal from service of one of the
Facility’s generators as a result of immediate mechanical/electrical/hydraulic
control system trips or operator initiated action which causes a similar
immediate removal from service or rapid and immediate reduction in power
delivery at the point of interconnection.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
23

--------------------------------------------------------------------------------





“Unsubordinated Claims” – (i) Liquidated Damages payments in accordance with
Article 9 (Liquidated Damages), (ii) damages payable under Section 8.3
(Equitable Remedies) or under Section 9.5 (Other Rights Upon Default),
(iii) amounts to be reimbursed by Seller to Company for costs incurred by
Company in connection with effecting a cure of defaults committed by Seller
under the Financing Documents (if any) pursuant to Section 20.5 (Reimbursement
of Company Costs) or complying with requests of the Financing Parties (if any)
in respect of, the Financing Documents (if any), (iv) payments by Seller for
Company-Owned Interconnection Facilities to be installed by Company,
(v) insurance premiums and other payments in accordance with Section 6.2
(Payment) and (vi) adjustments in accordance with Section 6.3 (Billing
Disputes).


“Weekly Dispatch Schedule” – Shall have the meaning set forth in Section
3.3(A)(4) (Dispatch Forecast).


“8MW Upgrade” – The 8 MW additional capacity to be added to the Current Facility
as a result of Seller’s repowering of the Original Facility in conjunction with
this Agreement.


“60-Month Schedule” – Shall have the meaning set forth in Section 8.a (60-Month
Schedule) of Attachment Y (Operation and Maintenance of the Facility).






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 1
24

--------------------------------------------------------------------------------






ARTICLE 2 - SCOPE OF AGREEMENT


2.1    General Description of the Facility.
(A)    Overview. Seller will design, construct, permit, own, operate and
maintain the Facility (to provide a total capacity of forty-six (46) MW at the
point of Company interconnection, in compliance with the RPS Law and the terms
and conditions of this Agreement. The Demonstrated Firm Capacity and the Net
Electric Energy Output of the Facility will be sold to Company under Company
Dispatch for use in the Company System in accordance with the terms of this
Agreement. Seller will carry out its obligations under this Agreement in all
respects in a manner that gives full recognition to the fact that, in order for
Company to meet its obligation under the RPS Law and to provide service to its
customers, the Facility must be designed, constructed, operated, permitted, and
maintained by Seller so that it will meet the RPS Law, achieve the Commercial
Operation Date by the Commercial Operation Date Deadline and thereafter be
available for service in accordance with the terms of this Agreement.
(B)    Facility Specifications. The Facility shall be designed and constructed
in accordance with Good Engineering and Operating Practices and the RPS Law. The
Facility Description is attached to this Agreement as Attachment A (Facility
Description). The single-line diagrams in Attachment E (Single-Line Diagram And
Interface Block Diagram) shall expressly identify the Point of Interconnection
of the Facility to the Company System. The Facility shall be operated and
maintained in accordance with the requirements of Attachment Y (Operation and
Maintenance of the Facility).
(C)    Interconnection Facilities. A description of the Interconnection
Facilities and the terms and conditions related to the Interconnection
Facilities shall be set forth in Attachment B (Facility Owned by Seller) and
Attachment G (Company-Owned Interconnection Facilities).
(D)    Site. The Site for the Facility is located in the vicinity of Pu’u
Honuaula, Kapoho, Hawaii (T.M.K. 1-4-01:02 & 1-4-01:19).
(E)    Requirements for Electric Energy Supplied by Seller. Electric energy
supplied by Seller hereunder shall meet the specifications required by this
Agreement. The Facility shall be designed to operate continuously and shall be
designed to remain on-line and available to meet the requirements of Attachment
B (Facility Owned by Seller) during events caused by natural forces, including
but not limited to tropical storms, hurricanes, floods, earthquakes and volcanic
eruptions, unless such events are of a severity as to exceed the specifications
the Facility was designed to under Section 2.1(B) (Facility Specifications)
except during planned outages, unplanned outages and outages pursuant to Article
4 (Suspension or Reduction of Deliveries). During events caused by natural
forces, it is the intention of the Parties that the Facility shall be online and
available to the greatest extent reasonably practicable within the then existing
circumstances and conditions of operation and taking into account the Seller’s
determination, consistent with Good Engineering and Operating Practices, of
whether the continued operation of the Facility (1) is likely to endanger the
safety of persons and or property, and (2) is likely to endanger the integrity
of the Facility.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
25

--------------------------------------------------------------------------------





(F)    Geothermal Resource and Other Expendables. Seller will provide for a
continuous reliable supply of the Geothermal Resource and other expendables
necessary to operate the Facility at full Contract Firm Capacity.
(G)    Renewable Portfolio Standards. If, as a result of any RPS Amendment, the
electric energy delivered from the Facility should no longer qualify as
“renewable electrical energy,” Seller shall, at the request of Company, develop
and recommend to Company within a reasonable period of time following Company’s
request, but in no event more than ninety (90) Days after Seller’s receipt of
such request (or such other period of time as Company and Seller may agree in
writing) reasonable measures to cause the electric energy delivered from the
Facility to come within such revised definition of “renewable electrical energy”
(“Seller’s RPS Modifications Proposal”). Such Seller’s RPS Modifications
Proposal shall be in accordance with the provisions of Attachment AA (Renewable
Portfolio Standards).
(H)    Parallel Operation. Company agrees to allow Seller to interconnect and
operate the Facility to provide firm dispatchable capacity and energy in
parallel with the Company System; provided, however, that such interconnection
and operation shall not: (i) adversely affect Company's property or the
operations of its customers and customers' property; (ii) present safety hazards
to the Company System, Company's property or employees or Company's customers or
the customers' property or employees; or (iii) otherwise fail to comply with
this Agreement. Such parallel operation shall be contingent upon the
satisfactory completion, as determined solely by Company, of the Interconnection
Acceptance Test, the Generator Acceptance Test, and the Control System
Acceptance Test in accordance with Good Engineering and Operating Practices.
2.2    Term; PUC Approval; Null and Void Rights and Company’s Option to Purchase
Facility
(A)    Term. The initial term of this Agreement shall commence on the Execution
Date and shall remain in effect through December 31, 2052 (the “Initial Term”),
unless terminated earlier as provided herein. Upon expiration of the Term, the
Parties hereto shall no longer be bound by the terms and conditions of this
Agreement, except as set forth in Section 25.23 (Survival of Obligations). If
the Parties desire, the Parties may negotiate terms and conditions of an
extension term ("Extension Term"), including reduced contract pricing in
recognition that Seller will have recovered its capital and financing costs,
which terms and conditions (i) shall be submitted to the PUC by Company for
approval no later than one (1) year prior to the expiration of the Initial Term
and (ii) shall have no effect without PUC approval in accordance and consistent
with Section 25.12 (PUC Approval).
(B)    Effectiveness of Certain Obligations.
(1)    Upon the Execution Date and prior to the Commercial Operation Date
Deadline, under this Agreement: (i) in no event shall Seller be obligated to
sell capacity or electric energy to Company (except as provided in Section
2.2(B)(2) below), or have any other obligations to Company other than those set
forth in this Section 2.2 (Term; PUC Approval; Null and Void Rights and
Company’s Option to Purchase Facility), Section 2.3(A) (Seller Conditions
Precedent), Section 3.2(A)(1) (Design and Construction of Facility, General)
(only as to obligations with respect to design and acquiring Land Rights),
Section


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
26

--------------------------------------------------------------------------------





3.2(A)(2) (Milestone Dates), Section 3.2(A)(4) (Seller’s Governmental Approvals
and Land Rights) and Section 3.2(A)(5) (Review of Facilities), Article 13
(Indemnification), Article 15 (Insurance), Article 17 (Dispute Resolution),
Article 18 (Force Majeure), Article 20 (Assignments and Financing Debt), Article
21 (Sale of Facility by Seller), and Article 25 (Miscellaneous) and Section 1.d.
(Seller’s Payment Obligations) of Attachment G (Company-Owned Interconnection
Facilities); and (ii) in no event shall Company be obligated to make any
payments provided for herein to Seller or have any other obligations to Seller
other than those set forth in this Section 2.2 (Term; PUC Approval; Null and
Void Rights and Company’s Option to Purchase Facility), Section 2.3(B) (Failure
of Seller Conditions Precedent), Section 3.2(A)(4) (Seller’s Governmental
Approvals and Land Rights) and Section 3.2(A)(5) (Review of Facilities), and
Article 13 (Indemnification), Article 17 (Dispute Resolution), Article 18 (Force
Majeure), Article 20 (Assignments and Financing Debt), Article 21 (Sale of
Facility by Seller), and Article 25 (Miscellaneous). Until the date Seller
achieves Commercial Operation or the Commercial Operation Date Deadline,
whichever occurs earlier, such terms, conditions and obligations shall be
effective with respect to the 8MW Upgrade only.
(2)    Until the date Seller achieves Commercial Operation or the Commercial
Operation Date Deadline, whichever occurs earlier, the terms, conditions and
obligations of Seller and Company with respect to the Current Facility,
including the acceptance and payment for energy from the Current Facility, shall
be governed by and in accordance with the Current PPA which, notwithstanding the
execution of this Agreement, shall continue in full force and effect until the
date Seller achieves Commercial Operation or the Commercial Operation Date
Deadline, whichever occurs earlier. The Current PPA shall apply to the
operation, maintenance and administration of the Current Facility and shall not
apply to the development and construction of the 8MW Upgrade.
(3)    Upon the date Seller achieves Commercial Operation or the Commercial
Operation Date Deadline, whichever occurs earlier, whether or not Seller has
achieved Commercial Operation of the Facility, the Current PPA shall be
superseded by this Agreement and the terms and conditions of the Current PPA
shall be of no force and effect except for disputes already subject to dispute
resolution under the Current PPA, which shall continue until resolution under
the terms of the Current PPA.
(4)    For purposes of resolving inconsistent and/or conflicting terms between
the Current PPA and this Agreement prior to the date Seller achieves Commercial
Operation or the Commercial Operation Date Deadline, whichever occurs earlier
(when both agreements remain effective), the following rules of construction
shall apply: (i) if the issue is with respect to the design, development,
construction and testing of the 8MW Upgrade, then the terms of this Agreement
shall control; (ii) if the issue is with respect to the operation, maintenance
and administration of the Current Facility then the terms of the Current PPA
shall control; and (iii) if the issue is with respect to the Facility as a
whole, including the 8MW Upgrade (regardless of whether the 8MW Upgrade is
complete), or rights and obligations of the Parties irrespective of the
Facility, then the terms of this Agreement shall control. By way of example,
testing of the Facility, including the 8MW Upgrade, is


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
27

--------------------------------------------------------------------------------





anticipated to occur prior to the Commercial Operation Date Deadline, and should
be governed by the testing procedures, conditions and requirements of this
Agreement, provided, however, that under Section 5.2 (Capacity Charges and
Energy Charges Prior to Commercial Operation Date), payment for any test energy
accepted by Company during testing of the Facility shall be made pursuant to the
pricing terms of the Current PPA until Commercial Operation of the Facility is
achieved.
(C)    PUC Approval.
(1)    Notwithstanding any other provisions of this Agreement that might be
construed to the contrary, Company’s purchase of electric energy under this
Agreement and Company’s payment of the Capacity Charge, and any and all terms
and conditions of this Agreement that are ancillary to that purchase and that
payment, are all contingent upon obtaining the Non-appealable PUC Approval Order
and the occurrence of the Capacity Rate Inclusion Date. Upon the execution of
this Agreement, the Parties shall use good faith efforts to obtain, as soon as
practicable, a satisfactory PUC Approval Order that satisfies the requirements
of Section 25.12(A) (PUC Approval Order). Company shall submit to the PUC an
application for a satisfactory PUC Approval Order but does not extend any
assurance that a PUC Approval will ultimately be obtained. Seller will provide
reasonable cooperation to expedite obtaining a PUC Approval Order including
timely providing information requested by Company to support its application,
including information for Company and its consultant to conduct a greenhouse gas
emissions analysis for the PUC application, as well information requested by the
PUC and parties to the PUC proceeding in which approval is being sought. Seller
understands that lack of cooperation may result in Company's inability to file
an application with the PUC and/or a failure to receive a PUC Approval Order.
For the avoidance of doubt, Company has no obligation to seek reconsideration,
appeal, or other administrative or judicial review of any Unfavorable PUC Order.
The Parties agree that neither Party has control over whether or not a PUC
Approval Order will be issued and each Party hereby assumes any and all risks
arising from, or relating in any way to, the inability to obtain a satisfactory
PUC Approval Order and hereby releases the other Party from any and all claims
relating thereto.
(2)    Seller shall seek participation without intervention in the PUC docket
for approval of this Agreement pursuant to applicable rules and orders of the
PUC. The scope of Seller's participation shall be determined by the PUC.
However, Seller expressly agrees to seek participation for the limited purpose
and only to the extent necessary to assist the PUC in making an informed
decision regarding the approval of this Agreement. If the Seller chooses not to
seek participation in the docket, then Seller expressly agrees and knowingly
waives the right to claim, before the PUC, in any court, arbitration or other
proceeding, that the information submitted and the arguments offered by Company
in support of the application requesting the PUC Approval Order are insufficient
to meet Company's burden of justifying that the terms of this Agreement are just
and reasonable and in the public interest, or otherwise deficient in any manner
for purposes of supporting the PUC's approval of this Agreement. Seller shall
not seek in the docket and Company shall not disclose any confidential
information to Seller that would provide Seller with an unfair business


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
28

--------------------------------------------------------------------------------





advantage or would otherwise harm the position of others with respect to their
ability to compete on equal and fair terms.
(D)    Interconnection Requirements Study. If this Agreement is executed prior
to completion of the Interconnection Requirements Study, then following the
completion of the IRS:
(1)    The Parties shall, no later than the PPA Amendment Deadline, execute a
formal amendment to this Agreement substituting new versions of Attachment B
(Facility Owned by Seller), Attachment E (Single-Line Drawing and Interface
Block Diagram), Attachment F (Relay List and Trip Scheme), Attachment G
(Company-Owned Interconnection Facilities), Attachment K (Guaranteed Project
Milestones), Attachment K-1 (Seller's Conditions Precedent and Company
Milestones) and Attachment L (Reporting Milestones) (the "Interconnection
Requirements Amendment") to reflect the results of the IRS. If the
Interconnection Requirements Amendment is not executed by the PPA Amendment
Deadline, either Party may, by written notice delivered to the other Party,
declare the Agreement null and void; or
(2)    If Seller is dissatisfied with the results of the IRS, Seller shall have
the option, by written notice delivered to Company no later than the Termination
Deadline, to declare this Agreement null and void. Failure of Seller to declare
this Agreement null and void pursuant to the preceding sentence shall not
obligate Seller to execute the Interconnection Requirements Amendment
(E)    Prior to Effective Date. Company may, by written notice delivered prior
to the Effective Date, declare the Agreement null and void if any one or more of
the following conditions applies:
(1)    Company reasonably determines that the Facility described in the
Agreement and studied in the IRS is no longer capable of being constructed
because of a change or changes in the type of, performance specifications of, or
availability of equipment for the Facility and such change(s) will necessitate
or cause either a re-study of the IRS, material increases in interconnection,
transmission and/or distribution costs, or delay in the project’s schedule such
that the Facility will not be able to meet the Commercial Operation Date
Deadline.
(2)    Seller is in material breach of any of its representations, warranties
and covenants under the Agreement, which, in Company’s reasonable judgment, has
a material adverse effect on Seller’s ability to perform its obligations under
the Agreement or materially increases Company’s operational, financial or
reputational risk associated with this Agreement.
(3)    Seller, subsequent to making the payment to Company required under
Section 3(b)(ii) (Engineering and Design Work Payment) of Attachment G
(Company-Owned Interconnection Facilities), requests in writing that Company
stop or otherwise delay the performance of the work for which Company received
such payment.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
29

--------------------------------------------------------------------------------





(4)    Seller has notified Company in writing that it desires to modify (i) the
Agreement and such proposed modification(s) could, in Company’s reasonable
determination, unreasonably increase the executional risk of completion of the
Facility or shift any executional or economic risk from Seller to Company and/or
(ii) the Facility as described in the Agreement and studied in the IRS and such
proposed modification(s) to the Facility will reasonably necessitate or cause
either a re-study of the IRS, material increases in interconnection,
transmission and/or distribution costs, or delay in the project’s schedule such
that the Facility is unable to meet the Commercial Operation Date Deadline.
(F)    Time Periods for PUC Submittal Date and for PUC Approval.
(1)    Time Period for PUC Submittal Date. If the PUC Submittal Date has not
occurred within one hundred twenty (120) Days of the Execution Date, or such
longer period as Company and Seller may agree to by a subsequent written
agreement, Company may, by written notice delivered within thirty (30) Days of
the expiration of such period, declare the Agreement null and void if the reason
the application has not been filed is (i) any one or more of the conditions set
forth in Section 2.2(E) (Prior to Effective Date) or (ii) Seller's failure to
provide in a timely manner information reasonably requested by Company to
support such application.
(2)    Time Period for PUC Approval. If the PUC issues an Unfavorable PUC Order
or if a satisfactory PUC Approval Order is not obtained within twelve (12)
months of the PUC Submittal Date, or within such longer period as Company and
Seller may agree to by a written agreement (the “PUC Application Period”),
Company or Seller may, by written notice delivered within one hundred eighty
(180) Days of the Unfavorable PUC Order or the expiration of the PUC Application
Period, declare this Agreement null and void. In the event the PUC Approval
Order is obtained on or before the end of the PUC Application Period, but such
PUC Approval Order is appealed, and a Non-appealable PUC Approval Order is not
obtained within eighteen (18) months of the PUC Submittal Date, or within such
longer period as Company and Seller may agree to by a subsequent written
agreement, Company or Seller may, by written notice delivered within one hundred
eighty (180) Days of the end of such 18-month period, declare this Agreement
null and void. If the Agreement is declared null and void as provided herein,
the Parties shall thereafter be free of all obligations hereunder, except as set
forth in Section 2.2(D) (Obligations of the Parties Upon Declaration of the
Agreement As Null and Void) and shall pursue no further remedies against one
another.
(G)    Obligations of Parties Upon Declaration of the Agreement as Null and
Void. If this Agreement is declared null and void pursuant to Section 2.2(D)
(Interconnection Requirements Study), Section 2.2(E) (Prior to Effective Date),
or Section 2.2(F) (Time Periods for PUC Submittal Date and PUC Approval), the
Parties shall be free of all obligations hereunder, other than as provided in
this in this Section 2.2(G) (Obligations of Parties Upon Declaration of the
Agreement Null and Void), Section 14.3 (Return of Development Period Security)
and in Section 25.23 (Survival of Obligations), to the extent such obligations
are applicable at the time the Party exercises its right to declare this
Agreement null and void; provided, however, that the Current PPA shall continue
in full force and effect through the end of its stated term and shall continue
to govern the


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
30

--------------------------------------------------------------------------------





operation, maintenance and administration of the Existing Facility without the
8MW Upgrade. Notwithstanding the foregoing, if in response to Seller's request
and Seller's offer of adequate assurance of reimbursement, Company agrees in
writing to incur costs associated with Company-Owned Interconnection Facilities
prior to the Non-appealable PUC Approval Order Date or completion of the IRS,
Seller shall pay Company the actual costs and cost obligations incurred by
Company as of the date the Agreement is declared null and void for Company-Owned
Interconnection Facilities and any reasonable costs incurred thereafter;
provided, however, that nothing in this Agreement shall obligate Company to
incur such costs and cost obligations unless and until Seller provides Company
with security that is adequate, as determined by Company in its sole discretion,
to secure Seller’s obligation to pay Company for such costs and cost obligations
as set forth herein.
(H)    Termination Rights. Notwithstanding any of the foregoing, the right of
Company or Seller to terminate the Agreement at any time upon the occurrence of
any Event of Default described in Section 8.1 (Events of Default) shall remain
in full force and effect.
(I)    Option to Purchase Facility and Right of First Negotiation. Company shall
have the right of first negotiation prior to the end of the Term and option to
purchase the Facility at the end of the Term, as provided in Attachment P (Sale
of Facility by Seller).


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
31

--------------------------------------------------------------------------------





2.3    Conditions Precedent.
(A)    Seller Conditions Precedent. Company’s obligation to purchase electric
energy and/or capacity from Seller pursuant to this Agreement, and any and all
obligations of Company which are ancillary to that purchase, are contingent upon
the following Conditions Precedent:
(1)    Following the Execution Date. Within sixty (60) days after the PUC
Submittal Date, Seller shall submit to Company the then available detailed
design materials and specifications for the Facility generally described in
Attachment A (Facility Description) and Attachment B (Facility Owned by Seller),
including but not limited to the prime mover(s), generator(s), main step-up
transformer(s), condenser(s), resource handling equipment, electric energy
storage equipment, as applicable, reasonably demonstrating to Company's
satisfaction that the Facility, if constructed, operated and maintained pursuant
to such design materials and in accordance with Good Engineering and Operating
Practices, can be reasonably expected to have a useful life at least equal to
the Initial Term.
(2)    Executed Project Documents. Within one hundred eighty (180) Days after
the Effective Date, Seller shall submit to Company copies of the following
executed Project Documents: (i) the Geothermal Resource Report which shall be
updated annually and submitted to Company on January 1 of each Calendar Year
this Agreement is in force; and (ii) other contracts (if any) entered into by
Seller for the purchase of critical materials and services necessary for the
operation and maintenance of the Facility.
(3)    On or before the Commencement of Construction. On or before the
commencement of construction of all or any portion of the Facility, Seller shall
submit to Company the following:
(a)    Governmental Approvals and Land Rights- Construction. Documents or other
evidence that Seller obtained all required Governmental Approvals and Land
Rights needed to commence construction of the Facility;
(b)    Governmental Approvals and Land Rights- Operations. Documents or other
evidence that Seller has obtained all currently required Governmental Approvals
and Land Rights needed to operate the Facility following completion of the
Facility;
(c)    Proof Of Insurance. Copies of any and all then-required insurance
policies (or binders as appropriate) procured by Seller in accordance with
Article 15 (Insurance) relating to the construction and operations of the
Facility, as the case may be;
(d)    Officer’s Certificate. A certificate executed by a duly authorized
officer of Seller certifying that: (i) Seller has the right to locate the
Facility at the Site for the Term and that such right may be transferred or
assigned to Company so as not to limit or interfere with Company's exercise of
its rights under this Agreement; and (ii) Seller has obtained all then-required
Governmental Approvals and Land Rights needed to commence construction of the
Facility; and


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
32

--------------------------------------------------------------------------------





(4)    On or Before the Commercial Operation Date. On or before the Commercial
Operation Date, which shall in no event be later than the Commercial Operation
Date Deadline, Seller shall:
(a)    Proof of Insurance. Submit to Company copies of any and all then-required
insurance policies (or binders as appropriate) provided by Seller required
pursuant to Article 15 (Insurance) to be in effect prior to operation of the
Facility; and
(b)    Officer’s Certificate. Submit to Company a certificate executed by a duly
authorized officer of Seller certifying that: (i) Seller has obtained all
then-required Governmental Approvals and Land Rights needed to operate the
Facility throughout the Term or, if one or more of such Governmental Approvals
or Land Rights is not available at that time for the full Term, for such lesser
period as is available; and (ii) construction of the Facility is substantially
complete, that the Facility has been constructed substantially in compliance
with the terms of this Agreement and with the information submitted pursuant to
this Section 2.3(A) (Seller Conditions Precedent), and that all acceptance tests
set forth in Section 2.3(A)(4)(c) (Acceptance Tests) have been satisfactorily
accomplished and the Facility is ready to begin producing power on a commercial
basis under the terms and conditions of this Agreement. Evidence required under
this Section 2.3(A) (Seller Conditions Precedent) shall be submitted or made
available by Seller during or upon the completion of each phase of development
(for example, completion of detailed engineering, completion of as-built
drawings and receipt of manufacturers’ guarantee performance data). To allow
Company to evaluate the information provided by Seller, Seller shall cooperate
in such physical inspections of the Facility pursuant to Section 10.4
(Inspection of Facility Operation) of this Agreement as may be reasonably
required by Company during and after completion of the Facility. In no event
shall Company’s technical review and inspection of the Facility be deemed to be
an endorsement of the design thereof or as any warranty of the safety,
durability or reliability of the Facility nor a waiver of any of Company’s
rights.
(c)    Acceptance Tests. Cause the Facility to pass each of the following
acceptance tests:
(i)    Interconnection Acceptance Test;
(ii)    Generator Acceptance Test; and,
(iii)    Control System Acceptance Test.
(5)    On or Before Commencement of Capacity Charge Payments. On or before the
commencement of Capacity Charge payments by Company, the Facility shall pass the
Capacity Test.
(B)    Failure of Seller Conditions Precedent.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
33

--------------------------------------------------------------------------------





(1)    Seller’s Remedial Action Plan. If Seller misses any of the submission
deadlines required by the Conditions Precedent in Section 2.3(A) (Seller
Conditions Precedent), Seller shall, within ten (10) Business Days of such
missed submission deadline, provide Company a remedial action plan which shall
set forth a detailed description of Seller’s course of action and plan to
provide Company with the required submission and to meet all subsequent
submission deadlines and the Commercial Operation Date Deadline; provided, that
delivery of any remedial action plan shall not relieve Seller of its obligation
to meet any subsequent submission deadlines and the Commercial Operation Date
Deadline.
(2)    Seller’s Certification Requirements. Not later than ninety (90) Days
after the PUC Submittal Date, Seller shall submit to Company a certificate
executed by a duly authorized officer of Seller declaring whether Seller
considers that it has complied with the submission requirements of Section
2.3(A)(1) (Following the Execution Date), identifying with particularity the
submissions on which such declaration relies, and certifying that such
submissions are true and correct in all material respects and in no way
materially misleading. On or before the Closing Date, Seller shall submit to
Company a certificate executed by a duly authorized officer of Seller declaring
whether Seller has determined that it has complied with the submission
requirements of Section 2.3(A)(2) (Executed Project Documents), identifying with
particularity the submissions on which such declaration relies, and certifying
that such submissions are true and correct in all material respects and in no
way materially misleading. Within thirty (30) Days of receiving each of Seller’s
certificates pursuant to this Section 2.3(B)(2) (Seller’s Certification
Requirements), Company shall provide Seller with either (i) a written statement
that Seller has satisfied the submission requirements of Section 2.3(A)(1)
(Following the Execution Date) and Section 2.3(A)(2) (Executed Project
Documents) identified in such certificate, or (ii) a written statement setting
forth the requirement(s) Company believes have not been met by Seller. Seller
shall comply substantially with the requirements set forth in the Company’s
statement within thirty (30) Days of receiving Company’s statement. Unless and
until Seller substantially complies with the Company’s requirements for
satisfying the Conditions Precedent in Section 2.3(A) (Seller Conditions
Precedent) to the reasonable satisfaction of the Company, Seller shall not be
deemed to have achieved the Commercial Operation Date.
2.4    Failure to Meet Milestone Dates.
(A)    Time is of the Essence. Time is of the essence of this Agreement, and
Seller's ability to achieve the Guaranteed Milestones is critically important.
(B)    Reporting Milestones.
(1)    Seller’s Plan and Monthly Progress Reports. If Seller fails to achieve
any Reporting Milestone on or before the applicable Milestone Date as set forth
in Attachment L (Reporting Milestones), as the same may be extended for reasons
of Force Majeure or as otherwise provided in this Agreement, Seller shall within
ten (10) Business Days thereafter submit for Company’s review and approval,
which approval shall not be unreasonably withheld, a detailed plan which
describes (i) the reasons why such Reporting Milestone was not achieved, (ii)
Seller's proposed measures for achieving such Reporting Milestone as


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
34

--------------------------------------------------------------------------------





soon as practicable thereafter, and (iii) Seller's proposed measures for meeting
the Commercial Operation Date Deadline.
(2)    Reporting Milestone Delay Consequences. If Seller fails to achieve any
such Reporting Milestones on or before the applicable Milestone Date set forth
in Attachment L (Reporting Milestones) as extended for reasons of Force Majeure
or as otherwise provided in this Agreement, Seller shall provide Company with
monthly progress reports to Company of the status of Seller's efforts to achieve
such Reporting Milestone. Unless and until Seller substantially completes each
Reporting Milestone to the reasonable satisfaction of the Company, Seller shall
not be deemed to have achieved the Commercial Operation Date.
(C)    Guaranteed Milestones. Seller shall achieve each Guaranteed Milestone by
the Milestone Date, subject (to the extent applicable) to the following grace
periods:
(1)    [RESERVED].
(2)    Force Majeure. If the failure to achieve the Guaranteed Milestone by the
Milestone Date is the result of Force Majeure, and if and so long as the
conditions set forth in Section 18.4(A) (Satisfaction of Certain Conditions) are
satisfied, Seller shall be entitled to an extension of the Milestone Date equal
to the lesser of two hundred seventy (270) Days or the duration of the Force
Majeure.
(3)    Company’s Untimely Performance. If the failure to achieve the Guaranteed
Milestone by the Milestone Date is the result of any failure by Company in the
timely performance of its obligations under this Agreement, Seller shall be
entitled to an extension of the Milestone Date equal to the duration of the
period of delay directly caused by such failure in Company's timely performance.
Such extension shall be Seller's sole remedy for any such failure by Company.
For purposes of this Section 2.4(C)(3) (Company’s Untimely Performance),
Company's performance will be deemed to be "timely" if it is accomplished within
the time period specified in this Agreement with respect to such performance or,
if no time period is specified, within a reasonable period of time. If the
performance in question is Company's review of plans, the determination of what
is a "reasonable period of time" will take into account Company's past practices
in reviewing and commenting on plans for similar facilities.
(D)    Damages and Termination.
(1)    Damages
(a)    Milestone Delay Damages. If Seller fails to achieve any such Guaranteed
Milestone (other than Commercial Operations) on or before the applicable
Milestone Date set forth in Attachment K (Guaranteed Project Milestones), as the
same may be extended as provided in Section 2.4(C) (Guaranteed Milestones), and
such failure remains unachieved for ten (10) Days after such applicable
Milestone Date, Company shall collect and Seller shall pay Liquidated


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
35

--------------------------------------------------------------------------------





Damages in the amount of $1,000 per Day, commencing on the eleventh (11th) Day
after such missed Guaranteed Milestone and continuing for each Day (“Milestone
Delay Damages”) thereafter that Seller fails to achieve the Guaranteed
Milestone; provided, that the number of Days for which Company shall collect and
Seller shall pay Milestone Delay Damages shall not exceed sixty (60) Days (the
“Milestone Date Delay LD Period”).
(b)    Daily Delay Damages. If Seller fails to achieve the Commercial Operation
Date on or before the latter of the Commercial Operation Date Deadline or the
expiration of any applicable grace period set forth in Section 2.4(C)
(Guaranteed Milestones), and in addition to any Milestone Delay Damages
collected pursuant to Section 2.4(D)(1)(a), Company shall collect and Seller
shall pay Liquidated Damages, commencing on the ninety-first (91st) Day after
the Commercial Operation Date Deadline and continuing for each Day (“Daily Delay
Damages”) thereafter that Seller fails to achieve the Commercial Operation Date,
as follows: $50,000 for the first thirty (30) Day period ($50,000/30 Days =
$1,666.67/Day) of the COD Delay LD Period; $100,000 for the second thirty (30)
Day period ($100,000/30 Days = $3,333.33/Day) of the COD Delay LD Period; and
$165,000 for the third thirty (30) Day period ($165,000/30 Days = $5,500/Day) of
the COD Delay LD Period, with the actual Liquidated Damages accrued during any
such period being adjusted on a per diem basis depending on the Day upon which
Seller achieves the Commercial Operation Date. The number of Days for which
Company shall collect and Seller shall pay Daily Delay Damages for failing to
achieve the Commercial Operation Date shall not exceed ninety (90) Days (the
"COD Delay LD Period").
(2)    Termination Right. If, upon the expiration of the Milestone Date Delay LD
Period or the COD Delay LD Period, as applicable, Seller has not achieved such
missed Milestone Date, Company shall have the right, notwithstanding any other
provision of this Agreement to the contrary, to terminate this Agreement with
immediate effect by declaring an Event of Default pursuant to Section 8.1(A)(1)
and issuing a written termination notice to Seller pursuant to Section 8.2(B)
(Right to Terminate). If the Agreement is terminated by Company pursuant to this
Section 2.4(D)(2) (Termination Right), Company shall have the right to collect
Pre-COD Termination Damages and/or Post-COD Termination Damages, as provided in
Section 9.3 (Damages in the Event of Termination by the Company) of this
Agreement. Unless and until Seller completes each Guaranteed Milestone to the
reasonable satisfaction of the Company, Seller shall not be deemed to have
achieved the Commercial Operation Date.
(E)    Notices and Reports. If Seller fails to achieve the Commercial Operation
Date by the Commercial Operation Date Deadline or has reasonable grounds for
concluding that it is unlikely to achieve that objective:
(1)    Not Force Majeure. If such failure or anticipated failure is not the
result of Force Majeure, Seller shall:


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
36

--------------------------------------------------------------------------------





(a)    promptly give Company written notice of such failure or anticipated
failure in writing;
(b)    expeditiously provide Company with a written explanation of the reason
for such failure or anticipated failure; and
(c)    provide Company with written weekly progress reports describing the
actions taken to achieve the Commercial Operation Date and the estimated time
frame for completion of such actions.
(2)    Force Majeure. If such failure or anticipated failure is the result of
Force Majeure, Seller shall, without limitation to the generality of Article 18
(Force Majeure), provide the notice, explanation and weekly progress reports
required under Section 18.4 (Satisfaction of Certain Conditions).
(F)    Development Period Security. Company shall draw upon the Development
Period Security established pursuant to Section 7.1 (Security Fund) on a monthly
basis for payment of the total Milestone Delay Damages and Daily Delay Damages
incurred by Seller during the preceding Calendar Month. If the Development
Period Security is at any time insufficient to pay the amount of the draw to
which Company is then entitled, Seller shall pay any such deficiency to Company
promptly upon demand.
2.5    No Waiver
(A)    Conditions Precedent and Milestone Events. Except as otherwise provided
herein, failure by Company to invoke its rights under Section 2.3(B) (Failure of
Seller Conditions Precedent) or Section 2.4 (Failure to Meet Milestone Dates)
with respect to any particular Condition Precedent or Milestone Event shall in
no way diminish Company’s rights upon the failure of Seller to achieve any
subsequent Condition Precedent or any subsequent Milestone Event.
(B)    Event of Default. Notwithstanding any other provision herein to the
contrary, Company’s failure to declare an Event of Default during the time
periods provided for in this Agreement shall not constitute a waiver if such
failure is the direct or indirect result of Seller’s misstatement of a material
fact or Seller’s omission of a material fact which is necessary to make any
representation, warranty, certification, guarantee or statement made (or notice
delivered) by Seller to Company in connection with this Agreement (whether in
writing or otherwise) not misleading.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 2
37

--------------------------------------------------------------------------------






ARTICLE 3 - SPECIFIC RIGHTS AND OBLIGATIONS OF THE PARTIES
3.1    Rights and Obligations of Both Parties.
(A)    Sale and Purchase of Energy and Capacity. Seller shall produce, supply
and sell to Company and Company shall take from and pay Seller for the
Demonstrated Firm Capacity and Net Electric Energy Output as determined in
accordance with the terms and conditions of this Agreement.
(B)    Protection of Facilities. Each Party shall be responsible for protecting
its own facilities from possible damage by reason of electrical disturbances or
faults caused by the operation, faulty operation or non-operation of the other
Party’s facilities, and such other Party shall not be liable for any such damage
so caused.
(C)    Good Engineering and Operating Practices.
(1)    Each Party agrees to install, operate and maintain its respective
equipment and facility and to perform all obligations required to be performed
by such Party under this Agreement in accordance with Good Engineering and
Operating Practices and applicable Laws.
(2)    Wherever in this Agreement Company has the right to give specifications,
determinations or approvals, such specifications, determinations or approvals
shall be given in accordance with Company’s standard practices, policies and
procedures. Any such specifications, determinations, or approvals shall not be
deemed to be an endorsement, warranty, or waiver of any right of Company.
(D)    Interconnection Facilities. The terms and conditions related to the
Company-Owned Interconnection Facilities and Seller-Owned Interconnection
Facilities are set forth in Attachment B (Facility Owned by Seller) and
Attachment G (Company-Owned Interconnection Facilities). In accordance with
Section 8 (Transfer of Ownership/Title) of Attachment G (Company-Owned
Interconnection Facilities), on the Transfer Date, Seller shall convey title to
the Company-Owned Interconnection Facilities that were designed and constructed
by or on behalf of Seller by executing a Bill of Sale and Assignment document
substantially in the form set forth in Attachment H (Form of Bill of Sale and
Assignment). In addition, in accordance with Section 8 (Transfer of
Ownership/Title) of Attachment G (Company-Owned Interconnection Facilities) on
the Transfer Date, Seller shall deliver to Company any and all executed
documents required to assign all Land Rights necessary to operate and maintain
the Company-Owned Interconnection Facilities on an after the Transfer Date to
Company, which documents shall be substantially in the form set forth in
Attachment I (Form of Assignment of Lease and Assumption). [ATTACHMENT G
(COMPANY-OWNED INTERCONNECTION FACILITIES) CONTAINS ONLY GENERAL TERMS. SPECIFIC
TERMS WILL BE PROVIDED AFTER THE COMPLETION OF THE INTERCONNECTION REQUIREMENTS
STUDY.]


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
38

--------------------------------------------------------------------------------









3.2    Rights and Obligations of Seller.
(A)    Design and Construction of Facility.
(1)    General. Seller shall furnish all financial resources, labor, tools,
materials, equipment, transportation, supervision, and other goods and services
necessary to completely design and build the Facility to fulfill the
requirements of this Agreement. Seller shall also be responsible for acquiring
any and all necessary Land Rights for the Facility as well as for geothermal
resource handling (recovery and re-injection) and waste disposal
infrastructures. The design and construction of the Facility as well as the
acquisition of other necessary infrastructures shall take place using Good
Engineering and Operating Practices. The Facility design and specifications must
conform to Company design specifications and standards, where applicable. It is
the intent and expectation of the Parties that the Facility have a plant life
equal to at least the Initial Term of this Agreement. To the extent practicable,
all new equipment shall be designed and constructed by Seller in a manner
consistent with that objective.
(2)    Milestone Dates. Due to the critical nature of Company’s energy needs,
Seller’s attainment of all Milestone Events, on or prior to applicable Milestone
Dates specified in Attachment K (Guaranteed Project Milestones) and Attachment L
(Reporting Milestones), is essential. Any failure to achieve a Milestone Event
by its Milestone Date shall be treated in accordance with the provisions of
Section 2.4 (Failure to Meet Milestone Dates).
(3)    Commercial Operation Date Deadline. The Commercial Operation Date shall
occur no later than (i) January 1, 2022, or (ii) 18 months after receipt of the
PUC Approval Order described in Section 25.12 (PUC Approval), whichever is later
(the “Commercial Operation Date Deadline”). A failure to achieve the Commercial
Operation Date by the Commercial Operation Date Deadline shall be treated in
accordance with the provisions of Section 2.4 (Failure to Meet Milestone Dates).
(4)    Seller’s Governmental Approvals and Land Rights.
(a)    Seller’s Responsibilities. Seller is responsible for the acquisition and
continuous maintenance of all Governmental Approvals and Land Rights required
for the construction and operation of the Facility during the Term under
conditions which allow Seller to meet the requirements of this Agreement
including, but not limited to, Company’s right to control the Facility through
Company Dispatch. Seller shall obtain the necessary Governmental Approvals to
allow Company to start up and shut down Seller’s generating units as necessary
in accordance with this Agreement and to dispatch Seller’s generating units at
maximum continuous output twenty-four (24)


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
39

--------------------------------------------------------------------------------





hours per day for as long as needed to satisfy the Company System demand, as
Company deems appropriate, in its reasonable discretion.
(b)    Duration of Governmental Approvals and Land Rights. All Governmental
Approvals and Land Rights shall be acquired for the Initial Term of this
Agreement and to the extent applicable any Extension Term; provided, however,
that if the pertinent Governmental Authority does not issue a specific
Governmental Approval for at least a period equal to the Initial Term, Seller
shall obtain the Governmental Approval for the longest time period generally
allowed by law. All Governmental Approvals shall be obtained and renewed by
Seller in accordance with procedures set by the pertinent Governmental
Authority. Seller must comply with all provisions in operating Governmental
Approvals and with all Site specific requirements imposed by any Governmental
Authority. Seller shall be responsible for all costs related to any violations
by Seller, its employees, agents or representatives, of any provisions of any of
the Governmental Approvals or Land Rights, and in no situation shall Company be
held responsible for violations of Seller’s Permits or Land Rights.
(5)    Review of Facilities.
(a)    Drawings and Calculations. Seller shall make readily available to Company
a complete set of all detailed engineering, vendor and manufacturing and
as-built drawings and calculations relating to the design and construction of
the Facility, including the documentation required by Section 1(b)(iii)(G)
(Cyber-Security) of Attachment B (Facility Owned by Seller), within a reasonable
time after such drawings are available, but in no event later than seven (7)
Days following the date on which the application for the required Governmental
Approvals for construction of the Facility are submitted to the appropriate
Governmental Authority and, with respect to the as-built drawings, no later than
one hundred (120) Days after the Facility achieves the Commercial Operation
Date. Such drawings and calculations shall be submitted in electronic format, if
requested by Company, in a format compatible with Company’s computer hardware
and software.
(b)    Review, Observation and Inspection. Company shall have an opportunity to
(i) review and comment on the design of the Facility, (ii) to observe the
construction of the Facility and the equipment to be installed therein, and
(iii) to inspect the Facility and related equipment following the completion of
construction and during the course of this Agreement; provided that such
activities do not materially interfere with Seller’s construction or operation
of the Facility. Unless otherwise agreed to by the Parties, Company shall, as
soon as practicable, but in no event later than thirty (30) Days following
submission to Company of (aa) any design materials or (bb) any opportunity for
inspection by Company of the construction of the Facility, review and provide
comments thereon, and Seller shall, as soon as practicable, but in no event
later than thirty (30) Days after receipt of such comments,


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
40

--------------------------------------------------------------------------------





respond in writing, either noting agreement and action to be taken or reasons
for disagreement.
(c)    Process for Resolving Disagreements. If Seller disagrees with Company, it
shall note alternatives it will take to accomplish the same intent, or provide
Company with a reasonable explanation as to why no action is required by Good
Engineering and Operating Practices. If Company disagrees with Seller’s
position, a Qualified Independent Engineering Company will be chosen from the
Qualified Independent Engineers List pursuant to Section 3.3(B)(1)(b)
(Implementation of Independent Engineering Assessment) and the Qualified
Independent Engineering Company will make a recommendation to remedy the
situation pursuant to the Independent Engineering Assessment. The Seller shall
abide by the Qualified Independent Engineering Company’s recommendation
contained in such Independent Engineering Assessment. Both Parties shall equally
share in the cost for the Independent Engineering Assessment. However, Seller
shall pay all costs associated with implementing the recommendation set forth in
the Independent Engineering Assessment.
(d)    No Endorsement, Warranty or Waiver. In no event shall any review, comment
or failure to comment by Company be deemed to be an endorsement, warranty or
waiver of any right by Company. In no event shall any failure by Company to
exercise its rights under this Section 3.2(A)(5) (Review of Facilities)
constitute a waiver by Company of, or otherwise release Seller from, any other
provision of this Agreement.
(e)    Areas of Common Concern. In areas of common concern, such as the type and
settings of Seller’s protective relaying equipment, Seller shall submit such
concerns, designs and settings for Company’s review and acceptance. Protective
relay settings must coordinate with the Company System as Company, within its
sole discretion, designs and operates the Company System.
(6)    Facility Protection and Control Equipment.
(a)    Seller’s Obligations. Seller shall, at its own cost, furnish, install,
operate and maintain internal breakers, relays, switches, synchronizing
equipment and other associated protective and control equipment necessary to
maintain the standard of reliability, quality and safety of electric energy
production suitable for parallel operation with the Company System as required
by this Agreement and Good Engineering and Operating Practices.
(b)    [Reserved].
(c)    Company’s Right to Review the Design. Company shall have the right, but
not the obligation, to review and accept the design of all such equipment,
protective relay settings, and control logic as soon as practicable, and in no
event later than thirty (30) Days after the receipt of all Governmental
Approvals for construction


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
41

--------------------------------------------------------------------------------





of the Facility and shall present any comments relating thereto to Seller, as
soon as practicable and in no event later than sixty (60) Days after receiving
such design information.
(d)    Company’s Right to Review Modifications. Company shall have the right,
but not the obligation, to review and accept any proposed future action by
Seller to modify or replace such equipment, or change such settings, as soon as
practicable, and in no event later than forty-five (45) Days prior to such
future action; provided, however, that Company shall present any comments
relating thereto to Seller as soon as practicable, and in no event later than
fifteen (15) Days after receiving information relating to such future action.
(e)    Company’s Right to Review Installation. Company shall have the right, but
not the obligation, to review, inspect and accept the installation, construction
and setting of all such equipment in order to ensure consistency with the design
submitted by Seller for Company’s review. If Company exercises such right,
Company shall inform Seller as soon as practicable, and in no event later than
forty-five (45) Days after such review or inspection, of any problems it
believes exist and any recommendations it has for correcting such problems.
(f)    No Endorsement, Warranty or Waiver. Company’s inspection and acceptance
of Seller’s equipment and settings shall not be construed as endorsing the
design thereof, nor as any warranty of the safety, durability or reliability of
said equipment and settings, nor as a waiver of any of Company’s rights. In no
event shall any failure by Company to exercise its rights under this Section
3.2(A)(6) (Facility Protection and Control Equipment) constitute a waiver by
Company of, or otherwise release Seller from, any other provision of this
Agreement.
(g)    Cooperation. Seller and Company shall cooperate with each other in good
faith in agreeing upon design standards for any equipment or settings referred
to in this Section 3.2(A)(6) (Facility Protection and Control Equipment).
(h)    Timing for Implementation of Company Proposals. Within a reasonable time
after receipt of Company’s comments referred to in this Section 3.2(A)(6)
(Facility Protection and Control Equipment) or notification by Company of
problems related to Seller’s obligations under this Section 3.2(A)(6) (Facility
Protection and Control Equipment), but no later than ninety (90) Days after such
notification (unless such condition is causing a safety hazard or damage to the
Company System or the facilities of any of Company’s customers, in which event
the correction must be promptly made by Seller), Seller shall implement
Company’s proposals.
(i)    Relay Settings and Control Logic. Notwithstanding the foregoing, Seller
shall utilize relay settings and control logic prescribed by Company, which may
be changed over time within the design capability of the equipment as the
requirements of the Company System change. If Seller demonstrates to the


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
42

--------------------------------------------------------------------------------





satisfaction of Company that the utilization of such relay settings and control
logic would likely result or have resulted in an event normally requiring
Liquidated Damages or an Event of Default, Seller shall be excused from same. If
Seller and Company disagree as to whether the utilization of such relay settings
resulted in an event that required Liquidated Damages or an Event of Default, a
Qualified Independent Engineering Company will be chosen from the Qualified
Independent Engineers List pursuant to Section 3.3(B)(1)(b) (Implementation of
Independent Engineering Assessment) and the Qualified Independent Engineering
Company will determine if the utilization of such relay settings resulted in the
event that gave rise to Liquidated Damages or an Event of Default pursuant to
the Independent Engineering Assessment. The Seller and Company shall abide by
the Qualified Independent Engineering Company’s determination.
    
(7)    Monthly Progress Reports. Commencing upon the Execution Date of this
Agreement, Seller shall submit to Company, on the first Day of each calendar
month until the Commercial Operation Date is achieved, progress reports in a
form set forth on Attachment S (Form of Monthly Progress Report) (the “Monthly
Progress Report”). These progress reports shall notify Company of the current
status of each specific Condition Precedent contained in Section 2.3(A) (Seller
Conditions Precedent) and the status of efforts to meet each Milestone Date
contained in Attachment K (Guaranteed Project Milestones) and Attachment L
(Reporting Milestones). Seller shall include in such report a list of all
letters, notices, applications, filings and Governmental Approvals sent to or
received from any Governmental Authority and shall provide any such documents as
may be reasonably requested by Company. In addition, Seller shall advise Company
as soon as reasonably practicable of any problems or issues of which it is aware
which may materially impact its ability to meet the Conditions Precedent or
Milestones. Seller shall provide Company with any requested documentation to
support the achievement of Conditions Precedent or Milestones within ten (10)
Business Days of receipt of such request from Company. At Company’s request,
Seller shall provide an opportunity for Company to meet with appropriate
personnel of Seller or its contractors to discuss and assess any such monthly
progress report. Upon the occurrence of a Force Majeure, Seller shall also
comply with the requirements of Section 18.4 (Satisfaction of Certain
Conditions) to the extent such requirements provide for communications to
Company beyond those required under this Section 3.2(A)(7) (Monthly Progress
Reports).
(B)    Warranties and Guarantees of Performance.
(1)    Equivalent Availability Factor. Seller warrants and guarantees that, in
each Contract Year during the Term, after the first Contract Year, the Facility
will achieve an EAF of eighty-three percent [83.0%] or greater, based on two (2)
fourteen (14) Day outages. If a Force Majeure event(s) occurs, the Force Majeure
period shall not count for the purposes of calculating EAF to compute Liquidated
Damages or Event of Default criteria, but only to the extent that Seller’s
inability to perform is caused by one (1) or more Force Majeure event(s).
(2)    Equivalent Forced Outage Rate. Seller warrants and guarantees that, in
each Contract Year during the Term after the first Contract Year, the Facility
will not exceed a ten


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
43

--------------------------------------------------------------------------------





percent (10%) EFOR. If a Force Majeure event(s) occurs, the Force Majeure period
shall not count for the purposes of calculating EFOR to compute Liquidated
Damages or Event of Default criteria, but only to the extent that Seller’s
inability to perform is caused by one (1) or more Force Majeure event(s).
(3)    Demonstrated Firm Capacity. Seller warrants and guarantees that the
Facility will have and maintain the capability to produce and deliver to the
Metering Point the Demonstrated Firm Capacity in accordance with the terms of
this Agreement.
(4)    Power Quality. Seller warrants and guarantees that the Facility will
produce electric energy that meets the quality standards in Section 3.a.
(Voltage/Reactive Power Requirements), Section 3.c. (Reactive Amount), Section
3.g.i. (Frequency Requirements), and Section 3.j. (Harmonics Standards) of
Attachment B (Facility Owned by Seller).
(5)    Disconnection Events. Seller warrants and guarantees that, after the
first Contract Year, Disconnection Events will not exceed four (4) per Contract
Year.
(6)    Liquidated Damages. In the event Seller fails to satisfy the warranties
and guarantees of performance in this Section 3.2(B) (Warranties and Guarantees
of Performance), Seller shall be liable for Liquidated Damages as provided in
Article 9 (Liquidated Damages).
(7)    Exclusive Warranties. The foregoing warranties and guarantees of
performance constitute the exclusive warranties and guarantees under this
Agreement and operate in lieu of all other warranties and guarantees, whether
oral or written. Seller and Company disclaim any other warranty and guarantee,
express or implied, including without limitation, warranties of merchantability
or fitness for a particular purpose.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
44

--------------------------------------------------------------------------------





(C)    Waste Handling. Seller shall be responsible for the handling and proper
disposal of any waste products produced by the Facility, including but not
limited to brine, waste water, and for any costs associated therewith.
(D)    Emissions. Seller shall be responsible for the control and consequences
of any and all emissions produced as a result of operation of the Facility and
for all costs and expenses associated therewith.
(E)    Compliance with Laws. Seller shall at all times comply with all
applicable federal, state and local laws, rules, regulations, orders, ordinance,
permit conditions and other governmental actions (collectively “Laws”) and shall
be responsible for all costs associated therewith.
(F)    Adequate Spare Parts. Seller shall at all times keep on hand or have
ready access to sufficient spare parts, which shall include, but not be limited
to, the critical spare parts shown in Attachment Z (Critical Spare Parts), to
maintain the Facility in a manner which provides reasonable assurance,
consistent with Good Engineering and Operating Practices, that the performance
of the Facility will meet the requirements of this Agreement. Seller shall
procure and retain a drilling rig in the State of Hawaii for quick deployment in
case of emergency or use in the event of a Catastrophic Equipment Failure.
(G)    Periodic Meetings. The Seller’s General Manager or an alternate
satisfactory to Company shall attend periodic meetings with appropriate Company
representatives and be prepared to discuss Facility operations and maintenance
and interface with the Company System operations. Such meetings may be regularly
scheduled or called by Company specifically to address particular problem areas.
(H)    Notice of Certain Events. To the extent any of the following events occur
and could reasonably be likely to have a material adverse effect on Seller’s
performance under this Agreement, Seller shall provide Company with immediate
notice of the occurrence of such event and Seller’s proposed measures to ensure
that such event will not lead to an Event of Default or otherwise materially
impair Seller’s ability to perform its obligations under this Agreement:
(1)    Obligations Related to Borrowed Money. Seller shall fail to comply with
any provision with respect to any obligations for borrowed money in excess of
One Million Dollars ($1,000,000) if the effect of such failure to comply is to
cause, or to permit the holder or holders of such obligations (or a trustee on
their behalf), to cause such obligations to become due prior to their stated
maturity, except to the extent that such failure to comply shall have been cured
or waived prior to any acceleration of such obligations thereunder and said cure
or waiver shall not have involved the receipt by any such holder or holders of
any additional consideration, financial or otherwise
(2)    Order for Payment of Money. Any final order, judgment or decree is
entered in any proceeding, which final order, judgment or decree provides for
the payment of money in excess of One Hundred Thousand Dollars ($100,000) by
Seller, and Seller shall not discharge the same or provide for its discharge in
accordance with its terms, or procure a stay of execution thereon within sixty
(60) Days from the entry thereof, and within such period of


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
45

--------------------------------------------------------------------------------





sixty (60) Days, or such longer period during which execution on such judgment
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal.
(3)    Payments for Materials or Labor. Seller shall fail to make any payment
for materials or labor used in the engineering, design, construction,
maintenance or operation of the Facility within ninety (90) Days after the due
date thereof, except for payment obligations contested in good faith by Seller
or adequately bonded to the reasonable satisfaction of Company or contract
retentions withheld during Seller’s review of a contractor’s performance.
(4)    Financing Documents. The Financing Parties shall declare an event of
default under the Financing Documents.
(5)    Governmental Approvals and Land Rights. Seller shall have received any
notice that it is not in compliance with any of the Governmental Approvals
and/or Land Rights that enable Seller to operate the Facility.
(I)    Financial Compliance.
(1)    Financial Compliance. Seller shall provide or cause to be provided to
Company on a timely basis, as reasonably determined by Company, all information,
including but not limited to information that may be obtained in any audit
referred to below (the “Financial Compliance Information”), reasonably requested
by Company for purposes of permitting Company and its parent company, HEI, to
comply with the requirements (initial and on-going) of (i) the accounting
principles of Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification 810, Consolidation (“FASB ASC 810”), (ii) the accounting principles
of FASB ASC 842 Leases (“FASB ASC 842”), (iii) Section 404 of the Sarbanes-Oxley
Act of 2002 (“SOX 404”) and (iv) all clarifications, interpretations and
revisions of and regulations implementing FASB ASC 810, SOX 404, and FASB ASC
842 issued by the FASB, Securities and Exchange Commission, the Public Company
Accounting Oversight Board, Emerging Issues Task Force or other Governmental
Authorities. In addition, if required by Company in order to meet its compliance
obligations, Seller shall allow Company or its independent auditor to audit, to
the extent reasonably required, Seller’s financial records, including its system
of internal controls over financial reporting; provided, however, that Company
shall be responsible for all costs associated with the foregoing, including but
not limited to Seller’s reasonable internal costs. Company shall limit access to
such Financial Compliance Information to persons involved with such compliance
matters and restrict persons involved in Company’s monitoring, dispatch or
scheduling of Seller and/or the Facility, or the administration of this
Agreement, from having access to such Financial Compliance Information (unless
approved in writing in advance, by Seller).
(2)    Confidentiality. Company shall, and shall cause HEI to, maintain the
confidentiality of the Financial Compliance Information as provided in this
Section 3.2(I) (Financial Compliance). Company may share the Financial
Compliance Information on a confidential basis with HEI and the independent
auditors and attorneys for HEI and


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
46

--------------------------------------------------------------------------------





Company. (Company, HEI, and their respective independent auditors and attorneys
are collectively referred to in this Section 3.2(I) (Financial Compliance) as
“Recipient”.) If either Company, or HEI, in the exercise of their respective
reasonable judgments, concludes that consolidation or financial reporting with
respect to Seller and/or this Agreement is necessary, Company, and HEI each
shall have the right to disclose such of the Financial Compliance Information as
Company or HEI, as applicable, reasonably determines is necessary to satisfy
applicable disclosure and reporting or other requirements and give Seller prompt
written notice thereof (in advance to the extent practicable under the
circumstances). If Company or HEI disclose Financial Compliance Information
pursuant to the preceding sentence, Company and HEI shall, without limitation to
the generality of the preceding sentence, have the right to disclose Financial
Compliance Information to the PUC and the Division of Consumer Advocacy of the
Department of Commerce and Consumer Affairs of the State of Hawaii (“Consumer
Advocate”) in connection with the PUC’s rate making activities for Company and
other HEI affiliated entities, provided that, if the scope or content of the
Financial Compliance Information to be disclosed to the PUC exceeds or is more
detailed than that disclosed pursuant to the preceding sentence, such Financial
Compliance Information will not be disclosed until the PUC first issues a
protective order to protect the confidentiality of such Financial Compliance
Information. Neither Company nor HEI shall use the Financial Compliance
Information for any purpose other than as permitted under this Section 3.2(I)
(Financial Compliance).
(3)    Required Disclosure. In circumstances other than those addressed in the
immediately preceding paragraph, if any Recipient becomes legally compelled
under applicable law or by legal process (e.g., deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose all or a portion of the Financial Compliance Information, such
Recipient shall undertake reasonable efforts to provide Seller with prompt
notice of such legal requirement prior to disclosure so that Seller may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this Section 3.2(I) (Financial Compliance). If such protective order or
other remedy is not obtained, or if Seller waives compliance with the provisions
of this Section 3.2(I) (Financial Compliance), Recipient shall furnish only that
portion of the Financial Compliance Information which it is legally required to
so furnish and to use reasonable efforts to obtain assurance that confidential
treatment will be accorded to any disclosed material.
(4)    Exclusions from Confidentiality. The obligation of nondisclosure and
restricted use imposed on each Recipient under this Section 3.2(I) (Financial
Compliance) shall not extend to any portion(s) of the Financial Compliance
Information which (i) was known to such Recipient prior to receipt, or (ii)
without the fault of such Recipient is available or becomes available to the
general public, or (iii) is received by such Recipient from a third party not
bound by an obligation or duty of confidentiality.
(5)    Consolidation. Company does not want to be subject to consolidation set
forth in FASB ASC 810, as issued and amended from time to time by FASB. Company
represents that, as of the Execution Date, it is not required to consolidate
Seller into its


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
47

--------------------------------------------------------------------------------





financial statements in accordance with FASB ASC 810. If for any reason, at any
time during the Term, Company determines, in its sole but good faith discretion,
that it is required to consolidate Seller into its financial statements in
accordance with FASB ASC 810, then Seller shall immediately provide audited
financial statements (including footnotes) in accordance with U.S. generally
accepted accounting principles (and as of the reporting periods Company is
required to report thereafter) in order for Company to consolidate and file its
financial statements within the reporting deadlines of the Securities and
Exchange Commission; provided, however, that if Seller does not normally prepare
audited financial statements for the periods requested, Company shall reimburse
Seller fifty percent (50%) of the reasonable costs of having necessary audits
performed and preparation of the audited financial statements. Notwithstanding
the foregoing requirement that Seller provide audited financial statements to
Company, the Parties will take all commercially reasonable steps, which may
include modification of this Agreement, to eliminate the consolidation
treatment, while preserving the economic “benefit of the bargain” to both
Parties, or effectuating a sale of the Facility to Company at (i) if the sale
occurs before the end of the thirteenth (13th) Contract Year, the greater of the
Make Whole Amount determined pursuant to Section 6 (Make Whole Amount) of
Attachment P (Sale of Facility of Seller) or the fair market value determined
pursuant to Section 3 (Procedure to Determine Fair Market Value of the Facility)
of Attachment P (Sale of Facility by Seller) or (ii) if the sale occurs on or
after the beginning of the fourteenth (14th) Contract Year, the fair market
value determined pursuant to Section 3 (Procedure to Determine Fair Market Value
of the Facility) of Attachment P (Sale of Facility by Seller), but not less than
the Financial Termination Costs determined pursuant to Section 6 (Make Whole
Amount) of Attachment P (Sale of Facility by Seller), in either case under a
Purchase and Sale Agreement to be negotiated based on the terms and conditions
set forth in Section 4 (Purchase and Sale Agreement) of Attachment P (Sale of
Facility by Seller).
(J)    Seller’s Obligation to Deliver Facility. Upon the exercise by Company of
its rights under Section 8.2(B)(2)(a) (Company’s Assumption of Seller’s
Interest), Seller shall deliver the Facility to Company in proper working order
in accordance with then current electric utility standards for a facility
similar to the Facility. If Seller fails to meet this obligation, Company shall
have the right to put the Facility in proper working order in accordance with
such standards either directly or through a qualified contractor. Seller shall
reimburse Company within thirty (30) Days of written demand for payment in
immediately available funds for any and all reasonable costs incurred by Company
in connection with such work. Where such payments are reimbursements for amounts
paid by Company to third parties prior to receipt of payment from Seller,
interest shall be paid thereon at the Prime Rate for the period between payment
by Company and receipt of payment from Seller. The obligations of Seller under
this Section 3.2(J) (Seller’s Obligation to Deliver Facility) shall survive the
expiration or termination of this Agreement.
(K)     Allowed Capacity. The Available Capacity from the Facility may exceed
the Allowed Capacity if Company specifically requests such output, however, only
to the extent of Company’s request. Company may take appropriate action to limit
the Net Electric Energy Output pursuant to, but not limited to, Section 2
(Control of Facility) of Attachment Y (Operation and Maintenance of the
Facility), Section 5 (Personnel and System Safety) of Attachment Y (Operation
and Maintenance of the Facility), Good Engineering and Operating Practices and
Attachment B (Facility Owned by


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
48

--------------------------------------------------------------------------------





Seller). Company shall not be required to pay for any Net Electric Energy Output
of the Facility which exceeds the Allowed Capacity unless Company has requested
such output in excess of Allowed Capacity and only to the extent of such
request. Company shall not be required to pay any additional capacity payment
for any additional power supplied by Seller, either at Company’s or Seller’s
request.


3.3    Rights and Obligations of Company.
(A)    Dispatch of Facility Power.
(1)    Routine Dispatch.
(a)    Company shall have the right to dispatch all real power up to the
Available Capacity, and specify reactive power delivered from the Facility to
the Company System, as it deems appropriate in its reasonable discretion,
subject only to and consistent with Good Engineering and Operating Practices,
the requirements set forth in this Section 3.3(A) (Dispatch of Facility Power),
Attachment B (Facility Owned by Seller) and Seller’s maintenance schedule
determined in accordance with Section 8 (Schedule of Outages) of Attachment Y
(Operation and Maintenance of the Facility). Company shall not pay for reactive
power.
(b)    Company Dispatch will either be by Seller’s manual control under the
direction of the Company System Operator or by computerized control via SCADA as
provided in Section 2 (Control of Facility) of Attachment Y (Operation and
Maintenance of the Facility), in each case at Company’s reasonable discretion,
within the Dispatch Range and subject to the minimum dispatch requirements of
Section 3.3(A)(2) (Minimum Dispatch). Unless otherwise agreed to, Company may
request the maximum real power output at 0.85 lagging to 0.90 leading power
factor from the Facility as measured at the Metering Point to maintain system
operating parameters as specified by the Company. Notwithstanding anything to
the contrary, the power produced by the Facility shall always be subject to
remote, automatic or manual dispatch by Company.
(c)    Refusal or inability of the Seller to provide the output required by the
Company Dispatch shall result in the assumption that the Available Capacity is
equal to the actual net energy delivered from the Facility. This shall be
considered at reduced Available Capacity for the purpose of calculating the
Seller’s EAF and EFOR. The size of the derating will be determined by
subtracting the Available Capacity from the Demonstrated Firm Capacity, from the
time the inability to meet the dispatch request occurs until such time as the
Seller demonstrates the Demonstrated Firm Capacity as requested by Company.
Seller shall utilize the full capability of the Facility to satisfy its
obligation to deliver Demonstrated Firm Capacity in accordance with Company
Dispatch by taking necessary actions, including but not limited to ensuring
adequate access and control of Seller’s


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
49

--------------------------------------------------------------------------------





geothermal resources, means of delivery (piping, valves, etc.) of the resource
to conversion equipment and functionality of the conversion equipment and
generators.
(2)    Minimum Dispatch. The minimum dispatch under remote control by the
Company shall be the Minimum Load Capability (20 MW) as further described
Section 3.f (Minimum Load Capability) of Attachment B (Facility Owned by
Seller). The Company shall be permitted to schedule minimum delivery of Seller’s
energy above the Minimum Load Capability on an hourly basis to ensure the annual
hourly average dispatch of the Facility will meet the Minimum Purchase
Requirement. The minimum economic dispatch limit will be set in accordance with
the scheduled energy in the EMS system and used as the lower limit for
operational dispatch decisions. Provided that the Demonstrated Firm Capacity is
equal to the Contract Firm Capacity, the scheduled energy will result in an
average minimum economic dispatch limit of approximately 27 MW during the period
the Minimum Purchase Requirement is in effect.
(3)    Annual Minimum MWh Dispatch Requirement.
(a)    The Company shall purchase a minimum of 227,000 MWh each Contract Year
(“Minimum Purchase Requirement”) through the end of the eighteenth (18th)
Contract Year, December 31, 2039, from the Seller under Company Dispatch subject
to the limiting provisions of this Agreement including but not limited to the
provisions of Section 3.3(A) (Dispatch of Facility Power), Article 4 (Suspension
or Reduction of Deliveries) and Section 5 (Personnel and System Safety) of
Attachment Y (Operation and Maintenance of the Facility). Commencing on the
first day of the nineteenth (19th) Contract Year, the Minimum Purchase
Requirement shall be terminated and Company’s minimum purchase of energy from
Seller shall be subject only to the Minimum Load Capability requirement of
Section 3.f (Minimum Load Capability) of Attachment B (Facility Owned by
Seller).
(b)    The Minimum Purchase Requirement shall be reduced for any given Contract
Year to the extent that:
(i)    The Available Capacity of the Facility is less than Contract Firm
Capacity. In the event of such occurrence, the Minimum Purchase Requirement for
any Contract Year shall be reduced by the following formula:
Amount of reduction = (Average Available Capacity of the Facility –Contract Firm
Capacity) * 24 hours * (365 days/year – 14 Outage Days/year)
[Note: The amount of the reduction is expressed as a negative number and the
Amount of Reduction shall be zero (0) if Average Available Capacity equals or
exceeds Contract Firm Capacity.]
(ii)    The Annual Maintenance Overhaul Periods are already accounted for in the
Minimum Purchase Requirement.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
50

--------------------------------------------------------------------------------





(c)    In determining if Company has met the Minimum Purchase Requirement for
any given Contract Year, the Company’s energy purchases may be calculated using
a three (3) year rolling average.
(4)    Dispatch Forecast. Company shall provide Seller with a forecast of the
following: (i) the annual dispatch which shows the amount of energy Company
expects the Facility to produce on a monthly basis for the following calendar
year, no later than sixty (60) Days prior to the anticipated Commercial
Operation Date for the first Contract Year, and prior to September 1 for each
Contract Year thereafter; and (ii) the “Weekly Dispatch Schedule” no later than
Friday, 12:00 noon HST of each week which indicates the general expected daily
schedule Company’s failure to comply with the foregoing forecast provisions
shall not affect Company’s right to dispatch the Facility pursuant to this
Section 3.3(A) (Dispatch of Facility Power).


(B)    Company Right to Require Independent Engineering Assessment.
(1)    Implementation of Independent Engineering Assessment.
(a)    If (i) Seller is failing to operate the Facility in accordance with
Section 2.1(E) (Requirements for Electric Energy Supplied by Seller), Section
3.2(A)(6) (Facility Protection and Control Equipment), Section 1 (Standards) of
Attachment Y (Operation and Maintenance of the Facility), Section 2 (Control of
Facility) of Attachment Y (Operation and Maintenance of the Facility), Section 4
(Protective Equipment) of Attachment Y (Operation and Maintenance of the
Facility), and Section 5 (Personnel and System Safety) of Attachment Y
(Operation and Maintenance of the Facility), or is otherwise failing to comply
with Good Engineering and Operating Practices, and fails to remedy such failure
within ninety (90) Days of written notice thereof from Company, or fails to
comply with Section 10.4(B) (Correction of Certain Conditions), and Company
reasonably believes that such failure is likely to result in a failure to meet
the performance standards set forth in Section 3 (Performance Standards) of
Attachment B (Facility Owned by Seller); (ii) Seller is in breach of this
Agreement with respect to the performance or operation of the Facility and has
not cured such breach within the time limits specified in Article 8 (Default);
(iii) otherwise required by Section 8.2(C) (Right to Demand Independent
Engineering Assessment and Modification); or (iv) as required by Section
3.2(A)(5)(c) (Process for Resolving Disagreements), Company may require that the
practices in question be assessed by a qualified professional engineering firm
to be chosen from Attachment D (Consultants List – Qualified Independent
Engineering Companies) and revised from time to time under Section 3.3(B)(2)
(Qualified Independent Engineering Companies).
(b)    The Parties shall promptly undertake to agree on a firm to be used from
the Qualified Independent Engineers’ List; provided, however, that if such
agreement is not reached within seven (7) Days after Company gives notice to
Seller


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
51

--------------------------------------------------------------------------------





that it is invoking its rights under this Section 3.3(B) (Company Right to
Require Independent Engineering Assessment), the firm shall be chosen from the
Qualified Independent Engineers’ List by Company. Seller may, at its sole
expense, contract with its chosen firm (from the Qualified Independent
Engineers’ List) to provide a second assessment of the practices in question.
Company’s chosen firm may review Seller’s assessment and choose, in its sole
discretion, to use all, some or none of Seller’s recommendations in such
assessment. Notwithstanding Seller’s assessment, and whether or not Company’s
Qualified Independent Engineering Company has used any of Seller’s
recommendations from its Qualified Independent Engineering Company, the
Independent Engineering Assessment completed by Company’s Qualified Independent
Engineering Company and the Recommendations contained therein shall be used in
connection with respect to the actions required Section 3.3(B)(1)(c) immediately
below.
(c)    The Qualified Independent Engineering Company selected shall make an
Independent Engineering Assessment as to whether the practices in question
conform to Good Engineering and Operating Practices as promptly as possible
under the circumstances. If such determination is that the practices in question
do not so conform, the engineering firm shall recommend necessary actions by
Seller to bring it within Good Engineering and Operating Practices (the
“Recommendations”). If the Recommendations require action by Seller to change
its practices, Seller shall take such actions. Where the Recommendations require
action by Seller, the engineering firm shall determine, after reasonable
consultation with Seller within thirty (30) Days (or such longer period as
deemed appropriate by such engineering firm) after its Recommendations are first
made, whether Seller has taken adequate action to carry out such
Recommendations. If the engineering firm then certifies that Seller has failed
to take adequate action, Company shall notify Seller and the Financing Parties
in writing of such certification and the basis therefor. Such notice shall state
in bold letters that failure to commence implementation of the Recommendations
on or before the date that is thirty (30) Days from the date of such notice (the
“Implementation Date”) may lead to termination of this Agreement. If neither
Seller nor the Financing Parties has begun to implement the Recommendations on
or before the Implementation Date, such failure shall constitute an Event of
Default under Section 8.1(A)(6) (Events of Default; Default by Seller). If
either Seller or any Financing Party begins to implement the Recommendations on
or before the Implementation Date, the engineering firm shall monitor whether
the implementation thereof is being diligently pursued. If, after reasonable
consultation with the parties involved in such implementation, the engineering
firm determines that such implementation is not being diligently pursued, it
shall promptly so certify to Company. Company shall thereupon promptly notify
Seller and the Financing Parties in writing of such certification, the basis
therefor and the remedial steps that must be taken to cure (the “Second
Notice”). Such Second Notice shall state in bold letters that failure to
implement the remedial steps identified in the Second Notice (the “Remedial
Steps”) on or before the date that is thirty (30) Days from the date of the
Second Notice may lead to termination of this Agreement. If at any time after
the


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
52

--------------------------------------------------------------------------------





date that is thirty (30) Days from the date of the Second Notice, the
engineering firm again certifies to Company that implementation of
Recommendation is not being diligently pursued and/or the Remedial Steps are not
being implemented, such certification shall constitute an Event of Default by
Seller under Section 8.1(A)(6) (Events of Default; Default by Seller). Seller
shall bear all costs of the engineering firm’s services unless the Independent
Engineering Assessment determined that the practices in question were in
accordance with Good Engineering and Operating Practices, in which case Company
shall bear all costs of the Independent Engineering Assessment.
(2)    Qualified Independent Engineering Companies. The Company and Seller shall
agree on the Qualified Independent Engineers’ List which shall be attached
hereto as Attachment D (Consultants List – Qualified Independent Engineering
Companies) containing the names of engineering firms which both Parties agree
are fully qualified to perform the Independent Engineering Assessment under
Section 3.3(B)(1) (Implementation of Independent Engineering Assessment). At any
time, except when an Independent Engineering Assessment is being made under
Section 3.2(A)(5)(c) (Process for Resolving Disagreements) and Section 3.3(B)(1)
(Implementation of Independent Engineering Assessment), either Party may remove
a particular company from the Qualified Independent Engineers’ List by giving
written notice of such removal to the other Party. However, neither Party may
remove a company or companies from the Qualified Independent Engineers’ List
without approval of the other Party if such removal would leave the Qualified
Independent Engineers’ List with less than two (2) companies. During January of
each calendar year, both Parties shall review the current Qualified Independent
Engineers’ List and give notice to the other Party of any proposed additions to
the Qualified Independent Engineers’ List and any intended deletions. Intended
deletions shall be effective upon receipt of notice by the other Party, provided
that such deletions do not leave the Qualified Independent Engineers’ List with
less than two (2) companies. Proposed additions to the Qualified Independent
Engineers’ List shall automatically become effective thirty (30) Days after
notice is received by the other Party unless written objection is made by such
other Party within said thirty (30) Days. By mutual agreement between the
Parties, a new company or companies may be added to the Qualified Independent
Engineers’ List at any time.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 3
53

--------------------------------------------------------------------------------






ARTICLE 4 - SUSPENSION OR REDUCTION OF DELIVERIES
4.1    Initiation by Company. This section shall apply to suspensions or
reductions of electric energy deliveries from the Facility directly resulting
from instructions or remote control actions by the Company System Operator. This
section does not apply to changes in electric energy output of the Facility
within the normal Dispatch Range. This section does not apply to suspensions
and/or reductions of energy output from the Facility initiated by Facility
personnel and/or equipment in response to conditions on the Company System, such
as by the action of protective equipment or primary frequency or reactive power
response to Company System conditions.
(A)    Safety of Persons and/or Property. If the Company System Operator
determines that an adverse condition exists that is likely to endanger the
safety of persons and/or property, and/or endanger the integrity of the Company
System or have an adverse effect on Company customer’s electric service, the
Company System Operator may remotely separate the Facility from the Company
System by tripping the Facility’s synchronizing breakers via SCADA without prior
notice. If Company disconnects the Facility from the Company System, it shall
immediately notify Seller by telephone or hotline and thereafter confirm in
writing the reasons for the disconnection.
(B)    Reclosing. If the Facility is separated from the Company System for any
reason, under no circumstances shall Seller reclose into the Company System
without first obtaining specific approval to do so from the Company System
Operator which approval shall be granted promptly upon the removal of the
adverse condition stated above.
(C)    Duration of Disconnection. The Facility shall remain disconnected until
such time that the adverse condition has been corrected.
(D)    Facility Problems. If the operation of the Facility is causing or
substantially contributing to an adverse condition due to the failure to meet
any of the requirements of this Agreement, Seller shall, at its own cost, modify
its electric equipment or operations to the extent necessary to promptly resume
full deliveries of electric energy at the quality of electric service required.
4.2    No Obligation to Accept Energy.
(A)    General. During periods in which Seller has reduced or suspended
deliveries of electric energy as requested or required by Company under Section
4.1(A) (Safety of Persons and/or Property), Company shall have no obligation to
accept any electric energy which might otherwise have been received from the
Facility during such period, and Company shall have no obligation to pay for
electric energy which otherwise would have been available or received from the
Facility during such period, and, except as provided in Section 4.2(B) (Review
by Seller), the Facility shall be considered unavailable during such period for
purposes of calculating Seller’s EAF, EFOR and Disconnection Events.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 4
54

    

--------------------------------------------------------------------------------





(B)    Review by Seller. The claim of occurrence of any of the adverse
conditions described above in Section 4.1(A) (Safety of Persons and/or Property)
or Section 4.1(D) (Facility Problems) shall be subject to verification by
Seller. If it is determined that Company did not have a valid reason for
disconnecting the Facility or that the Facility was not causing or contributing
to the adverse condition requiring the disconnection under Section 4.1(A)
(Safety of Persons and/or Property) or Section 4.1(D) (Facility Problems),
Company shall have no obligation to accept any electric energy which otherwise
would have been received from the Facility during such period, and Company shall
have no obligation to pay for electric energy which otherwise would have been
available or received from the Facility during such period, however, the
duration of the period of separation will not be counted against EAF or EFOR or
for the purpose of calculating any other performance standard.
4.3    Initiation by Seller. If Seller suspends, or can reasonably anticipate
the need to suspend or substantially reduce, deliveries of electric energy below
the level called for by Company Dispatch pursuant to Section 3.3(A) (Dispatch of
Facility Power) for any reason other than a request by Company pursuant to
Section 4.1 (Initiation by Company), it shall provide immediate oral notice and
subsequent written notice to Company as soon as practicable, containing a
reasonably detailed statement of the reasons for such suspension or reduction
and the likely duration thereof. Seller shall use commercially reasonable
efforts to restore full deliveries of electric energy as soon as practicable.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 4
55

    

--------------------------------------------------------------------------------






ARTICLE 5 - RATES FOR PURCHASE
5.1    Capacity and Energy Purchased by Company.
(A)    Energy and Capacity. Subject to the other provisions of this Agreement,
including Section 5.2 (Capacity Charges and Energy Charges Prior to Commercial
Operation Date) immediately below, from and after the Commercial Operation Date,
Company shall accept and pay for the Net Electric Energy Output generated by the
Facility and delivered to Company and make capacity payments to Seller when such
capacity is available as set forth herein. The Net Electric Energy Output and
capacity (demand) shall be metered in accordance with Section 13 (Metering) of
Attachment Y (Operation and Maintenance of the Facility), and Section 3
(Communications, Telemetering and Generator Remote Control Equipment) of
Attachment Y (Operation and Maintenance of the Facility) and such metering shall
constitute the official and legal measurements for any payments hereunder.
(B)    Seller’s Start-up Plan. Prior to the Commercial Operation Date, Company
will use reasonable efforts to accept electric energy from the Facility during
the Capacity Test conducted pursuant to Section 5.1(E) (Capacity Test). Seller
shall provide to Company a written, detailed, and comprehensive start-up plan
thirty (30) Days in advance of delivering any electric energy to Company and
shall provide written notice to Company of any changes to such start-up plan as
soon as reasonably practicable, but no less than three (3) Days in advance of
implementing those changes. Seller shall use reasonable efforts to coordinate
such start-up and testing so as to minimize any additional costs to Company as a
result of departing from economic dispatch in the operation of the Company
System and shall reimburse Company for such additional costs. Net Electric
Energy Output delivered to and accepted by Company pursuant hereto, i.e., during
testing of the Facility, shall be considered non-firm, unscheduled energy, but
must meet all of the quality standards established in this Agreement. Subject to
the provisions of Section 5.2 (Capacity Charges and Energy Charges Prior to
Commercial Operation Date) below, Company shall only pay Energy Charges for any
such Net Electric Energy Output actually delivered from the Facility during
testing in accordance with the Current PPA.
(C)    Energy Charge. Subject to the terms of this Agreement, following
successful completion of the Control System Acceptance Test, beginning with
energy delivered during the Capacity Test, Company shall pay Seller for electric
energy delivered to the Point of Interconnection in response to Company’s
dispatch in accordance with the formulas set forth in Attachment J (Energy
Charge and Capacity Charge Payment Formulas).
(D)    Capacity Charge. Subject to the terms of this Agreement, Capacity Charge
Payments shall be calculated in accordance with the formulas specified in
Attachment J (Energy Charge and Capacity Charge Payment Formulas).
(E)    Capacity Test. After successful completion of the Acceptance Tests,
Seller shall be allowed to conduct Capacity Tests (subject to inspection by
Company) in accordance with the testing procedures set forth in Attachment W
(Capacity Test Procedures), to determine the Demonstrated Firm Capacity of the
Facility and whether Capacity Charge payments may be


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 5
56

        
        

--------------------------------------------------------------------------------





adjusted in accordance with Section 5.1(F) (Capacity Shortfall) and should begin
in accordance with Section 5.1(G) (Commencement of Capacity Charge Payments).
(F)    Capacity Shortfall. If, after determining the Demonstrated Firm Capacity
as provided in Section 5.1(E) (Capacity Test), the Demonstrated Firm Capacity is
less than the Contract Firm Capacity, the Capacity Charge payment to Seller
shall be reduced in accordance with Section 4 of Attachment W (Capacity Test
Procedures).
(G)    Commencement of Capacity Charge Payments. The Capacity Charge payments
under Section 5.1(D) (Capacity Charge) shall begin when the Facility has
successfully completed the Capacity Test referred to in Section 5.1(E) (Capacity
Test), Seller declares that the Facility has achieved the Commercial Operation
Date and the Capacity Rate Inclusion Date has occurred.
(H)    Demonstrated Firm Capacity. After the Commercial Operation Date, Seller
may only increase the Demonstrated Firm Capacity of the Facility. following a
Subsequent Capacity Test conducted pursuant to Section 8 of Attachment W
(Capacity Test Procedures).
(I)    Hawaii General Excise Tax. Company shall not be liable for payment of the
applicable Hawaii General Excise Tax levied and assessed against Seller as a
result of this Agreement. The rates and charges in this Article 5 (Rates for
Purchase) shall not be adjusted by reason of any subsequent increase or
reduction of the applicable Hawaii General Excise Tax.
(J)    No Payment of Emission Fees. Company shall not be liable for payment of
the applicable air pollutant emission fees imposed by the DoH or U.S. EPA on
Seller as a result of operating or having the potential to operate the Facility.
(K)    No Payment of Other Taxes or Fees. Company shall not be liable for
payment of nor reimbursement of any Seller payment of any new or modified tax or
fee imposed by any Governmental Authority.
5.2    Capacity Charges and Energy Charges Prior to Commercial Operation Date.
Consistent with Section 2.2 (B) (Effectiveness of Certain Obligations), prior to
the Commercial Operation Date Deadline, payment for Facility capacity and
delivery of energy shall be governed by the Capacity Charge and Energy Charge
provisions from the Current PPA, primarily Appendix D (Power Purchases by
Company) of the Original PPA (as amended and restated in that certain Fifth
Amendment To The Purchase Power Contract for Unscheduled Energy Made Available
From A Qualifying Facility Dated March 24, 1986, As Amended dated February 7,
2011 (the “Fifth Amendment”) and the Section 5.1(Capacity and Energy Purchased
by the Company) under the Expansion PPA. Seller has agreed that its prior
waivers of the 30,000 MWh threshold before lower energy pricing goes into effect
under Section 5.1(C)(2) of the Existing PPA shall continue for the duration that
the Energy Charge is subject to the Current PPA. After the Commercial Operation
Date Deadline, regardless of whether Seller has achieved Commercial Operation of
the Facility, payment of the Capacity Charge and Energy Charge for dispatch of
the Existing Facility or the Facility, including test energy, shall be in
accordance with Capacity Charge and Energy Charge provisions of this Agreement.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 5
57

        
        

--------------------------------------------------------------------------------






ARTICLE 6 - BILLING AND PAYMENT
6.1    Monthly Invoice. As soon as practicable, but not later than the fifth
(5th) Business Day of each Calendar Month, Company shall provide Seller with the
appropriate data for Seller to compute the payment due for capacity provided and
electric energy delivered to Company in the preceding Calendar Month as
determined in accordance with this Agreement. Seller shall compute the Energy
Charge and the Capacity Charge for the same Calendar Month and promptly
thereafter, but not later than the tenth (10th) Business Day of each Calendar
Month, submit an invoice (“Monthly Invoice”) for the Capacity Charge and Energy
Charge to be paid to Seller for the preceding Calendar Month. Each Monthly
Invoice shall include Seller's backup data for the computation of the Capacity
Charge and the Energy Charge. Unless and until Company designates a different
address, the Monthly Invoice shall be delivered to:
Hawaii Electric Light Company, Inc.
P. O. Box 1027
Hilo, Hawaii 96721-1027
Attention: Energy Contract Manager


6.2    Payment.
(A)    Date Payment Due. No later than the twentieth (20th) Business Day of each
Calendar Month (or the last Business Day of that month if there are less than
twenty (20) Business Days in that month), Company shall pay, in immediately
available funds, such monthly Capacity Charge and Energy Charge payments as
computed in Article 5 (Rates for Purchase), or provide to Seller an itemized
statement of its objections to all or any portion of such Monthly Invoice and
pay any undisputed amount. Notwithstanding all or any portion of such invoice in
dispute, simple interest shall accrue on any invoiced amount that remains unpaid
following the twentieth (20th) Business Day of each calendar month (or the last
Business Day of that month if there are less than twenty Business Days in that
month), or following the due date for such payment if extended, at the average
daily Prime Rate for the period commencing on the Day following the Day such
payment is due such until the invoiced amounts (or amounts due to Seller if
determined to be less than the invoiced amounts) are paid in full. Partial
payments shall be applied first to outstanding interest and then to outstanding
invoice amounts.
(B)    Set Off. Company at any time may set off against any and all amounts that
may be due and owed to Seller under this Agreement, any and all undisputed
amounts, including damages, Liquidated Damages, insurance premiums, and other
payments, that are owed by Seller to Company pursuant to this Agreement or are
past due under other accounts Seller has with Company for other services.
Undisputed and non-set off portions of amounts invoiced under this Agreement
shall be paid on or before the due date.
(C)    Other Payments. Any amounts due from either Party under this Agreement
other than monthly Energy Charges and Capacity Charges shall be paid or objected
to within thirty (30) Days following receipt from either Party of an itemized
invoice from the other Party setting forth, in reasonable detail, the basis for
such invoice.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 6
58

    

--------------------------------------------------------------------------------





6.3    Billing Disputes. Either Party may dispute invoiced amounts, but shall
pay to the other Party at least the undisputed portion of invoiced amounts on or
before the invoice due date. To resolve any billing dispute, the Parties shall
use the procedures set forth in Article 17 (Dispute Resolution). When the
billing dispute is resolved, the Party owing shall pay the amount owed within
five (5) Business Days of the date of such resolution, with simple interest from
the date that such disputed amount was payable until the date that the amount
owed is paid at the average daily Prime Rate for the period.
6.4    Adjustments. In the event adjustments are required to correct
inaccuracies in Monthly Invoices, the Party requesting adjustment shall use the
method described in Section 13.c. (Corrections) of Attachment Y (Operation and
Maintenance of the Facility), if applicable, to determine the correct
measurements, and shall recompute the amounts due during the period of such
inaccuracies. Except as noted below, the difference between the amount paid and
that recomputed for each Monthly Invoice affected shall be paid, or repaid, with
interest from the date that such Monthly Invoice was payable until the date that
such recomputed amount is paid at the average daily Prime Rate for the period,
or objected to by the Party responsible for such payment within thirty (30) Days
following its receipt of such request. The difference between the amount paid
and that recomputed for the invoice, along with the allowable amount of
interest, shall either be (i) paid to Seller or set-off by Company, as
appropriate, in the next invoice payment to Seller, or (ii) objected to by the
Party responsible for such payment within thirty (30) Days following its receipt
of such request. If the Party responsible for such payment objects to the
request, then the Parties shall work together in good faith to resolve the
objection. If the Parties are unable to resolve the objection, the matter shall
be resolved pursuant to Article 17 (Dispute Resolution). All claims for
adjustments shall be waived for any deliveries of electric energy made more than
thirty-six (36) months preceding the date of any such request.
















EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 6
59

    

--------------------------------------------------------------------------------






ARTICLE 7 - CREDIT ASSURANCE AND SECURITY
7.1    Security Fund.
(A)    General. Seller is required to post and maintain Development Period
Security and Operating Period Security based on the requirements of this Article
7 (Credit Assurance and Security).
(B)    Development Period Security. To guarantee the performance of Seller's
obligations under the Agreement for the period prior to the Commercial Operation
Date (including but not limited to Seller's obligation to meet the Commercial
Operation Date Deadline), Seller shall provide financial security to Company
within ten (10) Days of the Execution Date of the Agreement in an amount equal
to $100/kW of the additional capacity to be obtained from the 8MW Upgrade (the
“Development Period Security”).
(C)    Return of the Development Period Security. In the event (1) either Party
declares this Agreement null and void pursuant to Section 2.2(D)
(Interconnection Requirements Study), Section 2.2(E) (Prior to Effective Date),
or Section 2.2(F) (Time Periods for PUC Submittal Date and PUC Approval), (2)
the PUC issues an order denying approval for an application for a PUC Approval
Order, which does not become subject to appeal, (3) the PUC issues an
Unfavorable PUC Order, which does not become subject to appeal, (4) a
Non-Appealable PUC Approval Order is not obtained within the time periods
specified in Section 2.2(F)(2)(Time Period for PUC Approval), or (5) following
Company’s receipt of the Operating Period Security, unless the Development
Period Security is converted to Operating Period Security pursuant to Section
7.1(D) (Operating Period Security), the Development Period Security (including
any accumulated interest, if applicable) shall be returned to Seller, subject to
the Company’s right to draw from the Development Period Security as set forth in
Section 7.1(G) (Company’s Right to Draw From Security Funds).
(D)    Operating Period Security. To guarantee the performance of Seller’s
obligations under the Agreement for the period starting from the Commercial
Operation Date to the expiration or termination of this Agreement, Seller shall
provide financial security to Company in the amount equal to $175/kW of the
additional capacity to be obtained from the 8MW Upgrade (the “Operating Period
Security”).
(E)    Form of Security. Seller shall supply the Development Period Security and
Operating Period Security required in the form of an irrevocable standby Letter
of Credit substantially in the form attached to this Agreement as Attachment M
(Form Of Standby Letter of Credit) from a bank or other financial institution
chartered and organized in the United States with a credit rating of “A-” or
better (the “Security Funds”). If the rating (as measured by Standard & Poors)
of the bank or financial institution issuing such Letter of Credit falls below
A-, Company may require Seller to replace such Letter of Credit with an
irrevocable standby Letter of Credit from another bank or financial institution
chartered and organized in the United States with a credit rating of “A-” or
better. Any such Letter of Credit must be issued for a minimum term of one (1)
year. Furthermore, at the end of each year the Security Funds must be renewed
for an additional one (1) year term so that at the time of such renewal, the
remaining term of any such


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 7
60

    

--------------------------------------------------------------------------------





Security Funds shall not be less than one (1) year. Any Letter of Credit
satisfying this security requirement shall include a provision for at least
thirty (30) Days advance notice to Company of any expiration or earlier
termination of the Security Funds so as to allow Company sufficient time to
exercise its rights under said security if Seller fails to extend or replace the
Security Funds. In all cases, the reasonable costs and expenses of establishing,
renewing, substituting, canceling, increasing, reducing, or otherwise
administering the Letter of Credit shall be borne by Seller. In the event
Company receives notice from the issuing bank that a letter of credit for the
Development Period Security or Operating Period Security will be cancelled or is
set to expire and will not be extended, Company shall endeavor, but shall not be
obligated, to provide Seller with notice of such cancellation or termination.
Company shall not be responsible for any lack of notice to Seller of such letter
of credit’s cancellation or termination and the events resulting therefrom,
provided, however, that if Company draws upon the then full amount remaining
under the letter of credit, the provisions of Section 7.1(H) (Failure to Renew
or Extend Letter of Credit) and Section 7.1(I) (L/C Proceeds Escrow) shall
apply. In the event the letter of credit for Development Period Security or
Operating Period Security ever expires or is terminated without Company drawing
on such full amount remaining under the letter of credit prior to its
expiration, and Seller has not been afforded the opportunity to replace the
letter of credit prior to its expiration or termination because of lack of
notice, Seller shall be provided a grace period of five (5) Business Days from
any notice of such expiration or termination of the letter of credit to obtain
and provide to Company a substitute letter of credit meeting the requirements of
this Article 7 (Credit Assurance and Security)
(F)    Security Funds. The Security Funds established, funded, and maintained by
Seller pursuant to the provisions of this Section 7.1 (Security Fund) shall
provide security for the performance of Seller’s obligations under this
Agreement and shall be available to be drawn on by Company as provided in
Section 7.1(G) (Company's Right to Draw from Security Funds). Seller shall
maintain the Security Funds at the contractually-required level throughout the
Term of this Agreement, and Seller shall replenish the Security Funds to such
required level within fifteen (15) Business Days after any draw on the Security
Funds by Company or any reduction in the value of Security Funds below the
required level for any other reason.
(G)    Company’s Right to Draw From Security Funds. In addition to any other
remedy available to it, Company may, before or after termination of this
Agreement, draw from the Security Funds such amounts as are necessary to recover
amounts Company is owed pursuant to this Agreement or the IRS Letter Agreement,
including, without limitation, any damages due Company, any interconnection
costs owed pursuant to Attachment G (Company-Owned Interconnection Facilities),
and any amounts for which Company is entitled to indemnification under this
Agreement. Company may, in its sole discretion, draw all or any part of such
amounts due Company from any form of security to the extent available pursuant
to this Section 7.1 (Security Fund), and from all such forms, and in any
sequence Company may select. Any failure to draw upon the Security Funds or
other security for any damages or other amounts due Company shall not prejudice
Company’s rights to recover such damages or amounts in any other manner.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 7
61

    

--------------------------------------------------------------------------------





(H)    Failure to Renew or Extend Letter of Credit. If the Letter of Credit is
not renewed or extended no later than thirty (30) Days prior to its expiration
or earlier termination, Company shall have the right to draw immediately upon
the full amount of the Letter of Credit and to place the proceeds of such draw
(the "L/C Proceeds"), at Seller's cost, in an escrow account in accordance with
Section 7.1(I) (L/C Proceeds Escrow), until and unless Seller provides a
substitute form of irrevocable standby Letter of Credit meeting the requirements
of this Article 7 (Credit Assurance and Security).
(I)    L/C Proceeds Escrow. If Company draws on the letter of credit pursuant to
Section 7.1(H) (Failure to Renew or Extend Letter of Credit), Company shall, in
order to avoid comingling the L/C Proceeds, have the right but not the
obligation to place the L/C Proceeds in an escrow account as provided in this
Section 7.1(I) (L/C Proceeds Escrow) with a reputable escrow agent acceptable to
Company ("Escrow Agent"). Without limitation to the generality of the foregoing,
a federally-insured bank shall be deemed to be a "reputable escrow agent."
Company shall have the right to apply the L/C Proceeds as necessary to recover
amounts Company is owed pursuant to this Agreement or the IRS Letter Agreement,
including, without limitation, any damages due Company, any interconnection
costs owed pursuant to Attachment G (Company-Owned Interconnection Facilities)
and any amounts for which Company is entitled to indemnification under this
Agreement. To that end, the documentation governing such escrow account shall be
in form and content satisfactory to Company and shall give Company the sole
authority to draw from the escrow account. Seller shall not be a party to such
documentation and shall have no rights to the L/C Proceeds. Upon full
satisfaction of Seller's obligations under this Agreement, including recovery by
Company of amounts owed to it under this Agreement, Company shall instruct the
Escrow Agent to remit to Seller the remaining balance (if any) of the L/C
Proceeds. If there is more than one escrow account with L/C Proceeds, Company
may, in its sole discretion, draw on such accounts in any sequence Company may
select. Any failure to draw upon the L/C Proceeds for any damages or other
amounts due Company shall not prejudice Company's rights to recover such damages
or amounts in any other manner. If a substitute letter of credit satisfying the
requirements of this Article 14 (Credit Assurance and Security) is obtained and
provided to Company, the net L/C Proceeds remaining as of the date that such
substitute letter of credit is provided, shall be returned to Seller, or as
Seller directs in writing. In all cases, the reasonable costs and expenses of
establishing, renewing, substituting, canceling, increasing reducing, or
otherwise administering the Security Funds through the L/C Proceeds Escrow shall
be borne by Seller.


7.2    Release of Security Funds. Promptly following the end of the Term and the
complete performance of all of Seller’s obligations under this Agreement,
including, but not limited to, the obligation to pay any and all damages owed by
Seller to Company, under this Agreement, Company shall release the Security
Funds (including any accumulated interest, if applicable) to Seller.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 7
62

    

--------------------------------------------------------------------------------






ARTICLE 8 - DEFAULT


8.1    Events of Default.
(A)    Default by Seller. The occurrence of any of the following events at any
time during the Term of this Agreement shall constitute an Event of Default by
Seller:
(1)    Company declares an Event of Default pursuant to Section 2.4(D)(2)
(Termination Right);
(2)    [RESERVED];
(3)    Seller shall fail to pay Company any amount as and when due under this
Agreement (less any amounts disputed in good faith pursuant to Article 17
(Dispute Resolution)) and neither Seller nor the Financing Parties remedy such
non-payment within thirty (30) Days after written demand therefor by Company
served upon Seller with a copy served upon the Financing Parties;
(4)    Seller shall fail to operate, maintain or repair the Facility in
accordance with the terms of this Agreement such that a condition exists in the
Facility which has an adverse physical impact on the Company System or the
equipment of Company’s customers or which Company reasonably determines presents
an immediate danger to personnel or equipment, and Seller shall fail to initiate
and diligently pursue reasonable action to cure such failure within seven (7)
Days after actual receipt by Seller and the Financing Parties of demand therefor
by Company, provided, that Company may, after providing written notice to Seller
and Financing Parties, enter upon the Site, and undertake such reasonable action
on behalf of Seller, consistent with Good Engineering and Operating Practices,
until either such adverse effect or danger is eliminated or Company is
reasonably satisfied that Seller has, within the aforesaid seven (7) Day period,
initiated and is diligently pursuing such reasonable action. Seller shall bear
or reimburse Company, as the case may be, for all reasonable, documented,
out-of-pocket costs incurred by Company in connection with such reasonable
actions taken by Company on behalf of Seller as provided herein, and shall
cooperate in good faith with Company in providing access to the Facility and the
Site, in the event Company elects to undertake such action as provided herein;
(5)    Seller shall (i) abandon the Facility prior to the Commercial Operation
Date or (ii) fail to maintain continuous service to the extent required by this
Agreement for a period of seven (7) or more consecutive Days, the last
twenty-four (24) hours of which shall be after notice by Company to Seller that
it is not in compliance with this provision, unless such abandonment or failure
is caused by Force Majeure or an Event of Default by Company. For purposes of
this Section 8.1(A)(5)(i) (Events of Default, Default by Seller), abandonment of
the Facility prior to the Commercial Operation Date shall mean the failure by
Seller, after the Non-appealable PUC Approval Order Date, to proceed with or
prosecute in a diligent manner the planning, design, engineering, permitting,
completion (including, without limitation, purchasing, accounting, training and
administration) and start-up of the Facility for a consecutive period of thirty
(30) Days, the last ten (10) Days of which shall be after notice from Company to
Seller that it is not in compliance with this provision;


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
63

        
        

--------------------------------------------------------------------------------





(6)    Company declares an Event of Default in accordance with Section
3.3(B)(l)(c) (Implementation of Independent Engineering Assessment) or Section
1.k (Demonstration of Facility) of Attachment B (Facility Owned by Seller);
(7)    Seller shall fail to deliver the Facility in accordance with Section
3.2(J) (Seller’s Obligation to Deliver Facility);
(8)    Failure to Meet EAF and EFOR Performance Requirements. Seller shall fail
to meet the warranties and guarantees of performance specified in Section
3.2(B)(1) (Equivalent Availability Factor) or Section 3.2(B)(2) (Equivalent
Forced Outage Rate) by more than ten (10) percentage points on average in any
Contract Year or if Seller fails, after the twelfth (12th) full month following
the Commercial Operation Date, to maintain an Equivalent Availability Factor
(EAF) greater than seventy-five percent (75%) on a twelve-month rolling average
basis; provided, that to the extent such failure of performance is attributable
to an event of Force Majeure, the contribution of such event of Force Majeure to
such failure of performance shall be eliminated from the EAF calculation for the
purposes of, and only for the purposes of, establishing an Event of Default of
Seller pursuant to this Section 8.1(A)(8) (Events of Default, Default by
Seller), and provided further, that the event of Force Majeure contributing, in
whole or in part, to such failure of performance is subject to the provisions of
Article 18 (Force Majeure);
(9)    Failure to Meet Disconnection Event Performance Requirement. Seller shall
fail to meet the warranty and guarantee of performance specified in Section
3.2(B)(5) (Disconnection Events) by more than seven (7) Disconnection Events in
any Contract Year;
(10)    Change in management of Seller or change in operator of Facility:
(a)    Without the prior written consent of Company, such consent not to be
unreasonably withheld, ORNI 8 LLC and/or ORPUNA LLC or any affiliate of either
entity or of ORMAT NEVADA, INC. is no longer a general partner of Seller, ORMAT
NEVADA, INC. or any affiliate thereof no longer directly or indirectly has an
ownership interest of at least fifty-one percent (51%) or otherwise no longer
has voting control, of Seller; provided, however, that to the extent that the
grant of consent by Company is dependent upon qualifications to carry out the
role of ORNI 8 LLC and/or ORPUNA LLC, Company’s consent shall be granted if
Company is reasonably satisfied that the substitute general partner (i) has the
qualifications to carry out the role of ORNI 8 LLC and/or ORPUNA LLC and (ii)
has provided Company with evidence satisfactory to Company of its
creditworthiness and ability to perform its financial obligations hereunder
(including such guarantees as Company deems appropriate) in a manner consistent
with the terms and conditions of this Agreement; or
(b)    Without the prior written consent of Company, such consent not to be
unreasonably withheld, Seller (or an affiliate of Seller or ORMAT NEVADA, INC.
who has directly or indirectly an ownership interest of at least fifty-one


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
64

        
        

--------------------------------------------------------------------------------





percent (51%), or otherwise has voting control, of Seller) is no longer the
operator of the Facility; provided, however, that to the extent that the grant
of consent by Company is dependent upon qualifications to carry out the role of
the operator of the Facility , Company’s consent shall be granted if Company is
reasonably satisfied that the substitute operator (i) has the qualifications or
has contracted with an entity having the qualifications to operate the Facility
in a manner consistent with the terms and conditions of this Agreement and (ii)
has provided Company with evidence satisfactory to Company of its
creditworthiness and ability to perform its financial obligations hereunder
(including such guarantees as Company deems appropriate) in a manner consistent
with the terms and conditions of this Agreement.
(11)    Seller becomes insolvent, or makes an assignment for the benefit of
creditors or fails generally to pay its debts as they become due; or such Party
shall have an order for relief in an involuntary case under the bankruptcy laws
as now or hereafter constituted entered against it, or shall commence a
voluntary case under the bankruptcy laws as now or hereafter constituted, or
shall file any petition or answer seeking for itself any arrangement,
composition, adjustment, liquidation, dissolution or similar relief to which it
may be entitled under any present of future statue, law or regulation, or shall
file any answer admitting the material allegations of any petition filed against
it in such proceeding; or such Party seeks or consents to or acquiesces in the
appointment of or taking possession by, any custodian, trustee, receiver or
liquidator of it or of all or a substantial part of its properties or assets; or
such Party takes action looking to its dissolution or liquidation; or within
ninety (90) days after commencement of any proceedings against such Party
seeking any arrangement, composition, adjustment, liquidation, dissolution or
similar relief under any present or future statue, law or regulation, such
proceedings shall not have been dismissed; or within ninety (90) days after the
appointment of, or taking possession by, any custodian, trustee, receiver or
liquidator or any or of all or a substantial part of the properties or assets of
such Party, without the consent or acquiescence of such Party, any such
appointment or possession shall not have been vacated or terminated; or;
(12)    Without the application, approval or consent of Seller, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for Seller,
or any part of its property, or a proceeding described in Section 8.1(A)(11)
immediately above shall be instituted against Seller and such appointment shall
continue undischarged or such proceeding shall continue undismissed or unstayed
for a period of sixty (60) consecutive Days or Seller shall fail to file in a
timely manner, an answer or other pleading denying the material allegations
filed against it in any such proceeding;


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
65

        
        

--------------------------------------------------------------------------------





(13)    Without the prior written consent of Company, Seller shall transfer,
convey, lose or relinquish its right to own the Facility or to occupy the Site
to any person, except an entity to whom Seller may assign this Agreement under
Article 20 (Assignments and Financing Debt);
(14)    [RESERVED]
(15)    Seller fails to satisfy the Credit Assurance and Security requirements
agreed to pursuant to Article 7 (Credit Assurance and Security) of this
Agreement;
(16)    Seller delivers or attempts to deliver to the Point of Interconnection
for sale under this Agreement electric energy that was not generated by the
Facility;
(17)    The Financing Parties declare an event of default under the Financing
Documents and then fail to initiate, within sixty (60) Days thereafter, such
actions as may be legally necessary (such as foreclosure) to take possession of
the Facility and to thereafter diligently prosecute such actions to conclusion;
(18)    Seller shall fail to perform a material obligation of this Agreement not
otherwise specifically referred to in this Section 8.1(A) (Default by Seller),
which failure has or may reasonably be anticipated to have a material adverse
effect on Seller’s delivery of capacity and energy to Company in accordance with
the terms of this Agreement and which failure shall continue for forty-five (45)
Days after written demand by Company for performance thereof;
(19)    Seller makes any representation or warranty to Company required by, or
relating to Seller’s performance of, this Agreement that is false and misleading
in any material respect when made; or
(20)    Seller shall fail to provide new and/or updated Required Models within
30 Days’ notice from Company of a breach of Section 6.a. (Seller's Obligation to
Provide Models) of Attachment B (Facility Owned by Seller); or
(B)    Default by Company. The occurrence of any of the following at any time
during the Term of this Agreement shall constitute an “Event of Default” by
Company:
(1)    Company shall fail to pay Seller any amount as and when due under this
Agreement (less any amounts disputed in good faith pursuant to Section 6.2
(Payment)) and shall fail to remedy such non-payment within forty-five (45) Days
after demand therefor from Seller;
(2)    Company shall (i) be dissolved, be adjudicated as bankrupt, or become
subject to an order for relief under any federal bankruptcy law; (ii) fail to
pay, or admit in writing its inability to pay, its debts generally as they
become due; (iii) make a general assignment of substantially all its assets for
the benefit of creditors; (iv) apply for, seek, consent to, or acquiesce in the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for itself or any substantial part of its property; (v) institute any
proceedings seeking an order for relief or to


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
66

        
        

--------------------------------------------------------------------------------





adjudicate it as bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization, or
relief of debtors; or (vi) take any action to authorize or effect any of the
foregoing actions;
(3)    Without the application, approval or consent of Company, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for Company
or any part of its respective property, or a proceeding described in Section
8.1(B)(4)(v) (Default by Company) shall be instituted against Company and such
appointment shall continue undischarged or such proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive Days or Company
shall fail to file timely an answer or other pleading denying the material
allegations filed against it in any such proceeding;
(4)    Company shall fail to perform a material obligation of this Agreement not
otherwise specifically referred to in this Section 8.1(B) (Default by Company),
which failure shall have a material adverse effect on its ability to accept and
pay for, or Seller’s ability to deliver, capacity and energy in accordance with
the terms of this Agreement and which failure shall continue for forty-five (45)
Days after written demand by Seller for performance thereof; or
(5)    Company makes any representation or warranty to Seller required by, or
relating to Company’s performance of, this Agreement that is false and
misleading in any material respect when made.
(C)    Cure Periods and Force Majeure Exceptions. Before becoming an Event of
Default, the occurrences set forth in Section 8.1(A) (Default by Seller) and
Section 8.1(B) (Default by Company) are subject to cure periods and Force
Majeure exceptions as follows:
(1)    Under Section 8.1(A)(1) (Events of Default, Default by Seller), cure
periods and the consequences of Force Majeure are addressed in Section 2.4(C)
(Guaranteed Milestones) and Section 18.5 (Effect of Force Majeure on Milestone
Dates and Commercial Operation Date Deadline) and no further opportunity to cure
or Force Majeure exceptions are applicable;
(2)    Under Section 8.1(A)(11) through Section 8.1(A)(13), Section 8.1(A)(18),
Section 8.1(A)(20), Section 8.1(B)(4), Section 8.1(B)(5) and Section 8.1(B)(8),
no opportunities to cure or Force Majeure exceptions are applicable; or
(3)    Under Section 8.1(A)(3), Section 8.1(A)(4), Section 8.1(A)(5), Section
8.1(A)(6), Section 8.1(A)(7), Section 8.1(A)(8), Section 8.1(A)(9), Section
8.1(A)(10), Section 8.1(A)(14), Section 8.1(A)(15), Section 8.1(A)(16), Section
8.1(A)(17), Section 8.1(A)(19), Section 8.1(B)(1), Section 8.1(B)(2), Section
8.1(B)(3), Section 8.1(B)(7) and Section 8.1(B)(8):
(a)    If the occurrence is not the result of Force Majeure, non-performing
Party shall be entitled to a cure period, if any, to the limited extent
expressly set forth in each section; or


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
67

        
        

--------------------------------------------------------------------------------





(b)    If the occurrence is the result of Force Majeure, and if and so long as
the conditions set forth in Section 18.4 (Satisfaction of Certain Conditions)
are satisfied, the non-performing Party shall be entitled to a grace period as
provided in Section 18.6 (Effect of Force Majeure on Other Events of Default),
which shall apply in lieu of any cure periods provided in Section 8.1(A)
(Default by Seller) and Section 8.1(B) (Default by Company).
8.2    Rights and Obligations of the Parties Upon Default.
(A)    Notice of Default. Upon the occurrence of an Event of Default specified
in Section 8.1 (Events of Default), the non-defaulting Party shall deliver to
the defaulting Party (with a copy to the Financing Parties and/or the collateral
agent designated therefor) a written notice which (i) declares that an Event of
Default has occurred under Section 8.1 (Events of Default) of this Agreement;
and (ii) identifies the specific provision or provisions of such Section under
which such Event of Default shall have occurred.
(B)    Right to Terminate; Forward Contract.
(1)    Notice of Termination. If an Event of Default under Section 8.1 (Events
of Default) shall have occurred and not been cured within the cure periods
provided in Section 8.1(C) (Cure Periods and Force Majeure Exceptions), or, as
to Events of Default under Section 8.1(A)(6) (Events of Default, Default by
Seller) or Section 8.1(A)(7) (Events of Default, Default by Seller) pursuant to
the remedial provisions described therein, or such other cure periods provided
under the Financing Documents to which Company is a party, as applicable, the
non-defaulting Party shall have the right to terminate this Agreement by
delivering a written notice of termination which shall be effective thirty (30)
Days from the date such notice is delivered.
(2)    Termination by Company.
(a)    Company's Assumption of Seller's Interest. If an Event of Default by
Seller occurs, and if Company delivers to Seller the notice required under
Section 8.2(B) (Right to Terminate; Forward Contract) stating that Company has
elected to exercise its rights hereunder, Company shall promptly assume all
right, title and interest of Seller in the Facility and the Interconnection
Facilities, this Agreement, the Project Documents and the Financing Documents to
the extent it is legally capable of doing so, to take over the construction or
operation of the Facility and the Interconnection Facilities forthwith and to
construct or operate the Facility and the Interconnection Facilities during the
period in which the foregoing assumption is being perfected, and to complete the
construction of and/or operate the same, provided that Company also assumes all
of Seller's obligations (except any default charges or similar penalties) under
the Financing Documents and the Project Documents (other than this Agreement).
Upon such assumption, Company shall have no obligation to remedy or cause to be
remedied the events which gave rise to the Event of Default under Section 8.1(A)
(Default by Seller) or to pay any delinquent principal, interest, penalties, or
other amounts


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
68

        
        

--------------------------------------------------------------------------------





which, but for such Event of Default or any default or Event of Default under
the Financing Documents or the Project Documents (whether or not declared),
would not have become due. The Financing Documents and the Project Documents
shall specify that Company has the assumption rights described in this Section
8.2(B)(2) (Termination by Company), and that such rights shall have priority
over the exercise by the Financing Parties of their security interest in, and
mortgage on, this Agreement, the other Project Documents and/or the Facility.
Despite such assumption of rights by Company, Seller shall continue to be liable
to Company for all obligations to Company arising from events which occurred
through the date of Company's assumption; provided, however, that such
obligations shall be reduced for this purpose by an amount equal to the lesser
of either (i) the market value of the Facility at the time rights under this
Section 8.2(B)(2) (Termination by Company) are exercised, (ii) the original
capital cost of the Facility and the Interconnection Facilities or otherwise
assumed by Company as of the time rights under this Section 8.2(B)(2)
(Termination by Company) are exercised, or (iii) the net present value of this
Agreement. Seller shall take all action and provide all information necessary to
facilitate Company's decision whether to exercise its rights under this Section
8.2(B)(2) (Termination by Company) and to implement the exercise of those rights
if Company so chooses.
(b)    Seller’s Obligations Upon Termination. If Company elects to exercise its
rights under this Section 8.2(B)(2) (Termination by Company), Seller shall take
all actions as may be necessary (i) to convey to Company free and clear of all
liens and encumbrances (other than those of Company and the Financing Parties)
all of Seller's right, title and interest in and to the Facility and the
Interconnection Facilities and any and all materials, equipment, design
materials and supplies relating to the Facility and the Interconnection
Facilities, including without limitation, any such materials, equipment, design
materials or supplies located at the Site or in transit to the Site, whether or
not completed or ready for use or incorporated into the Facility and the
Interconnection Facilities, and any such materials, equipment, design materials
or supplies being processed, fabricated, assembled or prepared off the Site for
installation in the Facility and the Interconnection Facilities or for use at or
in connection with the Facility and the Interconnection Facilities, and (ii) to
assign to Company, with such consents and undertakings as may be necessary to
make such assignments fully effective, all of Seller's interests under the
Financing Documents and the Project Documents (other than this Agreement).
Seller's obligations under this Section 8.2(B)(2) (Termination by Company) shall
survive any exercise by Company of its remedies under Section 8.2(B)(1) (Notice
of Termination) or any termination of this Agreement by Company pursuant to
Section 8.2(B)(2) (Termination by Company).
(c)    Other Assumption of Seller's Interest. If Company elects not to acquire
all of Seller's interests, rights, and obligations in accordance with Section
8.2(B)(2)(a) (Company’s Assumption of Seller’s Interest), and if, and only if,
the


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
69

        
        

--------------------------------------------------------------------------------





Event of Default declared by Company shall have occurred under Section 8.1(A)(8)
(Events of Default, Default by Seller), Section 8.1(A)(9) (Events of Default,
Default by Seller), the Financing Parties (and/or the collateral agent
designated therefor) shall have 60 Days from receipt of the notice delivered by
Company pursuant to Section 8.2(A) (Notice of Default), subject to the
requirements of this Section 8.2(B)(2)(c) (Other Assumption of Seller’s
Interest), to cause an affiliate of the Financing Parties or a new purchaser or
lessee of the Facility to assume all of the right, title and interest of Seller
under this Agreement and the Project Documents. The right of the Financing
Parties (and/or collateral agent) to provide such affiliate or new purchaser or
lessee shall be subject to Company's consent, not to be unreasonably withheld,
and to satisfaction of the following conditions: (i) the affiliate or new
purchaser or lessee shall have the qualifications or has contracted with an
entity having the qualifications to operate the Facility in a manner consistent
with the terms and conditions of this Agreement; (ii) the affiliate or new
purchaser or lessee shall have provided Company with adequate assurances of its
creditworthiness (including such guarantees as Company deems appropriate) and
ability to perform its financial obligations hereunder in a manner consistent
with the terms and conditions of this Agreement; and (iii) the affiliate and/or
Financing Parties shall remedy or cause to be remedied the event which gave rise
to the Event of Default under Section 8.1(A) (Default by Seller) within sixty
(60) Days of the Financing Parties' receipt of the notice delivered by Company
under Section 8.2(A) (Notice of Default). Notwithstanding such assumption by the
affiliate or new purchaser or lessee, Seller shall continue to be liable to
Company for all obligations to Company arising from events which occur through
the date on which the affiliate or new purchaser or lessee makes such assumption
effective. The performance or non-performance of the terms of this Agreement by
the affiliate or new purchaser or lessee shall be measured from the date of such
assumption. During the pendency of such assumption, Seller shall cooperate with
the Financing Parties and shall take all actions as may be necessary (aa) in the
case of a new purchaser or an affiliate of the Financing Parties which is to
acquire the Facility, to convey to the affiliate or new purchaser all right,
title and interest in the Facility and any and all materials, equipment, design
materials and supplies relating to the Facility, including without limitation,
any such materials, equipment, design materials or supplies located at the Site
or incorporated into the Facility, and any such materials, equipment, design
materials or supplies being processed, fabricated, assembled or prepared off the
Site for installation in the Facility or for use at or in connection with the
Facility, and (bb) to assign to such new purchaser or affiliate or to a lessee,
with such consents and undertakings as may be necessary to make such assignments
fully effective, all of Seller's interests under this Agreement, the other
Project Documents and the Financing Documents. If the assumption of rights,
interests and obligations by the affiliate or new purchaser or lessee occurs
strictly in accordance with this Section 8.2(B)(2)(c) (Other Assumptions of
Seller’s Interest), Company shall continue this Agreement with the affiliate or
new purchaser or lessee substituted in the place of Seller hereunder.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
70

        
        

--------------------------------------------------------------------------------





(d)    Effective Date. Without limitation to the generality of the preceding
subsections of this Section 8.2(B)(2) (Termination by Company), the earliest Day
upon which a termination of this Agreement can be effective as a result of a
failure to achieve the Commercial Operation Date Deadline would be the Day
following expiration of the one hundred eighty (180) Day COD Delay LD Period
provided in Section 2.4(D)(1)(b) (Daily Delay Damages).
(e)    Termination Damages. If the Agreement is terminated by Company because of
one or more of the Events of Default by Seller, Company shall have the right, in
addition to the rights set forth above in this Section 8.2(B) (Right to
Terminate; Forward Contract), to collect all damages, including liquidated
damages ("Termination Damages"), in accordance with Article 9 (Liquidated
Damages).
(3)    Forward Contract. Without limitation to the generality of the foregoing
provisions of this Section 8.2 (Rights and Obligations of the Parties Upon
Default), the Parties agree that, under 11 U.S.C. §362(b)(6), this Agreement is
a "forward contract" and the Company is a "forward contract merchant" such that
upon the occurrence of an Event of Default by Seller under Section 8.1 (A)
(Events of Default by Seller) , this Agreement may be terminated by Company as
provided in this Agreement notwithstanding any bankruptcy petition affecting
Seller.
(C)    Right to Demand Independent Engineering Assessment and Modification.
(1)    Notice of Default. If an Event of Default described in Section 8.1(A)(8)
(Failure to Meet EAF and EFOR Performance Requirements), or Section 8.1(A)(9)
(Failure to Meet Disconnection Event Performance Requirement) occurs, Company
shall, prior to exercising its rights under Section 8.2(A) (Notice of Default)
or Section 8.2(B) (Right to Terminate) on the basis thereof, give written notice
to Seller that it will obtain an Independent Engineering Assessment concerning
the failure to meet the specified warranted levels. Within thirty (30) Days
after receipt by Seller of such notice, a president, vice president, or other
authorized delegate of Company and Seller, both having full authority to settle
the matter, shall personally meet in Hawaii and attempt in good faith to make
the determination described in Section 8.2(C)(2) (Changes Based on Independent
Engineering Assessment). If these officials reach agreement on a determination,
the provisions of Section 8.2(C)(3) (Determination That There Are No
Commercially Reasonable Changes) and Section 8.2(C)(4) (Determination That There
Are Commercially Reasonable Changes) shall apply thereto. If no meeting takes
place within thirty (30) Days of Seller’s receipt of the aforesaid written
notice, or if agreement between these officials is not reached within forty-five
(45) Days of Seller’s receipt of such notice, Company may at any time thereafter
require that an Independent Engineering Assessment be conducted in accordance
with Section 3.3(B) (Company Right to Require Independent Engineering
Assessment) except


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
71

        
        

--------------------------------------------------------------------------------





that in every instance all costs and expenses of such Independent Engineering
Assessment shall be borne by Seller.
(2)    Changes Based on Independent Engineering Assessment. The representatives
of the Parties or the Qualified Independent Engineering Company based on the
Independent Engineering Assessment, as applicable, shall determine whether there
are commercially reasonable changes in the Facility, or in the manner in which
Seller operates the Facility, which (i) could be implemented within two hundred
and seventy (270) Days (or such other time period which Company and Seller
mutually agree upon) after such findings are made by the Parties or the
Qualified Independent Engineering Company, as the case may be, and (ii) could
reasonably be expected to result in future operation of the Facility in each
Contract Year at the following levels:
(a)    An EAF not less than eighty-three percent (83%) computed in accordance
with Section 3.2(B)(1) (Equivalent Availability Factor);
(b)    An EFOR not to exceed ten percent (10%) computed in accordance with
Section 3.2(B)(2) (Equivalent Forced Outage Rate);
(c)    The Facility shall have the capability, within Good Engineering and
Operating Practices and within the design limitations of the Facility equipment,
of producing the Demonstrated Firm Capacity; or
(d)    No more than four (4) Disconnection Events in any Contract Year.
(3)    Determination That There Are No Commercially Reasonable Changes. If the
representatives of the Parties or the Qualified Independent Engineering Company
based on the Independent Engineering Assessment, as applicable, determine that
there are no commercially reasonable changes meeting the requirements of Section
8.2 (C)(2), Company may thereafter declare an Event of Default on the basis of
the failure described in Section 8.1(A)(8) or Section 8.1(A)(9) which preceded
Company’s request for an Independent Engineering Assessment.
(4)    Determination That There Are Commercially Reasonable Changes. If the
representatives of the Parties or the Qualified Independent Engineering Company
based on the Independent Engineering Assessment, as applicable, determine that
there are commercially reasonable changes meeting the requirements of Section
8.2(C)(2) above, Company may not declare an Event of Default on the basis of the
failure described in Section 8.1(A)(8) (Failure to Meet EAF and EFOR Performance
Requirements) or Section 8.1(A)(9) (Failure to Meet Disconnection Event
Performance Requirement) which preceded Company’s request for an Independent
Engineering Assessment unless Seller either (i) fails to diligently carry out
such recommended changes as determined in accordance with the procedures and
requirements set forth in Section 3.3(B) (Company Right to Require Independent
Engineering Assessment) or (ii)


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
72

        
        

--------------------------------------------------------------------------------





implements such changes but the Facility nevertheless does not meet the
standards of Section 8.2(C)(2) (Changes Based on Independent Engineering
Assessment) in the first full Contract Year after such changes are implemented;
provided that, if such right to declare an Event of Default is not exercised
within three (3) months after such first full Contract Year, Company shall be
deemed to have waived such right.
8.3    Equitable Remedies. Seller acknowledges that Company is a public utility
and is relying upon Seller’s performance of its obligations under this
Agreement, and that Company and/or its customers may suffer irreparable injury
as a result of the failure of Seller to perform any of such obligations, whether
or not such failure constitutes an Event of Default or otherwise gives rise to
one or more of the remedies set forth in Section 8.2 (Rights and Obligations of
the Parties Upon Default). Accordingly, the remedies set forth in Section 8.2
(Rights and Obligations of the Parties Upon Default) shall not limit or
otherwise affect Company’s right to seek specific performance, injunctions or
other available equitable remedies for Seller’s failure to perform any of its
obligations under this Agreement, irrespective of whether such failure
constitutes an Event of Default.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 8
73

        
        

--------------------------------------------------------------------------------






ARTICLE 9 - LIQUIDATED DAMAGES
9.1    Liquidated Damages. Recognizing that Company must provide the ultimate
service to its customers and that the capacity and energy produced by the
Facility is needed to meet the requirements of Company’s customers, and in order
to avoid the difficulties of proof in connection with the damages Company would
incur in the event of a failure of the Facility to meet the performance
standards herein, the Parties agree that the following Liquidated Damages for
failure by Seller to attain required performance (i) constitute a reasonable and
good faith estimate of the anticipated or actual loss or damage which would be
incurred by Company as a result of such failure, (ii) are not intended as a
penalty, (iii) may be invoked by Company to ensure that the Facility meets the
performance standards established under this Agreement and (iv) constitute
Company’s sole and exclusive monetary remedy with respect to the matters set
forth in Section 9.2 (Calculation of Liquidated Damages) and Section 9.3
(Damages in the Event of Termination by Company), provided, however, that the
Company’s invoking Liquidated Damages shall not limit or otherwise affect
Company’s right to seek (aa) monetary damages when Liquidated Damages are not
applicable under the terms of this Agreement and when Company has not terminated
this Agreement, and (bb) specific performance or injunctive relief when monetary
damages will not provide adequate relief.
9.2    Calculation and Payment of Liquidated Damages.
(A)    Equivalent Availability Factor. For each one-tenth (1/10) of a percentage
point that the Equivalent Availability Factor of the Facility falls below the
guarantee level of eighty-three percent (83.0%) EAF based on two (2) fourteen
(14) day outages as specified in Section 3.2(B)(1) (Equivalent Availability
Factor) for each Contract Year, Seller shall pay to Company Liquidated Damages
in the amount set forth in the following table (on a progressive basis) upon
proper demand at the end of the current Contract Year.
EAF Damages Schedule Amount Below Guaranteed Level
EAF            Liquidated Damages
0% -4.9%        $200 per 0.1%
5.0% - 9.9%        $400 per 0.1%
10.0% - 14.9%        $600 per 0.1%
15.0% - 48.1%        $800 per 0.1%

Such Liquidated Damages shall be due within thirty (30) Days after the first to
occur of the end of such Contract Year or the end of Term. In the event Seller
fails to pay Company undisputed amounts of Liquidated Damages due under this
Section 9.2(A) within thirty (30) Days of receipt of Company’s written demand,
Company may set off such undisputed amounts due against payments it is otherwise
obligated to make under this Agreement
(B)    Equivalent Forced Outage Rate. For each one-tenth (1/10th) of a
percentage point that the EFOR exceeds the guaranteed level of ten percent (10%)
as specified in Section 3.2(B)(2) (Equivalent Forced Outage Rate) for each
Contract Year, Seller shall pay Company Liquidated Damages in the amount set
forth in the following table (on a progressive basis) upon proper demand at the
end of the current Contract Year.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 9
74

        
        

--------------------------------------------------------------------------------





EFOR Damages Schedule Amount Above Guaranteed Level
EFOR            Liquidated Damages

0%-12.0%            $200 per 0.1%
12.1%-17.0%         $400 per 0.1%
17.1%-22.0%            $600 per 0.1%
22.1%-53.4%            $800 per 0.1%    


Such Liquidated Damages shall be due within thirty (30) Days after the first to
occur of the end of such Contract Year or the end of Term. In the event Seller
fails to pay Company undisputed amounts of Liquidated Damages due under this
Section 9.2(B) within thirty (30) Days of receipt of Company’s written demand,
Company may set off such undisputed amounts due against payments it is otherwise
obligated to make under this Agreement.


(C)    Excessive Disconnection Events. For each Disconnection Event that exceeds
the guaranteed amount set forth in Section 3.2(B)(5) (Disconnection Events) for
the current Contract Year, Seller shall pay Company Liquidated Damages in the
amount set forth in the following table (on a progressive basis) upon proper
demand at the end of the current Contract Year.
Number in excess of guaranteed amount


Disconnection Events            Liquidated Damages


1 - 3 Disconnection Events         $10,000 per event


4 – 7 Disconnection Events         $12,500 per event


8 or more Disconnection Events     $15,000 per event


Such Liquidated Damages shall be due within thirty (30) Days after the first to
occur of the end of such Contract Year or the end of Term. In the event Seller
fails to pay Company undisputed amounts of Liquidated Damages due under this
Section 9.2(C) (Excessive Disconnection Events) within thirty (30) Days of
receipt of Company’s written demand, Company may set off such undisputed amounts
due against payments it is otherwise obligated to make under this Agreement.


(D)    Damages in the Event of Seller Fails to Maintain Workforce. The amounts
payable by Seller under Section 11 (Seller’s Obligation to Maintain Workforce)
of Attachment Y (Operation and Maintenance of the Facility) shall constitute
Liquidated Damages under this Article 9 (Liquidated Damages). Seller shall pay
such Liquidated Damages upon demand from Company within thirty (30) Days after
the first to occur of the end of such Contract Year or the end of Term. In the
event Seller fails to pay Company undisputed amounts of Liquidated Damages due
under this Section 9.2(D) within thirty (30) Days of receipt of Company’s
written demand, Company may set off such undisputed amounts due against payments
it is otherwise obligated to make under this Agreement.
(E)    Milestone Delay Damages. The amounts payable by Seller under Section
2.4(D) (1)(a) (Milestone Delay Damages) shall constitute Liquidated Damages
under this Article 9 (Liquidated


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 9
75

        
        

--------------------------------------------------------------------------------





Damages) and Seller shall be pay such amounts in accordance with the provisions
of Section 2.4(D)(1)(a) (Milestone Delay Damages).
(F)    Daily Delay Damages. The amounts payable by Seller under Section
2.4(D)(1)(b) (Daily Delay Damages) shall constitute Liquidated Damages under
this Article 9 (Liquidated Damages) and Seller shall be pay such amounts in
accordance with the provisions of Section 2.4(D)(1)(b) (Daily Delay Damages).
(G)    Termination Damages. The amounts payable by Seller under Section 9.3
(Damages in the Event of Termination by Company) shall constitute Liquidated
Damages under this Article 9 (Liquidated Damages). Seller shall pay such
Liquidated Damages upon demand from Company within thirty (30) Days after such
demand and in accordance with any applicable provisions of Section 8.2 (Rights
and Obligations of the Parties Upon Default). In the event Seller fails to pay
Company undisputed amounts of Liquidated Damages due under this Section 9.2(G)
within thirty (30) Days of receipt of Company’s written demand, Company may set
off such undisputed amounts due against payments it is otherwise obligated to
make under this Agreement.
(H)    Damages in the Event Seller Fails to Provide Required Models. The amounts
payable by Seller under Section 6.a.i (Remedies) of Attachment B (Facility Owned
by Seller) shall constitute Liquidated Damages under this Article 9 (Liquidated
Damages). Seller shall pay such Liquidated Damages upon demand from Company
within thirty (30) Days after such demand. In the event Seller fails to pay
Company undisputed amounts of Liquidated Damages due under this Section 9.2(H)
within thirty (30) Days of receipt of Company’s written demand, Company may set
off such undisputed amounts due against payments it is otherwise obligated to
make under this Agreement.
9.3    Damages in the Event of Termination by Company.
(A)    Pre-COD Termination Damages. If the Agreement is terminated by Company in
accordance with this Agreement before the Commercial Operation Date due to an
Event of Default where Seller is the defaulting Party, Company shall be entitled
to liquidated damages in the amount of $500,000 (“Pre-COD Termination Damages”)
in addition to any Milestone Delay Damages and Daily Delay Damages paid by
Seller.
(B)    Post-COD Termination Damages. If the Agreement is terminated by Company
in accordance with this Agreement after the Commercial Operation Date due to an
Event of Default where Seller is the defaulting Party, Company shall be entitled
to liquidated damages calculated by multiplying the Demonstrated Firm Capacity
by $75 per kW (“Post-COD Termination Damages”).
(C)    Liquidated Damages Appropriate. Each Party agrees and acknowledges that
(i) the damages that Company would incur due to early termination of the
Agreement pursuant to Section 8.2(B) (Right to Terminate; Forward Contract)
would be difficult or impossible to predict with certainty, and (ii) the Pre-COD
Termination Damages and Post-COD Termination Damages, as applicable, are an
appropriate approximation of such damages.
9.4     Adjustments. All of the dollar values noted in Section 9.2(A)
(Equivalent Availability Factor), Section 9.2(B) (Equivalent Forced Outage
Rate), and Section 9.2(C) (Excessive Disconnection Events) will be adjusted each
Contract Year in accordance with Attachment U (Adjustment of Charges).


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 9
76

        
        

--------------------------------------------------------------------------------





9.5    Other Rights Upon Default. Upon the occurrence of an Event of Default by
either Party, the non-defaulting Party, subject to the rights described in this
Agreement, including, but not limited to, Section 8.1(C) (Cure Periods and Force
Majeure Exceptions), Section 8.2(B) (Right to Terminate), Section 8.2(C) (Right
to Demand Independent Engineering Assessment and Modification), may exercise, at
its election, any rights and claim and obtain any remedies it may have at law or
in equity, including, but not limited to, compensation for monetary damages,
injunctive relief and specific performance.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 9
77

        
        

--------------------------------------------------------------------------------






ARTICLE 10 - COMPANY’S USE OF AND ACCESS TO FACILITY
10.1    Entry for Work On Site. Seller shall permit Company, its employees and
agents (including but not limited to affiliates and contractors and their
employees) to enter upon the Facility, with such prior notice as is reasonable
under the circumstances, to take such action as may be necessary in the
reasonable opinion of Company to: (i) maintain, inspect, read and test meters
and other Company equipment pursuant to Section 13 (Metering) of Attachment Y
(Operation and Maintenance of the Facility), and Section 3 (Communications,
Telemetering and Generator Remote Control Equipment) of Attachment Y (Operation
and Maintenance of the Facility), (ii) interconnect, interrupt (including, but
not limited to, operating the manual disconnect device provided by Seller in
accordance with Section 5 (Personnel and System Safety) of Attachment Y
(Operation and Maintenance of the Facility)), monitor or measure electric
generation produced at the Facility in accordance with the terms of this
Agreement, and (iii) exercise any other rights Company may have under this
Agreement.
10.2    Provision of Site Space. Seller shall provide without charge suitable
space on the Site for all Company equipment to be placed on the Site under this
Agreement. Suitable space as used herein means space appropriate for the
intended use with adequate electric power, air conditioning, telecommunication
wiring, security, and other necessary building services. In addition, Seller
shall provide a means for reasonable access by Company to the Site, also without
charge to Company. If Company exercises its rights to have a Company Site
Representative under Section 10.5 (Company Site Representative), Seller will
provide suitable office space at the Site for such Company Site Representative.
10.3    No Ownership Interest. Neither Seller nor any Financing Party shall
acquire any ownership interest or security interest in or lien or mortgage on
any equipment installed, owned, and maintained at the Site by Company pursuant
to this Agreement, and Company shall have a reasonable time after termination of
this Agreement in which to remove such equipment.
10.4    Inspection of Facility Operation.
(A)    Company’s Right to Inspect. Seller shall permit Company, its employees
and agents (including but not limited to affiliates and contractors and their
employees), from the Execution Date, to enter upon and inspect the Facility and
the Facility’s design manuals and drawings, its operating and maintenance
manuals, and Seller’s construction, operation and maintenance thereof from time
to time, upon reasonable prior notice.
(B)    Correction of Certain Conditions. If Company observes a condition during
such inspections which it believes may have an adverse impact on Seller’s
ability to fulfill its obligations under this Agreement, Company may make a
written request for Seller to correct such condition and Seller shall provide a
written report on such condition within thirty (30) Days. If Company disagrees
with the Seller’s proposal to remedy the condition, a Qualified Independent
Engineer will be chosen from the Qualified Independent Engineer’s List pursuant
to Section 3.3(B)(1)(b) (Implementation of Independent Engineering Assessment)
and the Qualified Independent Engineer will make a recommendation to remedy the
situation. The Seller shall abide by the Qualified Independent Engineer’s
recommendation. Both Parties shall equally share in the cost for the independent
engineering assessment. However, Seller shall pay all costs associated with
implementing the recommendation. Company’s inspection of Seller’s equipment or
operation shall


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 10
78

--------------------------------------------------------------------------------





not be construed as endorsing the design thereof nor as any warranty of the
safety or reliability of said equipment or operation nor as a waiver of any
right by Company.
10.5    Company Site Representative. Company may, at its sole discretion, assign
a Company employee or representative as a “Company Site Representative” for the
Facility. Such assignment of a Company Site Representative would become
effective upon ten (10) Days’ written notice to Seller. Upon the exercise by
Company of the rights provided in this Section 10.5 (Company Site
Representative), Seller shall provide at no cost to Company suitable office
space at the Site for the Company Site Representative to conduct business. Once
established, the Company Site Representative shall have free access at all times
to any and all operational areas of the Facility. Seller shall comply with any
reasonable request of the Company Site Representative for information concerning
the design, construction, operation (including fueling) and maintenance of the
Facility.










    






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 10
79

--------------------------------------------------------------------------------






ARTICLE 11 - AUDIT RIGHTS
11.1    Rights of Company. Company shall have the right throughout the Term and
for a period of three (3) years following the end of the Term, as extended, upon
reasonable prior notice, to audit the books and records of Seller to the limited
extent necessary to verify the basis for any claim by Seller for payments from
Company or to determine Seller’s compliance with the terms of this Agreement.
Company shall not have the right to audit other financial records of Seller.
Seller shall make such records available at its offices in the State of Hawaii
during normal business hours. Company shall pay Seller’s reasonable actual,
verifiable costs for such audits, including allocated overhead.
11.2    Rights of Seller. Seller shall have the right throughout the Term and
for a period of three (3) years following the end of the Term, as extended, upon
reasonable prior notice, to audit the books and related records of Company to
the limited extent necessary to verify the basis for charges invoiced by Company
to Seller under this Agreement. Seller shall not have the right to audit other
records of Company. Company shall make such information available during normal
business hours at its offices in the State of Hawaii. Seller shall pay Company’s
reasonable actual, verifiable costs for such audits, including allocated
overheads.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 11
80

--------------------------------------------------------------------------------






ARTICLE 12 - REPRESENTATIONS, WARRANTIES AND COVENANTS
12.1    By Seller. Seller represents, warrants and covenants, as of the
Execution Date and for extent of the Term, as follows:
(A)    Duly Organized. Seller is a general partnership duly organized, validly
existing and in good standing under the laws of the State of Hawaiʻi. Seller has
full power, authority and legal right to execute and deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes a legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, except to the extent that such
enforcement may be limited by any bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting generally the enforcement of creditors'
rights from time to time in effect.
(B)    Land Rights and Governmental Approvals.
(1)    Seller owns and/or possesses all Land Rights and Governmental Approvals
necessary for the construction, ownership, operation and maintenance of the
Facility and the interconnection of the Facility to the Company System.
(2)    Seller owns and/or possesses (i) all Land Rights and Governmental
Approvals necessary for the construction, ownership, operation and maintenance
of the Facility and the Company Owned Interconnection Facilities.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 12
81

--------------------------------------------------------------------------------





(C)    No Conflict. The execution and delivery of, and performance by Seller of
its obligations under this Agreement will not result in a violation of, or be in
conflict with, any provision of its Partnership Agreement, or result in a
violation of, or be in conflict with, or constitute a default or an event which
would, with notice or lapse of time, or both, become a default under, any
mortgage, indenture, contract, agreement or other instrument to which Seller is
a party or by which it or its property is bound, where such violation, conflict,
default or potential default would materially adversely affect Seller's ability
to perform its obligations under this Agreement, or result in a violation of any
statute, rule, order of any court or administrative agency, or regulation
applicable to Seller or its property or by which it or its property may be
bound, or result in a violation of, or be in conflict with, or result in a
breach of, any term or provision of any judgment, order, decree or award of any
court, arbitrator or governmental or public instrumentality binding upon Seller
or its property, where such violation, conflict, or breach would have a material
adverse effect on Seller's ability to perform its obligations under this
Agreement.
(D)    No Default. Seller is not in default, and no condition exists which, with
notice or lapse of time, or both, would constitute a default by Seller under any
mortgage, loan agreement, deed of trust, indenture or other agreement with
respect thereto, evidence of indebtedness or other instrument of a material
nature, to which it is party or by which it is bound, or in violation of, or in
default under, any rule, regulation, order, writ, judgment, injunction or decree
of any court, arbitrator or federal, state, municipal or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign, where such default, condition or violation would have a material
adverse effect on Seller's ability to perform its obligations under this
Agreement.
(E)    No Litigation. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body, pending against such Seller, or of which Seller has otherwise received
official notice, or which to the knowledge of Seller is threatened against
Seller, wherein an adverse decision, ruling or finding would have a material
adverse effect on Seller's ability to perform its obligations under this
Agreement.
(F)    Experience, Qualifications and Resources. Seller has entered into this
Agreement in connection with the conduct of its business and it has the
experience, qualifications and financial resources necessary to operate and
maintain the Facility in accordance with the terms and conditions of this
Agreement.
(G)    Substitute Principal. In the event Seller proposes a substitute General
Partner or Entity Operating Facility to avoid an Event of Default under Section
8.1(A)(10)(a) (Event of Default, Default by Seller), the qualifications of such
substitute general partner to carry out the role of General Partner and
financial substance shall be reasonably satisfactory to Company; provided
further, however, that if Company's grant of consent is dependent upon any valid
business consideration not related to the new general partner's qualifications
or financial substance, Company shall specify such concern to the Seller and
shall grant its consent if the Seller provides a general partner which is a
reasonably satisfactory substitute meeting such concern.
(H)    Substitute Entity Operating Facility. In the event Seller proposes a
substitute Entity Operating Facility to avoid an Event of Default under Section
8.1(A)(10)(b) (Event of Default, Default by Seller), (i) the substitute Entity
Operating Facility shall have the qualifications or has


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 12
82

--------------------------------------------------------------------------------





contracted with an entity having the qualifications to operate the Facility in a
manner consistent with the terms and conditions of this Agreement and (ii) the
substitute Entity Operating Facility shall have the creditworthiness and ability
to perform its financial obligations hereunder (including such guarantees as
Company deems appropriate) in a manner consistent with the terms and conditions
of this Agreement.
(I)    Qualified Renewable Resource. As of the Commercial Operation Date, the
Facility will be a qualified renewable resource under the RPS Law in effect as
of the Effective Date.
(J)    Own Account. Seller is acting for its own account and its decision to
enter into this Agreement is based upon its own judgment, not in reliance upon
the advice or recommendations of the Company and it is capable of assessing the
merits of and understanding, and understands and accepts the terms, conditions
and risks of this Agreement. It has not relied upon any promises,
representations, statements or information of any kind whatsoever that are not
contained in this Agreement in deciding to enter into this Agreement.
(K)    Community Outreach Plan.
(1)    The Parties acknowledge that, prior to the Execution Date, Seller
provided to Company a comprehensive community outreach and communications plan
to work with and inform neighboring communities and stakeholders to gain their
support for the Project and the 8MW Upgrade ("Community Outreach and Engagement
Plan"). Seller agrees to work with neighboring communities and stakeholders and
provide them timely information during all phases of the 8MW Upgrade, including
but not limited to the following information: Project description with the 8MW
Upgrade, Project stakeholders, community concerns and Seller's efforts to
address such concerns, Project benefits with the 8MW Upgrade, government
approvals, the 8MW Upgrade schedule, and the Community Outreach and Engagement
Plan. Seller's Community Outreach and Engagement Plan is a public document and
shall remain available to Company and members of the community on the Seller's
website for the Term of this Agreement and upon request.
(2)    The Parties also acknowledge that, prior to the Execution Date, Seller
provided reasonable advance notice and hosted a public meeting for community and
neighborhood groups in and around the vicinity of the Project site that provided
neighboring community, stakeholders, and the general public with: (i) a
reasonable opportunity to learn about the Project and the proposed 8MW Upgrade;
(ii) an opportunity to engage in a dialogue about concerns, mitigation measures,
and potential community benefits of the Project; and (iii) information
concerning the process and/or intent for the public's input and engagement,
including advising attendees that they will have thirty (30) Days from the date
of said public meeting to submit written comments to Company and/or Seller for
inclusion in the Company's submission to the PUC of its application for a
satisfactory PUC Approval Order. Seller shall collect all public comments, and
then provide Company copies of all comments received in their original, unedited
form, along with copies of all comments with personal information redacted and
ready for filing. Seller agrees that Company may submit any and all public
comments (presented in its original, unedited form) as part of its PUC
application for this Project.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 12
83

--------------------------------------------------------------------------------





(3)    Seller acknowledges and agrees that subsequent to the PUC Submittal Date
and prior to the date when the Parties' statements of position are to be filed
in the docketed PUC proceeding for this Project, Seller will solicit public
comments concerning the Project a second time. Seller will submit to the PUC as
part of the docketed PUC proceeding for this Project, any and all public
comments (presented in its original, unedited form) received by Company and/or
Seller regarding the Project that are not received in time to include as part of
the Company's application for a satisfactory PUC Approval Order.
(4)    The Parties acknowledge and agree that Seller is responsible for
community outreach and engagement for the Project, and that the public meeting
and comment solicitation process described in this Section 12. 1(K) (Community
Outreach) do not represent the only community outreach and engagement activities
that can or should be performed by Seller.
(a)    Without limitation to the generality of the preceding sentence, Seller
agrees to take into account the Project's potential impacts on historical and
cultural resources and, at a minimum, Seller shall describe: (i) any valued
cultural, historical, or natural resources in the area in question, including
the extent to which traditional and customary native Hawaiian rights are
exercised in the area; (ii) the extent to which those resources – including
traditional and customary native Hawaiian rights – will be affected or impaired
by the Project; and (iii) the feasible action, if any, to be taken to reasonably
protect native Hawaiian rights if they are found to exist. Seller shall
determine and implement such additional means as may be reasonably necessary to
share information with and involve the community and neighborhood groups in and
around the vicinity of the Facility during the Project planning and development
process through the Term of this Agreement, and shall timely inform Company of
its plans and activities in this regard.
(b)    Seller shall also implement into Seller’s Safety Plan an adequate
community outreach and notification process and procedure to notify and engage
the surrounding community adjacent to the Facility in the event of any Force
Majeure event or other Facility issue which causes or may result in adverse
impacts and effects upon such community, including inhabitants, livestock and
other property of the community.
(5)    Upon the Execution Date and at all times during the Term of this
Agreement, Seller shall designate an individual as the "Seller's Community
Representative." The Seller's Community Representative shall be the primary
contact between the community and the Seller and shall be available during the
Term of this Agreement to receive and answer questions from the community. As of
the Execution Date, the Seller's Community Representative shall be:
(6)    Name: Mr. Michael Kaleikini
(7)    Contact Information: mkaleikini@ormat.com


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 12
84

--------------------------------------------------------------------------------





(8)    Seller shall notify Company in writing upon designation of any new
Seller's Community Representative.
(L)    Seller Disaster Recovery and Safety Response to Force Majeure Events and
Facility Issues. Seller shall develop, implement and periodically review and
update Facility monitoring, disaster recovery and safety plans to respond to
Force Majeure events and/or Facility issues causing or resulting in adverse
effects to the surrounding area or general public such as, (1) emissions
(whether liquid or gas and whether toxic or not), (2) increased ambient noise,
smells, heat or light, (3) flooding, (4) earthquakes, including cracking or
fissures in the earth’s surface or (5) volcanic activity, including the release
of magma, rocks or gases from beneath the earth’s surface. Such monitoring,
recovery and safety plans shall be referred to as “Seller’s Safety Plan.” Seller
shall implement such plans and review and update such plans at least annually
and, as necessary, following a Force Majeure event or Facility issue. Seller’s
current Safety Plan shall be a public document and be available to Company and
members of the community on the Seller's website for the Term of this Agreement.
Seller’s Safety Plan shall include, but not be limited to, monitoring systems
for the Facility for air and earth emissions, notification obligations to
Company, governmental agencies and the general public of Facility issues
resulting in the adverse effects listed above, safety and health precautions for
Facility employees, consultants and vendors and potential evacuation precautions
and directives necessary for the protection of the Facility, the Company System
and the general public. Such list is not exhaustive and Seller shall
continuously review, amend and/or supplement such plans as necessary for the
purpose of protecting the overall health and safety of the Facility, the Company
System, Facility personnel and the surrounding community. Seller’s Safety Plan
shall incorporate, as applicable or necessary, Seller’s community outreach
objectives and plans as described in Section 12.1(K) (Community Outreach Plan).
Seller shall provide a draft copy of Seller’s Disaster Recovery Plan, and any
subsequent updates thereto, to Company for review and comment. Company’s review
shall not be construed in any way as approving or endorsing the Seller’s
Disaster Recovery Plan ultimately implemented by Seller.
(M)    Tax Credits. Company acknowledges and agrees that the Refundable Tax
Credit and Non-Refundable Tax Credit shall inure to the benefit of the Claiming
Entity; provided, however, that Seller acknowledges and expressly agrees that
the Refundable Tax Credit and Non-Refundable Tax Credit, with regard to Seller’s
Facility, have been calculated into the Energy Charge based on the maximization
of such credits. In the event that Seller’s Facility does not gain the benefit
of the Refundable Tax Credit and/or the Non-Refundable Tax Credit, Seller
expressly acknowledges and agrees that it shall not amend the Energy Charge.
12.2    By Company. Company represents and warrants, as of the Execution Date
and for the extent of the Term, as follows:
(A)    Duly Organized. Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Hawaii. Company has full
power, authority and legal right to execute and deliver and perform its
obligations under this Agreement. This Agreement has been duly


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 12
85

--------------------------------------------------------------------------------





authorized, executed and delivered by Company and constitutes a legal, valid and
binding obligation of Company, enforceable in accordance with its terms, except
to the extent that such enforcement may be limited by any bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting generally the
enforcement of creditors' rights from time to time in effect.
(B)    No Conflict. The execution and delivery of, and performance by Company of
its obligations under this Agreement will not result in a violation of, or be in
conflict with, any provision of the articles of incorporation or bylaws of
Company, or result in a violation of, or be in conflict with, or constitute a
default or an event which would, with notice or lapse of time, or both, become a
default under, any mortgage, indenture, contract, agreement or other instrument
to which Company is a party or by which it or its property is bound, where such
violation, conflict, default or potential default would materially adversely
affect Company's ability to perform its obligations under this Agreement, or
result in a violation of any statute, rule, order of any court or administrative
agency, or regulation applicable to Company or its property or by which it or
its property may be bound, or result in a violation of, or be in conflict with,
or result in a breach of, any term or provision of any judgment, order, decree
or award of any court, arbitrator or governmental or public instrumentality
binding upon Company or its property, where such violation, conflict, or breach
would have a material adverse effect on Company's ability to perform its
obligations under this Agreement.
(C)    No Default. Company is not in default, and no condition exists which,
with notice or lapse of time, or both, would constitute a default by Company
under any mortgage, loan agreement, deed of trust, indenture or other agreement
with respect thereto, evidence of indebtedness or other instrument of a material
nature, to which it is party or by which it is bound, or in violation of, or in
default under, any rule, regulation, order, writ, judgment, injunction or decree
of any court, arbitrator or federal, state, municipal or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign, where such default, condition or violation would have a material
adverse effect on Company's ability to perform its obligations under this
Agreement.
(D)    No Litigation. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body, pending against such Company, or of which Company has otherwise received
official notice, or which to the knowledge of Company is threatened against
Company, wherein an adverse decision, ruling or finding would have a material
adverse effect on Company's ability to perform its obligations under this
Agreement.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 12
86

--------------------------------------------------------------------------------






ARTICLE 13 - INDEMNIFICATION
13.1    Indemnification of Company.
(A)    Indemnification Against Third Party Claims. Seller shall indemnify,
defend, and hold harmless Company, its successors, permitted assigns,
affiliates, controlling persons, directors, officers, employees, servants and
agents, including but not limited to contractors, subcontractors and their the
employees of any of them (collectively referred to as an "Indemnified Company
Party"), from and against any Losses suffered, incurred or sustained by any
Indemnified Company Party or to which any Indemnified Company Party becomes
subject, resulting from, arising out of, or relating to, any Claim due to any
Claim (whether or not well founded, meritorious or unmeritorious) by a third
party not controlled by, or under common ownership and/or control with, Company
(whether or not well founded, meritorious or unmeritorious)relating to (i)
Seller's development, permitting, construction, ownership, operation and/or
maintenance of the Facility or (ii) any actual or alleged personal injury or
death or damage to property, in any way arising out of, incident to, or
resulting directly or indirectly from the acts or omissions of any Indemnified
Seller Party or its agents or subcontractors, except as and to the extent that
any of the foregoing such Loss is attributable to the gross negligence or
willful misconduct of an Indemnified Company Party.
(B)    Indemnification Against Third Party Claims Compliance with Laws. Any
Losses incurred by an Indemnified Seller Party for noncompliance by Seller or an
Indemnified Seller Party with applicable Laws shall not be reimbursed by Company
but shall be the sole responsibility of Seller. Seller shall indemnify, defend
and hold harmless each Indemnified Company Party from and against any and all
Losses in any way arising out of, incident to, or resulting directly or
indirectly from the failure of Seller to comply with any Laws.
(C)    Notice. If Seller shall obtain knowledge of any Claim subject to Section
13.1(A) (Indemnification Against Third Party Claims), Section 13.1(B)
(Indemnification Against Third Party Claims Compliance with Laws) or otherwise
under this Agreement, Seller shall give prompt notice thereof to Company, and if
Company shall obtain any such knowledge, Company shall give prompt notice
thereof to Seller.
(D)    Indemnification Procedures.
(1)    Notice. In case any Claim subject to Section 13.1(A) (Indemnification
Against Third Party Claims) or Section 13.1(B) (Indemnification Against Third
Party Claims Compliance with Laws) or otherwise under this Agreement, shall be
brought against an Indemnified Company Party, Company shall notify Seller of the
commencement thereof and, provided that Seller has acknowledged in writing to
Company its obligation to an Indemnified Company Party under this Section 13.1
(Indemnification of Company), Seller shall be entitled, at its own expense,
acting through counsel acceptable to Company, to participate in and, to the
extent that Seller desires, to assume and control the defense thereof; provided,
however, that Seller shall not compromise or settle a Claim against an
Indemnified Company Party without the prior written consent of Company which
consent shall not be unreasonably withheld.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 13
87

--------------------------------------------------------------------------------





(2)    No Right to Assume. Seller shall not be entitled to assume and control
the defense of any such Claim subject to Section 13.1(A) (Indemnification
Against Third Party Claims), Section 13.1(B) (Indemnification Against Third
Party Claims Compliance with Laws) or otherwise under this Agreement, if and to
the extent that, in the opinion of Company, such Claim involves the potential
imposition of criminal liability on an Indemnified Company Party or a conflict
of interest between an Indemnified Company Party and Seller, in which case
Company shall be entitled, at its own expense, acting through counsel acceptable
to Seller to participate in any Claim, the defense of which has been assumed by
Seller. Company shall supply Seller with such information and documents
requested by Seller as are necessary or advisable for Seller to possess in
connection with its participation in any Claim to the extent permitted by this
Section 13.1(D)(2) (No Right to Assume). An Indemnified Company Party shall not
enter into any settlement or other compromise with respect to any Claim without
the prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed.
(3)    Subrogation. Upon payment of any Losses by Seller pursuant to this
Section 13.1 (Indemnification of Company) or other similar indemnity provisions
contained herein to or on behalf of Company, Seller, without any further action,
shall be subrogated to any and all claims that an Indemnified Company Party may
have relating thereto.
(4)    Cooperation. Company shall fully cooperate and cause all Company
Indemnified Parties to fully cooperate, in the defense of or response to any
Claim subject to Section 13.1 (Indemnification of Company).
13.2    Indemnification of Seller.
(A)    Indemnification Against Third Party Claims. Company shall indemnify,
defend, and hold harmless Seller, its successors, permitted assigns, affiliates,
controlling persons, directors, officers, employees, servants and agents,
including but not limited to contractors, subcontractors and their employees of
any of them (collectively referred to as an "Indemnified Seller Party"), from
and against any Losses suffered, incurred or sustained by any Indemnified Seller
Party or to which any Indemnified Seller Party becomes subject, resulting from,
arising out of, or relating to, due to any Claim by a third party not controlled
by or under common ownership and/or control with Seller (whether or not well
founded, meritorious or unmeritorious) relating to any actual or alleged
personal injury or death or damage to property, in any way arising out of,
incident to, or resulting directly or indirectly from the acts or omissions of
any Indemnified Company Party, except to the extent that any such Loss is
attributable to the gross negligence or willful misconduct of an Indemnified
Seller Party.
(B)    Knowledge of Claim. If Company shall obtain knowledge of any Claim
subject to Section 13.2(A) (Indemnification Against Third Party Claims) or
otherwise under this Agreement, Company shall give prompt notice thereof to
Seller, and if Seller shall obtain any such knowledge, Seller shall give prompt
notice thereof to Company.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 13
88

--------------------------------------------------------------------------------





(C)    Indemnification Procedures.
(1)    Notice. In case any action, suit or proceeding subject to Section 13.2(A)
(Indemnification Against Third Party Claims), or otherwise under this Agreement,
shall be brought against an Indemnified Seller Party, Seller shall notify
Company of the commencement thereof and, provided that Company has acknowledged
in writing to Seller its obligation to an Indemnified Seller Party under this
Section 13.2 (Indemnification of Seller), Company shall be entitled, at its own
expense, acting through counsel acceptable to Seller, to participate in and, to
the extent that Company desires, to assume and control the defense thereof,
provided, however, Company shall not compromise or settle a Claim against an
Indemnified Seller Party without the prior written consent of Seller which
consent shall not be unreasonably withheld.
(2)    Assumption and Control of Defense. Company shall not be entitled to
assume and control the defense of any such Claim subject to Section
13.2(A)(Indemnification Against Third Party Claims), or otherwise under this
Agreement, if and to the extent that, in the opinion of Seller, such Claim
involves the potential imposition of criminal liability on an Indemnified Seller
Party or a conflict of interest between an Indemnified Seller Party and Company,
in which case Seller shall be entitled, at its own expense, acting through
counsel acceptable to Company, to participate in any Claim the defense of which
has been assumed by Company. An Indemnified Seller Party shall supply Company
with such information and documents requested by Company as are necessary or
advisable for Company to possess in connection with its participation in any
Claim, to the extent permitted by this Section 13.2(C)(2). An Indemnified Seller
Party shall not enter into any settlement or other compromise with respect to
any Claim without the prior written consent of Company, which consent shall not
be unreasonably withheld or delayed.
(3)    Subrogation. Upon payment of any Losses by Company pursuant to this
Section 13.2 (Indemnification of Seller) or other similar indemnity provisions
contained herein to or on behalf of Seller, Company, without any further action,
shall be subrogated to any and all claims that an Indemnified Seller Party may
have relating thereto.
(4)    Cooperation. Seller shall fully cooperate and cause all Seller
Indemnified Parties to fully cooperate, in the defense of or response to any
Claim subject to Section 13.2 (Indemnification of Seller).






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 13
89

--------------------------------------------------------------------------------






ARTICLE 14 - CONSEQUENTIAL DAMAGES
Except to the extent such damages are included in any Liquidated Damages
provided in Article 9 (Liquidated Damages), indemnification as provided in
Article 13 (Indemnification), or are a result of a Party’s gross negligence or
willful and intentional misconduct, damages from claims arising from or related
to gross negligence or willful misconduct of a party or other specified measure
of damages expressly provided for herein, neither party shall be liable to the
other party for special, punitive, indirect, exemplary or consequential damages,
whether such damages are allowed or provided by contract, tort (including
negligence), strict liability, statute or otherwise. Nothing in this section
prevents, or is intended to prevent, Company from proceeding against or
exercising its rights with respect to any secured interests in Collateral as
provided in this Agreement.








EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 14
90

--------------------------------------------------------------------------------






ARTICLE 15 - INSURANCE
15.1    Required Coverage. Seller, and anyone acting under its direction or
control or on its behalf, shall, at its own expense, acquire and maintain, or
cause to be maintained in full effect, commencing with the start of construction
of the Facility, as applicable, and continuing throughout the Term, as
applicable, the minimum insurance coverage set forth in Attachment R (Required
Insurance), or such higher amounts as the Seller and/or the Financing Parties
reasonably determine to be necessary during construction and operation of the
Facility. The insurance coverage required hereunder shall provide that it is
primary with respect to Seller and Company. Seller's indemnity and other
obligations shall not be limited by the foregoing insurance requirements.
15.2    Waiver of Subrogation. Seller, and anyone acting under its direction or
control or on its behalf, shall cause its insurers to waive all rights or
subrogation which Seller or its insurers may have against Company, Company’s
agents, or Company’s employees.
15.3    Additional Insureds. The insurance policies specified in Section 2
(General Liability Insurance) and Section 3 (Automobile Liability Insurance) of
Attachment R (Required Insurance) shall include Company as an additional
insured, as its interest may appear, with respect to any and all third party
bodily injury and/or property damage claims arising from Seller’s performance of
this Agreement and Seller shall submit to Company a copy of such additional
insured endorsement with evidence of insurance as required herein. Seller shall
promptly, and in no event later than five (5) Days after such cancellation,
modification or non-renewal, provide written notice to Company should any of the
insurance policies required under this Agreement be cancelled, materially
modified, or not renewed upon expiration. Company acknowledges that Financing
Parties shall be entitled to receive and distribute any and all loss proceeds as
stipulated by any Financing Documents related to any policy described in this
Article 15 (Insurance) and Attachment R (Required Insurance).
15.4    Evidence of Policies Provided to Company. Evidence of insurance for the
coverage specified in this Article 15 (Insurance) shall be provided to Company
within thirty (30) Days after Seller has bound coverage of the related policies
or by the date specified in Section 2.3(A) (Seller Conditions Precedent),
whichever is later. Within thirty (30) Days of any change of any policy and upon
renewal of any policy Seller shall provide certificates of insurance to Company.
During the Term, Seller, upon Company’s reasonable request, shall make available
to Company for its inspection at Seller’s designated location, certified copies
of the insurance policies described in this Article 15 (Insurance) and
Attachment R (Required Insurance). Receipt of any evidence if insurance showing
less coverage than requested is not a waiver of Seller's obligations to fulfill
the requirements.
15.5    Deductibles. Company acknowledges that any policy required herein may
contain reasonable deductibles or self-insured retentions, the amounts of which
will be reviewed for acceptance by Company. Acceptance will not be unreasonably
withheld. Any deductible shall be the responsibility of Seller.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 15
91

--------------------------------------------------------------------------------





15.6    Application of Proceeds From All Risk Property/Comprehensive Boiler and
Machinery Insurance. Seller shall use commercially reasonable efforts to obtain
provisions in the Financing Documents, on reasonable terms, providing for the
insurance proceeds from All Risk Property/Comprehensive Boiler and Machinery
Insurance to be applied to repair of the Facility.
15.7    Annual Review by Company. The coverage limits shall be reviewed annually
by Company and if, in Company's discretion, Company determines that the coverage
limits should be increased, Company shall so notify Seller. The amount of any
increase of the coverage limits, when considered as a percentage of the then
existing coverage limits, shall not exceed the cumulative amount of increase in
the Consumer Price Index occurring after the coverage limits herein were last
set. Seller shall within thirty (30) Days of notice from Company increase the
coverage as directed in such notice and the costs of such increased coverage
limits shall be borne by Seller.
15.8    No Representation of Coverage Adequacy. By requiring insurance herein,
Company does not represent that coverage and limits will necessarily be adequate
to protect Seller, and such coverage and limits shall not be deemed as a
limitation on Seller's liability under the indemnities granted to Company in
this Agreement.
15.9    Subcontractors. Seller shall ensure that each of its subcontractors is
either (a) named as an additional insured under the insurance policies procured
by Seller; or (b) separately covered by insurance policies equivalent in type
and monetary limits as those required of Seller. All such insurance shall be
provided at the sole cost of Seller or subcontractor.
15.10    General Insurance Requirements.
(A)    Each policy and certificate of insurance shall also specifically provide
the following: "This policy shall be considered to be primary liability
insurance which shall apply to any loss or claim before any contribution by any
insurance which Company, its employees and/or agents may have in
force."(B)    Each policy is to be written by an insurer with a rating by A.M.
Best Company, Inc. of "A-VII" or better.
(C)    If any policy required herein is written on a claims-made basis, the
Seller warrants that any retroactive date applicable to coverage under the
policy precedes the Execution Date; and that continuous coverage will be
maintained or an extended discovery period will be exercised for a period of
three (3) years beginning from the end of Term
(D)    If the limits of available liability coverage required herein become
substantially reduced as a result of claim payments, Seller shall promptly, and
in no event later than thirty (30) days after such substantial reduction, at its
own expense, purchase additional liability insurance (if such coverage is
available at commercially reasonable rates) to increase the amount of available
coverage to the limits of liability coverage required herein.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 15
92

--------------------------------------------------------------------------------






ARTICLE 16 - SET OFF
Company shall have the right to set off any payment due and owing by Seller,
including but not limited to any payment due under this Agreement and any
amounts due as awarded in any action pursuant to this Agreement, against
Company's payments of subsequent Monthly Invoices as necessary.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 16
93

--------------------------------------------------------------------------------






ARTICLE 17 - DISPUTE RESOLUTION
17.1    Good Faith Negotiations. Except as otherwise expressly set forth in this
Agreement, before submitting any claims, controversies or disputes
(“Dispute(s)”) under this Agreement to the Dispute Resolution Procedures set
forth in Section 17.2 (Dispute Resolution Procedures), the presidents, vice
presidents, or authorized delegates from both Seller and Company having full
authority to settle the Dispute(s), shall personally meet in Hawaii and attempt
in good faith to resolve the Dispute(s) (the “Management Meeting”).
17.2    Dispute Resolution Procedures.
(A)    Mediation. Except as otherwise expressly set forth in this Agreement and
subject to Section 17.1 (Good Faith Negotiations), any and all Dispute(s)
arising out of or relating to this Agreement, (i) which remain unresolved for a
period of twenty (20) Days after the Management Meeting takes place or (ii) for
which the Parties fail to hold a Management Meeting within sixty (60) Days of
the date that a Management Meeting was requested by a Party, may upon the
agreement of the Parties, first be submitted to confidential mediation in
Honolulu, Hawaii pursuant to the administration by, and in accordance with the
Mediation Rules, Procedures and Protocols of, Dispute Prevention & Resolution,
Inc. (or its successor) or, in their absence, the American Arbitration
Association (“DPR”) then in effect. If the Parties agree to submit the Dispute
to confidential mediation, the parties shall each pay 50% of the cost of the
mediation (i.e., the fees and expenses charged by the mediator and DPR) and
shall otherwise each bear their own costs and attorney’s fees. If the Parties do
not agree to mediation or if the Parties agree to mediation but settlement of
the Dispute(s) is not reached within 60 Days after commencement of the
mediation, either Party may initiate legal proceedings in a court of competent
jurisdiction in the State of Hawaii subject to Section 25.9 (Governing Law,
Jurisdiction and Venue) herein.
(B)    Procedures for Appointing a Mediator. The Parties hereby agree that the
choice of mediator, process and procedure for the mediation and any desired
outcome from the mediation shall be as the Parties agree in conjunction with
their agreement to enter into a mediation. If the Parties cannot agree upon such
matters within sixty (60) Days (or as the Parties may subsequently agree),
either Party may withdraw from the mediation process and proceed to initiate
formal action in a court of competent jurisdiction in the State of Hawaii
subject to Section 25.9 (Governing Law, Jurisdiction and Venue) herein.
17.3    Exclusion. The provisions of this Article 17 (Dispute Resolution) shall
not apply to any disputes within the authority of an Independent Evaluator under
Article 24 (Process for Addressing Revisions to Performance Standards) or under
Section 9 (Dispute) of Attachment AA (Renewable Portfolio Standards).




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 17
94

--------------------------------------------------------------------------------






ARTICLE 18 - FORCE MAJEURE
18.1    Definition of Force Majeure. The term “Force Majeure” as used in this
Agreement means any occurrence that:
(A)    In whole or in part delays or prevents a Party’s performance under this
Agreement;
(B)    Is not the direct or indirect result of the fault or negligence of that
Party;
(C)    Is not within the control of that Party notwithstanding such Party having
taken all reasonable precautions and measures in order to prevent or avoid such
event; and
(D)    The Party has been unable to overcome by the exercise of due diligence.
18.2    Events That Could Qualify as Force Majeure. Subject to the foregoing,
events that could qualify as Force Majeure include, but are not limited to, the
following:
(A)    acts of God, flooding, lightning, landslide, earthquake, fire, drought,
explosion, epidemic, quarantine, storm, hurricane, tornado, volcano, other
natural disaster or unusual or extreme adverse weather related events;
(B)    war (declared or undeclared), riot or similar civil disturbance, acts of
the public enemy (including acts of terrorism), sabotage, blockade,
insurrection, revolution, expropriation or confiscation; or
(C)    except as set forth in Section 18.3(A) (Exclusions from Force Majeure),
strikes, work stoppage or other labor disputes (in which case the affected Party
shall have no obligation to settle the strike or labor dispute on terms it deems
unreasonable).
18.3    Exclusions From Force Majeure. Force Majeure does not include:
(A)    A strike work stoppage or labor dispute limited only to any one or more
of the Indemnified Seller Parties or any other third party employed by Seller to
work on the Project;
(B)    any acts or omissions of any third party, including, without limitation,
any vendor, materialman, customer, or supplier of Seller, unless such acts or
omissions are themselves caused by an event of Force Majeure as herein defined;
(C)    any full or partial reduction in the electric output of the Facility that
is caused by or arises from a mechanical or equipment breakdown or other
conditions attributable to normal wear and tear;
(D)    changes in market conditions that affect the cost of the Seller’s
supplies, or that otherwise render this Agreement uneconomic or unprofitable for
the Seller;
(E)    Seller’s inability to obtain Governmental Approvals, Land Rights or
approvals of any type for the construction, ownership, operation, or maintenance
of the Facility and the


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 18
95

        
        

--------------------------------------------------------------------------------





Company-Owned Interconnection Facilities, or Seller’s loss of any such
Governmental Approvals or Land Rights once obtained;
(F)    The lack of adequate Geothermal Resources;
(G)    Seller’s inability to obtain sufficiently procure or utilize the
Geothermal Resource or materials to operate the Facility;
(H)    Seller’s failure to obtain additional funds, including funds authorized
by a state or the federal government or agencies thereof, to supplement the
payments made by the Company pursuant to this Agreement;
(I)    a Forced Outage except where such Forced Outage is caused by an event of
Force Majeure as herein defined;
(J)    litigation or administrative or judicial action pertaining to Seller’s
interest in this Agreement, the Site, Land Rights, the Facility, any
Governmental Approvals, or the design, construction, ownership, maintenance or
operation of the Facility, the Company-Owned Interconnection Facilities or the
Company System; or
(K)    any full or partial reduction in either the ability of the Facility to
deliver its Demonstrated Firm Capacity or in the ability of the Company to
accept the Demonstrated Firm Capacity which is caused by any action or inaction
of a third party, including but not limited to any vendor or supplier of the
Seller or the Company, except to the extent such action or inaction is caused by
an event of Force Majeure.
18.4    Satisfaction of Certain Conditions. Section 18.5 (Effect of Force
Majeure on Milestone Dates and Commercial Operation Date Deadline), Section 18.6
(Effect of Force Majeure on Other Events of Default) and Section 18.7 (Effect of
Force Majeure) defer or limit certain liabilities of a Party for delay and/or
failure in performance to the extent such delay or failure is the result of
conditions or events of Force Majeure; provided, however, that a Non-performing
Party is only entitled to such limitations or deferrals of liabilities as and to
the extent the following conditions are satisfied:
(A)    The non-performing Party gives the other Party, within forty-eight (48)
hours after the Force Majeure condition or event begins, written notice stating
that such non-performing Party considers such condition or event to constitute a
Force Majeure and describing the particulars of such Force Majeure condition or
event;
(B)    The non-performing Party gives the other Party, within fourteen (14) Days
after the Force Majeure condition or event begins, a written explanation of the
Force Majeure condition or event and its effect on the non-performing Party's
performance, which explanation shall include evidence reasonably sufficient to
establish that the occurrence constitutes Force Majeure;


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 18
96

        
        

--------------------------------------------------------------------------------





(C)    The suspension of performance is of no greater scope and of no longer
duration than is required by Force Majeure;
(D)    The non-performing Party proceeds with due diligence to remedy its
inability to perform and provides weekly progress reports to the other Party
describing actions taken to end or minimize the effects of the Force Majeure and
the anticipated duration of the Force Majeure; and
(E)    When the condition or event of Force Majeure ends and the non-performing
Party is able to resume performance of its obligations under this Agreement,
such Party shall give the other Party written notice to that effect.
18.5    Effect of Force Majeure on Milestone Dates and Commercial Operation Date
Deadline. A condition or event of Force Majeure affecting the achievement of a
Milestone Date or the Commercial Operation Date Deadline shall not relieve
Seller from liability for either, (1) any applicable Daily Delay Damages under
Section 2.4(D)(1) (Damages) or (2) Termination Damages for early termination
under Section 2.4(D)(2) (Termination Right), although such a condition or event
of Force Majeure shall, if and for so long as the conditions of Section 18.4
(Satisfaction of Certain Conditions) are satisfied, have the effect of deferring
such liabilities to the extent of the applicable grace period (if any) provided
in Section 2.4(C) (Guaranteed Milestones).
18.6    Effect of Force Majeure on Other Events of Default. If an occurrence of
Force Majeure results in what would otherwise be deemed an Event of Default
under Section 8.1 (Events of Default), no Event of Default shall be deemed to
have occurred if and for so long as the conditions set forth in Section 18.4
(Satisfaction of Certain Conditions) are satisfied, as long as the condition or
event that would otherwise be an Event of Default is cured within the lesser of
(i) the duration of the Force Majeure plus any additional time reasonably
necessary to remedy the effects of the Force Majeure or (ii) three hundred
sixty-five (365) Days from the occurrence or inception of the Force Majeure, as
noticed pursuant to Section 18.4(A).
18.7    Effect of Force Majeure. Other than as provided in Section 18.5 (Effect
of Force Majeure on Milestone Dates and Commercial Operation Date Deadline) and
Section 18.6 (Effect of Force Majeure on Other Events of Default), neither Party
shall be responsible or liable for any delays or failures in its performance
under this Agreement as and to the extent (i) such delays or failures are
substantially caused by conditions or events of Force Majeure, and (ii) the
conditions of Section 18.4 (Satisfaction of Certain Conditions) are satisfied.


18.8    Obligations Remaining After Event of Force Majeure. No monetary
obligations of either Party which arose before the occurrence of an event of
Force Majeure causing the suspension of performance shall be excused as a result
of such occurrence. In the event of a Force Majeure which (a) reduces or limits
the Facility’s capability to deliver capacity and/or energy or (b) reduces or
limits Company’s capability to accept and purchase energy, Company shall be not
be obligated to pay for capacity and/or energy so long as the event of Force
Majeure prevents the delivery of capacity and/or energy by Seller or prevents
acceptance and purchase of capacity and/or energy by Company. Except as
otherwise expressly provided for in


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 18
97

        
        

--------------------------------------------------------------------------------





this Agreement, the existence of a condition or event of Force Majeure shall not
relieve the Parties of their obligations under this Agreement (including, but
not limited to, payment obligations, except as limited above) to the extent that
performance of such obligations is not precluded by the condition or event of
Force Majeure.
18.9    No Extension of the Term. In no event will any delay or failure of
performance caused by any conditions or events of Force Majeure extend this
Agreement beyond its stated Term.
18.10    Termination for Force Majeure. If Force Majeure delays or prevents a
Party's performance for more than three hundred sixty-five (365) Days from the
occurrence or inception of the Force Majeure, as stated in the Force Majeure
Notice, and such delay or failure of performance would have otherwise
constituted an Event of Default under Section 8.1 (Event of Default), the other
Party shall have the right to terminate this Agreement by written notice. Such
notice shall designate the date such termination is to be effective, which date
shall be no later than thirty (30) Days after such notice is deemed to be
received by the Party whose performance has been delayed or prevented. In the
event of termination pursuant to this Section 18.10 (Termination for Force
Majeure), neither Party shall be liable for any damages or have any obligations
to the other, except as provided in Section 25.23 (Survival of Obligations)
other than as provided in Section 25.23(E).




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 18
98

        
        

--------------------------------------------------------------------------------






ARTICLE 19 - ELECTRIC SERVICE SUPPLIED BY COMPANY
This Agreement does not provide for any electric services by Company to Seller.
If Seller requires any electric services from Company, Company shall provide
such service on a non-discriminatory basis in accordance with Company’s Schedule
“J” tariff schedule.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 19
99

        
        

--------------------------------------------------------------------------------






ARTICLE 20 - TRANSFERS, ASSIGNMENTS AND FINANCING DEBT
20.1    Assignment by Seller. This Agreement may not be assigned by Seller
without the prior written consent of Company (such consent not to be
unreasonably withheld, conditioned or delayed), provided that Seller shall have
the right, without the consent of Company, to assign its interest in this
Agreement (i) to a wholly‑owned subsidiary or to an affiliated company under
common control with Ormat Technologies, Inc., provided that such assignment does
not impair the ability of Seller to perform its obligations under this
Agreement; and (ii) as collateral security for purposes of arranging or
rearranging debt and/or equity financing for the Facility, or for sale‑leaseback
financing, to assign all or any part of its rights or benefits, but not its
obligations, to any lender providing debt financing for the Facility. Seller
shall promptly provide written notice to Company of any assignment of all or
part of this Agreement and Seller shall provide to Company information about the
assignee and the assignee's operational experience reasonably requested by
Company. Company shall not be required to incur any duty or obligation as a
result of, or in connection with, such assignment made without its consent
beyond those duties and obligations set forth in this Agreement, unless
otherwise agreed to by Company in writing.
20.2    Company's Consent and Acknowledgment. In connection with any assignment
relating to the Financing Debt to which Company consents pursuant to Section
20.2 (Assignment by Seller), Company shall, if its reasonable costs (including
internal staff time and legal fees of outside counsel) in connection with such
consent are paid by Seller, execute and deliver on or before the Closing Date a
consent to assignment of this Agreement and other related agreements (“Consent
to Assignment”) as may be reasonably requested by such Financing Parties. The
Consent to Assignment shall (i) be governed by Hawaii law; (ii) be in form and
content reasonably satisfactory to Company; (iii) acknowledge the assignment
and/or pledge/mortgage and the right of the Financing Parties to receive notice
of Events of Default where Seller is the defaulting party; and (iv) provide the
Financing Parties a reasonable opportunity to cure such Events of Default and to
exercise remedies to assume Seller's obligations under this Agreement.
20.3    Financing Document Requirements. Seller shall include in the terms of
the Financing Documents, as provisions for Company's benefit, to provide that,
as a condition to the Facility Lender, or any purchaser, successor, assignee
and/or designee of the Facility Lender ("Subsequent Owner"), succeeding to
ownership or possession of the Facility as a result of the exercise of remedies
under the Financing Documents, and thereafter operating the Facility to generate
electric energy, such Facility Lender or Subsequent Owner shall, prior to
operating the Facility for such purpose, have provided to Company, evidence
reasonably acceptable to Company that such Subsequent Owner has (a) the
qualifications, or has contracted with an entity having the qualifications, to
operate the Facility in a manner consistent with the terms and conditions of
this Agreement; and (b) assumed all of Seller's rights and obligations under
this Agreement.
20.4    Reimbursement of Company Costs. Seller shall reimburse Company for costs
and expenses incurred by Company (including reasonable attorneys' fees of
outside counsel) in


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 20
100

        
        

--------------------------------------------------------------------------------





responding to Financing Parties' requests or as a result of any event of default
by Seller under the Financing Documents, including but not limited to any
attempt to cure such event of default undertaken by Company as provided in
Section 20.3(B) and Section 20.3(C) or any assumption of Seller's obligations
under Section 20.3(C).


20.5    Assignment by Company. This Agreement shall not be assignable by Company
without the prior written consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that Company
shall have the right, without the consent of Seller, to assign its interest in
this Agreement to any affiliated company owned in whole or in part by HEI;
provided, further, that such assignment does not impair the ability of Seller to
continue to receive the payments it is entitled to under this Agreement.
20.6    Binding on Assigns. This Agreement and all of its covenants, terms and
provisions shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties and their respective successors and assigns.
20.7    Transfer Without Consent is Null and Void. Any attempt to make any
pledge, mortgage, grant of a security interest or collateral assignment for
which consent is required under Section 20.1 (Assignment by Seller) or Section
20.5 (Assignment By Company), as applicable, without fulfilling the requirements
of this Article 20 (Transfers, Assignments, and Financing Debt) shall be null
and void and shall constitute an Event of Default pursuant to Section 8.1
(Events of Default).






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 20
101

        
        

--------------------------------------------------------------------------------






ARTICLE 21 - SALE OF FACILITY BY SELLER
(A)        Seller shall comply with the requirements of Attachment P (Sale of
Facility by Seller) before Seller's right, title or interest in the Facility, in
whole or in part, including a Change in Control, may be disposed of (other than
the disposition of equipment in the ordinary course of operating and maintaining
the Facility). Any attempt by Seller to make any such disposition or Change in
Control without fulfilling the requirements of Attachment P (Sale of Facility by
Seller) shall be deemed null and void and shall constitute an Event of Default
pursuant to Section 8.1 (Events of Default).


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 21
102

        
        



--------------------------------------------------------------------------------






ARTICLE 22 - SALE OF ENERGY TO THIRD PARTIES
Seller shall not sell any energy from the Facility to any Third Party.




  






 




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 22
103

        
        

--------------------------------------------------------------------------------






ARTICLE 23 - EQUAL EMPLOYMENT OPPORTUNITY


23.1    Equal Employment Opportunity. (Applicable to all contracts of $10,000 or
more in the whole or aggregate. 41 CFR 60-1.4 and 41 CFR 60-741.5.) Seller is
aware of and is fully informed of Seller's responsibilities under Executive
Order 11246 (reference to which include amendments and orders superseding in
whole or in part) and shall be bound by and agrees to the provisions as
contained in Section 202 of said Executive Order and the Equal Opportunity
Clause as set forth in 41 CFR 60-1.4 and 41 CFR 60-741.5(a), which clauses are
hereby incorporated by reference.
23.2    Equal Opportunity For Disabled Veterans, Recently Separated Veterans,
Other Protected Veterans and Armed Forces Service Medal Veterans. (Applicable to
(i) contracts of $25,000 or more entered into before December 31, 2003 (41 CFR
60-250.4) or (ii) each federal government contract of $100,000 or more, entered
into or modified on or after December 31, 2003 (41 CFR 60 300.4) for the
purchase, sale or use of personal property or nonpersonal services (including
construction).) If applicable to Seller under this Agreement, Seller agrees that
is, and shall remain, in compliance with the rules and regulations promulgated
under The Vietnam Era Veterans Readjustment Assistance Act of 1974, as amended
by the Jobs for Veterans Act of 2002, including the requirements of 41 CFC
60-250.5(a) (for orders/contracts entered into before December 31, 2003) and 41
CFR 60-300.5(a) (for orders/contracts entered into or modified on or after
December 31, 2003) which are incorporated into this Agreement by reference.






EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 23
104

        
        

--------------------------------------------------------------------------------






ARTICLE 24 - PROCESS FOR ADDRESSING REVISIONS TO PERFORMANCE STANDARDS
24.1    Revisions to Performance Standards. The Parties acknowledge that, during
the Term, certain Performance Standards may be revised or added to facilitate
necessary improvements in integrating intermittent renewable energy resources
into the Company System and operations. In particular but not limited to,
Section 1.g (Active Power Control Interface) of Attachment B (Facility Owned by
Seller) and the following Performance Standards in Section 3 (Performance
Standards) of Attachment B (Facility Owned by Seller) may be revised: Section
3.q (Frequency Response); Section 3.d (Ride Through). Such revisions or
additions may be attributable to, without limitation, the following: changes in
penetration levels of intermittent renewable resources on the Company System,
changes to the state of commercially available technology, changes to
Company-owned generation resources, changes in customer electrical usage (such
as changes in average hourly load profiles), and changes in Laws (e.g., new
environmental constraints, which may limit Company's ability to start/stop its
generators in response to integration of intermittent generation, or constraints
impacting the power quality standards for and/or operation of the Company
System, such as constraints imposed by the HERA Law or by the PUC under the HERA
Law).
24.2    Performance Standards Information Request. If Company concludes that a
Performance Standards Revision is necessary or important for the operation of
the Company System and is capable of being complied with by Seller, Company
shall have the right to issue to Seller a Performance Standards Information
Request with respect to such Performance Standards Revision. Seller shall,
within a reasonable period of time following Seller's receipt of such
Performance Standards Information Request, but in no event more than ninety (90)
Days after Seller's receipt of such Request (or such other period of time as
Company and Seller may agree in writing), submit to Company a Performance
Standards Proposal responsive to the Performance Standards Revision proposed in
such Performance Standards Information Request.
24.3    Performance Standards Proposal. Upon receipt of a Performance Standards
Proposal submitted in response to a Performance Standards Information Request,
Company will evaluate such Performance Standards Proposal and Seller shall
assist Company in performing such evaluation as and to the extent reasonably
requested by Company (including, but not limited to, providing such additional
information as Company may reasonably request and participating in meetings with
Company as Company may reasonably request). Company shall have no obligation to
evaluate a Performance Standards Proposal submitted at Seller's own initiative.
24.4    Performance Standards Revision Document. If, following Company's
evaluation of a Performance Standards Proposal, Company desires to consider
implementing the Performance Standards Revision addressed in such Proposal,
Company shall provide Seller with written notice to that effect, such notice to
be issued to Seller within one hundred eighty (180) Days of receipt of the
Performance Standards Proposal, and Company and Seller shall proceed to
negotiate in good faith a Performance Standards Revision Document setting forth
the specific changes to the Agreement that are necessary to implement such
Performance Standards Revision. A decision by Company to initiate negotiations
with Seller as aforesaid shall not constitute an acceptance by Company of any of
the details set forth in Seller's Performance Standards Proposal for the
Performance Standards Revision in question, including but not limited to the
Performance Standards Modifications and the Performance Standards Pricing
Impact. Any adjustment to the rates for purchase set forth in Article 5 (Rates
for Purchase) in $/kWh (for amendments to the Energy Charge) and/or $/kW (for
amendments to the Capacity Charge) pursuant to such


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 24
105

        
        

--------------------------------------------------------------------------------





Performance Standards Revision Document shall be limited to the Performance
Standards Pricing Impact (other than with respect to the financial consequences
of non-performance as to a Performance Standards Revision). The time periods set
forth in such Performance Standards Revision Document as to the effective date
for the Performance Standards Revision shall be measured from the date the PUC
Performance Standards Revision Order becomes non-appealable as provided in
Section 24.6 (PUC Performance Standards Revision Order).
24.5    Failure to Reach Agreement. If Company and Seller are unable to agree
upon and execute a Performance Standards Revision Document within one hundred
eighty (180) Days of Company's written notice to Seller pursuant to Section 24.4
(Performance Standards Revision Document), Company shall have the option of
declaring the failure to reach agreement on and execute such Document to be a
dispute and submit such dispute to an Independent Evaluator for the conduct of a
determination pursuant to Section 24.10 (Dispute) of this Agreement. Any
decision of the Independent Evaluator, rendered as a result of such dispute
shall include a form of a Performance Standards Revision Document as described
in Section 24.4 (Performance Standards Revision Document).
24.6    PUC Performance Standards Revision Order. No Performance Standards
Revision Document where the rates for purchase set forth in Article 5 (Rates for
Purchase) shall constitute an amendment to the Agreement unless and until a PUC
Performance Standards Revision Order issued with respect to such Document has
become non-appealable. Once the condition of the preceding sentence has been
satisfied, such Performance Standards Revision Document shall constitute an
amendment to this Agreement. To be “non-appealable” under this Section 24.6 (PUC
Performance Standards Revision Order), such PUC Performance Standards Revision
Order shall not be subject to appeal to any Circuit Court of the State of
Hawaii, Intermediate Court of Appeals of the State of Hawaii, or the Supreme
Court of the State of Hawaii, because the period permitted for such an appeal
has passed without the filing of notice of such an appeal, or that was affirmed
on appeal to any Circuit Court of the State of Hawaii, Intermediate Court of
Appeals of the State of Hawaii, or the Supreme Court of the State of Hawaii, or
was affirmed upon further appeal or appellate process, and that is not subject
to further appeal, because the jurisdictional time permitted for such an appeal
and/or further appellate process such as a motion for reconsideration or an
application for writ of certiorari has passed without the filing of notice of
such an appeal or the filing for further appellate process.
24.7    Company’s Rights. The rights granted to Company under Section 24.4
(Performance Standards Revision Document) and Section 24.5 (Failure to Reach
Agreement) above are exclusive to Company. Seller shall not have a right to
initiate negotiations of a Performance Standards Revision Document or to
initiate dispute resolution under Section 24.10 (Dispute), as a result of a
failure to agree upon and execute any Performance Standards Revision Document.
24.8    Seller’s Obligation. Notwithstanding any provision of this Article 24
(Process for Addressing Revisions to Performance Standards) to the contrary,
Seller shall have no obligation to respond to more than one Performance
Standards Information Request during any 12-month period.
24.9    Limited Purpose. This Article 24 (Process for Addressing Revisions to
Performance Standards) is intended to specifically address necessary revisions
to the Performance Standards to enhance integration of intermittent resources
onto the Company System, or to comply with future Laws which may be driven in
part by higher integration of intermittent resources, and is not intended for
either Party to provide a means for renegotiating any other terms of this
Agreement.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 24
106

        
        

--------------------------------------------------------------------------------





Revisions to the Performance Standards in accordance with the provisions of this
Article 24 (Process for Addressing Revisions to Performance Standards) are not
intended to materially increase Seller's risk of non-performance or default.
24.10    Dispute. If Company decides to declare a dispute as a result of the
failure to reach agreement and execute a Performance Standards Revision Document
pursuant to Section 24.5 (Failure to Reach Agreement), it shall provide written
notice to that effect to Seller. Within twenty (20) Days of delivery of such
notice Seller and Company shall agree upon an Independent Evaluator to resolve
the dispute regarding a Performance Standards Revision Document. The Independent
Evaluator shall be reasonably qualified and expert in renewable energy power
generation, matters relating to the Performance Standards, financing, and power
purchase agreements. If the Parties are unable to agree upon an Independent
Evaluator within such twenty (20) Day period, Company shall apply to the PUC for
the appointment of an Independent Evaluator. If an Independent Observer retained
under the Competitive Bidding Framework is qualified and willing and available
to serve as Independent Evaluator, the PUC shall appoint one of the persons or
entities qualified to serve as an Independent Observer to be the Independent
Evaluator; if not, the PUC shall appoint another qualified person or entity to
serve as Independent Evaluator. In its application, Company shall ask the PUC to
appoint an Independent Evaluator within thirty (30) Days of the application.
(A)    Independent Evaluator. Promptly upon appointment, the Independent
Evaluator shall request the Parties to address the following matters within the
next fifteen (15) Days:
(1)    The Performance Standard Revision(s);
(2)    The technical feasibility of complying with the Performance Standard
Revision(s) and likelihood of compliance;
(3)    How Seller would comply with the Performance Standard Revision(s);
(4)    Reasonably expected net costs and/or lost revenues associated with the
Performance Standards Revision(s);
(5)    The appropriate level, if any, of Performance Standards Pricing Impact in
light of the foregoing; and
(6)    Contractual consequences for non-performance that are commercially
reasonable under the circumstances.
(B)    Decision. Within ninety (90) Days of appointment, the Independent
Evaluator shall render a decision unless the Independent Evaluator determines it
needs to have additional time, not to exceed forty five (45) Days, to render a
decision.
(C)    Assistance. The Parties shall assist the Independent Evaluator throughout
the process of preparing its review, including making key personnel and records
available to the Independent Evaluator, but neither Party shall be entitled to
participate in any meetings with personnel of the other Party or review of the
other Party's records. However, the Independent Evaluator will have the right to
conduct meetings, hearings or oral arguments in which both Parties are
represented. The Parties may meet with each other during the review process to
explore means of resolving the matter on mutually acceptable terms.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 24
107

        
        

--------------------------------------------------------------------------------





(D)    Standard to be Applied in Rendering Decision. The following standards
shall be applied by the Independent Evaluator in rendering his or her decision:
(i) if it is not technically or operationally feasible for Seller to comply with
a Performance Standard Revision, the Independent Evaluator shall determine that
the Agreement shall not be amended to incorporate such Performance Standard
Revision (unless the Parties agree otherwise); (ii) if it is technically or
operationally feasible for Seller to comply with a Performance Standard
Revision, the Independent Evaluator shall incorporate such Performance Standard
Revision into a Performance Standards Revision Document including (aa) Seller's
Performance Standards Modifications, (bb) pricing terms that incorporate the
Performance Standards Pricing Impact, and (cc) contract terms and conditions
that are commercially reasonable under the circumstances, especially with
respect to the consequences of non-performance by Seller as to Performance
Standards Revision(s). In addition to the Performance Standards Revision
Document, the Independent Evaluator shall render a decision which sets forth the
positions of the Parties and Independent Evaluator's rationale for his or her
decisions on disputed issues.
(E)    Fees and Costs. The fees and costs of the Independent Evaluator shall be
paid by Company up to the first $30,000 of such fees and costs; above those
amounts, the Party that is not the prevailing Party shall be responsible for any
such fees and costs; provided, if neither Party is the prevailing Party, then
the fees and costs of the Independent Evaluator above $30,000, shall be borne
equally by the Parties. The Independent Evaluator in rendering his or her
decision shall also state which Party prevailed over the other Party, or that
neither Party prevailed over the other.
24.11    HERA Law.  The provisions of this Article 24 (Process for Addressing
Revisions to Performance Standards) are without limitation to the obligations of
the Parties under the HERA Law and the reliability standards and interconnection
requirements developed and adopted by the PUC pursuant to the HERA Law.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 24
108

        
        

--------------------------------------------------------------------------------






ARTICLE 25 - MISCELLANEOUS
25.1    Notices.
(A)    Method of Delivery. Any written notice provided under this Agreement
shall be delivered personally, sent by electronic mail (E-mail) (provided
receipt thereof is confirmed via email or in writing by the recipient) or sent
by registered or certified first class mail, with postage prepaid, to the other
Party as follows (or to such other addresses or E-mail addresses as a Party may
designate by notice to the other Party):
Company:


By Mail:


Hawaiian Electric Company, Inc.
P.O. Box 2750
Honolulu, Hawaii 96740
Attention: Manager, Energy Contract Management


Delivered by Hand or Overnight Delivery:


Hawaiian Electric Company, Inc.
220 S. King Street, Suite 2100
Honolulu, Hawaii 96813
Attention: Manager, Energy Contract Management


By E-mail to:


Hawaiian Electric Company, Inc.
Attention: Manager, Energy Contract Management
Email: PPANotices@hawaiianelectric.com




With A Copy To:


By Mail:


Hawaiian Electric Company, Inc.
Legal Division
P.O. Box 2750
Honolulu, Hawaii 96840


By E-mail to:


Hawaiian Electric Company, Inc.
Legal Division
Email: Legalnotices@hawaiianelectric.com




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
109

        
        

--------------------------------------------------------------------------------







Seller:


By Mail, Delivered by Hand or Overnight Delivery:


Puna Geothermal Venture
6140 Plumas Street
Reno, Nevada 89519
Attention: Asset Manager


By E-mail to:


Puna Geothermal Venture
Attention: Asset Manager
Email: assetmanager@ormat.com


(B)    Date of Delivery. Notice sent by mail shall be deemed to have been given
on the date of actual delivery or at the expiration of the fifth (5th) Day after
the date of mailing, whichever is earlier. Any Party hereto may change its
address for written notice by giving written notice of such change to the other
Party.


(C)    E-mail Notice. Any notice delivered by electronic mail (“E-mail”) shall
request a receipt thereof confirmed by E-mail or in writing by the recipient and
followed by personal or mail delivery of such correspondence and any attachments
as may be requested by the recipient, and the effective date of such notice
shall be the date of receipt, provided such receipt has been confirmed by the
recipient.


(D)    Additional Means. The Parties may agree in writing upon additional means
of providing notices, consents and waivers under this Agreement in order to
adapt to changing technology and commercial practices.


25.2    Entire Agreement. This Agreement, including all Attachments, (together
with any confidentiality or non-disclosure agreements entered into by the
Parties during the process of negotiating this Agreement and/or discussing the
specifications of the Facility) constitutes the entire agreement between the
Parties relating to the subject matter hereof, superseding all prior agreements,
understandings or undertakings, oral or written. Each of the Parties confirms
that in entering into this Agreement, it has not relied on any statement,
warranty or other representation (other than those set out in this Agreement)
made or information supplied, by or on behalf of the other Party.


25.3    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors, legal
representatives, and permitted assigns.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
110

        
        

--------------------------------------------------------------------------------





25.4    Relationship of the Parties. Nothing in this Agreement shall be deemed
to constitute either Party hereto as partner, agent or representative of the
other Party or to create any fiduciary relationship between the Parties. Seller
does not hereby dedicate any part of Facility to serve Company, Company's
customers or the public.
25.5    Further Assurances. If either Party determines in its reasonable
discretion that any further instruments, assurances or other things are
necessary or desirable to carry out the terms of this Agreement, the other Party
will execute and deliver all such instruments and assurances and do all things
reasonably necessary or desirable to carry out the terms of this Agreement.
25.6    Severability. If any term or provision of this Agreement or the
application thereof to any person, entity or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons, entities or circumstances other than those as
to which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law, and the Parties will take all commercially
reasonable steps, including modification of the Agreement, to preserve the
economic “benefit of the bargain” to both Parties notwithstanding any such
aforesaid invalidity or unenforceability.
25.7    No Waiver. Except as otherwise provided in this Agreement, no delay or
forbearance of Company or Seller in the exercise of any remedy or right will
constitute a waiver thereof, and the exercise or partial exercise of a remedy or
right shall not preclude further exercise of the same or any other remedy or
right.
25.8    Modification or Amendment. No modification, amendment or waiver of all
or any part of this Agreement shall be valid unless it is reduced to a paper
writing and signed via manual signature by both Parties. Seller shall not modify
or amend or consent to a modification or amendment to any of the Financing
Documents or Project Documents without the prior written consent of Company,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
administrative changes mutually agreed by Company and Seller, such as changes to
settings shown in Attachment E (Single-Line Diagram And Interface Block Diagram)
and Attachment F (Relay List and Trip Scheme) and changes to numerical values in
Section (3) Performance Standards of Attachment B (Facility Owned by Seller),
shall not be considered amendments to this Agreement requiring PUC approval.
25.9    Governing Law, Jurisdiction and Venue. Interpretation and performance of
this Agreement shall be in accordance with, and shall be controlled by, the laws
of the State of Hawaii, other than the laws thereof that would require reference
to the laws of any other jurisdiction. By entering into this Agreement, Seller
submits itself to the personal jurisdiction of the courts of the State of Hawaii
and agrees that the proper venue for any civil action arising out of or relating
to this Agreement shall be Honolulu, Hawaii.
25.10    Electronic Signatures and Counterparts. The Parties agree that this
Agreement and any subsequent writings, including amendments, may be executed and
delivered by exchange of executed copies via E-mail or other acceptable
electronic means, and in electronic formats such as Adobe PDF or other formats
mutually agreeable between the Parties which preserve the final


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
111

        
        

--------------------------------------------------------------------------------





terms of this Agreement or such writing. A Party's signature transmitted by
facsimile, email or other acceptable electronic means shall be considered an
"original" signature which is binding and effective for all purposes of this
Agreement. This Agreement may be executed in counterparts, each of which shall
be deemed an original, and all of which shall together constitute one and the
same instrument binding all Parties notwithstanding that all of the Parties are
not signatories to the same counterparts. For all purposes, duplicate unexecuted
and unacknowledged pages of the counterparts may be discarded and the remaining
pages assembled as one document.
25.11    Computation of Time. In computing any period of time prescribed or
allowed under this Agreement, the Day of the act, event or default from which
the designated period of time begins to run shall not be included. If the last
Day of the period so computed is not a Business Day, then the period shall run
until the end of the next Day which is a Business Day.
25.12    PUC Approval.
(A)    PUC Approval Order. The term “PUC Approval Order” means an order from the
PUC that does not contain terms and conditions deemed to be unacceptable to
Company, and is in a form deemed to be reasonable by Company, in its sole, but
nonarbitrary, discretion, ordering that:
(1)    This Agreement is approved;
(2)    The purchased power costs (which costs include without limitation the
Energy Charge payments and the Capacity Charge payments) to be incurred by
Company as a result of this Agreement are reasonable;
(3)    Company’s purchased power arrangements under this Agreement, pursuant to
which Company will purchase energy and Demonstrated Firm Capacity from Seller,
are prudent and in the public interest;
(4)    Company may include the power purchase costs (and applicable revenue
taxes) incurred by Company pursuant to this Agreement, including Capacity Charge
and Energy Charge in Company’s revenue requirements for ratemaking purposes and
for the purposes of determining the reasonableness of Company’s rates during the
Term of this Agreement; and
(5)    The purchased power costs (and applicable revenue taxes) to be incurred
by the Company pursuant to this Agreement may be included in the Company’s
Energy Cost Recovery Clause and/or the Purchase Power Adjustment Clause, as
applicable, to the extent such costs are not included in base rates for the
Term.
(B)    Non-appealable PUC Approval Order. The term “Non-appealable PUC Approval
Order” means a PUC Approval Order that is not subject to appeal to any Circuit
Court of the State of Hawaii, Intermediate Court of Appeals of the State of
Hawaii, or the Supreme Court of the State of Hawaii, because the period
permitted for such an appeal (the “Appeal Period”) has


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
112

        
        

--------------------------------------------------------------------------------





passed without the filing of notice of such an appeal, or that was affirmed on
appeal to any Circuit Court of the State of Hawaii, Intermediate Court of
Appeals of the State of Hawaii, or the Supreme Court of the State of Hawaii, or
was affirmed upon further appeal or appellate process, and that is not subject
to further appeal, because the jurisdictional time permitted for such an appeal
and/or further appellate process such as a motion for reconsideration or an
application for writ of certiorari has passed without the filing of notice of
such an appeal or the filing for further appellate process.
(C)    Company's Written Statement. Not later than thirty (30) Days after the
issuance of a PUC Approval Order, Company shall provide Seller with a copy of
such PUC Approval Order together with, or separately, a written statement as to
whether the conditions set forth in Section 25.12(A) (PUC Approval Order) have
been satisfied and the order constitutes a PUC Approval Order. If Company's
written statement declares that the conditions set forth in Section 25.12(A)
(PUC Approval Order) have been satisfied, the date of the issuance of the PUC
Approval Order shall be the "PUC Approval Order Date."
(D)    Non-Appealable PUC Approval Order Date. If Company provides the written
statement referred to in Section 25.12 (C) (Company's Written Statement) to the
effect that the conditions referred to in Section 25.12(A) (PUC Approval Order)
have been satisfied, the term "Non-appealable PUC Approval Order Date" shall be
defined as follows:
(1)    If a PUC Approval Order is issued and is not made subject to a motion for
reconsideration filed with the PUC or an appeal, the Non‑appealable PUC Approval
Order Date shall be the date one (1) Day after the expiration of the Appeal
Period following the issuance of the PUC Approval Order;
(2)    If the PUC Approval Order became subject to a motion for reconsideration,
and the motion for reconsideration is denied or the PUC Approval Order is
affirmed after reconsideration, and such order is not made subject to an appeal,
the Non‑appealable PUC Approval Order Date shall be deemed to be the date one
(1) Day after the expiration of the Appeal Period following the order denying
reconsideration of or affirming the PUC Approval Order; or
(3)    If the PUC Approval Order, or an order denying reconsideration of the PUC
Approval Order or affirming approval of the PUC Approval Order after
reconsideration, becomes subject to an appeal, then the Non‑appealable PUC
Approval Order Date shall be the date upon which the PUC Approval Order becomes
a non‑appealable order within the meaning of the definition of a Non-Appealable
PUC Approval Order in Section 25.12(B) (Non-appealable PUC Approval Order).
(E)    Unfavorable PUC Order. The term "Unfavorable PUC Order" means an order
from the PUC concerning this Agreement that: (i) dismisses Company's
application; (ii) denies Company's application; or (iii) approves Company's
application but contains terms and conditions deemed unacceptable by Company in
its sole discretion and therefore does not meet the definition of a PUC Approval
Order as set forth in Section 25.12(A) (PUC Approval Order).


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
113

        
        

--------------------------------------------------------------------------------





25.13    Change in Standard System or Organization.
(A)    Consistent With Original Intent. If, during the Term of this Agreement,
any standard, system or organization referenced in this Agreement should be
modified or replaced in the normal course of events, such modification or
replacement shall from that point in time be used in this Agreement in place of
the original standard, system or organization, but only to the extent such
modification or replacement is generally consistent with the original spirit and
intent of this Agreement.
(B)    Eliminated or Inconsistent With Original Intent. If, during the Term of
this Agreement, any standard, system or organization referenced in this
Agreement should be eliminated or cease to exist, or is modified or replaced and
such modification or replacement is inconsistent with the original spirit and
intent of this Agreement, then in such event the Parties will negotiate in good
faith to amend this Agreement to a standard, system or organization that would
be consistent with the original spirit and intent of this Agreement.
25.14    Headings. The Table of Contents and paragraph headings of the various
sections and attachments have been inserted in this Agreement as a matter of
convenience for reference only and shall not modify, define or limit any of the
terms or provisions hereof and shall not be used in the interpretation of any
term or provision of this Agreement.
25.15    Definitions. Capitalized terms used in this Agreement not otherwise
defined in the context in which they first appear are defined in the Article 1
(Definitions).
25.16    No Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the Parties
any legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the Parties
and their successors and permitted assigns.
25.17    Proprietary Rights. Seller agrees that in fulfilling its
responsibilities under this Agreement, it will not use any process, program,
design, device or material that infringes on any United States patent,
trademark, copyright or trade secret (“Proprietary Rights”). Seller agrees to
indemnify, defend and hold harmless Company from and against all losses,
damages, claims, fees and costs, including but not limited to reasonable
attorneys' fees and costs, arising from or incidental to any suit or proceeding
brought against Company for infringement of third party Proprietary Rights
arising out of Seller's performance under this Agreement, including but not
limited to patent infringement due to the use of technical features of the
Facility to meet the requirements of Section 3.2(B) (Warranties and Guarantees
of Performance), and Attachment Y (Operation and Maintenance of the Facility).
25.18    Limitations. Nothing in this Agreement shall limit Company's ability to
exercise its rights as specified in Company's tariff as filed with the PUC, or
as specified in General Order No. 7 of the PUC's Standards for Electric Utility
Service in the State of Hawaii, as either may be amended from time to time.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
114

        
        

--------------------------------------------------------------------------------





25.19    Settlement of Disputes. Except as otherwise expressly provided, any
dispute or difference arising out of this Agreement or concerning the
performance or the non-performance by either Party of its obligations under this
Agreement shall be determined in accordance with the dispute resolution
procedures set forth in Article 17 (Dispute Resolution) of this Agreement.
25.20    Environmental Credits and RPS. To the extent not prohibited by law,
Company shall have the sole and exclusive right to use the electric energy
purchased hereunder to meet the RPS and any Environmental Credit shall be the
property of Company; provided, however, that such Environmental Credits shall be
to the benefit of Company's ratepayers in that the value must be credited “above
the line.” Seller shall use all commercially reasonable efforts to ensure such
Environmental Credits are vested in Company, and shall execute all documents,
including, but not limited to, documents transferring such Environmental
Credits, without further compensation; provided, however, that Company agrees to
pay for all reasonable costs associated with such efforts and/or documentation.
25.21    Attachments. Each attachment to this Agreement (the “Attachments”)
constitutes an essential and necessary part of this Agreement.
25.22    Hawaii General Excise Tax. Seller shall, when making payments to
Company under this Agreement, pay such additional amount as may be necessary to
reimburse Company for the Hawaii general excise tax on gross income and all
other similar taxes imposed on Company by any Governmental Authority with
respect to payments in the nature of gross receipts tax, sales tax, privilege
tax or the like (including receipt of any payment made under this Section 25.22
(Hawaii General Excise Tax)), but excluding federal or state net income taxes.
By way of example and not limitation, as of the Execution Date, all payments
subject to the 4.5% Hawaii general excise tax on O‘ahu would be set at a rate of
4.712% so that the underlying payment will be net of such tax liability.
25.23    Survival of Obligations. The rights and obligations that are intended
to survive a termination of this Agreement are all of those rights and
obligations that this Agreement expressly provides shall survive any such
termination and those that arise from Seller’s or Company’s covenants,
agreements, representations, and warranties applicable to, or to be performed,
at or during any time prior to or as a result of the termination of this
Agreement, including, without limitation:
(A)    The obligation to pay Milestone Delay Damages under Section 2.4(D)(1)(a)
(Milestone Delay Damages);
(B)    The obligation to pay Daily Delay Damages under Section 2.4(D)(1)(b)
(Daily Delay Damages);
(C)    The obligation to deliver the Facility under Section 3.2(J) (Seller’s
Obligation to Deliver Facility);
(D)    Seller’s obligations under Section 8.2(B)(2) (Termination by Company);


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
115

        
        

--------------------------------------------------------------------------------





(E)    The obligation to pay Pre-COD Termination Damages under Section 9.3(A)
(Pre-COD Termination Damages) and Section 9.3(B) (Post-COD Termination Damages);
(F)    The requirements of Article 11 (Audit Rights);
(G)    The indemnity obligations to the extent provided in Article 13
(Indemnification), Section 25.17 (Proprietary Rights) and in Attachment P (Sale
of Facility by Seller);
(H)    The requirements of Article 17 (Dispute Resolution);
(I)    The limitation of damages under Article 14 (Consequential Damages);
(J)    The obligations under Section 1 (d) (Right of First Refusal), Section 2
(d) (Right of First Refusal) and applicable provisions of Section 3 (Procedure
to Determine Fair Market Value of the Facility), Section 4 (Purchase and Sale
Agreement), Section 5 (PUC Approval) and Section 6 (Company’s Option to Purchase
Pursuant to Section 3.2(I)(5)(d)) of Attachment P (Sale of Facility by Seller);
(K)    The provisions of Article 25 (Miscellaneous);
(L)    Land restoration requirements under Section 7 (Land Restoration) of
Attachment G (Company-Owned Interconnection Facilities); and
(M)    Seller’s obligations under Section 3 (Seller Payment to Company for
Company-Owned Interconnection Facilities and Review of Facility) of Attachment G
(Company-Owned Interconnection Facilities) to pay interconnection costs and
Section 4 (Ongoing Operation and Maintenance Charges) of Attachment G
(Company-Owned Interconnection Facilities) to pay operation and maintenance
costs incurred up to the date of termination of the Agreement.
25.24    Negotiated Terms. The Parties agree that the terms and conditions of
this Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of this Agreement.
25.25    Certain Rules of Construction. For purposes of this Agreement:
(A)    The phrase “breach of a representation” includes a misrepresentation and
the failure of a representation to be accurate.
(B)    “Including” and any other words or phrases of inclusion will not be
construed as terms of limitation, so that references to “included” matters will
be regarded as non‑exclusive, non‑characterizing illustrations.
(C)    “Copy” or “copies” means that the copy or copies of the material to which
it relates are true, correct and complete.


EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
116

        
        

--------------------------------------------------------------------------------





(D)    When “Article,” “Section” or “Attachment” is capitalized in this
Agreement, it refers to an article, section or attachment to this Agreement.
(E)    “Will” has the same meaning as “shall” and, thus, connotes an obligation
and an imperative and not a futurity.
(F)    Titles and captions of or in this Agreement, the cover sheet and table of
contents of this Agreement, and language in parenthesis following section
references are inserted only as a matter of convenience and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any of
its provisions.
(G)    Whenever the context requires, the singular includes the plural and
plural includes the singular, and the gender of any pronoun includes the other
genders.
(H)    Each Attachment to this Agreement is hereby incorporated by reference
into this Agreement and is made a part of this Agreement as if set out in full
in the first place that reference is made to it.
(I)    Any reference to any statutory provision includes each successor
provision and all applicable law as to that provision.
(J)    Acknowledging that the Parties have participated jointly in the
negotiation and drafting of this Agreement, if an ambiguity or question or
intent or interpretation arises as to any aspect of this Agreement, then it will
be construed as if drafted jointly by the Parties and no presumption or burden
of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement.
25.26    Agreement is Not a Design or Construction Contract. This Agreement is
not a design or construction contract. The Parties acknowledge and agree that
Seller will finance and develop the Facility for Seller to own and operate.
Seller is not a design professional or a contractor. Seller is not hereby
undertaking to perform and is not holding itself out or offering to perform any
work for which a professional or contractor's license may be required under the
laws of the State of Hawaii. Notwithstanding anything to the contrary, all work
related to the design, engineering, and construction of the Facility shall be
performed by design professionals and contractors who hold the appropriate
licenses issued by the State of Hawaii and intend to develop the Facility in
full compliance with all applicable state laws. For the avoidance of doubt, in
all instances where this Agreement refers to Seller performing the acts of
constructing, building or installing, said language shall be interpreted to mean
that such work will be performed by duly licensed contractors properly retained
by Seller in accordance with laws of the State of Hawaii.




EXECUTION VERSION
Puna Geothermal Venture
 
ARTICLE 25
117

        
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Company and Seller have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.


Company:
HAWAI'I ELECTRIC LIGHT COMPANY, INC.
 
 
 
 
 
By:
/s/ Alan M. Oshima
 
Name:
Alan M. Oshima
 
Its:
President & Chief Executive Officer
 
 
 
 
 
By:
/s/ Sharon M. Suzuki
 
Name:
Sharon M. Suzuki
 
Its:
President, Maui County & Hawaii Island Utilities
 
 
 
 



Seller:
PUNA GEOTHERMAL VENTURE
 
 
 
 
 
 
 
By:
ORNI 8 LLC
 
 
 
Its General Partner
 
 
 
 
 
 
 
 
By
Ormat Nevada, Inc.
 
 
 
 
Its Sole Member
 
 
 
 
 
 
 
 
 
 
By
/s/ Connie Stechman
 
 
 
 
Connie Stechman
 
 
 
 
 
Its Assistant Secretary
 
 
 
 
 
 
 
By:
OrPuna, LLC
 
 
 
Its General Partner
 
 
 
 
 
 
 
 
 
By
Ormat Nevada, Inc.
 
 
 
 
Its Sole Member
 
 
 
 
 
 
 
 
 
 
By
/s/ Connie Stechman
 
 
 
 
Connie Stechman
 
 
 
 
 
Its Assistant Secretary



 


EXECUTION VERSION        
Puna Geothermal Venture        

--------------------------------------------------------------------------------








ATTACHMENT A
FACILITY DESCRIPTION


(See Section 2.1(B) (Facility Specifications))


1.    Name of Facility: Puna Geothermal Venture
(a)    Location: Pu‘u Honuaula, Kapoho, County of Hawaii, State of Hawaii
(TMK No. 1-4-1-002 and 1-4-1-019)
(b)    Site Plan and General Facility Arrangement Layout (attached hereto as
Exhibit A-1 (Site Plan and General Facility Arrangement Layout)).
(c)    Contact information for System emergencies:
(1)    Telephone number: (808) 938-0907
(2)    Facsimile number: (808) 965-7254
(3)    Email address: punacsc@ormat.com
 


2.    Owner (If different from Seller):     Puna Geothermal Venture (same as
Seller)


If Seller is not the owner, Seller shall provide Company with a certified copy
of a certificate warranting that the owner is a corporation, partnership or
limited liability company in good standing with the Hawaii Department of
Commerce and Consumer Affairs which shall be attached hereto as Exhibit A-2
(Good Standing Certificates).




3.    Operator: Puna Geothermal Venture




4.    Name of person to whom payments are to be made:
Puna Geothermal Venture


(a)    Mailing address:    
Physical:        14-3860 Kapoho-Pahoa Road    
                    Pahoa, HI 96778


Postal:            P.O. Box 30
Pahoa, HI 96778


(b)    Hawaii Gross Excise Tax License number: 042-062-0288-01




    
 
 
A-1



--------------------------------------------------------------------------------







5.    Equipment:


(a)    Type of facility and conversion equipment:
Two major power plants, with four generating units (OEC’s):
•
Two steam units – tagged OEC 41, 42, utilizing 530 kph of steam, and producing
together 39MWgross power/35MW net OEC.

•
Two brine units – tagged OEC 31, 32, configured as ITLU (Integrated Two Level
Units), and producing together 13MW gross power/11.5MW net OEC.

(b)    Design and capacity


Total Facility Capacity: 52,000 kW
Contract Firm Capacity: 46,000kW
Total Number of Generators: Four (4) brushless synchronous generators
Two (2) @ 19,500 kW
Two (2) @ 6,500 kW        
Description of Equipment:


Individual unit: [if more than one generator, list information for each
generator]


Two units -
kVAR             kVAR
kW        Consumed        Produced
Full load 19,500        8,480            11,780
Startup        1,000         300            0    


Generator:
Type    Brushless synchronous generator
Rated Power    21,700 kW
Voltage    13,800 V, 3 phase
Frequency    60 HZ
Class of Protection    TEWAC
Number of Poles    4
Rated Speed    1800 rpm
Rated Current    1,134.8 A
Uncorrected Power Factor    0.8 lead, 0.9 lag
Corrected Power Factor    TBD
Corrected Current    TBD A


(c)    Single or 3 phase: 3 phase


(d)    Name of manufacturer: TBD


        
 
 
A-2



--------------------------------------------------------------------------------











Two units -
kVAR             kVAR
kW        Consumed        Produced
Full load 6,500        2,825            3,900
Startup        500         100            0    


Generator:
Type    Brushless synchronous generator
Rated Power    8,000 kW
Voltage    13,800 V, 3 phase
Frequency    60 HZ
Class of Protection    WPII
Number of Poles    4
Rated Speed    1800 rpm
Rated Current    418.3 A
Uncorrected Power Factor    0.8 lead, 0.9 lag
Corrected Power Factor    TBD
Corrected Current    TBD A


(c)    Single or 3 phase: 3 phase


(d)    Name of manufacturer: Kato
                    
(e)    The "Allowed Capacity" of this Agreement shall be the lower of (i)
Contract Firm Capacity or (ii) Demonstrated Firm Capacity of the Facility as of
the Commercial Operation Date.
 
(f)    Seller may propose revisions to this Section 5 (Equipment) of Attachment
A (Facility Description) ("Section 5") for Company's approval prior to
commencement of construction, provided, however, that (i) no such revision to
this Section 5 shall change the type of Facility or conversion equipment
deployed at the Facility from a geothermal energy conversion facility; (ii)
Seller shall be in compliance with all other terms and conditions of this
Agreement; and (iii) such revision(s) shall not change the characteristics of
the Facility equipment or the specifications used in the IRS. Any revision to
this Section 5 complying with items (i) through (iii) above shall be subject to
Company's prior approval, which approval shall not be unreasonably withheld. If
Seller's proposed revision(s) to this Section 5 otherwise satisfies items (i)
and (ii) above but not item (iii) such that Company, in its reasonable
discretion, determines that a re-study or revision to all or any part of the IRS
is required to accommodate Seller's proposed revision(s), Company may, in its
sole and absolute discretion, reject any such revision(s) to this Section 5
which jeopardizes Seller’s ability to meet the Commercial Operation Date
Deadline, or conditionally approve such revision(s) subject to a satisfactory
re-study or revision to the IRS and Seller's payment and continued obligation to
be liable and responsible for


        
 
 
A-3



--------------------------------------------------------------------------------





all costs and expenses of re-studying or revising such portions of the IRS and
for modifying and paying for all costs and expenses of modification to the
Facility and the Company-Owned Interconnection Facilities based on the results
of the re-studies or revisions to the IRS.
 
Seller understands and acknowledges that Company's review and approval of
Seller's proposed revisions to this Section 5 and any necessary re-studies or
revisions to the IRS shall be subject to Company's then-existing time and
personnel constraints. Company agrees to use commercially reasonable efforts,
under such time and personnel constraints, to complete any necessary reviews,
approvals and/or re-studies or revisions to the IRS.


Any delay in completing, or failure by Seller to meet, any subsequent Seller
milestones under Section 3.2(A)(2) (Milestone Dates) and Section 3.2(A)(3)
(Commercial Operation Date Deadline) as a result of any revision pursuant to
this Section 5 by Seller (whether requiring a re-study or revision to the IRS or
not) shall be borne entirely by Seller and Company shall not be responsible or
liable for any delay or failure to meet any such milestones by Seller.


6.    Insurance carrier(s): Allianz, Liberty, QBE, SCOR, Starr Tech, Hannover,
Sompo and Munich Re.


7.    If Seller is not the operator, Seller shall provide a copy of the
agreement between Seller and the operator which requires the operator to operate
the Facility and which establishes the scope of operations by the operator and
the respective rights of Seller and the operator with respect to the sale of
electric energy from Facility no later than the Commercial Operation Date. In
addition, Seller shall provide a certified copy of a certificate warranting that
the operator is a corporation, partnership or limited liability company in good
standing with the Hawaii Department of Commerce and Consumer Affairs no later
than the Commercial Operation Date.


8.    Seller shall provide a certified copy of a certificate warranting that
Seller is a corporation, partnership or limited liability company in good
standing with the Hawaii Department of Commerce and Consumer Affairs which shall
be attached hereto as Exhibit A-2 (Good Standing Certificates).


9.    Seller, owner and operator shall provide Company a certificate and/or
description of their ownership structures which shall be attached hereto as
Exhibit A-3 (Ownership Structure of Seller, Owner and/or Operator).


10.    In the event of a change in ownership or identity of Seller, owner or
operator, such entity shall provide within thirty (30) Days thereof, a certified
copy of a new certificate and a revised ownership structure.


        
 
 
A-4



--------------------------------------------------------------------------------






ATTACHMENT A
FACILITY DESCRIPTION


EXHIBIT A-1
SITE PLAN AND GENERAL FACILITY ARRANGEMENT LAYOUT
Arrangement Layout
atta_exa1oes41.gif [atta_exa1oes41.gif]
OEC 41 (OEC 42 is identical)


atta_exa1newplantconfig.gif [atta_exa1newplantconfig.gif]
New Plant Configuration


        
 
 
A-5



--------------------------------------------------------------------------------






ATTACHMENT A
FACILITY DESCRIPTION


EXHIBIT A-2


        
 
 
A-6



--------------------------------------------------------------------------------





GOOD STANDING CERTIFICATESatta_exa2certifgoodstanding.gif
[atta_exa2certifgoodstanding.gif]






        
 
 
A-7



--------------------------------------------------------------------------------






ATTACHMENT A
FACILITY DESCRIPTION


EXHIBIT A-3
OWNERSHIP STRUCTURE OF SELLER, OWNER AND/OR OPERATOR


PUNA GEOTHERMAL VENTURE ORGANIZATIONAL CHART


atta_ex3ownershipstructure.gif [atta_ex3ownershipstructure.gif]








        
 
 
A-8



--------------------------------------------------------------------------------








ATTACHMENT B
FACILITY OWNED BY SELLER




1.
The Facility.



a.
Single-Line Diagram, Relay List, Relay Settings and Trip Scheme. A preliminary
single-line diagram, Interface Block Diagram, relay list, relay settings, and
trip scheme of the Facility shall, after Seller has obtained prior written
consent from Company, be attached to this Agreement on the Execution Date as
Attachment E (Single-Line Diagram and Interface Block Diagram) and Attachment F
(Relay List and Trip Scheme). The protection schemes and trip settings shall
conform with the requirements of Section 3.2(A)(6) (Facility Protection and
Control Equipment) and Section 4 (Protective Equipment) of Attachment Y
(Operation and Maintenance of the Facility). A final single-line diagram,
Interface Block Diagram, relay list, relay settings, and trip scheme of the
Facility shall, after having obtained prior written consent from Company, be
attached as labeled "Final" Attachment E (Single-Line Diagram and Interface
Block Diagram) and “Final” Attachment F (Relay List and Trip Scheme) to this
Agreement and made a part hereof on the Commercial Operation Date. After the
Commercial Operation Date, no changes shall be made to the "Final" Attachment E
(Single-Line Diagram and Interface Block Diagram) and “Final” Attachment F
(Relay List and Trip Scheme) without the prior written consent of Seller and
Company. The single-line diagrams shall expressly identify the Point of
Interconnection of Facility to the Company System. Seller agrees that no
material changes or additions to Facility as reflected in the final single-line
diagram, Interface Block Diagram, relay list, relay settings, and trip scheme
shall be made without Seller first having obtained prior written consent from
Company. If any changes in or additions to the Facility, records and operating
procedures are required by Company, Company shall specify such changes or
additions to Seller in writing, and, except in the case of an emergency, Seller
shall have the opportunity to review and comment upon any such changes or
additions in advance.



b.
Certain Specifications for the Facility.



i.
Seller shall furnish, install, operate and maintain the Facility including
breakers, relays, switches, synchronizing equipment, monitoring equipment and
control and protective devices approved by Company as suitable for parallel
operation of the Facility with the Company System. The Facility shall be
accessible at all times to authorized Company personnel.



ii.
The Facility shall include:





        
 
 
B-1



--------------------------------------------------------------------------------





    


•    Generation turbines, generators, fly-wheels (if required), vaporizers,
pre-heaters, Air-coolers, Feed-pumps, Electrical power shelters or Electrical
room, and Motive fluid tank.
•    13.8 kV circuit breakers
•    Step up transformers
•    Lightning arresters
•    69 kV circuit breakers
•    69 kV metering devices(Primary & Backup) connected to one metering set of
instrument transformers per transformer, to monitor each of three (3) step-up
transformers
•    Dial-up telephone line for remote metering


•    Demarcation cabinet
•    Underground cable and ductline from the Seller switching station to the
Seller’s Facility
•    Interconnection relays and relay settings
•    Generation relays and generation relay settings
•    13.8 kV bus as shown in Attachment E
•    13.8 kV breaker status and generator breaker status signals to the Company
supervisory control system


A description of the Seller’s Facility follows:


(1)
Generation resources consist of four (4) OECs (Ormat Energy Converter) units
which are designed to utilize the energy of geothermal steam or brine. Each OEC
unit includes a synchronous generator that is driven by an organic turbine,
air-cooled condenser, cycle pump and control system. The gathering system
conveys steam and brine from the existing separator to the Facility. The steam
and brine pass through the Facility OEC units and flow through the gathering
system to the re-injection system which collects a mixture of the cooled brine
and condensate that passed through the Facility and re-injects it into
re-injection wells by the Facility’s re-injection pumps.

(2)
15 kV circuit breaker capable of five (5) cycle clearing and equipped with multi
ratio current transformers (MRCTs) as shown in Attachment E with 2000:5 ratio
and C200 accuracy class.

(3)
Three (3) Step up transformers, 16/22/31.25 MVA OA/OA/FA rating, Wye-grounded
high voltage to Delta low voltage connected windings, with adequate high voltage
taps to allow generator to export power at a power factor range indicated in
Section 3(c) (Reactive Power Characteristics) of this Attachment B (Facility
Owned by Seller)A. Transformer has phase and neutral multi-ratio current
transformers for relay protection as indicated in



        
 
 
B-2



--------------------------------------------------------------------------------





Section 3(c) (Reactive Power Characteristics) of this Attachment B (Facility
Owned by Seller) ;
(4)
54 kV lightning arresters(3)mounted on the high voltage side of the step-up
transformer.

(5)
Three (3) 69 kV circuit breaker with group operated visible disconnect switches
(one per transformer).

(6)
Three (3) sets of 69 kV primary and backup metering devices (two meter sockets)
to monitor each of the three (3) step-up transformers with one set of three
element monitoring consisting of three (3) 69KV potential transformers (PTs) and
three (3) 69 kV current transformers (CTs). All instrument transformers with
metering class accuracy. Included but not limited to are potential fuse safety
switches, current test-switches, and Form 9S meter sockets to enable sharing the
instrument transformers for the primary and backup meters. Undervoltage relay to
monitor and provide alarm back to the Company’s supervisory system for loss of
metering potential. The meters will be provided by the Company.



(7)
Dial-up telephone line installed close to 69 kV metering cabinet to allow remote
metering reading by the Company. The Seller will be responsible for the
installation and maintenance cost of the telephone line. This telephone line may
be shared with other existing telephone lines.

(8)
Fiberglass or stainless steel demarcation cabinet equipped with heater strips
and terminal blocks terminate the Seller and Company interface signals. This
demarcation cabinet is to be located along the fence line between the Seller and
the Company switching station fence. This will allow faster installation and
improve trouble shooting. Some of the interfaces provided by the Company to the
Seller include the 69kV breaker current transformer outputs to be used for the
Seller’s step up transformer differential relay protection, 120/240 volt station
power (metered and paid by the Seller), trip contacts for the two 69 kV breakers
located in Company’s switching station when the Seller’s relays detect a fault,
etc. Some of the interfaces provided by the Seller to Company include trip
contacts the for the Seller’s 13.8 kV breaker located in the Seller’s switching
station, and inputs to the Company’s Remote Terminal Unit (“RTU”) including, at
a minimum the following: net generating facility MW and MVAr (measured at the
point of interconnection), generator gross MW and Mvar for Existing and New
Facilities, upper MW limit for remote dispatch control (equal to Available
Capacity), low MW limit for Remote dispatch Control, ramp rate under remote
dispatch control, enable/disable status for remote dispatch control, meter loss
of potential alarm, the Seller’s 13.8 kV breaker open/close status, and other
control functions that need to be interfaced with the RTU, etc.

(9)
25 kV class cable with normal insulation or 15 kV class cable with 133%
insulation required for reliable generator operation on the delta configured
side of the step-up transformer. Additional insulation required to withstand



        
 
 
B-3



--------------------------------------------------------------------------------





the rise in potential on the un-faulted phases during a single-line to ground
fault. Install associated ductline and handhold from the Seller’s switching
station to the Seller’s plant switchgear.
(10)
Protective relays at the Seller’s switching station. All relay settings to be
stamped by the Seller’s State of Hawaii licensed electrical engineer. Relay
setting to be implemented by the Seller’s licensed electrical contractor and
verified by the Company. The relays are:

a.
Transformer differential relay to detect electrical faults within the step up
transformer (device 87T) and step up transformer neutral ground overcurrent
relay (device 50N/51N). These devices will trip the 69 kV breakers in the
Seller’s switching station and the 13.8 kV breaker in the Seller’s switching
station.

b.
Step up transformer neutral ground overcurrent relay (device 50N/51N)and
transformer sudden pressure relay (device 63) to detect faults within the step
up transformer and trip the 69 kV breakers in the Seller’s switching station and
the 13.8 kV breaker in the Seller’s switching station.

c.
Phase overcurrent relays (3) on the low voltage side of the step-up transformer
(device 50/51) to trip the 13.8 kV circuit breaker for faults below the low
voltage bushing.



iii.
The Facility will comply with the following:

(A)    Company will install as part of Company-Owned Interconnection Facilities
to be constructed by Company and reimbursed by Seller, a manually operated,
lockable, disconnect switch located on the bus to the Facility switching
station. Company will install a 69kV bus into Seller-provided metering
structure. Seller will install a 69kV disconnect switch and all other items for
its switching station (relaying, control power transformers, high voltage
circuit breaker). Bus connection will be made to a manually and automatically
(via protective relays) operated high-voltage circuit breaker. The high-voltage
circuit breaker will be fitted with bushing style current transformers for
metering and relaying. Downstream of the high-voltage circuit breaker, a
structure will be provided for metering transformers. From the high-voltage
circuit breaker, another bus connection will be made to another pole mounted
disconnect switch, with surge protection.


(B)    Seller will provide within the Seller Owned Interconnection Facilities a
separate, fenced area with separate access for Company. Seller will provide all
conduits and accessories necessary for Company to install the Revenue Metering
Package. Seller will also provide within such area, space for Company to install
its communications, supervisory control and data acquisition ("SCADA") remote
terminal unit ("RTU") or equivalent and certain relaying if necessary for the
interconnection. Seller will also provide AC and DC source lines as specified
later by Company. Seller will provide a telephone line for Company-owned


        
 
 
B-4



--------------------------------------------------------------------------------





meters. Seller will work with Company to determine an acceptable location and
size of the fenced-in area. Seller shall provide an acceptable demarcation
cabinet on its side of the fence where Seller and Company wiring will
connect/interface.


(C)    Seller shall ensure that the Seller-Owned Interconnection Facilities has
a lockable cabinet for switching station relaying equipment. Seller shall select
and install relaying equipment acceptable to Company. At a minimum the relaying
equipment will provide over and under frequency (81), negative phase sequence
(46), under voltage (27), over voltage (59), ground over voltage (59G), over
current functions (50/51) and direct transfer trip (if required). Seller shall
install protective relays that operate a lockout relay, which in turn will trip
the main circuit breaker and not allow it to be reclosed without reset.
(D)    [RESERVED].


(E)    Seller’s equipment also shall provide, at a minimum, communications,
telemetering and generator remote control equipment as required in Section 3
(Communications, Telemetering and Generator Remote Control Equipment) of
Attachment Y (Operation and Maintenance of the Facility), including:


(i)    Interface with Company's RTU, or designated communications and control
interface, to provide telemetry of electrical quantities such as total Facility
net MW, MVar, power factor, voltages, currents, and other quantities as
identified by the Company;


(ii)    Interface with Company's RTU, or designated communications and control
interface, to provide status for circuit breakers, reactive devices, switches,
and other equipment as identified by the Company;


(iii)    Interface with Company's RTU, or designated communications and control
interface, to provide control to incrementally raise and lower the voltage
and/or power factor setpoints at the point of regulation operating in automatic
voltage regulation control.


(iv)    Interface with Company's RTU, or designated communications and control
interface, to provide active power control to incrementally raise and lower net
real power export from the Facility. The details of this will be determined
during the Active Power Control Interface design.


(v)    Interface with Company's Telemetry and Control, or designated
communications and control interface, for the Company to specify control system
modes of operation and parameters, for remotely configurable parameters and
operating states required under this Agreement;


        
 
 
B-5



--------------------------------------------------------------------------------







(vii)    Provision for Loss of Telemetry and Control: If Company's Telemetry and
Control, or designated communications and control interface, is unavailable, due
to loss of communication link, Telemetry and Control failure, or other event
resulting in loss of the remote control by Company, provision must be made for
Seller to be able to institute via local controls, within 5 minutes (or such
other period as Company accepts in writing) of the verbal directive by the
Company System Operator, such change in voltage regulation target and real power
export or import as directed by the Company System Operator


(F)    If Seller adds, deletes and/or changes any of its equipment, or changes
its design in a manner that would change the characteristics of the equipment
and specifications used in the IRS, Seller will be required to obtain Company's
prior written approval. If an analysis to revise parts of the IRS is required,
Seller will be responsible for the cost of revising those parts of the IRS, and
modifying and paying for the cost of the modifications to the Facility and/or
the Company-Owned Interconnection Facilities based on the revisions to the IRS.


(G)    Critical Infrastructure Protection.


(i)    Documentation. Seller shall submit documentation describing the approach,
methodology and design to provide physical and cyber security with its submittal
of the design drawings pursuant to Section 1(a) (Single-Line Diagram, Relay
List, Relay Settings and Trip Scheme) of this Attachment B (Facility Owned by
Seller) which shall be at least sixty (60) Days prior to the first of the
Acceptance Tests.


(a)    The design shall meet industry standards and best practices, as indicated
by NERC CIP guidelines and requirements for critical generation facilities or as
otherwise mutually agreed to by the Parties (excluding, however, any
inapplicable NERC CIP reporting requirements). The system shall be designed with
the criteria to meet applicable industry standards and guidelines (at the time
of this writing, NERC CIP, or any future standard adopted by the industry in its
place), compliance requirements and identify areas that are not consistent with
NERC CIP guidelines and requirements. The cyber-security documentation shall
include a block diagram of the control system with all external connections
clearly described.


(b)    Seller shall provide such additional information as Company may
reasonably request as part of a security assessment.


        
 
 
B-6



--------------------------------------------------------------------------------





    
(c)    Company shall be notified in advance when there is any condition that
would compromise physical or cyber security, or if any breaches in security, or
security incidents are detected.


(ii)    Malware. Seller shall (consistent with the following sentence) ensure
that no malware or similar items are coded or introduced into any aspect of the
Facility, Interconnection Facilities, the Company Systems interfacing with the
Facility and Interconnection Facilities, and any of Seller's critical control
systems or processes used by Seller to provide energy, including the
information, data and other materials delivered by or on behalf of Seller to
Company, (collectively, the "Environment"). Seller will continue to review,
analyze and implement improvements to and upgrades of its Malware prevention and
correction programs and processes that are commercially reasonable and
consistent with the then current technology industry's standards and, in any
case, not less robust than the programs and processes implemented by Seller with
respect to its own information systems. If Malware is found to have been
introduced into the Environment, Seller will promptly notify Company and Seller
shall take immediate action to eliminate and remediate the effects of the
Malware, at Seller's expense. Seller shall not modify or otherwise take
corrective action with respect to the Company Systems except at Company's
request. Seller will promptly report to Company the nature and status of all
Malware elimination and remediation efforts.


(iii)     Security Breach. In the event that Seller discovers or is notified of
a breach, potential breach of security, or security incident at Seller's
Facility or of Seller's systems, Seller shall immediately (a) notify Company of
such potential, suspected or actual security breach, whether or not such breach
has compromised any of Company's confidential information, (b) investigate and
promptly remediate the effects of the breach, whether or not the breach was
caused by Seller, (c) cooperate with Company with respect to any such breach or
unauthorized access or use; (d) comply with all applicable privacy and data
protection laws governing Company's or any other individual's or entity's data;
and (e) to the extent such breach was caused by Seller, provide Company with
reasonable assurances satisfactory to Company that such breach, potential breach
or security incident shall not recur. Seller shall provide documentation to
Company evidencing the length and impact of the breach. Any remediation of any
such breach will be at Seller's sole expense.


        
 
 
B-7



--------------------------------------------------------------------------------







(iv)    Monitoring and Audit. Seller's shall provide information on available
audit logs and reports relating to cyber and physical and security. Company may
audit Seller's records to ensure Seller's compliance with the terms of this
Section 1.b.iii.(G) (Critical Infrastructure Protection) of this Attachment B
(Facility Owned by Seller), provided that Company has provided reasonable notice
to Seller and any such records of Seller's will be treated by Company as
confidential.


(H)
The Facility shall be equipped with a voice communication system capable of
contact with the Company during a Company System outage.



(I)
Facility design and implementation shall be such as to avoid any single points
of failure resulting in total loss of Facility power output.



(J)
Seller shall reserve space within the Site for possible future installation of
Company-owned meteorological and/or air monitoring equipment (such as SODAR,
irradiance monitors, SO2 or H2S monitors) and AC and DC source lines for such
equipment. In the event Company decides to install such meteorological
equipment: (i) Seller shall work with Company to determine an acceptable
location for such equipment and any associated wiring, interface or other
components; and (ii) Company shall pay for the needed equipment, and
installation of such equipment, unless otherwise agreed to by the Parties.
Company and Seller shall use commercially reasonable efforts to facilitate
installation and minimize interference with the operation of the Facility.



(K)
The Facility shall, at a minimum, satisfy the wind load and seismic load
requirements of the International Building Code and any more stringent
requirements imposed under applicable Laws.

 
c.
Design Drawings, List of Equipment, Relay Settings and Fuse Selection. Seller
shall provide to Company for its review the design drawings, a list of equipment
to be installed at the Facility (including, but not necessarily limited to,
items such as relays, breakers, and switches), relay settings and fuse selection
for the Facility and Company shall have the right, but not the obligation, to
specify the type of electrical equipment, the interconnection wiring, the type
of protective relaying equipment, including, but not limited to, the control
circuits connected to it and the disconnecting devices, and the settings that
affect the reliability and safety of operation of Company's and Seller's
interconnected system. Seller shall provide the relay settings, fuse selection,
and AC/DC Schematic Trip Scheme (part of design



        
 
 
B-8



--------------------------------------------------------------------------------





drawings) for the Facility to Company at least sixty (60) Days prior to the
Interconnection Acceptance Test. Company, at its option, may, with reasonable
frequency, witness Seller's operation of control, synchronizing, and protection
schemes and shall have the right to periodically re-specify the settings. Seller
shall utilize relay settings prescribed by Company, which may be changed over
time as the Company System requirements change.


d.
Disconnect Device. Seller shall provide a manually operated disconnect device
which provides a visible break to separate Facility from the Company System.
Such disconnect device shall be lockable in the OPEN position and be readily
accessible to Company personnel at all times.



e.
Other Equipment. Seller shall furnish, install and maintain in accordance with
Company's requirements all conductors, service switches, fuses, meter sockets,
and instrument transformer housing and mountings, switchboard meter test buses,
meter panels and similar devices required for service connections and meter
installations at the Site.



f.
Maintenance Plan. Seller shall maintain Seller Owned Interconnection Facilities
in accordance with Good Engineering and Operating Practices



Seller shall furnish to Company a copy of records documenting such maintenance,
within thirty (30) Days of completion of such maintenance work.


g.
Active Power Control Interface

i.
Seller shall provide and maintain in good working order all equipment, computers
and software associated with the control system (the "Active Power Control
Interface") necessary to interface the Facility active power controls with the
Company System Operations Control Center for real power control of the Facility
by the Company System Operator.



The detailed design will be tailored to the specific resource type and
configuration to achieve the functional requirements of the Facility.


The Active Power Control Interface will be used to control the net real power
export from the Facility for load following, system balancing, and/or
supplemental frequency control as required under this Attachment B (Facility
Owned by Seller).
    
The Facility real power output will automatically adjust to a change in
frequency in accordance with the frequency response requirements provided in
this Attachment B (Facility Owned by Seller).


ii.
Company shall review and provide prior written approval of the design for the
Active Power Control Interface to ensure compatibility with Company's



        
 
 
B-9



--------------------------------------------------------------------------------





centralized control systems and use of Facility available energy and storage
capabilities. To ensure such continued compatibility, Seller shall not
materially change the approved design without Company's prior review and written
approval. This will include design description and parameters for the Seller's
control system(s), which determine provision of net real power in response to
the Active Power Control signal or signals.
iii.
The Active Power Control Interface shall include, but not be limited to, a
demarcation cabinet, ancillary equipment and software necessary for Seller to
connect to Company's Telemetry and Control, located in Company's portion of the
Facility switching station which shall provide the control signals to the
Facility and send feedback status to the Company System Operations Control
Center. The control type shall be analog output (set point) or raise/lower
controls and will be established by the Company prior to final design approval.

iv.
The Active Power Control Interface shall also include provision for feedback
points from the Facility indicating when active power target in MW for the
Active Power Control signal(s). The Facility shall provide the MW target
feedback to the Company SCADA system immediately upon receiving the respective
control signal from the Company.

v.
Seller shall provide to the telemetry interface analogs for the gross production
of the energy resource(s) at the Facility. Seller shall also provide the total
net AC MW production at the Point(s) of Interconnection.

vi.
The Active Power Control Interface shall provide for remote control of the
real-power output of the Facility by the Company at all times. If the Active
Power Control Interface is unavailable or disabled, the Facility may not export
electric energy to Company and the Facility shall be penalized according to the
EAF and EFOR calculations in Attachment C, unless the Company, in its sole
discretion, agrees on an alternate means of dispatch. If Seller fails to provide
such remote control capability (whether temporarily or throughout the Term),
then, notwithstanding any other provision of this Attachment B (Facility Owned
by Seller), Company shall have the right to derate or disconnect the entire
Facility during those periods that such control capability is not provided.

vii.
The rate at which the Facility changes net real power in response to the active
power control shall not be less than the greater of 2 MW per minute or 10% of
the Facility capacity per minute, and shall make available through agreed
parameters, such faster ramp as the installed equipment can support. The
Facility's Active Power Control Interface will be used by Company to control the
rate at which electric energy is changed to achieve the active power target for
load-following and regulation. The Facility will respond to the active power
control request immediately with an echo of the set point and measurable change
within the control cycle (presently 4 seconds) .



        
 
 
B-10



--------------------------------------------------------------------------------





viii.
The Facility shall accept the following controls related to active power and
frequency response to or from the Company centralized control system:

(1)
Real Power Setpoint from Company (based on the input to the Facility, from the
Active Power Control Interface): The Facility output shall match this setting.
This net output should be accurate within +/- 0.05 MW under normal
non-disturbance frequency conditions. This setpoint will be modified as
appropriate in the controls by the appropriate frequency response consistent
with Section 1(g)(xi) (Active Power – Frequency Response (DROOP)), Section
1(g)(xii) (Dynamic Active Power – Frequency Performance).

(2)
From Company: Frequency Response Mode (DROOP, isochronous) state (where
alternate modes of operation are required).

(3)
From Seller:

a.
Available Maximum Capacity: instantaneous limit for available energy, represents
max level the Facility can produce under present conditions, resource and
equipment availability. This is used as upper limit for Company Dispatch.

b.
Maximum Dispatchable Ramp Rate: Controlled ramp rate available for controlled
changes in output.

c.
Minimum sustained limit: Minimum output level the facility can be reduced to
continuously without delay (used as lower limit for Company Dispatch).

d.
If project has capability for isochronous control:

i.
Frequency Response Mode (DROOP, isochronous)

Active Power Communications between Company and Seller
Company will receive and send Set-Point and related data through the
communications interface in accordance with Company standards. The data points
covered under this Agreement, as described below, may overlap with data
requirements described elsewhere.
Data Points to be sent from Seller to Company via SCADA
The following data points will be transmitted via SCADA from Seller to Company
and represent Facility level data [Note: May be modified based on Facility
requirements]:


        
 
 
B-11



--------------------------------------------------------------------------------





Description
Units
 
 
Set-Point (echo)
MW
Net Real Power Output
MW
Gross Real Power Output
MW
Available Maximum Capacity
MW
Minimum Sustained Limit (ECOMN)
MW
Minimum Transient Limit (LFCMN)
MW
Maximum Dispatchable Ramp Rate
MW/min
Active Power Control Interface Status
Remote/Local
Gross Reactive Power Output
MVAR
Voltage
kV
Minimum Sustained Limit (ECOMN)
MVars
[For facilities with alternate modes of frequency response] Indication of
Frequency Response Mode
 
  Droop/ ISOCH



Response times and limitations of Facility in regards to Active Power Control
The following protocols outline the expectations for responding to the
Set-Point.
Frequency of Changes. Company may send a new Set-Point to the Facility at up to
the Company control system, control cycle (presently 4 seconds).
Range of Set-Point. The range of set point values can be between Minimum
Sustained Limit and 100% of Available Maximum Capacity.
Backup Communications
In the event of SCADA failure, Company and Seller shall communicate via
telephone, or other method mutually agreeable between the Parties, in order to
correct the failure.
ix.
Seller shall not override Company's active power controls without first
obtaining specific approval to do so from the Company System Operator unless
there is a system emergency. Disabling of the remote Active Power Control shall
initiate telemetry notification to the Company.



        
 
 
B-12



--------------------------------------------------------------------------------





x.
The requirements of the Active Power Control Interface may be modified as
mutually agreed upon in writing by the Parties.

xi.
Active Power - Frequency Response (DROOP).

Droop Characteristic

The active power-frequency control system shall have an adjustable proportional
droop characteristic with a default value of 4% percent between the facility
Minimum Load Capability and Demonstrated Firm Capacity. The droop setting shall
permit adjustment of from 2% to 10%. This setting shall be changed upon
Company's written request as necessary for grid droop response coordination. The
droop response shall be tunable and may be adjusted during commissioning. The
droop shall be a permanent value based on Pmax (maximum nominal active power
output of the plant)for a proportional droop constant across the full range of
operation. Each generating unit speed-droop characteristic shall be properly set
and tuned to achieve the desired Facility response in Net Electrical Energy
Output as measured at the POI. There shall be no intentional deadband in the
response. If any deadband is present it shall not exceed ±0.0166 Hz. The droop
response shall provide 80-100% of expected (proportional) active power output at
the end of a linear ramp change in frequency of 1% (0.6 Hz) over a 5 second
period starting at the initial frequency deviation. 80% of the desired response
has to be delivered within 10 seconds after disturbance, and full response must
be deployed within an additional 20 seconds after an initial 10 seconds for a
total response within 30 seconds after the disturbance. This response must be
timely and sustained rather than injected for a short period and then withdrawn.


When operating in parallel with the Company System, the Facility shall operate
with its speed governor control in automatic operation. Notification of changes
in the status of the speed/load governing controls must be provided to the
Company System Operator immediately preferably through SCADA. Seller shall
provide minimum operational limits for each online resource and the Facility for
primary frequency response.
The droop response must include the capability to respond in both the upward
(underfrequency) and downward (overfrequency) directions as limited by equipment
capability. Frequency droop will be based on the difference between maximum
nameplate active power output (Pmax) (Maximum Available Capacity) and zero
output (Pmin) such that the 4% percent droop line is always constant for a
resource (see figure below):


        
 
 
B-13



--------------------------------------------------------------------------------





attbreactivecapcurve.gif [attbreactivecapcurve.gif]
Active Power - Frequency Control Characteristic


Nominal System Frequency is 60.00 Hz.
The closed-loop dynamic response of the active power-frequency control system of
the overall Facility, as measured at the POI must have the capability to meet or
exceed the performance specified in below. Seller shall ensure that the models
and parameters for the resources and control equipment are consistent with those
provided during the IRS process and that any updates have been provided to the
Company reflecting currently implemented settings and configuration.
xii.
Dynamic Active Power-Frequency Performance.

For a step change in frequency at the point of measure [NOTE - MAY BE ADJUSTED
AS THE RESULT OF IRS]:
The Facility frequency response control shall adjust, without intentional delay
and without regard to the ramp rate limits in Section 3(c) (Ramp Rates) of this
Attachment B (Facility Owned by Seller), the Facility's net real power export
based on frequency deadband and frequency droop settings specified by the
Company.


        
 
 
B-14



--------------------------------------------------------------------------------





The Facility frequency response control shall increase the net real power export
above the Real Power Setpoint set under Section 1(g)(viii) of this Attachment B
(Facility Owned by Seller) or further decrease the net real power export from
the Power Reference Limit in its operations in accordance with the frequency
response settings.


The Facility frequency response control shall be in continuous operation unless
directed otherwise by the Company.
xiii.
Isochronous / Black Start: The Facility will be capable of operating in a zero
droop (isochronous) mode of operation. When in this mode of operation, the
frequency droop characteristic will be configured as needed to keep system
frequency at a target. In a black start configuration, the target shall be 60
Hz. If isochronous is specified while in operation, the target shall be
initialized to the grid frequency and the target increased or decreased from the
Company System through the control interface.

h.
[RESERVED]

i.
[RESERVED]



j.
Facility Security and Maintenance. Seller is responsible for securing the
Facility. Seller shall have personnel available to respond to all calls related
to security incidents and shall take commercially reasonable efforts to prevent
any security incidents. Seller is also responsible for maintaining the facility,
including vegetation management, to prevent security breaches. Seller shall
comply with all commercially reasonable requests of Company to update security
and/or maintenance if required to prevent security breaches.



k.
Demonstration of Facility. Company shall have the right at any time, other than
during maintenance or other special conditions, communicated by Seller, to
notify Seller in writing of Seller's failure, as observed by Company and set
forth in such written notice, to meet the operational and performance standard
requirements of this Attachment B (Facility Owned by Seller), and to require
documentation or testing to verify compliance with such requirements. Upon
receipt of such notice, Seller shall promptly investigate the matter, implement
corrective action and provide to Company, within thirty (30) Days of such
notice, a written report of both the results of such investigation and the
corrective action taken by Seller; provided, that, if thirty (30) Days is not a
reasonable time period to investigate the matter, implement corrective action
and provide such written report, Seller shall complete the foregoing within such
longer commercially reasonable period of time agreed to by the Parties in
writing. If the Seller's report does not resolve the issue to Company's
reasonable satisfaction, the Parties shall promptly commission a study to be
performed by one of the engineering firms then included on the Qualified
Independent Engineering Company from Attachment D (Consultants List-Qualified



        
 
 
B-15



--------------------------------------------------------------------------------





Independent Engineering Companies) to evaluate the cause of the non-compliance
and to make recommendations to remedy such non-compliance. Seller shall pay for
the cost of the study. The study shall be completed within ninety (90) Days,
unless the selected consultant determines such study cannot reasonably be
completed within ninety (90) Days, in which case, such longer period of time as
the selected consultant determines is necessary to complete such study shall
apply. The consultant shall send the study to Company and Seller. Seller (and/or
its Third-Party consultants and contractors), at Seller's expense, shall take
such action as the study shall recommend with the objective of resolving the
non-compliance. Such recommendations shall be implemented by Seller to Company's
reasonable satisfaction no later than forty-five (45) Days from the Day the
completed study is issued by the consultant, unless such recommendations cannot
reasonably be implemented within forty-five (45) Days, in which case, Seller
shall implement such recommendations within such longer commercially reasonable
period of time agreed to by the Parties in writing. Failure to implement such
recommendations within this period shall constitute a material breach of this
Agreement under Section 8.1(A)(6) (Default by Seller) of this Agreement. The
Company shall have the right to declare the Facility derated until the Seller's
aforementioned written report has been completed, any subsequent study
commissioned by the Parties has been completed and any recommendations to
resolve the non-compliance have been implemented to Company's reasonable
satisfaction.
2.
Operating Procedures. [NOTE: NUMERICAL SPECIFICATIONS IN THIS SECTION 2 MAY VARY
DEPENDING ON THE SPECIFIC PROJECT AND THE RESULTS OF THE PROJECT SPECIFIC
INTERCONNECTION REQUIREMENT STUDY.]



a.
Reviews of the Facility. Company may require periodic reviews of the Facility,
maintenance records, available operating procedures and policies, and relay
settings, and Seller shall implement changes Company deems necessary for
parallel operation or to protect the Company System from damages resulting from
the parallel operation of the Facility with the Company System.



b.
Separation. Seller must separate from Company System whenever requested to do so
by the Company System Operator pursuant to Section 3.3(A) (Dispatch of Facility
Power), Article 4 (Suspension or Reduction of Deliveries), Section 5 (Personnel
and System Safety) of Attachment Y (Operation and Maintenance of the Facility),
Good Engineering and Operating Practices and/or Section 3 (Performance
Standards) of Attachment B (Facility Owned by Seller) of the Agreement.



c.
Seller Logs. Logs shall be kept by Seller for information on unit availability
including reasons for planned and Forced Outages; circuit breaker trip
operations, relay operations, including target initiation and other unusual
events. Company shall have the right to review these logs, especially in
analyzing system disturbances. Seller shall maintain such records for a period
of not less than thirty-six (36) months.



        
 
 
B-16



--------------------------------------------------------------------------------







d.
Reclosing. Under no circumstances shall Seller, when separated from the Company
System for any reason, reclose into the Company System without first obtaining
specific approval to do so from the Company System Operator.



e.
Critical Infrastructure Protection. Seller shall comply with the critical
infrastructure protection requirements set forth in Section 1 (b)(iii)G of this
Attachment B (Facility Owned by Seller).



f.
Allowed Operations. Facility shall be allowed to export energy to the Company
System only when the [__________] circuit is in normal operating configuration
served by breaker [______] at [____] Substation. [TO BE DETERMINED BY COMPANY
BASED ON THE RESULTS AND REQUIREMENTS OF THE IRS]



g.
Operation of Synchronizing Breakers. Seller shall have the ability to trip and
close its generator synchronizing breakers located at the Facility. Company will
have trip control only and breaker status indication of the Facility generator
synchronizing breakers. Seller shall notify Company of all operations of its
generator synchronizing breaker in advance of such operation if practicable.



3.
Performance Standards. Seller shall operate the Facility in the following manner
to provide power to Company in accordance with this Section 3 (Performance
Standards) of this Attachment B (Facility Owned by Seller).



a.
Voltage/Reactive Power Requirements. Electricity generated by the Seller shall
be delivered to the Company at the Point of Interconnection in the form of
3-phase, 60 hertz (nominal) alternating current at the normal operating voltage
of 69 kV. The actual operating voltage will be determined by the Company.



b.
Reactive Power Control. Seller shall control its reactive power as required for
the automatic voltage regulation control. Seller shall automatically regulate
voltage at a point, the point of regulation, between the Seller’s generator
terminal and the Point of Interconnection to be specified by Company, to within
0.5% of a voltage specified by the Company System Operator to the extent allowed
by the. Facility reactive power capabilities as defined in Section 3(c)
(Reactive Power Characteristics) of this Attachment B (Facility Owned by
Seller). The Facility must be capable of automatically adjusting reactive
control to maintain the bus voltage at the Point of Interconnection to meet the
scheduled voltage set point target specified by the Company System Operator. The
voltage target will be specified remotely by the Company System Operator via
SCADA. The Facility’s voltage set point target must reflect the Company voltage
set point target issued from SCADA, without delay. The generator should not
normally operate on a fixed var or fixed power factor setting except during
startup or shutdown or if agreed by Company. The voltage setpoint target, and
present Facility minimum and maximum reactive



        
 
 
B-17



--------------------------------------------------------------------------------





power limits based on the Facility real power export and the unit capability
curve shall be provided to the Company through SCADA.


c.
Reactive Power Characteristics [THESE REQUIREMENTS MAY BE CHANGED BY COMPANY
UPON COMPLETION OF THE IRS.]



i.
The Facility must be capable of automatically adjusting reactive control to
maintain the bus voltage at the Point of Interconnection to meet the scheduled
voltage set point target specified by the Company System Operator and be capable
of supplying reactive power at 0.90 leading / .85 lagging power factor at all
active power outputs down to zero active power as illustrated in the [generator
capability] curve(s) attached to this Agreement as Exhibit B-2, which represents
the Facility Composite Capability Curve(s). The voltage target will be specified
remotely by the Company System Operator through the SCADA. The Facility's
voltage set point target must reflect the Company voltage set point target
controlled from SCADA, without delay. The Facility should not normally operate
on a fixed var or fixed power factor unless agreed by Company. The voltage
setpoint target and present Facility minimum and maximum reactive power limits
based on the Facility Composite capability curve shall be provided to the
Company through SCADA.

ii.
Company will not be obligated to purchase reactive power from Seller.



iii.
The Facility shall contain equipment able to continuously and actively control
the output of reactive power under automatic voltage regulation control reacting
to system voltage fluctuations. The response requirements are differentiated for
large and small signal disturbance performance characteristics. Small signal
disturbances are those that reflect normal variations under non-disturbance
conditions, the continuous operation range for voltage ride through: 0.80 pu ≤ V
≤ 1.00 pu at the point of interconnection. Large disturbance is where the
voltage at the point of interconnection falls outside the continuous operating
range.

iv.
For small signal disturbances, reaction time between the step change in voltage
and the reactive power change shall be less than 500 msec (no intentional time
delay). The automatic voltage regulation response speed at the point of
regulation shall be such that at least 90% of the initial voltage correction
needed to reach the voltage control target will be achieved within 1 second
following a step change. The percentage of rated reactive power output that the
resource can exceed while reaching the settling band shall be less than five
percent (5%).

v.
Large disturbances: Large disturbances are characterized by voltage falling
outside of the continuous operating range. The Facility shall adhere to the
following characteristics for large disturbances:



vi.
The response of each generating resource over its full operating range and for
all expected grid conditions should be stable. The dynamic performance of



        
 
 
B-18



--------------------------------------------------------------------------------





each resource should be tuned to provide this stable response with satisfactory
response tunes, without unacceptable voltages due to overshoot. Company will
work with Seller to ensure during the interconnection process that each resource
supports Company System reliability and provides a stable transient response to
grid events. At a minimum, the automatic voltage regulation response speed at
the point of regulation shall be such that at least 90% of the initial voltage
correction needed to reach the voltage control target will be achieved within 1
second following a step change. [Note - The performance specifications described
here may need to be modified based on studies performed for specific
interconnections to provide a stable response.]


vii.
If the Facility does not operate in accordance with Section 3(c)(i) of this
Attachment B (Facility Owned by Seller), Company may disconnect all or a part of
Facility from Company System until Seller corrects its operation (such as by
installing capacitors at Seller's expense).



d.
Ride Through. Ride-Through requires that the resource continues to operate and
inject current within the "No Trip" zone of the voltage and frequency
ride-through requirements.



i.
Voltage Ride Through - The Facility shall have under-voltage and over-voltage
ride through capability. The Facility shall behave as follows during
under-voltage disturbances and over-voltage disturbances (“V” is the voltage of
any of the three phases at the Point of Interconnection). For alarm conditions
the Facility should not disconnect from the Company System unless the Facility’s
equipment is at risk of damage. This is necessary in order to coordinate with
the existing Company System:



(1)
Undervoltage Ride-Through



[TO BE DETERMINED BY COMPANY BASED ON RESULTS OF IRS]


V ≥ 0.80 pu
The Facility remains connected to the Company’s System in continuous operation.





0.00 pu £ V < 0.80 pu
The Facility remains connected to the Company’s System and in continuous
operation for a minimum of 600 milliseconds (while “V” remains in this range);
the duration of the event is measured from the point at which the voltage drops
below 0.80 pu. and ends when the voltage is at or above 0.80 pu.





        
 
 
B-19



--------------------------------------------------------------------------------





Protective Undervoltage Relaying (27) will be set to alarm only to meet the
above ride-through requirements and should not initiate a disconnect from the
Company System unless equipment damage is eminent as determined by Good
Engineering and Operating Practices.


Seller shall have sufficient capacity to fulfill the above mentioned
requirements to ride-through subsequent events 300 cycles or more apart, between
which the voltage at the POI recovers above 0.80 pu.


[THE ACTUAL CLEARING TIMES WILL BE DETERMINED BY COMPANY IN CONNECTION WITH THE
IRS]:


(2)
Overvoltage Ride-Through



The overvoltage protection equipment at the Facility shall be set so that the
Facility will meet the following overvoltage ride-through requirements during
high voltage affecting one or more of the three voltage phases (as described
below) ("V" is the voltage of any of the three voltage phases at the Point of
Interconnection). For alarm conditions the Facility should not disconnect from
the Company System unless the Facility's equipment is at risk of damage. This is
necessary in order to coordinate with the existing Company System. [THESE VALUES
MAY BE CHANGED BY THE COMPANY UPON COMPLETION OF THE IRS. ]






1.00 pu £ V < 1.10 pu
The Facility remains connected to the Company’s System and in continuous
operation.



1.10 pu < V < 1.15 pu
The Facility remains connected to the Company’s System and in continuous
operation no less than thirty (30) seconds; the duration of the event is
measured from the point at which the voltage increases at or above 1.1 pu and
ends when voltage is at or below 1.10 pu.



1.15 pu £ V
The Facility remains connected to the Company’s System and in continuous
operation for as long as possible as allowed by the equipment operational
limitations.



Protective Overvoltage Relaying (59) will be set to alarm only to meet the above
ride-through requirements and should not initiate a disconnect from the Company
System unless equipment damage is eminent as determined by Good Engineering and
Operating Practices.


        
 
 
B-20



--------------------------------------------------------------------------------







ii.
Transient Stability Ride-Through. The Facility shall be designed such that the
transient stability of Company System is maintained for normally cleared and
secondarily cleared faults. The Facility will be required to remain connected
through anticipated rates of change of frequency [TO BE PROVIDED UPON COMPLETION
OF IRS]



iii.
[RESERVED]



iv.
The Facility shall be capable of operating in isochronous (zero droop) or droop
mode. The mode of operation will be at the request of the Company System
Operator and shall be capable of changing modes of operation while online. Mode
of operation will be controlled remotely by Company System Operator and
indication of mode provided through telemetry.



v.
The dynamic response and tuning of the Facility unit controls is critical to the
assessment of the system impact in the Interconnection Requirements Study. The
actual dynamic response of the units will be tested during commissioning and
reflected in the transient stability performance during under-frequency and
over-frequency events.





vi.
Frequency Ride Through –



(“f” is the Company System frequency at the Point of Interconnection):


(1)
Performance during underfrequency events. The Facility is required to remain in
continuous operation during and following under-frequency conditions as
described below. During these conditions the Facility is to remain connected and
continue exporting power (with export reflecting the appropriate proportional
droop response). The Facility shall, at a minimum, behave as follows during an
under-frequency disturbance (“f” is the system frequency at the Point of
Interconnection):

        
f ≥ 57.0 Hz
The Facility remains connected to the Company’s System and in continuous
operation. Export of power shall continue with output adjusted as appropriate
for Facility droop response specified in Section 3g.ii

56.0 Hz < f < 57.0 Hz
The Facility remains connected to the Company’s System and in continuous
operation for at least six (6) seconds per event. The duration of the event is
from the point at which the frequency is below 57 Hz and ends when the



        
 
 
B-21



--------------------------------------------------------------------------------





frequency is at or above 57 Hz. The Facility may initiate an alarm if frequency
remains in this range for more than six (6) seconds.
f < 56.0 Hz
The Facility remains connected to the Company’s System and in continuous
operation for the duration allowed by the equipment operational limitations. The
Facility may initiate and alarm immediately.

Protective Underfrequency Relaying (81U) will be set to alarm only to meet the
above ride-through requirements and should not initiate a disconnect from the
Company System unless equipment damage is eminent as determined by Good
Engineering and Operating Practices.


(2) Performance during Over-frequency events: The Facility is required to remain
in continuous operation during and following under-frequency conditions as
described below. During these conditions the Facility is to remain connected and
continue exporting power (with export reflecting the appropriate proportional
droop response). The Facility shall, at a minimum, behave as follows during an
Over-frequency disturbance


f ≤ 61.5 Hz
The Facility remains connected to the Company’s System and in continuous
operation. Export of power shall continue with output adjusted as appropriate
for Facility droop response specified in Section 3g.ii.



61.5 Hz < f < 63.0 Hz
The Facility remains connected to the Company’s System for at least ten (10)
seconds. After ten seconds the Facility may initiate an alarm and export of
power shall continue as modified by the droop response specified in Section
3.g.ii. for as long as allowed by the equipment operational limitations. The
duration of condition is from the point at which the frequency is above 61.5 Hz
and ends when the frequency is at or below 61.5 Hz.



f > 63 Hz
The Facility remains connected to the Company’s System for the duration allowed
by the equipment operational limitations. The Facility may initiate an alarm
immediately and export of power shall continue as modified by the droop response
and high frequency ramp



        
 
 
B-22



--------------------------------------------------------------------------------





down specified in Section 3g.ii. for as long as allowed by the equipment
operational limitations.


Protective Overfrequency Relaying (81O) will be set to alarm only to meet the
above ride-through requirements and should not initiate a disconnect from the
Company System unless equipment damage is eminent as determined by Good
Engineering and Operating Practices.


vii.
During a frequency disturbance, the power export during steady-state conditions
prior to the frequency disturbance shall not override the export in power droop
during sustained off-normal frequency conditions. The export of power shall
continue at the pre-disturbance export (nominal 60 Hz) as modified by the
proportional droop response for off-normal frequencies, unless the dispatch is
intentionally adjusted. Intentional adjustments to dispatch level during
off-normal frequency conditions may be made locally by the facility personnel or
remotely by Company through SCADA only as directed by the Company System
Operator. In the event of an emergency, intentional adjustments to dispatch
level during off-normal frequency conditions may be made locally by the facility
personnel without the direction of the Company System Operator, but Company
System Operator is to be notified of the action taken immediately.



viii.
The Facility will return to the output levels (relative to nominal sixty (60)
Hz, as adjusted by droop) following the under or over frequency conditions,
unless directed otherwise by the Company System Operator (or if intentionally
adjusted by local or remote dispatch.)



ix.
Successive Faults - If the resource necessitates tripping to protect from the
cumulative effects of those successive faults, in a period of time to ensure
safety and equipment integrity, the constraint and time periods should be
provided for inclusion in the interconnection study. For all cases, at a
minimum, the ride-through requirements shall be met for two ride-through events
within two seconds to allow for the Company's transmission automatic reclosing
attempt. [Note - this requirement may be modified based on the results of the
IRS.]



x.
Phase Angle Shift Ride Through - The Facility equipment shall ride through phase
angle shift of up to 30 degrees. [Note – requirements will be confirmed upon
completion of the IRS]



e.
Real Power Delivery.

 
i.
The Seller shall deliver the electricity contracted for under this Agreement to
the Company’s System at the Point of Interconnection.





        
 
 
B-23



--------------------------------------------------------------------------------





ii.
During the Term, Seller shall deliver to Company for Company Dispatch the entire
Net Electric Energy Output of the Facility. The Company may take up to the
entire Available Capacity, subject to the terms and conditions of this
Agreement.



The Facility shall be subject to generator real-power dispatch by the Company’s
SCADA through the Active Power control interface. Remote dispatch shall be
provided between the range of 20 MW to the Available Capacity for the purpose of
system balancing and frequency control.


iii.
Refusal to comply with Company Dispatch shall result in an unreported derating,
if the output is less than the dispatch request, from the time that such
dispatch request was received until such time as Seller complies with such
dispatch request.



iv.
The Facility may disable remote dispatch by Company for abnormal Facility
operations such as equipment malfunctions, breakdowns, etc. The disabling of
remote dispatch control by Seller shall be immediately indicated through a
status provided to the Company through SCADA.



f.
Minimum Load Capability. The Facility shall allow for a minimum load capability
under remote dispatch of twenty (20) MW. At the Company’s sole discretion as
necessary due to system constraints, system balancing and frequency control, the
Company may request the Facility to manually implement measures to temporarily
operate at a Net Electrical Energy Output lower than twenty (20) MW.



g.
Harmonics Standards. Harmonic distortion at the Point of Interconnection caused
by the Facility shall not exceed the limits stated in IEEE Standard 519-1992, or
latest version “Recommended Practices and Requirements for Harmonic Control in
Electrical Power Systems.” Seller shall be responsible for the installation of
any necessary (controls or hardware to limit the voltage and current harmonics
generated from the Facility to defined levels.



h.
Voltage Flicker. Any voltage flicker on the Company System caused by the
Facility shall not exceed the limits stated in IEEE Standard 1453-2011, or
latest version “Recommended Practice – Adoption of IEC 61000-4-15:2010,
Electromagnetic compatibility (EMC) – Testing and measurement techniques –
Flickermeter – Functional and design specifications.”



i.
[RESERVED].



j.
Inertia Constant. In recognition of the Company’s System’s stability concerns,
the Facility turbine-generator trains shall each have an inertial constant (H
constant) of five (5) MJ/MVA or higher. A lower value of H constant may be
accepted by the Company if supported by a system stability study performed by
the Company and



        
 
 
B-24



--------------------------------------------------------------------------------





paid for by the Seller. In any case, the Seller shall obtain the Company’s
written approval, which approval shall not be unreasonably withheld, of the H
constant in the installed equipment.


k.
Generator Excitation System. The excitation system for the generator shall be
designed for the following capabilities and attributes:



i.
Ceiling Voltage. The excitation system ceiling voltage shall be four hundred 400
percent of rated main generator field voltage.



ii.
Response Ratio. The excitation system response ratio shall be three (3) or
higher.



iii.
Excitation Source Immunity. The excitation source shall be immune to variations
in system voltage as described under Section 3.a. (Voltage/Reactive Power
Requirements).



iv.
Field Forcing Ability. The excitation system shall have field forcing ability.



v.
Rotating Regulator. The excitation system shall have a brushless rotating
exciter with static voltage regulation.



vi.
Voltage/Reactive Power Requirements. The Facility shall have compound sources of
power for its excitation system so that, in the event of a Company System fault,
the Facility’s generator field does not collapse



l.
Short Circuit Ratio. The short circuit ratio shall be between 0.4 and 1
inclusive.



m.
Open Circuit Transient Field Time Constant. The open circuit transient field
time constant shall be 9.159 seconds or less.



n.
Generator Step-Up Transformer(s) Impedance. The generator step-up transformer(s)
impedance shall be between 7 percent and 9 percent, inclusive, on transformer OA
rating.



o.
Control Systems and Auxiliary Equipment . The power source for control systems
will be designed to be immune from system transients in accordance with Section
3.2(A)(6) (Facility Protection and Control Equipment) to meet the performance
during under/over voltage and under/over frequency conditions pursuant to
Section 3.e.ii., Section 3.g.vi., and Section 3.g.vii.of this Attachment B
(Facility Owned by Seller).



p.
Cycling of Generating Units. The Company will not directly control Facility
generating unit(s) shut down and startup. The cycling of units shall be under
Facility control and will be as required to achieve the Company Dispatch subject



        
 
 
B-25



--------------------------------------------------------------------------------





to the minimum dispatch under this agreement under normal operating conditions.
Company may require Facility operation below minimum dispatch or shutdown of
facility for abnormal system conditions.


q.
Frequency Response. Seller shall comply with the requirements of Section
1(g)(xi) (Frequency Response (DROOP)), Section 1(g)(xii) (Dynamic Active Power –
Frequency Performance), of this Attachment B (Facility Owned by Seller).



r.
Start-up Periods. The maximum time to full load under normal (non-emergency)
system conditions shall be thirty (30) minutes when a generating unit has been
off line for less than two (2) hours and two (2) hours for cold start-ups. When
requested by Company under emergency conditions, Seller shall use commercially
reasonable efforts to accelerate such start-up periods to the extent the
Facility is capable of doing so within manufacturer’s specifications and
warranties. The minimum time to full load under normal (non-emergency) system
conditions shall be no more than fifty (50) minutes.



4.
Maintenance of Seller-Owned Interconnection Facilities.



a.
Seller must address any Disconnection Event (as defined below) according to the
requirements of this Section 4 (Maintenance of Seller-Owned Interconnection
Facilities) of Attachment B (Facility Owned by Seller). For the purposes of this
Section 4 (Maintenance of Seller-Owned Interconnection Facilities), a
"Disconnection Event" is the removal of [7.5 MW][or 100% of capacity for
facilities with capacity less than 7.5 MW] or more from Company System and/or
disconnection of the Facility from the Company's System (i) that is not the
result of Company dispatch, frequency droop response, or isolation of the
Facility resulting from designed protection fault clearing, and (ii) for which
Company does not issue the written notice for failure to meet operational and
performance requirements as set forth in Section 1(k) (Demonstration of
Facility) of this Attachment B (Facility Owned by Seller). Company’s election to
exercise its rights under Section 1(k) (Demonstration of Facility) shall not
relieve Seller of its obligation to comply with the requirements of this Section
4 (Maintenance of Seller-Owned Interconnection Facilities) for any future
Disconnection Event during the pendency of such election or thereafter.



b.
For every Disconnection Event from the Company System, Seller shall investigate
the cause. Within three (3) Business Days, Seller shall provide, in writing to
Company, an incident report that summarizes the sequence of events and probable
cause.



c.
Within forty-five (45) Days of a Disconnection Event, Seller shall provide, in
writing to Company, Seller's findings, data relied upon for such findings, and
proposed actions to prevent reoccurrence of a Disconnection Event ("Proposed
Actions"). Company may assist Seller in determining the causes of and



        
 
 
B-26



--------------------------------------------------------------------------------





recommendations to remedy or prevent a Disconnection Event ("Company's
Recommendations"). Seller shall implement such Proposed Actions (as modified to
incorporate the Company's Recommendations, if any) and Company's Recommendations
(if any) in accordance with the time period agreed to by the Parties.


d.
In the event Seller and Company disagree as to

i.
whether a Disconnection Event occurred,

ii.
the sequence of events and/or probable cause of the Disconnection Event,

iii.
the Proposed Actions,

iv.
Company's Recommendations, and/or

v.
the time period to implement the Proposed Actions and/or Company's
Recommendations, then the Parties shall follow the procedure set forth in
Section 5 (Expedited Dispute Resolution) of this Attachment B (Facility Owned by
Seller).



e.
Upon the fourth (4th) Disconnection Event (and each subsequent Disconnection
Event) within any Contract Year, the Parties shall follow the procedures set
forth in Section 4(a) and Section 4(d) of Attachment B (Facility Owned by
Seller), to the extent applicable. If after following the procedures set forth
in this Section 4 (Maintenance of Seller-Owned Interconnection Facilities) of
Attachment B (Facility Owned by Seller), Seller and Company continue to have a
disagreement as to:

i.
the probable cause of the Disconnection Event,

ii.
the Proposed Actions,

iii.
the Company's Recommendations, and/or

iv.
the time period to implement the Proposed Actions and/or the Company's
Recommendations,

then the Parties shall commission a study to be performed by a qualified
independent Third-Party consultant ("Qualified Consultant") chosen from the
Qualified Independent Third-Party Consultants List ("Consultants List") attached
to the Agreement as Attachment D (Consultants List). Such study shall review the
design of, review the operating and maintenance procedures dealing with,
recommend modifications to, and determine the type of maintenance that should be
performed on Seller-Owned Interconnection Facilities ("Study"). Seller and
Company shall each pay for one-half of the total cost of the Study. The Study
shall be completed within ninety (90) Days from such fourth Disconnection Event
(and each subsequent Disconnection Event) within any Contract Year, unless the
Qualified Consultant determines the Study cannot reasonably be completed within
ninety (90) Days, in which case, such longer period of time as the Qualified
Consultant determines is necessary to complete the Study shall apply. The
Qualified Consultant shall send the Study to Company and Seller. Seller (and/or
its Third-Party consultants and contractors), at Seller's expense, shall change
the design of, change the operating and maintenance procedures dealing with,
implement modifications to, and/or perform the maintenance on Seller-Owned
Interconnection Facilities recommended by the Study. Such design changes,


        
 
 
B-27



--------------------------------------------------------------------------------





operating and maintenance procedure changes, modifications, and/or maintenance
shall be completed no later than forty-five (45) Days from the Day the completed
Study is issued by the Qualified Consultant, unless such design changes,
operating and maintenance procedure changes, modifications, and/or maintenance
cannot reasonably be completed within forty-five (45) Days, in which case,
Seller shall complete the foregoing within such longer commercially reasonable
period of time agreed to by the Parties in writing. Company shall have the right
to derate the Facility to a level that maintains reliable operations in
accordance with Good Engineering and Operating Practices until the study has
been completed and the study's recommendations have been implemented by Seller
to Company's reasonable satisfaction. Nothing in this provision shall affect
Company's right to dispatch the Facility as provided for in this Agreement.


f.
The Consultants List attached hereto as Attachment D (Consultants List) contains
the names of engineering firms which both Parties agree are fully qualified to
perform the Study. At any time, except when a Study is being conducted, either
Party may remove a particular consultant from the Consultants List by giving
written notice of such removal to the other Party. However, neither Party may
remove a name or names from the Consultants List without approval of the other
Party if such removal would leave the list without any names. Intended deletions
shall be effective upon receipt of notice by the other Party, provided that such
deletions do not leave the Consultants List without any names. Proposed
additions to the Consultants List shall automatically become effective thirty
(30) Days after notice is received by the other Party unless written objection
is made by such other Party within said thirty (30) Day period. By mutual
agreement between the Parties, a new name or names may be added to the
Consultants List at any time.



5.
Expedited Dispute Resolution. If there is a disagreement between Company and
Seller regarding:



a.
whether a Disconnection Event occurred,



b.
the sequence of events and/or probable cause of the Disconnection Event,



c.
the Proposed Actions,



d.
the Company's Recommendations, and



e.
the time period to implement the Proposed Actions and/or the Company's
Recommendations,



then authorized representatives from Company and Seller, having full authority
to settle the disagreement, shall meet in Hawaii (or by telephone conference)
and attempt in good faith to settle the disagreement. Unless otherwise agreed in
writing by the Parties, the Parties shall devote no more than five (5) Business
Days to settle the disagreement


        
 
 
B-28



--------------------------------------------------------------------------------





in good faith. In the event the Parties are unable to settle the disagreement
after the expiration of the time period, then such disagreement shall constitute
a Dispute for which either Party may pursue the dispute resolution procedure set
forth in Section 28.2 (Dispute Resolution Procedures, Mediation) of this
Agreement.


6.
Modeling.



a.
Seller’s Obligation to Provide Models. Within thirty (30) Days of Company's
written request, but no later than the Commercial Operation Date, Seller shall
provide detailed data regarding the design and location of the Facility, in a
form reasonably satisfactory to Company, to allow the modeling of the Facility
turbines and generators including any ancillary equipment within the Facility
identified in the IRS, including, but not limited to, integrated and validated
power flow and transient stability models (such as PSS/E models), a short
circuit model (such as an ASPEN model), and an electro-magnetic transient model
(such as a PSCAD model) of the turbines and generators and any additional
equipment identified in the IRS as set forth above, applied assumptions, and
pertinent data sets (each a "Required Model" and collectively, the "Required
Models"). The Required Models are listed on Exhibit B-1 (Required Models) of
this Attachment B (Facility Owned by Seller). Thereafter, during the Term,
Seller shall provide working new and/or updates of any Required Model within
thirty (30) Days of (i) Company's written request, or (ii) Seller obtaining
knowledge or notice that any Required Model has been modified, updated or
superseded..



b.
Remedies. If Company obtains the Required Models pursuant to Section 6.a
(Seller’s Obligation to Provide Models) of this Attachment B (Facility Owned by
Seller), and Company finds that the Seller-provided Required Models are
incomplete or otherwise unusable, the Company shall notify the Seller of the
Required Model issues in writing and Seller shall address the identified issues
in writing within fifteen (15) Days of such notice. Failure to provide the new
and/or updated Required Models or to remedy the identified issues with the
Required Models within thirty (30) Days’ of such notice or if the Seller fails
to respond to Company’s notice to address the Company identified issues within
fifteen (15) Days’ notice, the Seller shall be liable to Company for Liquidated
Damages in the amount of $500 per Day for each Day Seller fails to provide such
remedies commencing from the date of Company’s initial notice of a breach of
Section 6.a. (Seller’s Obligation to Provide Models) of Attachment B (Facility
Owned by Seller). Failure to respond to Company’s notice and either provide the
Required Models and/or remedy the identified issues with the Required Models
within sixty (60) Days’ of Company’s initial notice of a breach of Section 6.a.
(Seller’s Obligation to Provide Models) of Attachment B (Facility Owned by
Seller) shall constitute an Event of Default pursuant to Section 8.1(A)(20)
(Default by Seller) under the Agreement.



c.
Confidentiality Obligations. Company shall keep the Required Models
confidential. Company shall restrict access to the Required Models to those
employees,



        
 
 
B-29



--------------------------------------------------------------------------------





independent contractors and consultants of Company who have agreed in writing to
be bound by confidentiality and use obligations, and who have a need to access
the Required Models on behalf of Company to carry out their duties for the
authorized use. Promptly upon Seller's request, Company shall provide Seller
with the names and contact information of all individuals who have accessed the
Required Models and shall take all reasonable actions required to recover any
such Required Models in the event of loss or misappropriation, or to otherwise
prevent their unauthorized disclosure or use.


7.
Testing Requirements.



a.
Testing Requirements. Once the Control System Acceptance Test has been
successfully passed, Seller shall not replace and/or change the configuration of
the Facility Control, inverter control settings and/or ancillary device
controls, without prior written notice to Company. In the event of any such
replacement and/or change, the relevant test(s) of the Control System Acceptance
Test shall be redone and must be successfully passed before the replacement or
altered equipment is allowed to be placed in normal operations. In the event
that Company reasonably determines that such replacement and/or change of
controls makes it inadvisable for the Facility to continue in normal operations
without a further Control Systems Acceptance Test, the Facility shall be deemed
to be in Seller-Attributable Non-Generation status until the new relevant tests
of the Control System Acceptance Test have been successfully passed.



b.
Periodic Testing. Seller shall coordinate periodic testing of the Facility with
Company to ensure that the Facility is meeting the performance standards
specified under this Agreement.



8.
Operating Committee and Operating Procedures.



a.
Company and Seller shall each appoint one representative and one alternate
representative to act as the operating committee in matters relating to the
Parties' performance obligations under this Agreement and to develop operating
arrangements for the generation, delivery and receipt of renewable energy from
the Facility.

b.
The operating committee may develop mutually agreeable written operating
procedures consistent with the requirements of this Agreement, to address
matters such as day to day communications; key personnel; operations-center
interface; metering, telemetering, telecommunications, and data acquisition
procedures; operations and maintenance scheduling and reporting; reports;
operations log; testing procedures; and such other matters as may be mutually
agreed upon by the operating committee.



c.
The operating committee shall review the requirements for Active Power Control,
the data collection and telemetry, and control system parameters from time to
time



        
 
 
B-30



--------------------------------------------------------------------------------





after the date hereof and may agree on modifications thereto to the extent
necessary or convenient for operation of the Facility in accordance with this
Agreement.


d.
The operating committee shall have authority to act in all technical and
day-to-day operational matters relating to performance of this Agreement and to
attempt to resolve potential disputes, provided, however, that except as
explicitly provided herein, the operating committee shall have no authority to
amend or waive any provision of this Agreement.





        
 
 
B-31



--------------------------------------------------------------------------------









EXHIBIT B-1


MODELING REQUIREMENTS
1.
Steady State and Dynamic Model Requirements and As-built Data to be provided by
Seller. The expected steady state power flow and dynamic models will be provided
by the Seller during the interconnection requirements study (IRS) process in the
format compatible with the analytical tools used by Company (typically PSS/e).
Depending upon Facility design, different representations may be required for
steady state and dynamic simulations. Seller will work with Company to derive a
complex equivalent model if it is required to meet IRS needs. The as-built data
and models will be provided by Seller immediately upon commissioning with
sufficient information to demonstrate that the as-built parameters match the
model. Any changes to plant settings that affect its response and impact to the
Company System are required to be studied prior to those changes taking effect.
The modeling will include all necessary control settings such that the correct
capabilities, flags, and settings can be represented in a base case. Where such
parameters are settable according to this Agreement, the initial models will be
configured with parameters mutually agreed with Company for the IRS analysis.
This includes, but is not limited to:

•
Plant Type: Geothermal Converter (Steam Turbine) Dynamics

•
Synchronous Generator Active and Reactive Power Capability: For the individual
generating units as well as the overall plant "composite capability curve"
inclusive of any supplemental equipment or plant level controllers, shall be
provided by Seller for performance purposes. That same curve will be used for
accurately modeling the P-Q capability in power flow studies.

•
Individual Generator and Plant-Level Voltage Control Settings: Information on
the individual generator exciter (voltage) as well as any control plant voltage
controls applicable to ensure correct voltage control flags and set points are
set accordingly in the software tools.

•
The voltage control set point at the POI is provided by the Company. Seller
shall provide a description of the coordination of any plant-level shunt
compensation (static or dynamic) to ensure it can be accurately represented in
the power flow base case.

The models provided by Seller should accurately reflect the contractual
requirements established under this Agreement. Following the Commercial
Operation Date, model updates shall be provided to the Company for its planning
models as needed to represent actual facility performance in operation including
changes in parameters, controls, or physical equipment.
2.
Positive Sequence Stability Modeling. PSS/E model and equipment parameters for:



        
 
 
B-32



--------------------------------------------------------------------------------





(A)
Generator Model

(A)
Exciter Model

(B)
Governor Model with steam flow controls (i.e. IEEE TGOV5)

3.
Short Circuit Modeling. Seller will provide appropriate and accurate models to
Company to support short circuit studies. (typically, Aspen Oneliner)

4.
Electromagnetic Transient Modeling. Company will require an electromagnetic
transient ("EMT") model for the Facility (typically PSCAD). Seller shall provide
Company with an EMT model for the IRS and an updated EMT model after the
Facility has been commissioned. These models are in addition to the positive
sequence stability models required for interconnection-wide modeling purposes.
In addition, Seller shall provide Company with evidence that the expected (and
commissioned) EMT model reasonably matches the positive sequence dynamic models
provided. This should include a benchmarking report provided by the Original
Equipment Manufacturer.





        
 
 
B-33



--------------------------------------------------------------------------------









EXHIBIT B-2

GENERATOR(S) AND FACILITY COMPOSITE CAPABILITY CURVE(S)
attbexb2generatorfacicomp.gif [attbexb2generatorfacicomp.gif]




        
 
 
B-34



--------------------------------------------------------------------------------





attb_exb2reactivecapcurve.gif [attb_exb2reactivecapcurve.gif]


        
 
 
B-35



--------------------------------------------------------------------------------






ATTACHMENT C
METHODS AND FORMULAS FOR MEASURING PERFORMANCE STANDARDS
SELECTED PORTIONS OF NERC GADS


EQUIVALENT AVAILABILITY FACTOR (EAF)


EAF = [(AH – EPDH - EUDH)/PH] x 100%


Where:

Available Hours (AH) = Sum of all Service Hours (SH) + Reserve Shutdown Hours
(RSH)


Equivalent Planned Derated Hours (EPDH): Each individual Planned Derating (PD,
DP) is transformed into equivalent full outage hour(s). This is calculated by
multiplying the actual duration of the derating (hours) by the size of reduction
(MW) and dividing by the Net Maximum Capacity (NMC). These equivalent hour(s)
are then summed.


•
(Derating Hours x Size of Reduction)/NMC. Note: Includes Planned Deratings (PD)
during Reserve Shutdowns (RS).



Equivalent Unplanned Derated Hours (EUDH): Each individual Unplanned Derating
(D1, D2, D3, D4, DM) is transformed into equivalent full outage hour(s). This is
calculated by multiplying the actual duration of the derating (hours) by the
size of reduction (MW) and dividing by the Net Maximum Capacity (NMC). These
equivalent hour(s) are then summed.


•
(Derating Hours x Size of Reduction)/NMC. Note: Includes Unplanned Derating (D1,
D2, D3, D4, DM) during Reserve Shutdowns (RS).



Gross Maximum Capacity (GMC): The maximum capacity the unit can sustain over a
specified period of time when not restricted by ambient conditions or
deratings., as demonstrated during the Capacity Test


Maintenance Derating (D4): A derating that can be deferred beyond the end of the
next weekend but requires a reduction in capacity before the next Planned Outage
(PO). A D4 can have a flexible start date and may or may not have a
predetermined duration.


Maintenance Derating Extension (DM): An extension of a maintenance derate (D4)
beyond its estimated completion date.


Net Maximum Capacity (NMC): Net Maximum Capacity is the unit’s Gross Maximum
Capacity (GMC) less any capacity (MW) utilized for that unit’s station service
or auxiliary load. This is demonstrated during the Capacity Test. This is the
Demonstrated Firm Capacity.




        
 
 
C-1



--------------------------------------------------------------------------------





Net Available Capacity (NAC): Net Available Capacity is the unit’s capacity (MW)
available for Company Dispatch. This is measured via telemetry and equal to
Available Capacity.


Size of Reduction: (NMC-NAC)


Period Hours (PH): The number of hours in the period being reported that the
unit was in the active state. The period hours in each month or year are as
follows:
Month
Hrs/Mo
Hrs/Yr
 
January
744
8760*
* Add 24 hours during a leap year
February
672*
 
 
March
744
 
 
April
720
 
 
May
744
 
 
June
720
 
 
July
744
 
 
August
744
 
 
September
720
 
 
October
744
 
 
November
720
 
 
December
744
 
 



Planned Derating (PD): A derating that is scheduled well in advance and is of a
predetermined duration.


Planned Derating Extension (DP): An extension of a Planned Derate (PD) beyond
its estimated completion date.


Planned Outage (PO): An outage that is scheduled well in advance and is of a
predetermined duration, lasts for several weeks, and occurs only once or twice a
year. Turbine and boiler overhauls or inspections, testing, and nuclear
refueling are typical Planned Outages.


Reserve Shutdown (RS): The state where the unit is available for load but is not
synchronized due to lack of demand.


Reserve Shutdown Hours (RSH): Sum of all hours the unit was available to the
system but not synchronized for economy reasons.


Service Hours (SH): Sum of all Unit Service Hours.


Unit Service Hours: Hours the unit was synchronized to the system. For units
equipped with multiple generators, count only those hours when at least one of
the generators was synchronized, whether or not one or more generators were
actually in service.




            
 
 
C-2



--------------------------------------------------------------------------------





Unplanned (Forced) Derating – Immediate (D1): A derating that requires an
immediate reduction in capacity.


Unplanned (Forced) Derating – Delayed (D2): A derating that does not require an
immediate reduction in capacity but requires a reduction within six hours.


Unplanned (Forced) Derating – Postponed (D3): A derating that can be postponed
beyond six hours but requires a reduction in capacity before the end of the next
weekend.




            
 
 
C-3



--------------------------------------------------------------------------------





EQUIVALENT FORCED OUTAGE RATE (EFOR)


EFOR = [(FOH + EFDH)/(FOH + SH + EFDHRS)] x 100%


Where:
Equivalent Forced Derated Hours (EFDH): Each Individual Forced Derating (D1, D2,
D3) is transformed into equivalent full outage hour(s). This is calculated by
multiplying the actual duration of the derating (hours) by the size of the
reduction (MW) and dividing by the Net Maximum Capacity (NMC). These equivalent
hour(s) are then summed.
•
(Derating Hours x Size of Reduction)/NMC. Note: Includes Forced Deratings (D1,
D2, D3) during Reserve Shutdowns (RS)



Equivalent Forced Derated Hours During Reserve Shutdowns (EFDHRS): Each
individual Forced Derating (D1, D2, D3) or a portion of any Forced Derating
which occurred during a Reserve Shutdown (RS) is transformed into equivalent
outage hour(s). This is calculated by multiplying the actual duration of the
derating (hours) by the size of the reduction (MW) and dividing by the Net
Maximum Capacity (NMC). These equivalent hour(s) are then summed.
•
(Derating Hours x Size of Reduction)/NMC.



Forced Outage Hours (FOH) = Sum of all hours experienced during Forced Outages
(U1, U2, U3) + Startup Failures (SF)


Gross Maximum Capacity (GMC): The maximum capacity the unit can sustain over a
specified period of time when not restricted by ambient conditions or deratings,
as demonstrated during the Capacity Test.


Net Maximum Capacity (NMC): Net Maximum Capacity is the unit’s Gross Maximum
Capacity (GMC) less any capacity (MW) utilized for that unit’s station service
or auxiliary load as demonstrated during the Capacity Test. [Demonstrated Firm
Capacity].


Net Available Capacity (NAC): Net Available Capacity is the unit’s capacity (MW)
available for Company Dispatch.[Available Capacity]


Size of Reduction: (NMC-NAC)


Reserve Shutdown (RS): The state where the unit is available for load but is not
synchronized due to lack of demand.


Service Hours (SH): Sum of all Unit Service Hours.


Startup Failure (SF): An outage that results when a unit is unable to
synchronize within a specified startup time following an outage or a Reserve
Shutdown.




            
 
 
C-4



--------------------------------------------------------------------------------





Unit Service Hours: Hours the unit was synchronized to the system. For units
equipped with multiple generators, count only those hours when at least one of
the generators was synchronized, whether or not one or more generators were
actually in service.


Unplanned (Forced) Derating – Immediate (D1): A derating that requires an
immediate reduction in capacity.


Unplanned (Forced Derating – Delayed (D2): A derating that does not require an
immediate reduction in capacity but requires a reduction within six hours.


Unplanned (Forced) Derating – Postponed (D3): A derating that can be postponed
beyond six hours but requires a reduction in capacity before the end of the next
weekend.


Unplanned (Forced) Outage – Immediate (U1): An outage that requires immediate
removal of a unit from service, another Outage State, or a Reserve Shutdown
state. This type of outage usually results from immediate
mechanical/electrical/hydraulic control systems trips and operator-initiated
trips in response to unit alarms.


Unplanned (Forced) Outage – Delayed (U2): An outage that does not require
immediate removal of a unit from the in-service state but requires removal
within six hours. This type of outage can only occur while the unit is in
service.


Unplanned (Forced) Outage – Postponed (U3): An outage that can be postponed
beyond six hours but requires that a unit be removed from the in-service state
beyond the end of the next weekend. This type of outage can only occur while the
unit is in service.




            
 
 
C-5



--------------------------------------------------------------------------------








ATTACHMENT D
CONSULTANTS LIST -- QUALIFIED INDEPENDENT ENGINEERING COMPANIES


(See Section 3.3(B)(2))


1.    GeothermEx


2.    R.W. Beck


3.    Shaw (formerly Stone & Webster)


4.    Luminate










        
 
 
D-1



--------------------------------------------------------------------------------








ATTACHMENT E
SINGLE-LINE DIAGRAM AND INTERFACE BLOCK DIAGRAM


(See Section 1.a. of Attachment B)










    
 
 
E-1



--------------------------------------------------------------------------------





atte.gif [atte.gif]


            
 
 
E-2



--------------------------------------------------------------------------------





atte3a01.gif [atte3a01.gif]


            
 
 
E-3



--------------------------------------------------------------------------------





atte4.gif [atte4.gif]


            
 
 
E-4



--------------------------------------------------------------------------------






ATTACHMENT F
RELAY LIST AND TRIP SCHEME


(See Section 1.a. of Attachment B)


    attf.gif [attf.gif]




 
 
F-1



--------------------------------------------------------------------------------






ATTACHMENT G
COMPANY-OWNED INTERCONNECTION FACILITIES
1.
Description of Company-Owned Interconnection Facilities.

a.
General. Company shall furnish or construct (or may have Seller furnish or
construct, in whole or in part), own, operate and maintain all Interconnection
Facilities required to interconnect Company System with Facility at 69,000
volts, up to the Point of Interconnection (collectively, the “Company-Owned
Interconnection Facilities”).

b.
Site. Where any Company-Owned Interconnection Facilities are to be located on
the Site, Seller shall provide, at no expense to Company, a location and access
acceptable to Company for all such Company-Owned Interconnection Facilities, as
well as an easement, license or right of entry to access such Company-Owned
Interconnection Facilities. If power sources (120/240VAC) are required, Seller
shall provide such sources, at no expense to Company.

c.
IRS. An IRS addressing Facility requirements was completed for the Project in
accordance with the IRS Letter Agreement, and the results have been incorporated
in Attachment B (Facility Owned by Seller) and this Attachment G (Company-Owned
Interconnection Facilities) as appropriate.

d.
Seller Payment Obligations. Company-Owned Interconnection Facilities, for which
Seller has agreed to pay, whether designed, engineered and constructed by Seller
or Company, include [ADD LIST OF COMPANY-OWNED INTERCONNECTION FACILITIES THAT
ARE REQUIRED PURSUANT TO THE RESULTS OF THE IRS. THE FOLLOWING IS AN EXAMPLE OF
THE TYPES OF FACILITIES THAT COULD BE LISTED]:



i.
Substation additions and/or modifications of Company's existing structures as
necessary. This would include but not be limited to protective relaying and
setting changes;

ii.
Supervisory control and communications equipment (including but not limited to,
SCADA/RTU, microwave, satellite, dedicated phone line(s) and/or any other
acceptable communications means (determined by Company), fiber optics, copper
cabling, installation of batteries and charger system, etc.);

iii.
Revenue Metering Package and the infrastructure associated with the Revenue
Metering Package as provided in Section 13 (Metering) of Attachment Y (Operation
and Maintenance of the Facility);

iv.
Any additional Interconnection Facilities needed to be installed as a result of
final determination of Facility switching station site, final design of Facility
to enable Company to complete the Interconnection Facilities and be compatible
with Good Engineering and Operating Practices.

v.
If equipment that is not standard to Company is utilized, Seller shall, at the
discretion of Company, provide adequate spares.



 
 
G-1

--------------------------------------------------------------------------------







e.
Revisions to Costs. The list of Company-Owned Interconnection Facilities, and
engineering and testing costs for Company-Owned Interconnection Facilities, for
which Seller agrees to pay in accordance with this Attachment G (Company-Owned
Interconnection Facilities), are subject to revision if (i) before approving
this Agreement, the PUC approves a power purchase agreement for another
non-Company owned electric generating facility (“Second NUG Contract”) to supply
electric energy to Company using the same line to which Facility is to be
connected or (ii) the line to which Facility is to be connected and/or the
related transformer(s) need(s) to be upgraded and/or replaced as a result of
this Agreement and a Second NUG Contract, and the PUC, in approving this
Agreement, determines that Seller should pay for all or part of the cost of such
upgrade and/or replacement.

f.
Review of the Listing and Costs. If the Commercial Operation Date is not
achieved within twelve (12) months of the Effective Date or thirty (30) months
from the Execution Date, whichever is less, the listing of the Company-Owned
Interconnection Facilities required in this Agreement and the cost-estimates for
such Company-Owned Interconnection Facilities are subject to review and
revision. Such revision may include, but not be limited to, such items as
reconductoring an existing transmission or distribution line, construction of a
new line, increase transformer capacity, and alternative relay specifications.
In addition, such review and revision may require that the Company re-perform or
update the IRS at the Seller’s expense.

g.
Responsibilities of Seller and Company. The general responsibilities of Seller
and Company for the design, procurement, installation, programming/testing, and
maintenance/ownership of equipment at the Facility and the Company-Owned
Interconnection Facilities is specified in Matrix E-1 (Substation
Responsibilities) and Matrix E-2 (Telecom Responsibilities). [DRAFTING NOTE:
MATRIXES WILL BE UPDATED FOLLOWING COMPLETION OF IRS.]



2.
Construction and Support Services by Seller.

a.
Construction and Support Services By Seller.

i.
Seller and/or its Third Party consultants or contractors (collectively,
“Contractors”) will design, engineer, construct, test and place in service, at
Seller's expense:

(1)
The items identified in Matrix E-1 (Substation Responsibilities) and Matrix E-2
(Telecom Responsibilities) as being the responsibility of Seller to construct;
and

(2)
[ANY OTHER COMPANY-OWNED INTERCONNECTION FACILITIES TO BE CONSTRUCTED BY
SELLER]. [NOTE: SUBPARTS "1" AND "2" BETWEEN THEM SHOULD GENERALLY INCLUDE A
SUBSET OF THE LIST IN SECTION 1(d) ABOVE]

ii.
Seller shall provide the necessary support for the Company's 69 kV overhead line
extension work, which may include, but not limited to:



 
 
G-2

--------------------------------------------------------------------------------





(1)
Furnish surveyed topographical drawing including contour lines of project areas
and beyond as needed in State Plane coordinates with overlay of the Facility and
Company pole line route(s) indicating pole locations and anchors in CADD format
acceptable to Company.

(2)
Staking of Company proposed poles and anchors by surveyor.

(3)
Graded access roads including gravel if required by Company to provide
sufficient vehicle access to Company poles and anchors by Company trucks and
cranes.

(4)
Graded level pads to provide vehicle working areas around all Company poles and
anchors.

(5)
Grading of the areas beneath the Company's overhead lines as needed to provide
required ground clearance.

(6)
Grubbing and clearing of vegetation within Company's easement area or as
required.

b.
Coordination of Construction. Prior to Seller engaging the Contractors, Seller
shall obtain Company's written approval, which approval shall not be
unreasonably withheld. Prior to Seller and/or its Contractors first starting to
work on the construction plans for Company-Owned Interconnection Facilities to
be constructed by Seller (and/or its Contractors), such as the civil,
structural, and construction drawings, specifications to vendors, vendor
approved final drawings and materials lists (collectively, the “Plans”), Seller
and/or its Contractors shall meet with Company to discuss the construction of
such Company-Owned Interconnection Facilities, including but not limited to
subjects concerning coordination of construction milestone dates, agreement on
areas of interface design, and Company's design/drawing layout and symbols
standards, equipment specifications and construction specifications and
standards. Company will provide the design and specifications information so
Seller can incorporate such information in its bid documents.

c.
Plans. No later than sixty (60) Days before Seller and/or its Contractors first
start to order materials and equipment for Company-Owned Interconnection
Facilities to be constructed by Seller and/or its Contractors, Seller shall
provide Company with the Plans. The Plans for Company-Owned Interconnection
Facilities to be constructed by Seller (and/or its Contractors) shall comply
with (i) all applicable Laws; (ii) Company's design/drawing layout and symbol
standards, equipment specifications, and construction specifications and
standards; and (iii) Good Engineering and Operating Practices (collectively, the
“Standards”).

d.
Company’s Review of the Plans. Unless otherwise agreed to by the Parties,
Company shall have thirty (30) Days following receipt of the Plans for it to
review and comment on the Plans, and verify in writing to Seller that the Plans
comply with the Standards, which verification shall not be unreasonably
withheld. If Company reasonably determines that the Plans are not in accordance
with the Standards, then it may request in writing a response from Seller to its
comments and Seller shall respond in writing within thirty (30) Days of such
request by providing (i) its justification for why its Plans conform to the
Standards or (ii)



 
 
G-3

--------------------------------------------------------------------------------





changes in the Plans responsive to Company's comments and in accordance with the
Standards. Seller shall not commence construction of the Company-Owned
Interconnection Facilities to be constructed by Seller (and/or its Contractors)
before the Company accepts in writing the Plans.
e.
Company Inspection. Construction work will be subject to Company inspections to
ensure that construction is done in accordance with the Standards. Company
inspectors will be allowed access to the construction sites for inspections and
to monitor construction work. The inspector shall have the authority to work
with the appropriate construction supervisor to stop any work that does not meet
the Standards. All equipment and materials used in Company-Owned Interconnection
Facilities to be constructed by Seller and/or its Contractors shall meet the
Standards.

f.
Acceptance Test Procedures.

i.
Seller acknowledges that: (aa) Company has multiple on-going projects with other
developers as well as its own capital improvement projects; (bb) Company has
limited resources to provide engineering oversight (such as review of plans) to
such projects and to participate in the testing of such projects; (cc) in order
for Company to accommodate such oversight and testing, it is necessary for
Company to sequentially allocate its resources for each project a year or more
in advance; (dd) the result is a queue of such projects that reflects the
scheduling commitments of Company's resources to conduct such oversight and to
participate in such testing; (ee) if a project is behind the schedule on which
Company's resources have been scheduled for the oversight of such project, or if
a project is not ready for testing at the time Company's resources have been
scheduled for the testing of such project, or if a project does not complete
testing within the period for which Company's resources have been scheduled for
such testing, the progress of projects later in the queue may be adversely
affected; (ff) the Test Ready Deadline that is set forth in Attachment K-1
(Seller's Conditions Precedent and Company Milestones) reflects the scheduling
commitment of Company's resources to (i) conduct the oversight necessary to
facilitate Seller's achievement of that Test Ready Deadline, (ii) commence the
Acceptance Test on the Acceptance Testing Milestone Date that is set forth in
Attachment K-1 (Seller's Conditions Precedent and Company Milestones) and (iii)
thereafter participate in the Control System Acceptance Test; and (gg) the
Project will lose its place in the queue and will be assigned a new Acceptance
Testing Milestone Date for commencement of the Acceptance Test that will be
behind the other projects then in the queue if (i) the Seller fails to satisfy
any of the conditions precedent set forth in Section 2(f)(ii) of this Attachment
G (Company-Owned Interconnection Facilities) within the time period specified
therein for the task in question or, if no time period is specified therein, by
the Test Ready Deadline, (ii) the Seller fails to satisfy any of the Seller's
Conditions Precedent set forth in Attachment K-1 (Seller's Conditions Precedent
and Company Milestones) and/or (iii)



 
 
G-4

--------------------------------------------------------------------------------





the Acceptance Test and the Control System Acceptance Test are not
satisfactorily completed within the time allotted to complete such testing.
 
ii.
The Conduct of the Acceptance Test is subject to the satisfaction of the
following conditions precedent within the time period specified below for the
task in question or, if no time period is specified, by the Test Ready Deadline
that is set forth in Attachment K-1 (Seller's Conditions Precedent and Company
Milestones):



(1)
Final Single-Line Drawing, and notes, has received Company's written consent
pursuant to Section 1(a)(i) (Single-Line Drawing, Interface Block Diagram, Relay
List, Relay Settings and Trip Scheme) of Attachment B (Facility Owned by Seller)
to this Agreement.

(2)
Final Relay List and Trip Scheme have received Company's written consent
pursuant to Section 1(a)(i) (Single-Line Drawing, Interface Block Diagram, Relay
List, Relay Settings and Trip Scheme) of Attachment B (Facility Owned by Seller)
to this Agreement.

(3)
Final Interface Block Diagram has received Company consent pursuant to Section
1(a)(i) (Single-Line Drawing, Interface Block Diagram, Relay List, Relay
Settings and Trip Scheme) of Attachment B (Facility Owned by Seller) to this
Agreement

(4)
Final Control System Telemetry and Control List has received Company consent.

(5)
Final phasor measurement unit (PMU) devices, if applicable, have received
Company consent.

(6)
Control system design and tunable parameters reviewed and mutually agreed upon
as needed to meet the Company requirements in accordance with Attachment B
(Facility Owned by Seller) Performance Standards.

(7)
Agreement on Active Power Control Interface.

(8)
No later than 14 Days prior to commencement of the Acceptance Test:

a.
Seller shall have certified to Company that Seller-Owned Interconnection
Facilities have been installed and commissioned and such certification has not,
prior to the commencement of the Acceptance Test, been subsequently challenged
by Company on the basis of on-site observations made by the Company's
representatives following the walk-through to be conducted pursuant to Section
2(f)(iii) of this Attachment G (Company-Owned Interconnection Facilities).

b.
Seller shall have certified to Company that any Company-Owned Interconnection
Facilities built by Seller (and/or its



 
 
G-5

--------------------------------------------------------------------------------





Contractors) have been installed and commissioned and such certification has
not, prior to the commencement of the Acceptance Test, been subsequently
challenged by Company on the basis of on-site observations made by the Company's
representatives following the walk-through to be conducted pursuant to Section
2(f)(iii) of this Attachment G (Company-Owned Interconnection Facilities).
(9)
Any Company-Owned Interconnection Facilities not built by or on behalf of Seller
have been installed and commissioned.

(10)
No later than 7 Days prior to the commencement of the Acceptance Test, Seller
and Company shall have participated in walk-through of fully constructed
Interconnection Facilities.

(11)
Redlined as-built drawings of the Seller-Owned Interconnection Facilities and
any of the Company-Owned Interconnection Facilities built by Seller (and/or its
Contractors) shall have been provided to Company.

(12)
Continuous power is being supplied to Company's protection and SCADA equipment.

(13)
Not less than four (4) weeks prior to the commencement of the Acceptance Test,
the high speed communication lines required under this Agreement have been
commissioned and are ready for use.

(14)
Not less than two (2) weeks prior to the commencement of the Acceptance Test,
Seller and Company have participated in an on-Site Acceptance Test coordination
meeting.



iii.
Seller shall provide Company with at least fourteen (14) Days advance written
notice of the commencement of the Acceptance Test. The Acceptance Test will be
conducted on Business Days during normal business hours and may take a minimum
of 30 Days to complete. No electric energy will be delivered from Seller to
Company during the Acceptance Test. No later than thirty (30) Days prior to
conducting the Acceptance Test, Company and Seller shall agree on a written
protocol setting out the detailed procedure and criteria for passing the
Acceptance Test. Attachment N (Acceptance Test General Criteria) provides
general criteria to be included in the written protocol for the Acceptance Test.
At the time that Seller provides its 14-Day notice of the Acceptance Test to
Company, Seller shall concurrently schedule a site walk-through of the Facility
with Company to occur no later than seven (7) Days prior to the Acceptance Test.
Seller's 14-Day notice to Company of the Acceptance Test shall constitute its
certification that (i) the completion of the installation and commissioning of
the Seller-Owned Interconnection Facilities and the Company-Owned
Interconnection Facilities built by Seller (and/or its Contractors) and (ii) a
walk-through by Company shall



 
 
G-6

--------------------------------------------------------------------------------





demonstrate, to Company's reasonable satisfaction, Seller's readiness to
commence with the Acceptance Test. If, after the site walk-through, Company
representatives reasonably determine that Seller is not ready to commence with
the Acceptance Test, the Project will lose its place in the queue and will be
assigned a new Test Ready Deadline and a new Acceptance Testing Milestone Date
that will be behind the other projects then in the queue. In the meantime,
Seller shall remediate the deficiencies identified by Company, and the process
described in this Section 1(f) (Acceptance Test Procedures) of Attachment G
(Company-Owned Interconnection Facilities), shall commence again until Seller's
readiness for the Acceptance Test is demonstrated to Company's reasonable
satisfaction. Successful completion of the Acceptance Test requires successful
completion of each of the individual tests that comprise the Acceptance Test.
Retesting of any individual test constitutes as restart of the Acceptance Test
if such retesting is required because of a prior failure of such individual test
or because of a prior test could not be completed because of a problem with the
Facility. Within fifteen (15) Business Days of completion of the Acceptance Test
and Company's receipt of the final report setting forth the results of the
Acceptance Test, Company shall notify Seller in writing whether the Acceptance
Test has been passed and, if so, the date upon which the Acceptance Test was
passed.


iv.
Company will be present when the Acceptance Test is conducted, and Seller shall
promptly correct any deficiencies identified during the Acceptance Test. Seller
will be responsible for the cost of Company personnel (and/or Company
contractors) performing the duties (such as reviewing the Plans and reviewing
the construction) necessary for Company-Owned Interconnection Facilities to be
constructed by Seller (and/or its Contractors). If Company (i) does not make any
inspection or test, (ii) does not discover defective workmanship, materials or
equipment, or (iii) accepts Company-Owned Interconnection Facilities (that were
constructed by Seller and or its Contractors), such action or inaction shall not
relieve Seller from its obligation to do and complete the work in accordance
with the Plans approved by Company.



g.
As-Built Drawings. Within thirty (30) Days of the completion of construction of
the Company-Owned Interconnection Facilities to be constructed by Seller (and/or
its Contractors) and the acceptance of same by Company, Seller shall provide for
Company review a set of the proposed as-built drawings. Within thirty (30) Days
of Company's receipt of the proposed as-built drawings, Company shall provide
Seller with either (i) its comments on the proposed as-built drawings or (ii)
notice of acceptance of the proposed as-built drawings as final as-built
drawings. If Company provides comments on the proposed as-built drawings, Seller
shall incorporate such comments into a final set of as-built drawings and



 
 
G-7

--------------------------------------------------------------------------------





provide such final as-built drawings to Company within twenty (20) Days of
Seller's receipt of Company's comments.


h.
Commercial Operation Date Deadline. Construction of the Interconnection
Facilities shall be completed and the Interconnection Facilities shall be
demonstrated to operate in accordance with the requirements of this Attachment G
and this Agreement by the Commercial Operation Date Deadline. In the event that
Seller fails to complete the Interconnection Facilities by the Commercial
Operation Date Deadline, and fails to comply with Section 5.1(G) (Commencement
of Capacity Charge Payments), the Company shall have no obligation to make such
Capacity Charge payments until such work is completed and the conditions of
Article 5 (Rates for Purchase) are satisfied.



3.
Seller Payment to Company for Company-Owned Interconnection Facilities and
Review of Facility.

a.
Seller Payment to Company.

i.
Seller shall pay the Total Estimated Interconnection Cost which is comprised of
the estimated costs of (aa) acquiring, constructing and installing the
Company-Owned Interconnection Facilities to be designed, engineered and
constructed by Company, (bb) the engineering and design work (including but not
limited to Company, affiliated Company and contracted engineering and design
work) associated with (i) the application process for the PUC Approval Order,
(ii) developing such Company-Owned Interconnection Facilities and (iii)
reviewing and specifying those portions of Facility which allow interconnected
operations as such are described in Attachment B (Facility Owned by Seller) and
Attachment Y (Operation and Maintenance of the Facility) (collectively, the
"Engineering and Design Work"), and (cc) conducting the Interconnection
Acceptance Test, the Generator Acceptance Test, and Control System Acceptance
Test. The Total Actual Interconnection Cost (the actual cost of items (aa)
through (cc) are the “Total Interconnection Cost.”

ii.
Summary List of Company-Owned Interconnection Facilities and Related Services to
be designed, engineered and constructed by Company:



[THIS LIST SHOULD GENERALLY INCORPORATE A SUBSET OF THE LIST IN THIS ATTACHMENT
G, SECTION 1(d), PLUS TESTING.]


iii.
The following summarizes the Total Estimated Interconnection Cost of the
Company-Owned Interconnection Facilities to be designed, engineered and
constructed by Company:

[THIS LIST SHOULD INCLUDE ESTIMATED COSTS FOR THE ITEMS LISTED IN ATTACHMENT G,
SECTION 3(a)(ii).]


The Total Estimated Interconnection Cost is $_______.


 
 
G-8

--------------------------------------------------------------------------------







b.
Total Estimated Interconnection Costs. The Total Estimated Interconnection Cost,
which, except as otherwise provided herein, is non-refundable, shall be paid in
accordance with the following schedule:

i.
Initial Payment: Prior to the execution of the Interconnection Requirements
Amendment, Seller has paid $___,000.00 to Company;

ii.
Engineering and Design Work Payment: Within thirty (30) Days after the execution
of the Interconnection Requirements Amendment, the total estimated costs related
to the Engineering and Design Work are due and payable by Seller to Company;



Company shall not be obligated to perform any Engineering and Design Work on
Company-Owned Interconnection Facilities until Seller pays the amounts in
Section 3(b)(i) and Section 3(b)(ii) of this Attachment G (Company-Owned
Interconnection Facilities), and receipt of such payment shall constitute
Seller's irrevocable authorization to Company to perform such engineering and
design work.
iii.
Procurement and Construction Payment: Upon the earlier of (y) 30 Days after the
Effective Date or (z) [INSERT CALENDAR DATE BY WHICH EQUIPMENT MUST BE ORDERED
TO MEET CONSTRUCTION SCHEDULE], the difference between the portion of the Total
Estimated Interconnection Cost paid to date and the Total Estimated
Interconnection Cost is due and payable by Seller to Company.

Company shall not be obligated to procure and construct Company-Owned
Interconnection Facilities until Seller pays the amount in this Section
3(b)(iii) of this Attachment G (Company-Owned Interconnection Facilities), and
receipt of such payment shall constitute Seller's irrevocable authorization to
Company to perform such procurement and construction work.


c.
True-Up. The final accounting shall take place within one hundred twenty (120)
Days of the first to occur of (i) the Commercial Operation Date, (ii) the date
this Agreement is declared null and void under either Section 2.2(D)
(Interconnection Requirements Study), Section 2.2(E) (Prior to Effective Date),
or Section 2.2(F) (Time Periods for PUC Submittal Date and PUC Approval), or
(iii) the date this Agreement is terminated, whichever occurs first. Company
shall be entitled to an extension for a commercially reasonable amount of time
to complete the final accounting if a delay in such completion is caused by
Seller’s delay or a failure of Seller to respond to Company's request regarding
disposition of interconnection equipment and materials. Upon completion of the
final accounting, Company shall deliver to Seller an invoice for payment of the
amount, if any, of the difference between the Total Estimated Interconnection
Cost paid to date and the Total Actual Interconnection Cost, which is the final
accounting of the Total Interconnection Costs. Payment of such invoice shall be
made within thirty (30) Days of receipt of such invoice from Company. If the
Total Actual



 
 
G-9

--------------------------------------------------------------------------------





Interconnection Cost is less than the payments received by Company as the Total
Estimated Interconnection Cost, Company shall repay the difference to Seller
within thirty (30) Days of the final accounting.
d.
Audit Rights. Seller shall have the right for a period of one (1) year following
receipt of the invoice: (i) upon reasonable prior notice, to audit the books and
records of Company to the limited extent reasonably necessary to verify the
basis for the amount (if any) by which the Total Actual Interconnection Cost
invoiced to Seller exceeds the Total Estimated Interconnection Cost, and (ii) to
dispute the amount of any such excess. Seller shall not have the right to audit
any other financial records of Company. Company shall make such information
available during normal business hours at its offices in Hawaii. Seller shall
pay Company’s reasonable actual, verifiable costs for such audits, including
allocated overhead.

e.
Ownership. All Company-Owned Interconnection Facilities including those
portions, if any, provided, or provided and constructed, by Seller shall be the
property of Company.



4.
Ongoing Operation and Maintenance Charges.

a.
Prior to the Transfer Date. Seller shall operate and maintain, at its sole cost
and expense, Company-Owned Interconnection Facilities that it or its Contractors
constructed, if any, prior to the Transfer Date.

b.
On or After the Transfer Date. On and after the Transfer Date, Company shall
own, operate and maintain Company-Owned Interconnection Facilities.

c.
Monthly Bill. Company shall bill Seller monthly for any costs incurred in
operating, maintaining and replacing (to the extent not covered by insurance)
Company-Owned Interconnection Facilities. Company's costs will be determined on
the basis of, but not limited to, direct payroll, material costs, applicable
overhead at the time incurred, consulting fees and applicable taxes. Seller
shall, within thirty (30) Days after the billing date, reimburse Company for
such monthly billed operation and maintenance charges.



5.
Relocation of Company-Owned Interconnection Facilities.

a.
In the event that the Land Rights include a relocation clause and such clause is
exercised or if Company-Owned Interconnection Facilities must be relocated for
any other reason not caused by Company, Seller shall bear the cost of such
relocation. Prior to the relocation of the Company-Owned Interconnection
Facilities Company shall invoice Seller for the total estimated cost of
relocating the Company-Owned Interconnection Facilities (the "Total Estimated
Relocation Cost"). Seller shall, within thirty (30) Days after the invoice date,
pay to Company the Total Estimated Relocation Cost.



b.
Once the relocation of the Company-Owned Interconnection Facilities is complete,
Company shall conduct a final accounting of all costs related thereto. Within
thirty (30) Days of the final accounting, which shall take place within one
hundred and twenty (120) Days of completion of the relocation of Company-Owned
Interconnection Facilities, Seller shall remit to Company the difference



 
 
G-10

--------------------------------------------------------------------------------





between the Estimated Relocation Cost paid to date and the total actual
relocation cost incurred by Company (the "Total Actual Relocation Cost"). If the
Total Actual Relocation Cost is less than the payments received by Company as
the Total Estimated Relocation Cost, Company shall repay the difference to
Seller within thirty (30) Days of the final accounting.


6.
Guarantee for Interconnection Costs.

a.
Standby Letter of Credit. To ensure payment by Seller of all costs and expenses
incurred by Company (i) in excess of the Total Estimated Interconnection Cost
paid in connection with the Company-Owned Interconnection Facilities to be
provided and/or constructed by Company described in Section 3 (Seller Payment to
Company for Company-Owned Interconnection Facilities and Review of Facility) of
this Attachment G (Company-Owned Interconnection Facilities), and (ii) if
applicable, in excess of the Total Estimated Relocation Costs paid in connection
with the relocation of the Company-Owned Interconnection Facilities as provided
in Section 5 (Relocation of Company-Owned Interconnection Facilities), Seller
shall obtain an Irrevocable Standby Letter of Credit with no Documentary
Requirement (“Standby Letter of Credit”), in accordance with the requirements of
Section 6(b) (Requirements of the Standby Letter of Credit) of this Attachment G
(Company-Owned Interconnection Facilities), wherein Company shall receive
payment from the bank upon request by Company.

 
b.
Requirements of the Standby Letter of Credit. The Standby Letter of Credit shall
be (i) in an amount not less than twenty-five percent (25%) of the Total
Estimated Interconnection Cost or Total Estimated Relocation Cost, as
applicable, and (ii) in substantially in the form attached to this Agreement as
Attachment M (Form of Standby Letter of Credit) from a bank or other financial
institution located in the United States with a credit rating of "A-" or better.
If the rating (as measured by Standard & Poors) of the bank or financial
institution issuing the Standby Letter of Credit falls below A-, Company may
require Seller to replace the Standby Letter of Credit with a Standby Letter of
Credit from another bank or financial institution located in the United States
with a credit rating of "A-" or better. In connection with the construction of
the Company-Owned Interconnection Facilities, the Standby Letter of Credit shall
be effective from the earlier of (aa) thirty (30) Days following the Effective
Date, or (bb) the date that Seller requests Company to order equipment or
commence construction on Company-Owned Interconnection Facilities. In connection
with the relocation of the Company-Owned Interconnection Facilities, if
applicable, the Standby Letter of Credit shall be effective within thirty (30)
Days after Seller receives the invoice from Company for the Total Estimated
Relocation Cost as set forth in Section 5 (Relocation of Company-Owned
Interconnection Facilities) of this Attachment G (Company-Owned Interconnection
Facilities). The Standby Letter of Credit shall be in effect through the earlier
of forty-five (45) Days after the final accounting or seventy-five (75) Days
after the Agreement is terminated. Seller shall provide to Company within
fourteen (14) Days of the date the Standby Letter of Credit is to



 
 
G-11

--------------------------------------------------------------------------------





be effective as aforesaid, a document from the bank which indicates that such a
Standby Letter of Credit has been established.


c.
Other Form of Security. Notwithstanding the foregoing, in lieu of a Standby
Letter of Credit, Company may, at its sole discretion, agree in writing to
accept such other form of security as Company deems to provide Company with
protection equivalent to a Standby Letter of Credit.



7.
Land Restoration.

a.
Definition of “Land.” For the purposes of this Attachment G (Company-Owned
Interconnection Facilities), “Land” means any portion of the Site and any other
real property where any Company-Owned Interconnection Facilities are located.



b.
Removal of Interconnection Facilities. After termination of this Agreement or in
the event this Agreement is declared null and void under either Section 2.2(D)
(Interconnection Requirements Study), Section 2.2(E) (Prior to Effective Date),
or Section 2.2(F) (Time Periods for PUC Submittal Date and PUC Approval), if
requested by Company, Seller shall, at its sole cost and expense, remove (i) the
Company-Owned Interconnection Facilities from the Land and (ii) the Seller-Owned
Interconnection Facilities from the Land, and, in conjunction with such removal,
shall develop and implement a program to recycle, to the fullest extent
possible, or to otherwise properly dispose of, all such removed infrastructure;
provided, however, that, Company may elect to remove all or part of the
Company-Owned Interconnection Facilities and/or Seller-Owned Interconnection
Facilities from the Land because of operational concerns over the removal of
such Interconnection Facilities, in which case Seller shall reimburse Company
for its costs to remove such Company-Owned Interconnection Facilities and/or
Seller-Owned Interconnection Facilities. To the extent Seller is obligated to
remove Company-Owned Interconnection Facilities and/or Seller-Owned
Interconnection Facilities, Seller shall complete such removal within ninety
(90) Days of termination of this Agreement (or declaration that the Agreement is
null and void under either Section 2.2(D) (Interconnection Requirements Study),
Section 2.2(E) (Prior to Effective Date), or Section 2.2(F) (Time Periods for
PUC Submittal Date and PUC Approval)), or as otherwise agreed to by both Parties
in writing.



c.
Restoration of the Land. After the termination of this Agreement (or declaration
that the Agreement is null and void under either Section 2.2(E) (Prior to
Effective Date) or Section 2.2(F) (Time Periods for PUC Submittal Date and PUC
Approval)), and removal of the Company-Owned Interconnection Facilities and/or
Seller-Owned Interconnection Facilities, as the case may be, Seller shall, at
its sole cost and expense, restore the Land to its condition prior to
construction of such Company-Owned Interconnection Facilities and/or
Seller-Owned Interconnection Facilities, as applicable. Land restoration shall
be completed within ninety (90) Days of termination of this Agreement (or
declaration that the Agreement is null and void under either Section 2.2(E)
(Prior to Effective Date)



 
 
G-12

--------------------------------------------------------------------------------





or Section 2.2(F) (Time Periods for PUC Submittal Date and PUC Approval)), or as
otherwise agreed to by both Parties in writing.


8.
Transfer of Ownership/Title.

a.
Transfer of Ownership and Title. On the Transfer Date, Seller shall transfer to
Company all right, title and interest in and to Company-Owned Interconnection
Facilities to the extent such facilities were designed and constructed by Seller
and/or its Contractors together with (i) all applicable manufacturers' or
Contractors' warranties which are assignable and (ii) all Land Rights necessary
to operate and maintain Company-Owned Interconnection Facilities on and after
the Transfer Date. Seller shall provide a written list of the manufacturers' and
Contractors' warranties which will be assigned to Company and the expiration
dates of such warranties no later than thirty (30) Days before the Transfer
Date.



b.
No Liens or Encumbrances. Company's title to and ownership of Company-Owned
Interconnection Facilities that were designed and constructed by Seller and/or
its Contractors shall be free and clear of liens and encumbrances.



c.
Form of Documents. The transfers to be made to Company pursuant to this Section
8 (Transfer of Ownership/Title) of Attachment G (Company-Owned Interconnection
Facilities) shall not require any further payment by Company. The form of the
document to be used to convey title to the Company-Owned Interconnection
Facilities that were designed and constructed by or on behalf of Seller shall be
substantially in the form set forth in Attachment H (Form of Bill of Sale and
Assignment). The form of the document(s) to be used to assign leases shall be
substantially in the form set forth in Attachment I (Form of Assignment of Lease
and Assumption). To the extent Land Rights other than leases are transferred to
Company, appropriate modifications will be made to Attachment I (Form of
Assignment of Lease and Assumption) to effectuate the transfer of such Land
Rights.



9.
Governmental Approvals for Any Company-Owned Interconnection Facilities
Constructed by Seller or by Company. Seller shall obtain at its sole cost and
expense all Governmental Approvals necessary to the construction, ownership,
operation and maintenance of the Company-Owned Interconnection Facilities, as
provided in Section 12.1(B). For all other Governmental Approvals necessary for
the Company-Owned Interconnection Facilities, Seller shall provide these prior
to the Transfer Date. On or before the Transfer Date, Seller shall provide
Company with (i) copies of all such Governmental Approvals obtained by Seller
regarding the construction, ownership, operation and maintenance of
Company-Owned Interconnection Facilities that Seller and/or its Contractors
constructed and (ii) documentation regarding the satisfaction of any condition
or requirement set forth in any Governmental Approvals for Company-Owned
Interconnection Facilities or that such Governmental Approvals have otherwise
have been closed with the issuing Governmental Authority.





 
 
G-13

--------------------------------------------------------------------------------





10.
Land Rights. Seller shall obtain at its sole cost and expense all Land Rights
that are required to construct, own, operate and maintain the Company-Owned
Interconnection Facilities as provided in Section 12.1(B). Without limitation to
the preceding sentence, Seller shall pay all surveying and mapping costs,
appraisal fees, document preparation fees, recording fees or other costs. Seller
shall use commercially reasonable efforts to obtain on behalf of the Company
perpetual Land Rights for the Company-Owned Interconnection Facilities. Such
Land Rights shall contain terms and conditions which are acceptable to Company
and the documents setting forth the Land Rights shall be provided in advance of
execution to Company for its review and approval and shall be recorded if
required by Company. Following the Execution Date, Seller shall provide as part
of the Monthly Progress Report the status of negotiations with landowner(s)
regarding the Land Rights. Notwithstanding the foregoing, Company shall have the
right in its sole discretion, at any time upon notice to Seller, to communicate
directly with the landowner(s) and/or participate in the negotiations with
landowner(s) for the Land Rights. For so long as Seller has the right under this
Agreement to sell electric energy to Company, Seller shall pay for any rents and
other payments due under such Land Rights that are associated with Company-Owned
Interconnection Facilities.



11.
Contracts for Company-Owned Interconnection Facilities. For all contracts
entered into by or on behalf of Seller for Company-Owned Interconnection
Facilities to be designed, engineered and constructed, in whole or in part, by
or on behalf of Seller, the following shall apply: (i) Company shall be made an
intended third-party beneficiary of such contracts; and (ii) Company shall be
provided with copies of such executed contracts, including the commercial terms.

  




 
 
G-14

--------------------------------------------------------------------------------






ATTACHMENT H


FORM OF
BILL OF SALE AND ASSIGNMENT


THIS BILL OF SALE AND ASSIGNMENT (“Bill of Sale”), made as of the ____ day of
_______________, 20___, by ______________________ (“Transferor”) and
__________________________________(“Transferee”).


W I T N E S S E T H:


1.    Bill of Sale. In consideration of the mutual covenants and agreements of
Transferor and Transferee under that certain Power Purchase Agreement for Firm
Capacity Renewable Dispatchable Generation dated _________________, 20___ (the
“Agreement”) and other good and valuable consideration paid to Transferor by
Transferee, the receipt and sufficiency of which are hereby acknowledged,
Transferor does hereby sell, assign and transfer over to Transferee all of
Transferor's right, title and interest, in and to (i) all the tangible personal
property and fixtures (including but not limited to the items set forth in
Exhibit A (Description of Tangible Personal Property and Fixtures) attached
hereto and incorporated herein), that constitutes what is referred to as the
“Company-Owned Interconnection Facilities to be installed by or on behalf of
Seller” (or words to similar effect) as set forth in Attachment G (Company-Owned
Interconnection Facilities) to the Agreement and (ii) the intangible personal
property (including but not limited to the intangible personal property set
forth in Exhibit B (Description of Intangible Personal Property) attached hereto
and incorporated herein) owned by Transferor and used or to be used in the
ownership, operation and maintenance of the aforesaid tangible personal
property, to the extent assignable by Transferor, including without limitation,
certificates of occupancy, permits, licenses, transferable warranties and
guaranties, instruments, documents of title, and general intangibles pertaining
to the aforesaid tangible personal property.
2.    Warranty of Title. Transferor hereby warrants to Transferee that
Transferor is the legal owner of the aforesaid tangible personal property and
the aforesaid intangible personal property (including but not limited to the
property set forth in Exhibit A (Description of Tangible Personal Property and
Fixtures) and Exhibit B (Description of Intangible Personal Property)), and that
said property is being sold, assigned and transferred to Transferee free and
clear of all liens and encumbrances.
3.    Governing Law. This Bill of Sale shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Hawaii.


[Signatures for Bill of Sale and Assignment on following page]




    
 
 
H-1



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Transferor and Transferee have executed this instrument on
the day and year first above written.


____________________________,
a __________________________


By________________________
Name _____________________
Its________________________


“Transferor”


______________________________, a Hawaii corporation

By ____________________________
Name _________________________
Its ____________________________


By____________________________
Name _________________________
Its____________________________

“Transferee”

 
 







            
 
 
H-2



--------------------------------------------------------------------------------








ATTACHMENT H


FORM OF BILL OF SALE AND ASSIGNMENT
EXHIBIT A


DESCRIPTION OF
TANGIBLE PERSONAL PROPERTY AND FIXTURES










    
 
 
H-3



--------------------------------------------------------------------------------








ATTACHMENT H


FORM OF BILL OF SALE AND ASSIGNMENT
EXHIBIT B


DESCRIPTION OF INTANGIBLE PERSONAL PROPERTY








    
 
 
H-4



--------------------------------------------------------------------------------








ATTACHMENT I
FORM OF ASSIGNMENT OF LEASE AND ASSUMPTION
atti.gif [atti.gif]


ASSIGNMENT OF LEASE AND ASSUMPTION


THIS ASSIGNMENT is made as of this ______ day of _______, 20___, by
______________________, a ________________, whose principal place of business
and post office address is __________________________________________,
hereinafter called the “Assignor,” and _____________________________, a Hawaii
corporation, whose principal place of business and post office address is
____________________________, Honolulu, Hawaii 968___, hereinafter called the
“Assignee”.
W I T N E S S E T H:


THAT the Assignor, for and in consideration of the sum of TEN DOLLARS ($10.00)
and other good and valuable consideration to it paid by the Assignee, the
receipt and sufficiency of which are hereby acknowledged, and of the covenants
and agreements of the Assignee hereinafter contained and on the part of the
Assignee to be faithfully kept and performed, does hereby sell, assign,
delegate, transfer, set over and deliver unto the Assignee, and its successors
and assigns, all of Assignor’s right, title and interest in and to the lease
described in Exhibit A (the “Lease”); together with all interests thereto
appertaining, and together with the personal property located on the land
thereby demised.


    
 
 
I-1



--------------------------------------------------------------------------------





And all of the estate, right, title and interest of the Assignor in and to the
land thereby demised, and all buildings, improvements, rights, easements,
privileges and appurtenances thereunto belonging or appertaining or used,
occupied and enjoyed in connection with said Lease and the land thereby demised.
TO HAVE AND TO HOLD the same unto Assignee and its successors and assigns, for
and during the respective unexpired term of said Lease, and as to said personal
property (if any) absolutely and forever.
AND, in consideration of the premises, the Assignor does hereby covenant with
the Assignee that the Assignor is the lawful owner of the herein described real
property; that said Lease is in full force and effect and is not in default;
that said real property is free and clear of and from all liens and
encumbrances, except for the lien of real property taxes not yet by law required
to be paid; that the Assignor is the lawful owner of said personal property (if
any) and that Assignor's title thereto is free and clear of and from all liens
and encumbrances, that the Assignor has good right to sell and assign said real
property and personal property (if any) as aforesaid; and, that the Assignor
will WARRANT AND DEFEND the same unto the Assignee against the lawful claims and
demands of all persons, except as aforesaid.
AND, in consideration of the foregoing, the Assignee does hereby promise,
covenant and agree to and with the Assignor and to and with said Lessor, that
the Assignee will, effective as of and from the date of the execution and
delivery of this instrument and during the residue of the term of said Lease,
pay the rents thereby reserved as and when the same become due and payable
pursuant to the provisions of said Lease, and will also faithfully observe and
perform all of the covenants and conditions contained in said Lease which from
and after the date hereof are or ought to be observed and performed by the
lessee therein named, and will at all times hereafter indemnify and save
harmless the Assignor from and against the nonpayment of said rent and the
nonobservance or nonperformance of said covenants and conditions and each of
them.
The terms “Assignor” and “Assignee”, as and when used herein, or any pronouns
used in place thereof, shall mean and include the masculine, feminine or neuter,
the singular or plural number, individuals, partnerships, trustees or
corporations and their and each of their respective successors, heirs, personal
representatives, successors in trust and assigns, according to the context
hereof. All covenants and obligations undertaken by two or more persons shall be
deemed to be joint and several unless a contrary intention is clearly expressed
elsewhere herein. The term “Lease”, as and when used herein, means the lease or
sublease demising the leasehold estate described in Exhibit A, together with all
recorded amendments thereof, if any, whether or not listed in Exhibit A. The
term “rent”, as and when used herein, means and includes all rents, taxes,
assessments and any other sums charged pursuant to the Lease.








            
 
 
I-2



--------------------------------------------------------------------------------





This instrument may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one instrument
binding on all the Parties hereto, notwithstanding that all the Parties are not
signatory to the original or the same counterpart.
[Signatures for Assignment of Lease and Assumption are on following page.]


            
 
 
I-3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Company and Assignor have executed this instrument as of the
date first above written.


attisignaturepage.gif [attisignaturepage.gif]






            
 
 
I-4



--------------------------------------------------------------------------------





STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this ____ day of _________________, 20___, before me personally appeared
______________________________ and ______________________________, to me known
to be the persons described in and who executed the foregoing instrument, and
acknowledged that such persons executed such instrument as the free act and deed
of such persons and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


    
________________________________________     


(Official Stamp or Seal)            Print Name: __________________________    
Notary Public, State of Hawaii


My commission expires:     






NOTARY CERTIFICATION STATEMENT


Document Identification or Description:
Assignment of Lease and Assumption
Doc. Date: ___________ No. of Pages: __________
Jurisdiction: _______ Circuit




_____________________________ _______________________ (Official Stamp or Seal)
Signature of Notary     Date of Notarization and
            Certification Statement


_______________________________________________
Printed Name of Notary




            
 
 
I-5



--------------------------------------------------------------------------------





STATE OF HAWAII                )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this ____ day of _________________, 20___, before me personally appeared
______________________________ and ______________________________, to me known
to be the persons described in and who executed the foregoing instrument, and
acknowledged that such persons executed such instrument as the free act and deed
of such persons and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


    
________________________________________     


(Official Stamp or Seal)            Print Name: __________________________    
Notary Public, State of Hawaii


My commission expires:     






NOTARY CERTIFICATION STATEMENT


Document Identification or Description:
Assignment of Lease and Assumption
Doc. Date: ___________ No. of Pages: __________
Jurisdiction: _______ Circuit




_____________________________ _______________________ (Official Stamp or Seal)
Signature of Notary     Date of Notarization and
            Certification Statement


_______________________________________________
Printed Name of Notary






            
 
 
I-6



--------------------------------------------------------------------------------





ATTACHMENT I


FORM OF ASSIGNMENT OF LEASE AND ASSUMPTION


Exhibit A
Description of Lease
[To Be Attached]








            
 
 
I-7



--------------------------------------------------------------------------------








ATTACHMENT J
ENERGY CHARGE AND
CAPACITY CHARGE PAYMENT FORMULAS


(See Section 5.1 (Capacity and Energy Purchased by Company))


Section A (Energy Charge):




(1)    Energy Charge Formula. The monthly Energy Charge shall be computed by the
following formula:


Energy Charge = $0.07 per kWh ($70.00 per MWh) for all energy purchased during
any Contract Year up to the Minimum Purchase Requirement (MWh);


For all energy accepted and paid for above the Minimum Purchase Requirement
(MWh) during a Contract Year, such energy shall be purchased at an Energy Charge
= $0.04 per kWh ($40.00 per MWh).


After the Minimum Purchase Requirement expires after the 18th Contract Year, the
Minimum Purchase Requirement will continue to be calculated in accordance with
Section 3.3(A)(3) (Annual Minimum MWh Dispatch Requirements) to determine when
Company is entitled to the reduced Energy Charge for the remaining Contract
Years of the Term.


Section B (Capacity Charge):




(1)    Capacity Charge Formula. The Capacity Charge (monthly) shall, on or after
the Commercial Operation Date, be computed by the following formula:


Capacity Charge = (Demonstrated Firm Capacity x Available Capacity Factor) x
(Capacity Charge Rate).


(2)    Provided that the Demonstrated Firm Capacity is at least equal to the
Contract Firm Capacity of forty-six (46) MW pursuant to the terms and conditions
of the Agreement, the Seller will be paid nineteen million five hundred thousand
dollars ($19,500,000) for each Contract Year for forty-six (46) MW of Available
Capacity provided by the Facility. On a per MW basis, at Contract Firm Capacity,
four hundred twenty-three thousand nine hundred thirteen and 04/100 dollars
($423,913.04) per MW per Contract Year or $35,326.09/MW/month. Accordingly, the
monthly Capacity Charge Rate shall be $35,326.09/MW/month based on forty-six
(46) MW of Contract Firm Capacity. If Demonstrated Firm Capacity is less than
forty-six (46) MW, then the


        
 
 
J-1



--------------------------------------------------------------------------------





Capacity Charge shall be adjusted downward depending on the Demonstrated Firm
Capacity and Available Capacity in the month. See Section 6 (Reduced Capacity
Charge) of Attachment W (Capacity Test Procedures). If the Facility is unable to
achieve a Demonstrated Firm Capacity equal to Contract Firm Capacity in the
initial Capacity Test, see Section 4 (Initial Capacity Shortfall; Corrective
Period) of Attachment W (Capacity Test Procedures).


(3)    Capacity Charge Rate: $35,326.09 per MW per month.


(4)    Available Capacity Factor Formula. Available Capacity Factor shall be
determined as follows:


Available Capacity Factor = Average Available Capacity / Demonstrated Firm
Capacity (not to exceed 1.0).


            
 
 
J-2



--------------------------------------------------------------------------------








ATTACHMENT K
GUARANTEED PROJECT MILESTONES
[SUBJECT TO RESULTS OF THE IRS]


(See Section 2.4(C) and Section 3.2(A)(2))




Guaranteed Project
Milestone Date


Description of Each Guaranteed Project Milestone
   
 
[SPECIFY DATE CERTAIN]


Construction Financing Milestone: Provide Company with documentation reasonably
satisfactory to Company evidencing (i) the closing on financing for the Facility
including ability to draw on funds by [insert same date certain as in left
column] or (ii) the financial capability to construct the Facility
("Construction Financing Closing Milestone").


[SPECIFY DATE CERTAIN]
Permit Application Filing Milestone: Provide Company with documentation
reasonably satisfactory to Company evidencing the filing by or on behalf of
Seller of the following applications for Governmental Approvals required for the
ownership, construction, operation and maintenance of the Facility: County Plan
Approval


January 1, 2022, or 18 months from receipt of the PUC Approval Order, whichever
is later
Commercial Operation Date Deadline.









        
 
 
K-1



--------------------------------------------------------------------------------








ATTACHMENT L


REPORTING MILESTONES


[SUBJECT TO THE RESULTS OF THE IRS]


(See Section 2.4(B) and Section 3.2(A)(2))


Reporting Milestone Date
Description of Each Reporting Milestone
 
 
 
 
[Date]
Seller shall provide Company with a copy of the executed Facility equipment,
engineering, procurement and construction ("EPC") or other general contractor
agreements.


[Date]
Seller shall provide Company with copies of executed purchase orders/contracts
for the delivery of Facility generators.


[Date]
Building Permit: Seller or Seller's EPC contractor shall obtain building permit.


[Date]
Construction Start Date (defined as the start of civil work on Site).


[Date]
Seller shall have laid the foundation for all Facility buildings, generating
facilities and step-up transformer facilities.


[Date]
All generators for the Facility shall have been installed at the Site.
 
 
[Date]
The step-up transformer shall have been installed at the Site.







        
 
 
L-1



--------------------------------------------------------------------------------






ATTACHMENT M
FORM OF STANDBY LETTER OF CREDIT
(See Section 7.1(E))
[Bank Letterhead]


[Date]


Beneficiary: HAWAII ELECTRIC LIGHT COMPANY, INC.
[ADDRESS]


[BANK'S NAME]
[BANK'S ADDRESS]




Re:    Irrevocable Standby Letter of Credit


We hereby establish, in your favor, our irrevocable standby Letter of Credit
Number _____ (this “Letter of Credit”) for the account of [APPLICANT'S NAME] and
[APPLICANT'S ADDRESS] (“Applicant”) in the initial amount of $__________ [DOLLAR
VALUE] and authorize you, Hawaii Electric Light Company, Inc. (“Beneficiary”),
to draw at sight on [BANK'S NAME].
Subject to the terms and conditions hereof, this Letter of Credit secures
[ACCOUNT PARTY]’s certain obligations to Beneficiary under the Amended and
Restated Power Purchase Agreement dated as of ____________ between [ACCOUNT
PARTY] and Beneficiary.
This Letter of Credit is issued with respect to the following
obligations:_______.
This Letter of Credit may be drawn upon under the following conditions,
including any documentation that must be delivered with any drawing request.
Partial draws of this Letter of Credit are permitted. This Letter of Credit is
not transferable. Drafts on us at sight must be accompanied by a Beneficiary's
signed statement signed by a representative of Beneficiary substantially as
follows:
The undersigned hereby certifies that (i) I am duly authorized to execute this
document on behalf of Hawaiian Electric Company, and [(ii) the amount of the
draft accompanying this certification is due and owing to Hawaii Electric Light
Company, Inc. under the terms of the Power Purchase Agreement dated as of
____________, between _____________, and Hawaii Electric Light Company Inc. or
[(ii) the Letter of Credit will expire in less than thirty (30) days, it has not
been replaced or extended and collateral is still required under Section ___ of
the Power Purchase Agreement [for draw relating to lapse of the Letter of Credit
while credit support is still required]].


 
 
M-1



--------------------------------------------------------------------------------





The amounts of any drafts drawn under this credit are to be endorsed on the
reverse side hereof. Such drafts must bear the clause “Drawn under [BANK'S NAME
AND LETTER OF CREDIT NUMBER _____________ AND DATE OF LETTER OF CREDIT.]”
All demands for payment shall be made by presentation of originals or copies of
documents, or by facsimile transmission of documents to [BANK FAX NUMBER] or
other such number as specified from time to time by the bank. If presentation is
made by facsimile transmission, you may contact us at [BANK PHONE NUMBER] to
confirm our receipt of the transmission. Your failure to seek such a telephone
confirmation does not affect our obligation to honor such a presentation. If
presented by facsimile, original documents are not required.
This letter of credit shall expire one year from the date hereof.
Notwithstanding the foregoing, however, this letter of credit shall be
automatically extended (without amendment of any other term and without the need
for any action on the part of the undersigned or Beneficiary) for one year from
the initial expiration date and each future expiration date unless we notify you
and Applicant in writing at least thirty (30) days prior to any such expiration
date that this letter of credit will not be so extended. Any such notice shall
be delivered by registered or certified mail, or by FedEx, both to:


Hawaii Electric Light Company, Inc.
54 Halekauila Street
Hilo, Hawaii 96720
Attention: ________________________


With a copy to:


Hawaiian Electric Company, Inc.
900 Richards Street, 4th Floor
Honolulu, Hawaii 96813
Attention: Chief Financial Officer


And to Applicant at:


____________________________
____________________________
____________________________


We hereby agree with drawers that drafts and documents as specified above will
be duly honored upon presentation to [BANK'S NAME] and [BANK'S ADDRESS] if
presented on or before the then-current expiration date hereof.
Payment of any amount under this Letter of Credit by [BANK] shall be made as the
Beneficiary shall instruct on the next Business Day after the date the [BANK]
receives all documentation required hereunder, in immediately available funds on
such date. As used in this


 
 
M-2



--------------------------------------------------------------------------------





Letter of Credit, the term “Business Day” shall mean any day other than a
Saturday or Sunday or any other day on which banks in the State of Hawaii are
authorized or required by law to be closed.
Unless otherwise expressly stated herein, this irrevocable standby letter of
credit is issued subject to the rules of the International Standby Practices,
International Chamber of Commerce publication no. 590 ("ISP98").
[BANK'S NAME]:






By:        
[AUTHORIZED SIGNATURE]
 


 
 
M-3



--------------------------------------------------------------------------------










ATTACHMENT N
ACCEPTANCE TEST GENERAL CRITERIA


(See definition of Acceptance Test in Article 1 (Definitions))




1.
Seller Tests of the Facility.



a.
Acceptance Test. The Seller shall conduct the following “Acceptance Tests” in
the sequence listed in this Section 1.a. which demonstrate to Company’s
satisfaction that the Seller is capable of complying with the requirements of
Attachment B (Facility Owned by Seller) and other requirements of this
Agreement.



i.
Interconnection Acceptance Test. The Facility’s compliance with the applicable
standards in Attachment B (Facility Owned by Seller) and other criteria
specified in accordance with Attachment G (Company-Owned Interconnection
Facilities) shall be determined by the results of the Interconnection Acceptance
Test developed in accordance with this Attachment N (Acceptance Test General
Criteria). The Interconnection Acceptance Test shall be conducted within thirty
(30) Days of completion of the Interconnection Facilities.



ii.
Generator Acceptance Test. The Facility’s compliance with the applicable
performance standards in Section 3 (Performance Standards) of Attachment B
(Facility Owned by Seller) and any other criteria specified in accordance with
Attachment BB (Generator Acceptance Test General Criteria) shall be determined
by the results of the Generator Acceptance Test developed in accordance with
Attachment BB (Generator Acceptance Test General Criteria). The Generator
Acceptance Test shall be conducted within ten (10) Days of successful completion
of the Interconnection Acceptance Test.



iii.
Control System Acceptance Test. The Control System Acceptance Test(s) shall be
conducted on the centralized control system of the Facility as each generator is
designated by Seller to be ready to generate and deliver electric energy to
Company, before that generator is included in Facility. No later than thirty
(30) Days prior to conducting the Control System Acceptance Test, Company and
Seller shall agree on a written protocol setting out the detailed procedure and
criteria for passing the Control System Acceptance Test. Attachment O (Control
System Acceptance Test Criteria) provides general criteria to be included in the
written protocol for the Control System Acceptance Test. The Control System
Acceptance Test will be conducted on



        
 
 
N-1



--------------------------------------------------------------------------------





Business Days during normal working hours on a mutually agreed upon schedule. No
Control System Acceptance Test will be scheduled during the final 21 Days of a
calendar year. Within fifteen (15) Business Days of successful completion of the
Control System Acceptance Test, Company shall notify Seller in writing that the
Control System Acceptance Test(s) has been passed and the date upon which such
Control System Acceptance Test(s) was passed. If any changes have been made to
the technical specifications of the Facility or the design of the Facility in
accordance with Attachment A (Facility Description), such changes shall be
reflected in an amendment to this Agreement, and the written protocol for the
Control System Acceptance Test shall be based on the Facility as modified. Such
Amendment shall be executed prior to conducting the Control System Acceptance
Test and Company shall have no obligation for any delay in performing the
Control System Acceptance Test due to the need to complete and execute such
amendment. The Control System Acceptance Test shall be conducted within ten (10)
Days of successful completion of the Generator Acceptance Test and within two
(2) Days of successful completion of the Control System RTU Points List.


b.
Capacity Test. After successful completion of the Acceptance Tests in Section
1.a. of this Attachment N (Acceptance Test General Criteria), Seller shall be
permitted to conduct the Capacity Test pursuant to Section 5.1(D) (Capacity
Test) in accordance with the procedures set forth in Attachment W (Capacity Test
Procedures).



2.
Acceptance Test General Criteria



Upon final completion of Company review of the Facility's drawings, final test
criteria and procedures shall be agreed upon by Company and Seller no later than
thirty (30) Days prior to conducting the Acceptance Test in accordance with the
Agreement. The Acceptance Test shall include, but not be limited to, the
following:


a.
Interconnection.

i.
A visual inspection of all Interconnection equipment and verification of
as-built drawings.

ii.
Phase rotation testing to verify proper phase connections.

iii.
Based on manufacturer’s specification, test the local operation of the
Facility’s generator breaker(s) and inter-tie breaker(s), and other breaker(s)
which connect the Facility equipment to Company System – must open and close
locally using the local controls remotely from Company's SCADA. Test and ensure
that the status shown via SCADA is the same as the actual physical status in the
field.

iv.
Relay test engineers to connect equipment and simulate certain inputs to test
and ensure that the protection schemes such as any under/over frequency and
under/over voltage protection or the Direct Transfer Trip operate as designed.
(For example, a fault condition may be simulated to confirm that the breaker



        
 
 
N-2



--------------------------------------------------------------------------------





opens to sufficiently clear the fault. Additional scenarios may be tested and
would be outlined in the final test criteria and procedures.) Seller to also
test the synchronizing mechanisms to which the Facility would be synchronizing
and closing into the Company System to ensure correct operation. Other relaying
also to be tested as specified in the protection review of the IRS and on the
single line diagram, Attachment E (Single-Line Drawing and Interface Block
Diagram) for the Facility.
v.
All 69 kV breaker disconnects and other high voltage switches will be inspected
to ensure they are properly aligned and operated manually or automatically (if
designed).

vi.
Step-Up Transformer Enclosure(s) inspections – The Step-Up Transformer
Enclosure(s) may be inspected to test and ensure that the equipment that Seller
has installed is installed and operating correctly based upon agreed to design.
Wiring may be field verified on a sample basis against the wiring diagrams to
ensure that the installed equipment is wired properly. The grounding mat at the
Step-Up Transformer Enclosure(s) may be tested to make sure there is adequate
grounding of equipment.

vii.
Communication testing – Communication System testing to occur to ensure correct
operation. Detailed scope of testing will be agreed by Company and Seller to
reflect installed systems and communication paths that tie the Facility to
Company’s communications system.

viii.
Various contingency scenarios to be tested to ensure adequate operation,
including testing contingencies such as loss of communications, and fault
simulations to ensure that the Facility’s 69 kV breakers, if any, open as they
are designed to open. (Back up relay testing)

ix.
Metering section inspection; verification of metering PTs, CTs, and cabinet and
the installation of the two Company meters.



b.
Telephone Communication.

i.
Test to confirm Company has a direct line to the Facility control room at all
times and that it is programmed correctly.

ii.
Test to confirm that the Facility operators can sufficiently reach Company
System Operator.

iii.
Verification of dial-up telephone connection for 69 kV metering cabinet.



c.
Drawings, Documentation and Equipment Warranties.



The items below are required components of the Acceptance Test and must be
satisfied for successful completion of this Test.


i.
Electronic and three (3) hard copies of all Switchyard construction drawings,
specifications, calibrations, and settings including as-built drawings.

ii.
Equipment operating and maintenance manuals, spare parts lists, commissioning
notes, as-built equipment settings, and other information related to the
switchyard equipment.



        
 
 
N-3



--------------------------------------------------------------------------------





iii.
Contractor construction warranties and equipment warranties.

iv.
Phase rotation testing to verify proper phase connections.

v.
Switching Station inspections – The Switching Station may be inspected to test
and ensure that the equipment that Seller has installed is installed and
operating correctly based upon agreed‑to design. Wiring may be field verified on
a sample basis against the wiring diagrams to ensure that the installed
equipment is wired properly. The grounding mat at the Switching Station may be
tested to make sure there is adequate grounding of equipment.

vi.
If agreed by the Parties in writing, some requirements may be postponed to the
Control Systems Acceptance Test.



 




        
 
 
N-4



--------------------------------------------------------------------------------






ATTACHMENT O

CONTROL SYSTEM ACCEPTANCE TEST CRITERIA
(See definition of Control System Acceptance Test in Article 1 (Definitions))


[NOTE: IT MAY BE NECESSARY TO REPEAT
SOME OFF-LINE TESTS WITH THE FACILITY ON-LINE.]


1.
The Acceptance Test for the Facility will be conducted, following installation
of the Facility. The Acceptance Test procedures will be in accordance with
criteria set forth herein. The Acceptance Test shall be performed in accordance
with Good Engineering and Operating Practices and demonstrate to Company’s
satisfaction that the Facility and the interconnection portion of the Facility,
including Company-Owned Interconnection Facilities, have met the provisions of
Article 8 (Company Dispatch) and Section 3 (Performance Standards) of Attachment
B (Facility Owned by Seller).



2.
Acceptance Test procedures will be developed by Company for the Seller's review
at least sixty (60) Days in advance of performing the tests based on the date
provided by Company.



3.
Conditions Precedent. The following conditions precedent must be satisfied prior
to conducting the Control System Acceptance Test:

a.
Successful completion of the Acceptance Test.

b.
Facility has been successfully energized.

c.
All of the Facility's generators (as applicable) have been fully commissioned.

d.
The control system computer has been programmed for normal operations.

e.
All equipment that is relied upon for normal operations (including ancillary
devices such as capacitors/inductors, energy storage device, statcom, etc.)
shall have been commissioned and be operating within normal parameters.

4.
Facility Energy Equipment. In the event that all or any portion of the
Facility's energy equipment is not available for the duration of the Control
System Acceptance Test, the Control System Acceptance Test will have to be
re-run from the beginning unless Seller demonstrates to the satisfaction of the
Company that the test results attained are consistent with the results that
would have been attained if all of the equipment had been available for the
duration of the test.

5.
Procedures. The Control System Acceptance Test will be conducted on Business
Days during normal working hours on a mutually agreed upon schedule. No Control
System Acceptance Test will be scheduled during the final twenty-one (21) Days
of a calendar year. No later than thirty (30) Days prior to conducting the
Control System Acceptance



        
 
 
O-1



--------------------------------------------------------------------------------





Test, Company and Seller shall agree on a written protocol setting out the
detailed procedure and criteria for passing the Control System Acceptance Test.
This Attachment O (Control System Acceptance Test Criteria) provides general
criteria to be included in the written protocol for the Control System
Acceptance Test. Within fifteen (15) Business Days of completion of the Control
System Acceptance Test, Company shall notify Seller in writing whether the
Control System Acceptance Test(s) has been passed and, if so, the date upon
which such Control System Acceptance Test(s) was passed. If any changes have
been made to the technical specifications of the Facility or the design of the
Facility in accordance with Section 5(f) of Attachment A (Facility Description),
such changes shall be reflected in an amendment to this Agreement, and the
written protocol for the Control Systems Acceptance Test shall be based on the
Facility as modified. Such amendment shall be executed prior to conducting the
Control System Acceptance Test and Company shall have no obligation for any
delay in performing the Control Systems Acceptance Test due to the need to
complete and execute such amendment.
6.
The procedures will include, but not be limited to, demonstration of the
functional requirements of the Facility defined in Article 8 (Company Dispatch)
and Section 3 (Performance Standards) of Attachment B (Facility Owned by Seller)
such as, but not limited to:



a.
Interconnection equipment and communications to support remote monitoring of the
Facility and control of Facility breakers



b.
Droop characteristic and change of frequency control / response modes (if
applicable)



c.
Real power delivery under remote Company Dispatch, Active Power Dispatch. For
facilities with directly controlled storage, the storage will be operated to
perform at least two full charging/discharging cycles.



d.
Accurate provision of limits for Minimum and Maximum Dispatch (Power Possible,
Minimum Load Capability)



e.
Ramp rates for controlled actions



f.
Control of Facility breakers



g.
Voltage regulation



7.
Testing of primary and redundant communications between Company System Operator
and Facility Operator





        
 
 
O-2



--------------------------------------------------------------------------------





8.
The actual dynamic response of the Facility equipment will be confirmed to allow
Company transient stability model to reflect the as-left conditions of the unit.
During the commissioning the following will be required:



a.
A final review by Company engineers of the equipment installed to control the
operation and protect the plant will be needed upon installation and prior to
the start of commercial operation.



b.
The review will include off-line tuning and testing results of the excitation
and governor control and/or control system and the IEEE block diagram utilized
for the PSS/E dynamics program.



c.
During the commissioning of the actual Facility, equipment system testing will
be conducted to ensure that similar, well damped, expected responses will be
produced by the facility. The as-left parameters obtained from real and reactive
local response tuning will be determined for use in the Company planning
model.    The Seller will provide an estimate of the earliest date for the
Acceptance Test at least ninety (90) Days before the date.



9.
The Acceptance Test procedures for the Facility will be mutually agreed upon
between Seller and Company prior to conducting the test.



10.
When the Facility is ready for the Acceptance Test, Seller shall notify Company
at least seven (7) Days prior to the test and shall coordinate with Company.
Seller shall perform and Company shall monitor such test no earlier than seven
(7) Days from Company’s receipt of such notice.



11.
The Control Acceptance Test is to be successfully completed prior to the
Commercial Operation Date.



Examples of the type of tests conducted to meet the aforementioned objectives
may include, but are not limited to the following:


On-site Tests:


1.
SCADA Test to verify the status and analog telemetry, and if the remote controls
between the Company's centralized control system and the Facility are working
properly end-to-end.



2.
Dispatch Test to verify if the Facility's active power limit controls and the
Active Power Control Interface with the Company's centralized control system are
working properly. The Test is generally conducted by setting different active
power setpoints and limits and observing the proper dispatch at the appropriate
ramp rate limiting of the Facility's real power output.





        
 
 
O-3



--------------------------------------------------------------------------------





3.
Control Test for Voltage Regulation to verify the Facility can properly perform
automatic voltage regulation as defined in this Agreement. Test is generally
conducted by making small adjustments of the voltage setpoint and verifying by
observation that the Facility regulates the voltage at the point of regulation
to the setpoint by delivering/receiving reactive power to/from the Company
System to maintain the applicable setpoint according to the reactive power
control and the reactive amount requirements of Section 3(a) (Reactive Power
Control) and Section 3(b) (Reactive Power Characteristics) of Attachment B
(Facility Owned by Seller) to this Agreement.



4.
Frequency Response Test to verify the Facility provides a frequency droop
response as defined in this Agreement. Test is generally conducted by making
adjustments of the frequency reference setting and verifying by observation that
the Facility responds per droop and deadband settings, and appropriately
modifies the Company issued Dispatch



Monitoring Test:


1.
The monitoring test requires the Facility to operate as it would in normal
operations under Company Dispatch for fourteen (14) continuous days.



2.
The performance of the Facility during the period of the successfully completed
monitoring test is evaluated for, e.g., voltage regulation, frequency response,
dispatch control, operating limits and ramp rate performance, to verify the
performance meets the requirements of this Agreement according to the criteria
set forth in the testing procedures. Certain requirements, such as disturbance
ride-through requirements, cannot be adequately tested without actual grid
disturbances. These requirements will be confirmed following a grid event based
on operational data, which may be after the completion of the Acceptance Test.
The Parties understand and agree that a successful completion of the test does
not constitute a waiver of any of the performance standards of Seller, all of
which are hereby reserved, and shall not alleviate Seller from any of its
obligations under the Agreement, in particular, as required in Article 8
(Company Dispatch) and the Performance Standards in Section 3 (Performance
Standards) of Attachment B (Facility Owned by Seller).









    
  




        
 
 
O-4



--------------------------------------------------------------------------------






ATTACHMENT P

SALE OF FACILITY BY SELLER
(See Article 21 (Sale of Facility by Seller))
1.
Company's Right of First Negotiation Prior to End of the Term.

(a)
    Right of First Negotiation. Commencing as of the Commercial Operations Date,
should Seller desire to sell, transfer or dispose of its right, title, or
interest in the Facility, in whole or in part, including a Change in Control (as
defined below), then, other than through an "Exempt Sale" (as defined below):

(i)
Seller shall first offer to sell such interest to Company by providing Company
with written notice of the same (the "Offer Notice"), which notice shall
identify the proposed purchase price for such interest (including a description
of any consideration other than cash that will be accepted) (the "Offer Price")
and any other material terms of the intended transaction, and Company may, but
shall not be obligated to, purchase such interest at the Offer Price and upon
the other material terms and conditions specified in the Offer Notice, and in
accordance with the terms and conditions of this Attachment P (Sale of Facility
by Seller). Seller shall provide to Company as part of the Offer Notice,
information in its possession regarding the Facility to allow Company to conduct
due diligence on the potential purchase, including, but not limited to
information on the operational status of the Facility and its components, and
the amount of debt or other material Seller obligations remaining with respect
to the Facility (the Offer Notice and due diligence information on the Facility
are collectively referred to as, the "Offer Materials"). Within five (5) Days of
Company's receipt of the Offer Materials, if Company believes the due diligence
information is incomplete, Company shall specify in writing the additional
information Company requires to conduct its due diligence. The date on which
Company receives the Offer Materials from Seller is referred to hereinafter as
the "Offer Date."

(ii)
If Company desires to purchase such interest, Company shall indicate so by
delivering to Seller a binding, written offer to purchase such interest at the
Offer Price and on the terms and conditions specified in the Offer Notice within
thirty (30) Days of the Offer Date (an "Acceptance Notice"). In the event
Company timely delivers an Acceptance Notice, Seller shall sell and transfer to
Company the interest substantially on the terms and conditions contained in the
Offer Notice consistent with this Attachment P (Sale of Facility by Seller) and
in accordance with definitive documentation to be entered into between Seller
and Company. The Parties shall have sixty (60) Days from the Company's
Acceptance Notice,



 
 
P-1



--------------------------------------------------------------------------------





or such other extended timeframe as agreed to by the Parties in writing, to
negotiate in good faith, the terms and conditions of a purchase and sale
agreement. The period beginning with the Offer Date and ending with such sixty
(60) Day period (as may be extended as aforesaid) is referred to as the "Right
of First Negotiation Period".
(iii)
Seller shall not solicit any offers for the sale of such interest to any other
party during the Right of First Negotiation Period unless, during that period,
Company provides Seller with written notice that Company no longer desires to
purchase such interest, whereupon negotiations shall terminate.

(iv)
In the event that (A) Company fails to timely deliver an Acceptance Notice, (B)
Company delivers a notice to Seller that it no longer desires to purchase the
interest, or (C) the Parties are not able to execute a purchase and sale
agreement within the Right of First Negotiation Period set forth in Section
1(a)(ii) of this Attachment P (Sale of Facility by Seller), Seller may for a
period of two hundred seventy (270) Days following the event specified in
subsection (A), (B) or (C) above, commence solicitation of offers and
negotiations from and with other parties for the sale of such interest. If the
interest is not transferred to a purchaser or purchasers for any reason within
the two hundred seventy (270) Day period, the interest may only be transferred
by again complying with the procedures set forth in this Section 1(a) (Right of
First Negotiation) of Attachment P (Sale of Facility by Seller); provided,
however, if Seller and the prospective purchaser have entered into definitive
agreement(s) for the sale of the interest that was reasonably expected to close
within such two hundred seventy (270) Day period and such agreement(s) remain in
full force and effect between Seller and such prospective purchaser and are
subject to conditions precedent that are expected to be satisfied within a
reasonable period, the two hundred seventy (270) Day period shall be extended as
to such agreement(s) and such prospective purchaser for up to one hundred eighty
(180) additional Days or, if sooner, until such date that such agreement(s) have
been terminated, cancelled or otherwise become no longer in full force and
effect.

(v)
After expiration of the Right of First Negotiation Period, Company will not be
precluded from providing offers or proposals to Seller along with other
prospective purchasers in accordance with any offer or bid procedures
established by Seller in its discretion.

(b)
Change in Ownership Interests and Control of Seller. Commencing as of the
Commercial Operations Date, the Right of First Negotiation shall also be
triggered by a transfer or sale of an ownership interest in Seller (whether in a
single transaction or a series of related or unrelated transactions) following
which



 
 
P-2



--------------------------------------------------------------------------------





Ormat Technologies, Inc. or an entity controlled by Ormat Technologies, Inc. is
no longer a direct or indirect owner of at least fifty-one percent (51%) of the
equity interest or voting control of Seller (excluding any equity interest or
voting control of Seller held by a tax equity investor or for Financing Purposes
(as defined below)) (such transfer of ownership interest and change in control
collectively referred to as a "Change in Control"); provided, however that a
transfer or sale whereby Ormat Technologies, Inc. retains the possession,
directly or indirectly, or the power to direct or cause the direction of the
management and policies of Seller, whether through ownership, by contract, or
otherwise, shall not be deemed a Change in Control.
(c)
Exempt Sales. Exempt Sales shall not trigger a Right of First Negotiation and
shall not require the consent of Company. As used herein, "Exempt Sales" means:
(i) a change in ownership of the Facility or equity interests in Seller
resulting from the direct or indirect transfer or assignment by or of Seller in
connection with financing or refinancing of the Facility ("Financing Purposes"),
including, without limitation, any exercise of rights or remedies (including
foreclosure) with respect to Seller's right, title, or interest in the Facility
or equity interests in Seller undertaken by any financing party in accordance
with applicable financing documents, and including, without limitation, (x) a
sale and leaseback of the Facility, (y) an inverted lease, (z) a sale or
transfer of equity in Seller to facilitate a tax credit financing (including any
partnership "flip" transaction), (ii) a disposition of equipment in the ordinary
course of operating and maintaining the Facility, (iii) a sale that does not
result in a Change in Control, and (iv) a sale or transfer of any interest in
Seller or the Facility to one or more companies directly or indirectly
controlling, controlled by or under common control with Seller.

(d)
Seller's Right to Transfer. The provisions of this Section 1(d) (Seller's Right
to Transfer) shall apply (i) from the Execution Date through the Commercial
Operations Date and (ii) from the Commercial Operations Date in the event that
Company does not consummate a purchase pursuant to its exercise of the Right of
First Negotiation in accordance with the terms and conditions of this Attachment
P (Sale of Facility by Seller). In such circumstances, Seller shall, subject to
the prior written consent of Company, which consent shall not be unreasonably
withheld, conditioned or delayed, have the right to transfer or sell the
Facility to any person or entity which proposes to acquire the Facility with the
intent to continue the operation of the Facility in accordance with the
provisions of this Agreement pursuant to an assignment of this Agreement.
Company shall consent to the assignment of this Agreement to such prospective
purchaser upon receiving documentation from Seller establishing, to Company's
reasonable satisfaction, that the assignee (i) has a tangible net worth of
$100,000,000 or a credit rating of "BBB-" or better and has the ability to
perform its financial obligations hereunder (or provides a guaranty from an
entity that meets this description) in a manner consistent with the terms and
conditions of this Agreement; and (ii) has experience in the ownership and at
least five (5) years of experience in the



 
 
P-3



--------------------------------------------------------------------------------





operation (or contracts with an entity that has at least five (5) years of
experience in the operation) of power generation; provided, however, that
Company shall be deemed to have consented to the assignment if, within ten (10)
Business Days of receiving from Seller the documentation establishing that the
assignee meets all the foregoing criteria, Company does not either (y) deliver
the required consent to Seller, or (z) notify Seller which of the foregoing
criteria is not established by such documentation. Notwithstanding the
foregoing, Company consent shall not be required for any Exempt Sale.
(e)
Purchase and Sale Agreement and PUC Approval. In the event that Company
exercises its Right of First Negotiation under Section 1(a) (Right of First
Negotiation) of this Attachment P (Sale of Facility by Seller) and the Parties
conclude a purchase and sale agreement, such agreement shall contain, at a
minimum, the terms set forth in Section 4 (Purchase and Sale Agreement) of this
Attachment P (Sale of Facility by Seller), and such agreement shall be subject
to PUC Approval as provided in Section 5 (PUC Approval) of this Attachment P
(Sale of Facility by Seller).

(f)
Right of First Refusal. In the event the Parties fail to agree upon a sale of
the Facility or an interest in the Facility to Company prior to the expiration
of the Right of First Negotiation Period, the provisions of this Section 1(f)
(Right of First Refusal) of this Attachment P (Sale of Facility by Seller)shall
apply if (i) Seller thereafter offers to sell the Facility to a third party for
less than (as applicable) the final amount Company had offered to purchase the
Facility or (ii) an ownership interest in the Facility that would result in a
Change in Control is offered for sale to a third party that is less than the
proportionate share of (as applicable) the final amount Company had offered to
purchase the Facility. (By way of example, if the final amount offered by
Company to purchase the Facility was $100, and the ownership interest being
offered for sale is 75%, the "proportionate share" is $75, such that an offer to
sell such ownership interest for less than $75 would trigger this Section 1(f)
(Right of First Refusal) of this Attachment P (Sale of Facility by Seller).)
Seller shall notify Company in writing of an offer that triggers this Section
1(f) (Right of First Refusal) of this Attachment P (Sale of Facility by Seller)
and Company shall have the right to purchase the Facility for the amount of such
offer on similar terms and conditions consistent with this Attachment P (Sale of
Facility by Seller) and subject to PUC Approval; provided, that Company shall
have one (1) month in which to notify Seller of its intent to exercise this
right. If the offer of which Seller notifies Company as aforesaid is an offer to
sell the Facility, Company shall have the right to purchase the Facility for the
amount of such offer on similar terms and conditions. If the offer of which
Seller notifies Company as aforesaid is an offer to sell an ownership interest
that could result in a Change in Control, Company shall have the right to
purchase the Facility by a price that is proportionate to the amount at which
such ownership interest was offered on the terms and conditions to be negotiated
by the Parties on the basis of Section 4 (Purchase and Sale



 
 
P-4



--------------------------------------------------------------------------------





Agreement) of this Attachment P (Sale of Facility by Seller), and otherwise
consistent with this Attachment P (Sale of Facility by Seller). (By way of
example, if a 75% ownership Interest is being offered for sale at $75, the
proportionate amount at which Company shall have the right to purchase the
Facility would be $100.)
2.
Company's Right of First Negotiation to Purchase at End of Term.

(a)
Option of Exclusive Negotiation Period. Company shall have the option of an
exclusive negotiation period to negotiate a purchase of the Facility on the last
Day of the Term, and all rights of Seller therein or relating thereto. Company
shall indicate its preliminary interest in exercising the option for exclusive
negotiation by delivering to Seller a notice of its preliminary interest not
less than two (2) years prior to the last Day of the Term. If Company fails to
deliver such notice by such date, Company's option shall terminate.

(b)
Negotiations. Once Company has given such notice of preliminary interest to
Seller, for a period not to exceed three (3) months, Company shall have the
exclusive right to negotiate in good faith with Seller, the terms of a purchase
and sale agreement pursuant to which Company may purchase the Facility, which
purchase and sale agreement shall include, without limitation, the terms set
forth in Section 4 (Purchase and Sale Agreement) of this Attachment P (Sale of
Facility by Seller) and a price equal to the Offer Price as presented by Seller
in accordance with the procedures identified in Section 1(a)(i) through (v) of
this Attachment P (Sale of Facility by Seller). The Parties may agree in writing
to extend this period for negotiations. (Such period, as extended as aforesaid,
is referred to herein as the "Exclusive Negotiation Period.") Seller shall not
solicit any offers or negotiate the terms for the sale of the Facility with any
other entity during the Exclusive Negotiation Period, unless, during the
Exclusive Negotiation Period, Company gives written notice that such
negotiations are terminated.

(c)
Purchase and Sale Agreement and PUC Approval. In the event that Company
exercises its right of exclusive negotiation under Section 2(a) (Option of
Exclusive Negotiation Period) of this Attachment P (Sale of Facility by Seller)
and the Parties conclude a purchase and sale agreement pursuant to Section 2(b)
(Negotiations) of this Attachment P (Sale of Facility by Seller), such agreement
shall contain, at a minimum, the terms set forth in Section 4 (Purchase and Sale
Agreement) of this Attachment P (Sale of Facility by Seller), and such agreement
shall be subject to PUC Approval as provided in Section 5 (PUC Approval) of this
Attachment P (Sale of Facility by Seller).

(d)
Right of First Refusal. In the event the Parties fail to agree upon a sale of
the Facility to Company prior to the expiration of the Exclusive Negotiation
Period provided in Section 2(b) (Negotiations) of this Attachment P (Sale of
Facility by Seller), and Seller thereafter offers to sell the Facility to a
third party for less than the final amount Company had offered to purchase the
Facility, Seller shall notify



 
 
P-5



--------------------------------------------------------------------------------





Company in writing of such offer and Company shall have the right to purchase
the Facility for the amount of such offer and on no less favorable terms and
conditions consistent with this Attachment P (Sale of Facility by Seller) and
subject to PUC Approval; provided, however, that Company shall have one (1)
month in which to notify Seller of its intent to exercise this right. The Right
of First Refusal shall not apply to any offer to purchase the Facility received
from a third party more than twelve (12) months after the end of the Term.
3.
Procedure to Determine Fair Market Value of the Facility.

(a)
If the Parties have agreed to effectuate a sale of the Facility pursuant to
Section 3.2(I)(5) (Consolidation) and are unable to agree on the fair market
value of the Facility, each of Company and Seller shall engage the services of
an independent appraiser experienced in appraising power generation assets
similar to the Facility to determine separately the fair market value of the
Facility. Subject to the appraisers' execution and delivery to Seller of a
suitable confidentiality agreement in form reasonably acceptable to Seller,
Seller shall provide both appraisers full access to the books, records and other
information related to the Facility required to conduct such appraisal. Company
shall pay all reasonable fees and costs of both appraisers, subject to Section
3(c) of this Attachment P (Sale of Facility by Seller). Each of Company and
Seller shall use reasonable efforts to cause its appraisal to be completed
within two (2) months following the engagement of the independent appraisers. If
for any reason (other than failure by Seller to provide full access to Company's
appraiser) one of the appraisals is not completed within such two (2) month
period, the results of the other, completed appraisal shall be deemed to be the
Appraised Fair Market Value of the Facility. Each Party may provide to both
appraisers (with copies to each other) a list of factors which the Parties
suggest be taken into consideration when the appraisers generate their
appraisals.

(b)
Company and Seller shall exchange the results of their respective appraisals
when completed and, in connection therewith, the Parties and their appraisers
shall confer in an attempt to agree upon the fair market value of the Facility.

(c)
If, within thirty (30) Days after completion of both appraisals, the Parties
cannot agree on a fair market value for the Facility, within ten (10) Days
thereafter, the first two appraisers shall by mutual consent choose a third
independent appraiser. If the first two appraisers fail to agree upon a third
appraiser, such appointment shall be made by DPR upon application of either
Party. The Parties shall direct the third appraiser (i) to select one of the
appraisals generated by the first two appraisers as the Appraised Fair Market
Value of the Facility (without compromise, aka "baseball" arbitration), and (ii)
to complete his or her work within one month following his or her retention. If
the third appraiser selects the appraisal originally generated by Seller's
appraiser, Company shall pay the fees and costs of the third appraiser. If the
third appraiser selects the appraisal



 
 
P-6



--------------------------------------------------------------------------------





originally generated by Company's appraiser, Seller shall pay the fees and costs
of the third appraiser and shall pay or reimburse Company for the costs of
Seller's original appraiser.
(d)
The "Appraised Fair Market Value of the Facility" means the fair market value
determined by appraisal pursuant to Section 3(a) or Section 3(c) of this
Attachment P (Sale of Facility by Seller) as applicable.

4.
Purchase and Sale Agreement. The purchase and sale agreement ("PSA") concluded
by the Parties pursuant to this Attachment P (Sale of Facility by Seller) (as
applicable) shall contain, among other provisions, the following:

(a)
Seller shall, as of the closing of the sale, convey title to the Facility
consistent with the state of title in existence as of the date of execution of
the PSA, including all rights of Seller in the Facility or relating thereto,
free and clear of all liens, claims, encumbrances, or rights of others, except
any Permitted Lien;

(b)
To the extent assignable or transferrable, Seller shall assign or transfer to
Company all of Seller's interest in all Project Documents and Governmental
Approvals that are then in effect and that are utilized for the operation or
maintenance of the Facility;

(c)
Seller shall execute and deliver to Company such deeds, bills of sale,
assignments and other documentation as Company may reasonably request to convey
title to the Facility consistent with the state of title in existence as of the
date of execution of the PSA, free from all liens, claims, encumbrances, or
rights of others, except any Permitted Lien;

(d)
Seller shall cause all liens on the Facility for monies owed (including liens
arising from Financing Documents), and any liens in favor of Seller's
affiliates, to be released prior to closing on the sale of the Facility to
Company;

(e)
Seller shall warrant, as of the date of the closing of the sale of the Facility
to Company, title to the Facility consistent with the state of title in
existence as of the date of execution of the PSA, is free and clear of all other
liens, claims, encumbrances and rights of others, except any Permitted Lien;

(f)
Company shall have no liability for damages (including without limitation, any
development and/or investment losses, liabilities or damages, and other
liabilities to third parties) incurred by Seller on account of Company's
purchase of the Facility, nor any other obligation to Seller except for the
purchase price, and Seller shall indemnify Company against any such losses,
liabilities or damages;

(g)
Company shall assume all of Seller's obligations with respect to the Facility
accruing from and after the date of closing on the sale of the Facility to
Company, including (i) to the extent assignable, all Permits held by, for, or
related to the



 
 
P-7



--------------------------------------------------------------------------------





Facility, and (ii) all of Seller's agreements with respect to the Facility
provided to and approved by Company at least thirty (30) Days prior to the date
of closing on the sale of the Facility to Company, except for such agreements
Company has elected to terminate, in which case any related termination expenses
shall be, at Company's option, paid directly by Company and deducted from the
purchase price;
(h)
Seller shall indemnify Company against all of Seller's obligations with respect
to the Facility accruing through the date of closing the sale of the Facility to
Company, and Company shall indemnify Seller against all of Company's obligations
with respect to the Facility accruing from and after the date of closing on the
sale of the Facility to Company;

(i)
Unless otherwise agreed to by the Parties, Seller makes no representations or
warranties with respect to the condition of the Facility, and Company shall
purchase the Facility on an as-is basis;

(j)
Seller shall warrant that, except as disclosed to and approved by Company in
writing at least thirty (30) Days prior to the date of closing on the sale of
the Facility to Company, the Facility has been operated by Seller in conformity
with all Laws;

(k)
Seller shall warrant that Seller provided full access to Company and each
appraiser in connection with the procedure to determine fair market value
provided in Section 3 (Procedure to Determine Fair Market Value of the Facility)
of this Attachment P (Sale of Facility by Seller);

(l)
If applicable, Seller's lease of the Site from Company will terminate and Seller
will relinquish all rights, privileges and obligations relating to such lease;
and    

(m)
Seller shall maintain the Facility in accordance with Good Engineering and
Operating Practices between appraisal and the closing date.

As used in this Attachment P (Sale of Facility by Seller), "Permitted Lien"
shall mean (i) any lien for taxes not yet due or delinquent or being contested
in good faith by appropriate proceedings, (ii) any lien arising in the ordinary
course of business by operation of applicable Laws with respect to a liability
not yet due or delinquent or that is being contested in good faith, (iii) all
matters that are disclosed (whether or not subsequently deleted or endorsed
over) on any survey, in the title policies insuring any Land Rights or in any
title commitments, title reports or other title materials, (iv) any matters that
would be disclosed by a complete and correct survey of the Property, (v) zoning,
planning, and other similar limitations and restrictions, and all rights of any
Governmental Authority to regulate the Site and/or the Facility, (vi) all
matters of record, (vii) any lien that is released on or prior to closing of the
sale of the Facility to Company, (viii) statutory or common law liens in favor
of carriers, warehousemen, mechanics and materialmen, and statutory or common
law liens to secure claims for labor, materials or


 
 
P-8



--------------------------------------------------------------------------------





supplies arising in the ordinary course of business which are not delinquent,
and (ix) the matters agreed by the Parties, to the extent that such Permitted
Liens are taken into account at arriving at the appraised value.
5.
PUC Approval. Any purchase and sale agreement related to the Facility entered
into by the Parties is subject to approval by the PUC and the Parties'
respective obligations thereunder are conditioned upon receipt of such approval,
except as specifically provided otherwise therein.

(a)
    Company shall submit the purchase and sale agreement to the PUC for approval
within thirty (30) Days after execution by both Parties, but Company does not
extend any assurances that PUC approval will be obtained. Seller will provide
reasonable cooperation to expedite obtaining an approval order from the PUC,
including providing information requested by the PUC and parties to the PUC
proceeding in which approval is being sought. Seller understands that lack of
cooperation may result in Company's inability to file an application with the
PUC and/or failure to receive PUC approval. Unless otherwise agreed to in
writing by the Parties, neither Company nor Seller shall seek reconsideration,
appeal, or other administrative or judicial review of any unfavorable PUC order.
The Parties agree that neither Party has control over whether or not a PUC
approval order will be issued and each Party hereby assumes any and all risk
arising from, or relating in any way to, the inability to obtain a satisfactory
PUC order and hereby releases the other Party from any and all claims relating
thereto.

(b)
    Seller shall seek participation without intervention in the PUC docket for
approval of the purchase and sale agreement pursuant to applicable rules and
orders of the PUC. The scope of Seller's participation shall be determined by
the PUC. However, Seller expressly agrees to seek participation for the limited
purpose and only to the extent necessary to assist the PUC in making an informed
decision regarding the approval of the purchase and sale agreement. If the
Seller chooses not to seek participation in the docket, then Seller expressly
agrees and knowingly waives the right to claim, before the PUC, in any court,
arbitration or other proceeding, that the information submitted and the
application requesting the PUC approval are insufficient to meet Company's
burden of justifying that the terms of the purchase and sale agreement are just
and reasonable and in the public interest, or otherwise deficient in any manner
for purposes of supporting the PUC's approval of the purchase and sale
agreement. Seller shall not seek in the docket and Company shall not disclose
any confidential information to Seller that would provide Seller with an unfair
business advantage or would otherwise harm the position of others with respect
to their ability to compete on equal and fair terms.

(c)
    In order to constitute an approval order from the PUC under this Section 5
(PUC Approval) of this Attachment P (Sale of Facility by Seller), the order must
approve the purchase and sale agreement, Company's funding arrangements and
Company's acquisition of the Facility, shall not contain any terms and
conditions



 
 
P-9



--------------------------------------------------------------------------------





deemed to be unacceptable by Company, and be in a form deemed reasonable by
Company in its sole, but non-arbitrary, discretion.
(d)
    The Final Non-Appealable Order from the PUC must be obtained within six (6)
months of the submission of the purchase and sale agreement to the PUC, or any
extension of such period as agreed by the Parties in writing within ten (10)
Days of the expiration of the six (6) month period; provided, however, that if
the purchase and sale agreement governs a sale of the Facility executed pursuant
to Section 3.2(I)(5) (Consolidation) of this Agreement, the Final Non-Appealable
Order must be obtained within twelve (12) months of the submission of the
purchase and agreement to the PUC, or any extension of such period as agreed by
the Parties in writing within ten (10) Days of the expiration of the twelve (12)
month period. The term "Final Non-appealable Order from the PUC" means an
Approval Order from the PUC (i) that is not subject to appeal to any Circuit
Court of the State of Hawaii, Intermediate Court of Appeals of the State of
Hawaii, or the Supreme Court of the State of Hawaii, because the period
permitted for such an appeal has passed without the filing of notice of such an
appeal, or (ii) that was affirmed on appeal to any Circuit Court of the State of
Hawaii, Intermediate Court of Appeals of the State of Hawaii, or the Supreme
Court of the State of Hawaii, or was affirmed upon further appeal or appellate
process, and that is not subject to further appeal, because the jurisdictional
time permitted for such an appeal and/or further appellate process such as a
motion for reconsideration or an application for writ of certiorari has passed
without the filing of notice of such an appeal or the filing for further
appellate process. Such Final Non-Appealable Order from the PUC shall constitute
and be referred to as "PUC Approval" for purposes of this Attachment P (Sale of
Facility by Seller).

(e)
    If a Final Non-Appealable Order from the PUC has not been obtained prior to
the deadline provided in Section 5(b) of this Attachment P (Sale of Facility by
Seller), either Party may give written notice to the other Party that it does
not wish to proceed further with a sale of the Facility to Company.

(f)
    If the Final Non-appealable Order from the PUC does not satisfy the
conditions set forth in Section 5(a) of this Attachment P (Sale of Facility by
Seller), either (i) the Parties may agree to renegotiate and submit a revised
purchase and sale agreement to the PUC, or (ii) either Party may give written
notice to the other Party that it does not wish to proceed further with a sale
of the Facility to Company.

6.
Make Whole Amount. For purposes of Section 3.2(I)(5) (Consolidation), the "Make
Whole Amount" shall be equal to the sum of the following: (a) Seller's book
value (including depreciation on a twenty-five (25) year straight line basis) of
all actual verifiable costs of studies, designs, engineering, and construction
of the Facility and all Interconnection Facilities (including any Company-Owned
Interconnection Facilities paid for by Seller), including cancellation charges
and other costs of unwinding



 
 
P-10



--------------------------------------------------------------------------------





construction and demobilization if the determination is made prior to the
Commercial Operation Date, (b) Seller's book value of all actual verifiable
costs and expenses acquiring real estate rights for the Facility and
Interconnection Facilities, (c) Seller's book value of all actual verifiable
costs and expenses incurred in obtaining Governmental Approvals, (d) Seller's
book value of all actual verifiable costs of financing the Facility and the
Interconnection Facilities, including fees and expenses of bankers, consultants
and counsel, and any discounts or premiums paid in connection with any
financing, (e) any actual verifiable costs of repaying any financing in
connection with a sale, including prepayment penalties or premiums, make whole
payments, minimum interest payments, breakage fees, payments on account of
taxes, duties and other costs, and other costs of unwinding swaps or other
hedges, (f) other breakage, make whole or indemnity payments arising as the
result of Company's purchase of the Facility, (g) tax costs, including recapture
of federal or state tax credits and payment of transfer taxes, and (h) interest
on the foregoing amounts at annual rate equal to the Prime Rate plus two percent
(2%) as in effect from time to time from the date incurred through the date of
payment, with all such costs being demonstrated by Seller with support and
verified by Company. The items described in clauses (e), (f) and (g) (and clause
(h) to the extent applicable to clauses (e), (f) and/or (g)) are referred to as
the "Financial Termination Costs.”






 
 
P-11



--------------------------------------------------------------------------------






ATTACHMENT Q
[RESERVED]








        
 
 
Q-1



--------------------------------------------------------------------------------






ATTACHMENT R
REQUIRED INSURANCE


(See also Article 15 (Insurance))




1.    Worker’s Compensation and Employers’ Liability. This coverage shall
include worker’s compensation and other similar insurance required by applicable
Hawaii state or U.S. federal laws. If exposure exists, coverage required by the
Longshore and Harbor Worker’s Compensation Act (33 U.S.C. §688) shall be
included. Employers’ Liability coverage limits shall be no less than:


Bodily Injury by Accident -    $1,000,000 each Accident
Bodily Injury by Disease -    $1,000,000 each Employee
Bodily Injury by Disease -    $1,000,000 policy limit


2.    General Liability Insurance. (i)    This coverage shall include Commercial
General Liability Insurance or the reasonable equivalent thereof, covering all
operations by or on behalf of Seller. Such coverage shall provide insurance for
bodily injury and property damage liability for the limits of liability
indicated below and shall include coverage for:


(a)    Premises, operations, and mobile equipment,
(b)    Products and completed operations,
(c)    Owners and contractors protective liability,
(d)    Contractual liability,
(e)    Broad form property damage (including completed operations),
(f)    Explosion, collapse and underground hazard,
(g)    Personal injury liability, and
(h)    Failure to supply liability.


(ii)    Limits of liability for such coverage, which may be provided with
umbrella and/or excess insurance coverage, shall be:




Bodily Injury & Property Damage
$10,000,000 combined single limit per occurrence and $20,000,000 annual
aggregate

    


3.    Automobile Liability Insurance. This insurance shall include coverage for
owned (if any), leased and non-owned automobiles. The limits of liability shall
be a combined single limit for bodily injury and property damage of Two Million
Dollars ($2,000,000) for each occurrence


        
 
 
R-1



--------------------------------------------------------------------------------





and in the aggregate annually. If exposure exists, the policy shall be endorsed
to include Transportation Pollution Liability insurance, covering hazardous
materials to be transported by Seller, as appropriate.


4.    Builders All Risk Insurance. This insurance shall include coverage for
wind including named windstorm, earthquake and flood perils including transit
(excluding ocean transit), testing, incidental storage, structures, buildings,
improvements and temporary structures used in construction, or part of the
permanent Facility from the start of construction through the earlier of the
Commercial Operation Date or the effective date of the policy coverage set forth
in Section 5 (All Risk Property/Comprehensive Boiler and Machinery Insurance
(Upon Completion of Construction)). The amount of coverage shall be purchased on
a full replacement cost basis, and the sublimits for named windstorm, earthquake
and flood perils shall be provided as sublimits and aggregate limits supported
by a Probable Maximum Loss (PML) study and/or Catastrophe (CAT) Modeling report,
if such insurance amounts are available on commercially reasonable terms. The
coverage shall be written on an “All Risks” completed value form and may allow
for reasonable other sublimits for transit and for incidental offsite storage.
Coverage shall be extended to include testing. Such policies shall be endorsed
to require that the coverage afforded shall not be canceled (except for
nonpayment of premiums) or reduced without at least thirty (30) Days’ prior
written notice to Seller and Company, provided, however, that such endorsement
shall provide (i) that the insurer may not cancel the coverage for non-payment
of premium without giving Seller ten(10) Days’ notice that Seller has failed to
make timely payment thereof, and (ii) that, subject to the consent of the
Financing Parties, Seller or Company shall thereupon have the right to pay such
premium directly to the insurer.


5.    All Risk Property/Comprehensive Boiler and Machinery Insurance (Upon
Completion of Construction). This insurance shall provide All Risk Property
Coverage (including the perils of wind including named windstorm, earthquake,
and flood) and Comprehensive Boiler and Machinery Coverage against damage to the
Facility. The amount of coverage shall be purchased on a full replacement cost
basis (no coinsurance shall apply) and the sublimits for earthquake and flood
perils shall be provided as sublimits and aggregate limits supported by a
Probable Maximum Loss (PML) study and/or Catastrophe (CAT) Modeling report, if
such insurance amounts are available on commercially reasonable terms. Such
coverage may allow for other reasonable sublimits. Such policies shall be
endorsed to require that the coverage afforded shall not be canceled (except for
nonpayment of premiums) or reduced without at least thirty (30)Days’ prior
written notice to Seller, provided, however, that such endorsement shall provide
(i) that the insurer may not cancel the coverage for non-payment of premium
without giving Seller and Company ten (10) Days’ notice that Seller has failed
to make timely payment thereof, and (ii) that, subject to the consent of the
Financing Parties, Seller or Company shall thereupon have the right to pay such
premium directly to the insurer.


6.    Business Interruption Insurance (Upon Completion of Construction). This
insurance shall provide coverage for all of Seller’s costs to the extent that
they would not be eliminated or reduced by the failure of the Facility to
operate for a period of at least twelve (12) months following a covered physical
damage loss deductible period or reasonable dollar deductible or waiting period.


        
 
 
R-2



--------------------------------------------------------------------------------







7.    [Reserved]


8.    Ocean Transit. Seller shall take reasonable action to ensure that the risk
of loss or damage to any material items of equipment which are subject to ocean
transit is adequately protected against by the terms of delivery from
contractors or suppliers of such equipment or Seller’s own insurance coverage.






        
 
 
R-3



--------------------------------------------------------------------------------






ATTACHMENT S
FORM OF MONTHLY PROGRESS REPORT
(See Section 3.2(A)(7))
Instructions
Any capitalized terms used in this report which are not defined herein shall
have the meaning ascribed to them in the Amended and Restated Power Purchase
Agreement for Firm Capacity Renewable Dispatchable Generation by and between
Puna Geothermal Venture ("Seller") and Hawaii Electric Light Company, Inc.
(“Company”) dated December 30, 2019 (the "Agreement").


In addition to the remedial action plan requirement set forth in Section
2.3(B)(1) of the Agreement, Seller shall review the status of each Condition
Precedent and Milestone of the schedule (the "Schedule") for the Facility and
identify such matters referenced in clauses (i)-(v) below as known to Seller and
which in Seller's reasonable judgment are expected to adversely affect the
Schedule, and with respect to any such matters, shall state the actions which
Seller intends to take to ensure that the Conditions Precedent and Milestones
will be attained by their required dates. Such matters may include, but shall
not be limited to:


(i)    Any material matter or issue arising in connection with a Permit, or
compliance therewith, with respect to which there is an actual or threatened
dispute over the interpretation of a law, actual or threatened opposition to the
granting of a necessary Permit, any organized public opposition, any action or
expenditure required for compliance or obtaining approval that Seller is
unwilling to take or make, or in each case which could reasonably be expected to
materially threaten or prevent financing of the Facility, attaining any
Condition Precedent or Milestone, or obtaining any contemplated agreements with
other parties which are necessary for attaining any Condition Precedent or
Milestone or which otherwise reasonably could be expected to materially threaten
Seller's ability to attain any Condition Precedent or Milestone.


(ii)    Any development or event in the financial markets or the independent
power industry, any change in taxation or accounting standards or practices or
in Seller's business or prospects which reasonably could be expected to
materially threaten financing of the Facility, attainment of any Condition
Precedent or Milestone or materially threaten any contemplated agreements with
other parties which are necessary for attaining any Condition Precedent or
Milestone or could otherwise reasonably be expected to materially threaten
Seller's ability to attain any Condition Precedent or Milestone;


(iii)    A change in, or discovery by Seller of, any legal or regulatory
requirement which would reasonably be expected to materially threaten Seller's
ability to attain any Condition Precedent or Milestone;


(iv)    Any material change in the Seller's schedule for initiating or
completing any material aspect of the Facility;


(v)    The status of any matter or issue identified as outstanding in any prior
Monthly Progress Report and any material change in the Seller's proposed actions
to remedy or overcome such matter or issue.




        
 
 
S-1



--------------------------------------------------------------------------------





For the purpose of this report, "EPC Contractor" means the contractor
responsible for engineering, procurement and construction of the Facility,
including Seller if acting as contractor, and including all subcontractors.


1
Monthly Progress Report for _______________________, 20___

1.1    Major activities completed
Please provide a cumulative summary of the major activities completed for each
of the following aspects of the Facility (provide details in subsequent sections
of this report):


1.1.1.
[Insert Condition Precedents from Section 2.3(A) of the Agreement and Guaranteed
Project Milestones from Attachment K and Reporting Milestones from Attachment L,
if needed]



1.1.2.
Financing



1.1.3.
Development Governmental Approvals



1.1.4.
Land Rights for Company-Owned Interconnection Facilities



1.1.5.
Design and Engineering



1.1.6.
Major Equipment Procurement



1.1.7.
Construction



1.1.8.
Interconnection



1.1.9.
Startup Testing and Commissioning



1.1.10.
Site Control – COMPLETED



1.2
Major activities recently performed

Please provide a summary of the major activities performed for each of the
following aspects of the Facility since the previous report (provide details in
subsequent sections of this report):


1.2.1
[Insert Condition Precedents from Section 2.3(A) of the Agreement and Guaranteed
Project Milestones from Attachment K and Reporting Milestones from Attachment L,
if needed]



1.2.2
Financing





        
 
 
S-2



--------------------------------------------------------------------------------





1.2.3
Development Government Approvals



1.2.4
Land Rights for Company-Owned Interconnection Facilities



1.2.5
Design and Engineering



1.2.6
Major Equipment Procurement



1.2.7
Construction



1.2.8
Interconnection



1.2.9
Startup Testing and Commissioning





1.3
Major activities expected during the current month

Please provide a summary of the major activities to be performed during the
current month for each of the following aspects of the Facility (provide details
in subsequent sections of this report):


1.3.1
Construction Milestones



1.3.2
Financing



1.3.3
Government Approvals



1.3.4
Land Rights for Company-Owned Interconnection Facilities



1.3.5
Design and Engineering



1.3.6
Major Equipment procurement



1.3.7
Construction



1.3.8
Interconnection



1.3.9
Startup Testing and Commissioning



2
Project Development and Construction Schedule

Please provide a copy of the current version of the overall Facility schedule
(e.g., Work Breakdown Structure, Gantt chart, MS Project report, etc.). Include
all major activities for Development Government Approvals, design and
engineering, procurement, construction, interconnection and testing.


        
 
 
S-3



--------------------------------------------------------------------------------







3
Conditions Precedent and Milestones

3.1
Condition Precedent and Milestone schedule

Please list all Conditions Precedent specified in Section 2.3(A) of the
Agreement and all Guaranteed Project Milestones specified in Attachment K and
Reporting Milestones specified in Attachment L and state the current status of
each and any remedial action plans any such milestone that has been missed by
Seller.


Condition Precedent
Status
Remedial Action Plan (if missed)










Guaranteed/Reporting












 
Milestone
Status
Remedial Action Plan (if missed)









4
Financing

Please provide the schedule Seller intends to follow to obtain financing for the
Facility. Include information about each stage of financing.


Activity


Completion Date
Authorization of Funds from Equity Partners and/or Investors
__/__/____ (expected / actual)
Ability to Draw upon such Funds for Design and/or Construction
__/__/____ (expected / actual)







        
 
 
S-4



--------------------------------------------------------------------------------





5
Governmental Approvals

5.1
Environmental Permits

Please provide information about any required environmental permits for the
Facility. Indicate their status and whether any dates listed are expected or
actual.


Agency:            Permit:            Status:




5.2
Governmental Approvals

Please provide information about any required governmental permits and/or
approvals (other than environmental permits listed above) for the Facility and
the status for each.
Agency:            Permit/Approval:        Status:


5.3
Permit Notices received from EPC Contractor

Please attach to this Monthly Progress Report copies of any notices related to
Permit activities received since the previous report, whether from EPC
Contractor or directly from Governmental Agencies.




6
Land Rights for the Company-Owned Interconnection Facilities

6.1
Table of Land Rights schedule for Company-Owned Interconnection Facilities

If not obtained prior to execution of the Agreement, please provide the schedule
Seller intends to follow to obtain control of the Land for the Company-Owned
Interconnection Facilities (e.g., purchase, lease).


Activity
Completion Date
 
__/__/____ (expected / actual)
 
__/__/____ (expected / actual)







        
 
 
S-5



--------------------------------------------------------------------------------





7
Design and Engineering

7.1
Design and engineering schedule

Please provide the name of the EPC Contractor, the date of execution of the EPC
Contract, and the date of issuance of a full notice to proceed (or equivalent).


Please list all major design and engineering activities, both planned and
completed, to be performed by Seller and the EPC Contractor.


Name of EPC Contractor / Subcontractor
Activity
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)



8
Major Equipment Procurement.

8.1
Major equipment to be procured

Please list all major equipment to be procured by Seller or the EPC Contractor:


Equipment Description
Manufacturer
Delivery Date
 (indicate whether expected or actual)
Installation Date
(indicate whether expected or actual)
 
 
__/__/____
(expected / actual)
__/__/____
(expected / actual)
 
 
__/__/____
(expected / actual)
__/__/____
(expected / actual)



Equipment Description
No. Ordered
No. Made
No. On‑Site
No. Installed
No. Tested
 
 
 
 
 
 
 
 
 
 
 
 



9
Construction

9.1
Construction activities

Please list all major construction activities, both planned and completed, to be
performed by Seller or the EPC contractor.






        
 
 
S-6



--------------------------------------------------------------------------------





Activity
EPC Contractor / Subcontractor
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)



9.2
EPC Contractor Monthly Construction Progress Report.

Please attach a copy of the Monthly Progress Reports received since the previous
report from the EPC Contractor pursuant to the construction contract between
Seller and EPC Contractor, certified by the EPC Contractor as being true and
correct as of the date issued.


10
Interconnection

10.1
Interconnection activities

Please list all major interconnection activities, both planned and completed, to
be performed by Seller or the EPC Contractor.


Activity
Name of EPC Contractor / Subcontractor
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)





11
Startup Testing and Commissioning

11.1
Startup testing and commissioning activities

Please list all major startup testing and commissioning activities, both planned
and completed, to be performed by Seller or the EPC Contractor.


Activity
Name of EPC Contractor / Subcontractor
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)





        
 
 
S-7



--------------------------------------------------------------------------------





12
Safety and Health Reports

12.1
Accidents

Please describe all Facility-related accidents reported since the previous
report.


12.2
Work stoppages

Please describe all Facility-related work stoppages from that occurred since the
previous report and any effects on the Facility schedule.


13
Certification

I, ____________, on behalf of and as an authorized representative of
[_______________], do hereby certify that any and all information contained in
this Seller's Monthly Progress Report is true and accurate, and reflects, to the
best of my knowledge, the current status of the construction of the Facility as
of the date specified below.


By:_______________________________


Name:_____________________________


Title:______________________________

Date:______________________________




        
 
 
S-8



--------------------------------------------------------------------------------






ATTACHMENT T
[RESERVED]


        
 
 
T-1



--------------------------------------------------------------------------------





ATTACHMENT U
[RESERVED]




 
 
U-1



--------------------------------------------------------------------------------








ATTACHMENT V
SUMMARY OF MAINTENANCE AND INSPECTION PERFORMED
IN PRIOR CALENDAR YEAR


(See Section 7 of Attachment Y)
(EXAMPLE)


DATE WORK ORDER SUBMITTED: 06/28/96
WO#: 11451
EQUIPMENT #: 1CCF-TNK-1
EQUIPMENT DESCRIPTION: AMMONIA STORAGE TANK 1
PROBLEM DESCRIPTION: PURCHASE EMERGENCY ADAPTER FITTINGS FOR UNLOADING GASPRO
TANKS TO STORAGE TANK


WORK PERFORMED: PURCHASED THE NEW ADAPTERS AND VERIFIED THEIR OPERATION.


COMPLETION DATE: 06/28/96
WORK ORDER COMPLETED BY : AA


------------END OF CURRENT WORK ORDER------------


DATE WORK ORDER SUBMITTED: 05/19/96
WO#: 11136
EQUIPMENT #: 1WSA-BV-12
EQUIPMENT DESCRIPTION: MAKE-UP PI ISOLATION
PROGRAM DESCRIPTION: ‘D’ MAKE-UP PUMP PI ISOLATION FITTING LEAKING ON SPOOL SIDE


WORK PERFORMED: REMOVED AND REPLACED FITTINGS AND FLANGES WITH STAINLESS STEEL.
THIS WORK WAS DONE DURING PUMP OVERHAUL ON WO 1374. JH


COMPLETION DATE: 06/28/96
WORK ORDER COMPLETED BY: BB


------------END OF CURRENT WORK ORDER------------






        
 
 
V-1



--------------------------------------------------------------------------------






ATTACHMENT W
CAPACITY TEST PROCEDURES


(See Section 5.1(E) of the Agreement)


1.    Capacity Test Timing. When the Facility is ready for the Capacity Test,
Seller shall notify Company at least seven (7) Days prior to such test and shall
coordinate with Company. Seller shall perform and Company shall monitor such
test no earlier than seven (7) Days after Company’s receipt of such notice.


2.    Capacity Test Procedures. The Capacity Test shall be performed as follows:


(i)    The test shall last for forty-eight (48) hours and shall be scheduled on
the start-up plan provided by Seller to Company in accordance with Section
5.1.(B) (Seller’s Start-up Plan).


(ii)    During the test period, the Facility shall operate in accordance with
the dispatch instructions of the Company System Operator, subject in all cases
to Good Engineering and Operating Practices, Seller’s permit limits, and the
safety and design limits of the Facility as specified by the applicable
equipment manufacturers. The Company System Operator may specify a lower level
of electric output for portions of the forty-eight (48) hour test period and the
Demonstrated Firm Capacity may still be declared without taking into account the
reduction specified by the Company System Operator if the Facility thereafter
returns to the declared level during the test period or the level requested by
the Company System Operator, whichever is lower.


(iii)    [RESERVED].


(iv)    If Seller and Company are satisfied with the Capacity Test, Demonstrated
Firm Capacity shall be designated by Seller up to the minimum average capacity
level that the Facility is able to sustain over a fifteen (15) minute interval
in which the Facility is being dispatched at maximum capacity; provided that
Seller may not set the Demonstrated Firm Capacity at a level in excess of the
Contract Firm Capacity nor less than seventy-five percent (75%) of the Contract
Firm Capacity in accordance with the terms of this Agreement.


(v)    If either Seller or Company reasonably believes that an abnormal
condition occurred which may have adversely impacted the Capacity Test, such
Capacity Test shall be deemed to be invalid and a re-test shall be done.


(vi)    If, following two re-tests, the Parties cannot agree that such Capacity
Test produced accurate and reliable results, the Parties shall hire a Qualified
Independent Engineer, from the list set forth in Attachment D (Consultants List
- Qualified Independent Engineering Companies), pursuant to Section 3.3(B)(1)(b)
(Implementation of Independent Engineering Assessment) to the Agreement, to
observe a third test and declare the Demonstrated Firm


        
 
 
W-1



--------------------------------------------------------------------------------





Capacity. The cost of such Qualified Independent Engineer shall be shared
equally by the Parties.


(vii)    The Parties shall not hire a Qualified Independent Engineer if
following two or more re-tests both Parties agree that such Capacity Test
produced inaccurate or unreliable results; provided that the provisions
regarding the hiring of a Qualified Independent Engineer shall apply if the
Parties fail to agree to the results of any subsequent test.


3.    Substitute Capacity Test. If Seller’s capacity test under its construction
contract includes the requirements set forth for the Capacity Test provided
hereby, and Company has an adequate opportunity to monitor such test, the
Facility shall, upon passing such capacity test, be deemed to have passed the
Capacity Test provided herein, without the need to conduct a separate test.


4.    Initial Capacity Shortfall; Corrective Period. In the event the Commercial
Operation Date is achieved and the initial Capacity Tests conducted in
accordance with this Attachment W (Capacity Test Procedures) demonstrate that
the Facility is unable to provide a Demonstrated Firm Capacity equal to the
Contract Firm Capacity at the time of the Commercial Operation Date, the
following provisions shall apply:


(i)    the Commercial Operation Date Deadline will be deemed to be met, provided
that the Seller shall, during the next twelve (12) months or such shorter period
(“Corrective Period”) use commercially reasonable efforts to increase the
Facility’s capacity level to the Contract Firm Capacity as verified through a
Capacity Test in accordance with the procedures in Section 7 (Subsequent
Capacity Test) of this Attachment W (Capacity Test Procedures). During the
Corrective Period, the Capacity Charge shall be calculated in accordance with
the Capacity Charge formula using the Demonstrated Firm Capacity determined in
the initial Capacity Test as the Demonstrated Firm Capacity in the formula.
Subject to Company’s ability to accommodate under its operational and scheduling
constraints, Seller may, at any time during the Corrective Period, request a
Subsequent Capacity Test.


(ii)    if the Facility has not achieved the Contract Firm Capacity after the
Corrective Period, then the Demonstrated Firm Capacity may only be increased by
a Subsequent Capacity Test pursuant to Section 7 (Subsequent Capacity Test) of
Attachment W (Capacity Test Procedures).


5.    No Additional Capacity Charge. The Company shall not be required to pay
any additional capacity payment for any additional power supplied by the Seller,
either at the Company’s or the Seller’s request, above the Allowed Capacity.


6.    Reduced Capacity Charge. A failure by the Seller to provide the required
Demonstrated Firm Capacity to the Company shall result in the reduction in the
capacity payment due to the Seller from the Company in accordance with Section
5.1(D) (Capacity Charge) of this Agreement. The Company shall not have any
obligation to pay capacity payments to the Seller for periods in which the
Seller is unable to fulfill its obligations under this Agreement, including


        
 
 
W-2



--------------------------------------------------------------------------------





but not limited to circumstances which are subject to Article 18 (Force Majeure)
of this Agreement relating to Force Majeure.


7.    Subsequent Capacity Test. The procedures set forth for a Capacity Test
will apply to any Subsequent Capacity Test, except that (1) such Subsequent
Capacity Test will last twenty-four (24) hours; (2) such Subsequent Capacity
Test will be observed by appropriate qualified Company personnel; and (3) as
part of the Subsequent Capacity Test, the Company will also, as it deems
appropriate test the Facility’s ability to meet the requirements of Section 1.g
(Active Power Control Interface) and Section 3 (Performance Standards) of
Attachment B (Facility Owned by Seller).


8.    Permanent Reduction in Firm Capacity. If, at any time after the Commercial
Operation Date, the Facility Average Available Capacity is less than the
Demonstrated Firm Capacity level for a period of eighteen (18) or more
consecutive months, then Company shall have the right to give written notice to
Seller requiring a Subsequent Capacity Test in accordance with Section 7
(Subsequent Capacity Test) of this Attachment W (Capacity Test Procedures). If
the Subsequent Capacity Test demonstrates that the Facility is unable to deliver
Demonstrated Firm Capacity continuously, then the Demonstrated Firm Capacity
amount shall be revised to reflect the capacity established by such Capacity
Test as the maximum firm capacity that the Facility is capable of delivering
under Company Dispatch. The maximum firm capacity thus established shall
thereupon become the Demonstrated Firm Capacity under this Agreement, and this
revised Demonstrated Firm Capacity will be used for the Capacity Charge and in
the EAF and EFOR calculations. The revised Demonstrated Firm Capacity will be
effective with the next Monthly Invoice following the date of receipt of the
results of the Capacity Test. Demonstrated Firm Capacity which is reduced
through a Subsequent Capacity Test (or otherwise reduced pursuant to this
section) may not be increased by another Subsequent Capacity Test unless
otherwise agreed to by Company in its sole and absolute discretion.








        
 
 
W-3



--------------------------------------------------------------------------------






ATTACHMENT X
UNIT INCIDENT REPORT


(See Section 6.c. of Attachment Y)


Date:    __________________    No. __________________




 
 
 
[ ] Unit Trip
Start Time
 
 
[ ] Test
End Time
 
 
[ ] Forced Outage
Duration (Hr/Min)
 
 
[ ] Failure to Start
Derating (MW)
 
 
[ ] Risk Condition
 
 
 
[ ] Force Majeure
 
 
 
[ ] Other
 
 
 
[ ] Maintenance Derating
[ ] Forced Derating
[ ] Maintenance Outage
[ ] Scheduled Outage
[ ] Trip Due to Grid Fault
[ ] Trip Due to Frequency Excursions
[ ] Trip Due to Voltage Excursions



The on-duty Control Room Operator is responsible for the completion of this
report each time a unit experiences an unplanned Shutdown, Start Failure or
Derating. Attach Trip Log and Sequence of Events Log to this report for unit
trips or when appropriate. Before resetting alarms and relays, verify that all
alarms and protective relay actions are listed on the printout. If not listed,
record them and attach to report.


Unit Status Prior to Incident:    [ ] Start-Up    Net Plant Load Prior:
_________MW
[ ] On-Line    Net Plant Load During: _________MW
[ ] Off-Line


Load:    [ ] Constant Type of Energy Resource: Geothermal heat energy
[ ] Increasing    
[ ] Decreasing
    
Cause of Incident:    [ ] Boiler Trip
[ ] Turbine Trip
[ ] Generator Trip
[ ] Inverter Trip
[ ] Other: __________________________________




        
 
 
X-1



--------------------------------------------------------------------------------







Brief Explanation of Incident:




Control Room Operator: ________________ Date/Time: ___________________


Corrective Action Taken:






























































__________________________        ___________________________
(Plant Manager)        






            
 
 
X-2








--------------------------------------------------------------------------------






ATTACHMENT Y


OPERATION AND MAINTENANCE OF THE FACILITY


1.Standards.


a.    Operation and Maintenance. Seller shall operate the Facility in accordance
with the terms of this Agreement, including the operating procedures in this
Attachment Y (Operation and Maintenance of the Facility), and Section 2
(Operating Procedures) and Section 3 (Performance Standards) of Attachment B
(Facility Owned By Seller). After the Commercial Operation Date, Seller agrees
that no changes or additions to the Facility shall be made without the prior
written approval by Company and, as necessary, amendment to the Agreement and/or
any of the Attachments. Subject to those standards, Seller shall deliver to
Company the available Net Electric Energy Output of the Facility under Company
Dispatch and shall operate the Facility in a manner that maximizes the overall
reliability of the Company System.
2.    Control of Facility.
a.    Seller’s Centralized Control System. Seller shall provide and maintain in
good working order all equipment, computers and software necessary to send
telemetry data and place the Facility under the secure control, as approved by
the Company, of Company’s centralized control system. Such Seller equipment,
computers and software shall be referred to as the “Seller’s Centralized Control
System.” Company shall review and provide prior written approval of the design
for Seller’s Centralized Control System to ensure security and compatibility
with Company’s SCADA, centralized control system, and/or similar Company control
devices. If at any time Seller materially changes the approved design of
Seller’s Centralized Control System, such changes will also require Company’s
review and prior written approval. Seller’s Centralized Control System shall
include, but not be limited to, a demarcation cabinet, ancillary equipment and
software necessary for Seller to connect to Company’s RTU or other specified
interface, located in Company’s portion of the Facility switching station, which
shall provide the control signals to Facility and send feedback status to
Company’s SCADA. Seller’s Centralized Control System must, at a minimum:
(1)    Interface with Company’s RTU (or other specified device):
i.
monitor and control both the capacity and the energy output of the Facility
consistent with this Agreement;

a.
as required for the Company System Operator to dispatch the Facility as
specified and approved by Company;

b.
for telemetry of electrical quantities such as gross MW, gross MVAR, net MW, net
MVAR, power factors, voltages and currents and other quantities as identified by
Company;

c.
monitor and control equipment such as circuit breakers and switches and other
equipment as identified by Company.



        
 
 
Y-1



--------------------------------------------------------------------------------





d.
Provide alarms for abnormal conditions.

b.    Manual Control. Manual control for Company dispatch shall only be
permitted in the event the Seller’s Centralized Control System is not available
or no functioning as designed for remote dispatch control.
3.Communications, Telemetering and Generator Remote Control Equipment.
a.    At Seller’s expense, Company shall purchase, install and own such
communications, telemetering, remote control equipment, and all equipment
related thereto as may reasonably be required in order to allow Company to
dispatch the electric energy from the Facility as required to optimize economic
and reliable operation of the Company System.
b.    In addition, at Seller’s expense, Company shall purchase, install and own
communications, telemetering, and other related equipment, as Company deems
appropriate, so Company can access information from Seller’s operation
including, but not limited to, the information necessary for Company to utilize
its centralized control system and information on breaker position, the number
of generating units on line, the amperage produced by each generator, the
voltage produced by each generator, the kWs produced by each generator, and the
kVAr produced by each generator to insure that Seller maximizes the overall
reliability of the Company System.
c.    All equipment in this Section 3 (Communications, Telemetering and
Generator Remote Control Equipment) shall meet Company’s reasonable
specifications for transmission of data to locations specified by Company.
Seller shall reimburse Company for its reasonable engineering, procurement,
installation, equipment testing, and maintenance costs for installing and
maintaining such communications, telemetering and remote control equipment
(including but not limited to the remote terminal unit, generator control unit,
and generator control panel). Seller shall install transducers as specified by
Company, metering equipment as described in Section 13 (Metering) of Attachment
Y (Operation and Maintenance of the Facility), Company specified test switches
for transducers and metering, AC and DC sources, telephone lines and/or
microwave communication, and interconnecting wiring with proper identification
for supervisory and communications equipment at no cost to Company. Subsequent
to the Commercial Operation Date, Company may purchase and install additional
communications, telemetering, and remote control equipment and may require
Seller to install, any reasonably necessary additional transducers, test
switches, AC and DC sources, telephone lines and interconnecting wiring at any
time during the Term. If Company requires Seller to install additional
communications, telemetering, and remote control equipment through no fault of
the Seller, Seller’s installation of such equipment shall be at the Company’s
expense.
4.Protective Equipment. Seller shall operate the Facility with all applicable
installed system protective equipment in service whenever the generator(s) is
connected to or is operated in parallel with the Company System, except for
normal testing purposes in accordance with Good Engineering and Operating
Practices. Seller shall have qualified personnel test and calibrate all
protective equipment at regular intervals not to exceed one (1) calendar year. A
unit functional trip test (which shall include an overspeed trip test on a steam
turbine) shall be performed annually in accordance


        
 
 
Y-2








--------------------------------------------------------------------------------





with industry standards. Following a Major Generating Equipment Overhaul, a
functional trip test shall be performed and shall simulate abnormal trip
conditions separately at each primary element that initiates a trip and shall
demonstrate that the trip system produces the appropriate equipment response. In
no event shall any trip test conducted pursuant to this Section 4 (Protective
Equipment) constitute a Unit Trip. If at any time Company has reason to doubt
the integrity of the Facility’s protective equipment and reasonably suspects
that such purported loss of integrity would jeopardize the reliability of
Company’s supply of electric energy to its customers, Seller shall be required
to reasonably demonstrate to Company’s satisfaction the correct calibration and
operation of the equipment in question. Company shall not be liable for any
damage to Seller’s equipment resulting from the failure of Facility protective
equipment.
5.    Personnel and System Safety. As required by the IRS, Seller shall provide,
at a location approved by Company, a manual disconnect device which provides a
visible break to electrically separate the Facility from the Company System.
Such disconnect device shall be lockable in the OPEN position and accessible to
Company personnel at all times. Notwithstanding any other provision of this
Agreement, if at any time Company determines that the continued operation of the
Facility (i) is likely to endanger the safety of persons and/or property,
(ii) is likely to endanger the integrity of the Company System or (iii) is
likely to have an adverse effect on the equipment of Company’s customers, then
in each case (i) through (iii), Company shall have the right to disconnect the
Facility from the Company System as provided in Section 4.1(A) (Safety of
Persons and/or Property) of the Agreement.
6.    Operating Records.
a.Seller’s Logs. Seller shall maintain, at least daily, a log in which it shall
record all pertinent data that will indicate whether the Facility is being
operated in accordance with Good Engineering and Operating Practices. These data
logs shall include, but not be limited to, all maintenance and inspection work
performed at the Facility, circuit breaker trip operations, relay operations
including target indications, megavar and megawatt recording charts (and/or
equivalent computer records), all unusual conditions experienced or observed and
any reduced capability and the reasons therefor and duration thereof. For each
individual generator unit, and using definitions provided by, and/or consistent
with, NERC GADS the data reported shall include planned derated hours, unplanned
derated hours, average derated kW during the derated hours, scheduled
maintenance hours, average derated kW during scheduled maintenance hours, hours
on-control and hours on-line. Company shall have the right, upon reasonable
notice and during regular Business Day hours to review and copy such data logs;
provided, that if such logs reveal any inconsistency with Company's records,
Company may request and review Seller's supporting records, correspondence,
memoranda and other documents or electronically recorded data associated with
such logs related to the operation and maintenance of the Facility in order to
resolve such inconsistency.
b.Company Access to Seller’s Logs. Seller shall provide Company access to
Seller’s records which identify the priority, as internally assigned by Seller,
of specific preventive or corrective maintenance activities. These records shall
include items for which Seller has deferred the inspection or corrective action
to a future scheduled plant outage. In addition, Seller shall


        
 
 
Y-3








--------------------------------------------------------------------------------





provide copies of applicable correspondence between Seller and the insurance
underwriters for the Facility equipment pertaining to Seller’s maintenance
practices, Seller’s procedures and scheduling (including deferral) of
maintenance at the Facility.
c.Notification of Forced Outages. Seller shall notify Company of the existence,
nature, start time, and expected duration of the Forced Outage as soon as
practicable, but in no event later than one (1) hour after the Forced Outage
occurs. Seller shall immediately inform Company of changes in the expected
duration of the Forced Outage unless relieved of this obligation by Company for
the duration of each Forced Outage. In addition, Seller shall provide Company
with subsequent written confirmation any time Seller experiences a Unit Trip or
other unplanned outages or deratings. Such written confirmation shall contain
information in sufficient detail for Company to analyze the incident, including
the date and time of occurrence as well as the cause of the Unit Trip, if such
cause is known. Attachment X (Unit Incident Report) is an example of a written
confirmation. Company shall have the right to request reasonable additional
information if necessary to evaluate the incident.
d.Additional Data Requests By Company. In addition, if so requested by Company,
Seller shall by 9:00 a.m. HST of each Day provide Company with hourly, electric
output data for the prior Day. Correction of any errors in this data shall be
provided to Company by noon HST of the following Day.
e.Time Period for Maintaining Records. Any and all records, correspondence,
memoranda and other documents or electronically recorded data related to the
operation and maintenance of the Facility shall be maintained by Seller for a
period of not less than six (6) years. Company shall have the right to review
and copy any such items upon request.
7.    Maintenance Records.
f.Seller’s Summary of Maintenance and Inspection Performed. Prior to February 1
of each calendar year, Seller shall submit, or make available to Company for
inspection at the Site, a summary in a format similar to the example provided in
Attachment V (Summary of Maintenance and Inspection Performed) of all
maintenance and inspection work performed in the prior calendar year, and of all
conditions experienced or observed during such calendar year that may have a
material adverse effect on or may materially impair the short-term or long-term
operation of the Facility at the operational levels contemplated by this
Agreement. The summary shall present the requested data in a meaningful and
informative manner consistent with the cooperative exchange of information
between the Parties. If available and practicable, such summary shall be
provided in electronic format with sufficient software so that Company can group
activities for specific process areas of the Facility and be able to view the
maintenance history of a specific equipment item. Such summary shall also
include Seller’s proposals for correcting or preventing recurrences of
identified equipment problems and for performing such other maintenance and
inspection work as is required by Good Engineering and Operating Practices.
g.Company’s Written Recommendations. Within sixty (60) Days of receiving such
summary, and after any reasonable inspection desired by Company of the Facility
and consultation with Seller, Company may provide written recommendations for
specific operation or maintenance


        
 
 
Y-4








--------------------------------------------------------------------------------





actions or for changes in the operation or maintenance program of the Facility
limited to addressing equipment problems or operating and maintenance issues
identified in Seller’s summary. Company’s making or failing to make
recommendations with respect to operation and maintenance of the Facility shall
not be construed as endorsing the operation and maintenance thereof or as any
warranty of the safety, durability or reliability of the Facility nor as a
waiver of any Company right. If Seller agrees with Company’s recommendations
with respect to such identified issues, Seller shall, within a reasonable time
after Company makes such recommendations, not to exceed ninety (90) Days,
implement Company’s recommendations. If Seller disagrees with Company, it shall
within fifteen (15) Days inform Company of alternatives it will take to
accomplish the same intent, or provide Company with a reasonable explanation as
to why no action is required by Good Engineering and Operating Practices. If
Company disagrees with Seller’s position, a Qualified Independent Engineering
Company will be chosen from the Qualified Independent Engineers List pursuant to
Section 3.3(D)(1)(b) (Implementation of Independent Engineering Assessment) and
the Qualified Independent Engineering Company will make a recommendation to
remedy the situation pursuant to such Independent Engineering Assessment. Seller
shall abide by the Qualified Independent Engineering Company’s recommendation
contained in such Independent Engineering Assessment. Both Parties shall equally
share in the cost for the Independent Engineering Assessment. However, Seller
shall pay all costs associated with implementing the recommendation contained in
such Independent Engineering Assessment.
8.    Schedule of Outages.
h.60-Month Schedule. Prior to July 1 of each year, Seller shall submit for
review and comment by Company an initial schedule of expected electric energy
delivery periods for the sixty (60) month period beginning with January of the
following calendar year (the “60-Month Schedule”). The 60-Month Schedule shall
supersede any previous 60-Month Schedule and state the periods of operation, the
dates and duration of all scheduled shutdowns, reductions of output, and
scheduled maintenance, and the reasons therefor, including the scope of work for
the maintenance requiring shutdown or reduction in output of the Facility.
Seller shall (i) revise such 60-Month Schedule to accommodate reasonable
requests made by Company no later than December 1 of the calendar year preceding
the calendar year in which a scheduled revision is requested to take place;
provided that, if the requested revision is one of timing, the revised date(s)
shall be within the same calendar year as scheduled, so long as such revised
schedule is consistent with Good Engineering and Operating Practices and does
not, or is not reasonably likely to, have a material adverse effect on the
performance of the Facility; and (ii) use commercially reasonable efforts,
consistent with Good Engineering and Operating Practices, to accommodate any
subsequent changes in such 60-Month Schedule (either delaying or advancing such
60-Month Schedule) reasonably requested by Company in the event that Company is
experiencing or expecting to experience a short-term shortage of supply of
energy, capacity or both or any other operational or electrical problems with
the Company System.
i.Company’s Replacement Costs. If the actual duration of a planned outage for
the Facility exceeds the scheduled time planned for such outage, Seller shall
pay to Company the difference between Company’s costs for the unscheduled
replacement energy and the energy costs that would have been incurred if the
Facility had produced the energy for the entire time the


        
 
 
Y-5








--------------------------------------------------------------------------------





unscheduled replacement energy was necessary. Replacement costs in these cases
will be for the specific equipment which Company designates as having produced
such replacement energy. This provision shall not apply in the event that Seller
demonstrates that the extension is due to the discovery and prompt reporting to
Company of a major equipment problem which Seller could not have reasonably
anticipated prior to beginning the outage, provided that, following the
discovery Seller makes commercially reasonable efforts (to include, but not be
limited to, supplemental manpower, extended overtime, expedited work by service
shops, and expedited shipment of parts and material) to take measures which will
return the Facility to service as soon as possible.
j.Normal Annual Maintenance Requirements. The normal annual maintenance
requirements for the Facility are the equivalent of 2 weeks of full plant outage
and will be taken in two separate periods each not to exceed 7 consecutive days
(the “Annual Maintenance Overhaul Period”). Notwithstanding the foregoing,
Seller shall not take units down for other maintenance such that the capability
the Facility falls below 30MW at any given time, except with the Company’s
approval.
k.Approval By Company. Seller shall not schedule any maintenance not listed on
the 60-Month Schedule that will reduce or eliminate electric output of the
Facility without coordination with and approval of Company, which approval shall
not be unreasonably withheld, delayed or conditioned, and shall use commercially
reasonable efforts to provide Company with as much advance notice as is
practicable prior to removing the Facility from service for such maintenance.
Such removal from service will be treated as a Forced Outage if so required
under NERC GADS.
l.Duration of Planned Outage. If the actual duration of a planned outage for the
Facility is shorter than the scheduled time planned for such outage, Seller
shall not be allowed to restart the Facility and be synchronized to Company
System prior to the scheduled time without the prior consent of the Company
System Operator. If, in the Company System Operator’s sole discretion, Seller is
allowed to restart the Facility and be synchronized to Company System prior to
the scheduled time, Seller shall be compensated for the energy produced by the
Facility and delivered to Company as provided in Section 5.1(C) (Energy Charge).
However, the Facility’s production and delivery of energy prior to the scheduled
ending date of the planned outage shall have no effect on the calculation of
EAF, EFOR or the Capacity Charge.
9.    Operating and Maintenance Manuals. Not later than the Commercial Operation
Date, Seller shall provide Company with (i) any and all manufacturer’s equipment
manuals and recommendations for maintenance and with any updates or supplements
thereto within three (3) Business Days after Seller’s receipt of same and (ii) a
copy of the Operating and Maintenance Manual and shall thereafter provide
Company with any amendments thereto within three (3) Business Days after such
amendment is adopted.
10.    Facility Personnel. Prior to the Commercial Operation Date, personnel
capable of starting, operating, and stopping the Facility shall be continuously
available, either at the Facility or capable of being at the Facility on no more
than thirty (30) minutes’ notice, and shall be continuously reachable by phone
or pager. Prior to the Commercial Operation Date, if Company notifies Seller of
a period of potentially critical turbine starts at least thirty (30) minutes
prior to the beginning of such period, then personnel capable of starting,
running, and stopping the Facility shall be continuously


        
 
 
Y-6








--------------------------------------------------------------------------------





available at the Facility during such identified critical period. Beginning with
the date that Seller achieves the Commercial Operation Date, personnel capable
of starting, operating, and stopping the Facility shall be continuously
available at the Facility twenty-four (24) hours a day, seven (7) days a week.
11.    Seller’s Obligation to Maintain Workforce. If Seller experiences a work
stoppage, work slowdown or walkout as a result of a labor dispute with its
employees, or between any entity with which Seller has subcontracted or to which
Seller or any affiliate of Seller has assigned its rights and obligations,
pursuant to the operation and maintenance contract between Seller and any
affiliate of Seller, and the employees of such entity, Seller shall provide an
adequate, qualified workforce to operate and maintain the Facility within
ninety-six (96) hours after such stoppage, slowdown or walkout begins. If Seller
experiences a work stoppage, work slowdown or walkout as a result of a storm,
casualty or other catastrophic event, Seller shall provide an adequate,
qualified workforce to operate and maintain the Facility within twenty-four (24)
hours after such event ends and it is reasonably safe to restore operations and
maintenance of the Facility. If Seller fails to meet either of these
obligations, it shall pay to Company pursuant to Section 9.2(D) (Damages in the
Event Seller Fails to Maintain Workforce) the sum of $5,000 for each Day or
partial Day during which such adequate, qualified workforce was not provided and
there is a reduction in output below the level called for by normal Company
Dispatch. Seller shall provide prompt written notice to Company as to the date
and time at which it has met this obligation. If, at any time after the
aforesaid ninety-six (96) hour period or twenty-four (24) hour period, as
applicable, has expired, but during the continuation of Seller work stoppage,
slowdown or walkout, the Facility is experiencing a reduction in output below
the level called for by normal Company Dispatch, it shall be presumed that such
reduction is the result of a lack of an adequate, qualified workforce unless
Seller proves to Company’s satisfaction, or, in the event of a dispute pursuant
to Article 17 (Dispute Resolution), Seller proves in such an arbitration, that
such reduction is attributable to other causes.


12.    Facility Security and Maintenance. Seller is responsible for securing the
Facility. Seller shall have personnel available to respond to all calls related
to security incidents and shall take commercially reasonable efforts to prevent
any security incidents. Seller is also responsible for maintaining the facility,
including vegetation management, to prevent security breaches. Seller shall
comply with all commercially reasonable requests of Company to update security
and/or maintenance if required to prevent security breaches.
13.    Metering.
m.Meters.
(1)    Seller shall furnish, install and maintain in accordance with Company’s
requirements and at no charge to Company, all conductors, service switches,
fuses, meter sockets and cases, switchboard meter test switches, meter panels,
steel structures and similar devices required for service connection and meter
installations. Attachment B (Facility Owned by Seller) shall identify in greater
detail the equipment and devices to be furnished by Seller and the
specifications and performance standards for such equipment and devices.


        
 
 
Y-7








--------------------------------------------------------------------------------





(2)    Company shall purchase, own, install and maintain the Revenue Metering
Package suitable for measuring the export of Net Electric Energy Output from the
Facility sold to Company in kilowatts and kilowatthours on a time-of-day basis
and of reactive power flow in kilovars and true root mean square kilovarhours.
The metering point shall be as close as possible to the Point of Interconnection
as allowed by Company. Seller shall make available a mutually agreeable location
for the Revenue Metering Package and install, own and maintain the
infrastructure associated with the Revenue Metering Package, including but not
limited to the meter sockets, meter panel, junction boxes, pull boxes, duct
lines, PT/CT structures, and pads, subject to Company's review and approval.
Company shall test such revenue meter prior to installation and shall test such
revenue meter annually. Seller shall reimburse Company for all reasonably
incurred costs for procurement, installation, maintenance and testing work
associated with the Revenue Metering Package (including applicable Hawaii
General Excise Taxes). Seller may, at its own expense, monitor (by electronic
means or otherwise) any meters described in this Section 13.a.(1) (Meters) of
this Attachment Y (Operation and Maintenance of the Facility).
n.Meter Testing. Company shall provide at least twenty-four (24) hours’ notice
to Seller prior to any test it may perform on the metering or telemetering
equipment. Seller shall have the right to have a representative present during
each such test. Either Party may request additional tests in addition to the
annual test provided for in Section 13.a.(2) (Meters) of this Attachment Y
(Operation and Maintenance of the Facility) and shall pay the cost of such
additional test. If any of the metering equipment is found to be inaccurate at
any time, Company shall promptly cause such equipment to be made accurate, and
the period of inaccuracy, as well as the estimate for correct meter readings,
shall be determined in accordance with Section 13.c. (Corrections) of this
Attachment Y (Operation and Maintenance of the Facility).
o.Corrections. If any test of metering equipment conducted by Company indicates
that its meter readings are in error by one percent (1%) or more, the meter
readings from such equipment shall be corrected as follows: (i) determine the
error by testing the meter at approximately ten percent (10%) of the rated
current (test amperes) specified for the meter; (ii) determine the error by
testing the meter at approximately one hundred percent (100%) of the rated
current (test amperes) specified for the meter; (iii) the average meter error
shall then be computed as the sum of one-fifth (1/5) the error determined in (i)
and four-fifths (4/5) the error determined in (ii). The average meter error
shall be used to adjust the bills for the amount of electric energy supplied to
Company for the previous six (6) months from the Facility, unless Company’s or
Seller’s records conclusively establish that such error existed for a greater or
lesser period, in which case the correction shall cover such actual period of
error, except as specified in Section 6.4 (Adjustments) of the Agreement.




        
 
 
Y-8








--------------------------------------------------------------------------------








ATTACHMENT Z
CRITICAL SPARE PARTS


(See Section 3.2(F) of the Agreement)




[TO BE DETERMINED FOLLOWING COMPLETION OF IRS]






        
 
 
Z-1



--------------------------------------------------------------------------------








ATTACHMENT AA
RENEWABLE PORTFOLIO STANDARDS


(See also Section 2.1(G) of the Agreement)


1.    Definitions.
(a)    “PUC RPS Order” – Shall have the meaning set forth in Section 4 (RPS
Modifications Document) of this Attachment AA (Renewable Portfolio Standards).
(b)“RPS Modifications” – Any capital improvements, additions, enhancements,
replacements, repairs or other operational modifications to the Facility and/or
to changes in Seller's operations or maintenance practices necessary to enable
the electric energy delivered from the Facility to come within the revised
definition of "renewable electrical energy" resulting from a RPS Amendment.
(c)“RPS Modifications Document” – Shall have the meaning set forth in Section 4
(RPS Modifications Document) of this Attachment AA (Renewable Portfolio
Standards).
(d)“RPS Pricing Impact” – Any adjustment in Energy Charge and/or Capacity Charge
necessary to specifically reflect the recovery of the net costs and/or net lost
revenues specifically attributable to any RPS Modification, which shall consist
of the following: (i) recovery of, and return on, any capital investment (aa)
made over a cost recovery period starting after the RPS Modification is made
effective following a PUC RPS Order through the end of the Initial Term and (bb)
based on a proposed capital structure that is commercially reasonable for such
an investment and the return on investment is at market rates for such an
investment or similar investment); (ii) recovery of reasonably expected net
additional operating and maintenance costs; and (iii) an adjustment in pricing
necessary to compensate Seller for reasonably expected reductions, if any, in
the delivery of electric energy to Company under this Agreement, which shall
consist of (yy) an increase in payments necessary to compensate Seller for
expected reduced electric energy payments under this Agreement; and (zz) to the
extent applicable, an increase in payments necessary to compensate Seller for
reasonably expected reductions in receipt of Production Tax Credits (pursuant to
Section 45 of the Internal Revenue Code) calculated on an after-tax basis.
2.
Renewable Portfolio Standards. Pursuant to Section 2.1(G) of the Agreement,
Seller shall develop Seller’s RFP Modifications Proposal in the event that as a
result of any RPS Amendment, the electric energy delivered from the Facility
should no longer qualify as “renewable electrical energy”.



        
 
 
AA-1



--------------------------------------------------------------------------------





3.
Seller’s RPS Modifications Proposal. Upon receipt of Seller's RPS Modifications
Proposal, Company will evaluate Seller's RPS Modifications Proposal. Seller
shall assist Company in performing such evaluation as and to the extent
reasonably requested by Company (including, but not limited to, providing such
additional information as Company may reasonably request and participating in
meetings with Company as Company may reasonably request).

4.
RPS Modifications Document. If, following Company's evaluation of Seller's RPS
Modifications Proposal, Company desires to consider the implementation by Seller
of the changes recommended in Seller's RPS Modifications Proposal, Company shall
provide Seller with written notice to that effect, such notice to be issued to
Seller within one hundred eighty (180) Days of receipt of Seller's RPS
Modifications Proposal, and Company and Seller shall proceed to negotiate in
good faith a document setting forth the specific changes to the Agreement that
are necessary to implement such RPS Modifications Proposal (the "RPS
Modifications Document"). A decision by Company to initiate negotiations with
Seller as aforesaid shall not constitute an acceptance by Company of any of the
details set forth in Seller's RPS Modifications Proposal, including but not
limited to the RPS Modifications and the RPS Pricing Impact. Any adjustment to
the Energy Charge and Capacity Charge pursuant to such RPS Modifications
Document shall be limited to the RPS Pricing Impact. The time periods set forth
in such RPS Modifications Document as to the effective date for the RPS
Modifications shall be measured from the date the PUC order with respect to such
RPS Modifications becomes non-appealable as provided in Section 6 (PUC RPS
Order) of this Attachment AA (Renewable Portfolio Standards) (“PUC RPS
Order”).    

5.
Failure to Reach Agreement. If Company and Seller are unable to agree upon and
execute a RPS Modifications Document within one hundred eighty (180) Days of
Company's written notice to Seller pursuant to Section 4 (RPS Modifications
Document) of this Attachment AA (Renewable Portfolio Standards), Company shall
have the option of declaring the failure to reach agreement on and execute such
Document to be a dispute and submit such dispute to an Independent Evaluator for
the conduct of a determination pursuant to Section 9 (Dispute) of this
Attachment AA (Renewable Portfolio Standards). Any decision of the Independent
Evaluator, rendered as a result of such dispute shall include a form of a RPS
Modifications Document as described in Section 4 (RPS Modifications Document) of
this Attachment AA (Renewable Portfolio Standards).

6.
PUC RPS Order. No RPS Modifications Document shall constitute an amendment to
the Agreement unless and until a PUC RPS Order issued with respect to such
Document has become non-appealable. Once the condition of the preceding sentence
has been satisfied, such RPS Modifications Document shall constitute an
amendment to this Agreement. To be "non-appealable" under this Section 6 (PUC
RPS Order), such PUC RPS Order shall be either (i) not subject to appeal to any
Circuit Court of the State of Hawaii or the Supreme Court of the State of
Hawaii, because the thirty (30) Day period (accounting for weekends and holidays
as appropriate) permitted for such an appeal has passed without the filing of
notice of such an appeal, or (ii) affirmed on appeal to any Circuit Court of



        
 
 
AA-2



--------------------------------------------------------------------------------





the State of Hawaii or the Supreme Court, or the Intermediate Appellate Court
upon assignment by the Supreme Court, of the State of Hawaii, or affirmed upon
further appeal or appellate process, and is not subject to further appeal,
because the jurisdictional time permitted for such an appeal (and/or further
appellate process such as a motion for reconsideration or an application for
writ of certiorari) has passed without the filing of notice of such an appeal
(or the filing for further appellate process). Neither Company or Seller shall
be required to implement any RPS Modification without a PUC RPS Order and the
Agreement shall remain in effect in its current form at the time until such PUC
RPS Order is received.
7.
Company’s Rights. The rights granted to Company under Section 4 (RPS
Modifications Document) of this Attachment AA (Renewable Portfolio Standards)
and Section 5 (Failure to Reach Agreement) of this Attachment AA (Renewable
Portfolio Standards) above are exclusive to Company. Seller shall not have a
right to initiate negotiations of a RPS Modifications Document or to initiate
dispute resolution under Section 9 (Dispute) of this Attachment AA (Renewable
Portfolio Standards), as a result of a failure to agree upon and execute any RPS
Modifications Document.

8.
Limited Purpose. This Attachment AA (Renewable Portfolio Standards) is intended
to specifically address the implementation of reasonable measures to cause the
electric energy delivered from the Facility to come within the revised
definition of "renewable electrical energy" under any RPS Amendment and is not
intended for either Party to provide a means for renegotiating any other terms
of the Agreement. Revisions to the Agreement in accordance with the provisions
of this Attachment AA (Renewable Portfolio Standards) are not intended to
increase Seller's risk of non-performance or default.

9.
Dispute. If Company decides to declare a dispute as a result of the failure to
reach agreement and execute a RPS Modifications Document pursuant to Section 5
(Failure to Reach Agreement) of this Attachment AA (Renewable Portfolio
Standards), it shall provide written notice to that effect to Seller. Within
twenty (20) Days of delivery of such notice Seller and Company shall agree upon
an Independent Evaluator to resolve the dispute regarding a RPS Modifications
Document. The Independent Evaluator shall be reasonably qualified and expert in
renewable energy power generation, matters relating to the Performance
Standards, financing, and power purchase agreements. If the Parties are unable
to agree upon an Independent Evaluator within such twenty (20)-Day period,
Company shall apply to the PUC for the appointment of an Independent Evaluator.
If an Independent Observer retained under the Competitive Bidding Framework is
qualified and willing and available to serve as Independent Evaluator, the PUC
shall appoint one of the persons or entities qualified to serve as an
Independent Observer to be the Independent Evaluator; if not, the PUC shall
appoint another qualified person or entity to serve as Independent Evaluator. In
its application, Company shall ask the PUC to appoint an Independent Evaluator
within thirty (30) Days of the application.



        
 
 
AA-3



--------------------------------------------------------------------------------





(a)
Promptly upon appointment, the Independent Evaluator shall request the Parties
to address the following matters within the next fifteen (15) days:

i.    The reasonable measures required to be taken by Seller to cause the
electric energy delivered from the Facility to come within such revised
definition of "renewable electrical energy" under the RPS Amendment in question;
ii.    How Seller would implement such measures;
iii.    Reasonably expected net costs and/or lost revenues associated with such
measures so the energy delivered by the Facility complies with such revised
definition of "renewable electrical energy under the RPS Amendment in question;
iv.    The appropriate level, if any, of RPS Pricing Impact in light of the
foregoing; and
v.    Contractual consequences for non-performance that are commercially
reasonable under the circumstances.
(b)
Within ninety (90) Days of appointment, the Independent Evaluator shall render a
decision unless the Independent Evaluator determines it needs to have additional
time, not to exceed forty-five (45) Days, to render a decision.

(c)
The Parties shall assist the Independent Evaluator throughout the process of
preparing its review, including making key personnel and records available to
the Independent Evaluator, but neither Party shall be entitled to participate in
any meetings with personnel of the other Party or review of the other Party's
records. However, the Independent Evaluator will have the right to conduct
meetings, hearings or oral arguments in which both Parties are represented. The
Parties may meet with each other during the review process to explore means of
resolving the matter on mutually acceptable terms.

(d)
The following standards shall be applied by the Independent Evaluator in
rendering his or her decision: (i) if it is not technically or operationally
feasible for Seller to implement reasonable measures required to cause the
electric energy delivered from the Facility to come within such revised
definition of "renewable electrical energy" under the RPS Amendment in question,
the Independent Evaluator shall determine that the Agreement shall not be
amended to comply with such changes in RPS (unless the Parties agree otherwise);
(ii) if it is technically or operationally feasible for Seller to implement
reasonable measures required to cause the electric energy delivered from the
Facility to come within such revised definition of "renewable electrical energy"
under RPS, the Independent Evaluator shall incorporate such required changes
into a RPS Modifications Document including (aa) Seller's RPS Modifications,
(bb) pricing terms that incorporate the RPS Pricing Impact, and (cc) contract
terms and



        
 
 
AA-4



--------------------------------------------------------------------------------





conditions that are commercially reasonable under the circumstances, especially
with respect to the consequences of non-performance by Seller as to the RPS
Modifications. In addition to the RPS Modifications Document, the Independent
Evaluator shall render a decision which sets forth the positions of the Parties
and Independent Evaluator's rationale for his or her decisions on disputed
issues.
(e)
The fees and costs of the Independent Evaluator shall be paid by Company up to
the first $30,000 of such fees and costs; above those amounts, the Party that is
not the prevailing Party shall be responsible for any such fees and costs;
provided, if neither Party is the prevailing Party, then the fees and costs of
the Independent Evaluator above $30,000, shall be borne equally by the Parties.
The Independent Evaluator in rendering his or her decision shall also state
which Party prevailed over the other Party, or that neither Party prevailed over
the other.





        
 
 
AA-5



--------------------------------------------------------------------------------






ATTACHMENT BB
GENERATOR ACCEPTANCE TEST GENERAL CRITERIA
(See definition of Generator Acceptance Test in Section 1 (Definitions))


 
Final test criteria and procedures shall be agreed upon by Company and Seller no
later than thirty (30) Days prior to conducting the Generator Acceptance Test in
accordance with Good Engineering and Operating Practices and with the terms of
this Agreement. The Generator Acceptance Test shall, at a minimum, determine the
Facility’s compliance with the following requirements in Attachment B (Facility
Owned by Seller) at the individual generator level:
1.
The actual dynamic response of the unit(s) will be confirmed to allow Company
transient stability model to reflect the as-left conditions of the unit. To
achieve this, the Generator Acceptance Test shall include the following:



a.
A final review by Company engineers of the equipment installed to control the
operation and protect the plant will be needed upon installation and prior to
the start of commercial operation.



b.
The review will include off-line tuning and testing results of the excitation
and governor control system and the IEEE block diagram utilized for the PSS/E
dynamics program.



i.
During the commissioning of the actual unit, governor and excitation system
testing (typically impulse and step function tests) will be conducted to ensure
that similar, well damped, expected responses will be produced by the project.
Test results shall be compared to the provided models’ performance and the
comparison shall be reported to the Company (Model Benchmarking).

ii.
The as-left parameters obtained from governor and exciter tuning and any
recommended changes to the provided models will be provided for use in the
Company planning model.

    
2.
The Generator Acceptance Test shall include but not be limited to tests to
verify the following Performance Requirements at the Generating Unit(s):



a.
Section 3.a. (Voltage/Reactive Power Requirements) Test that the Generator(s) is
able to regulate terminal voltage and meet the reactive power capabilities of
the Generator Capability Curve(s). Test Voltage Ride-through.



b.
Section 3.g. (Frequency Requirements). Test that the Generator(s) Droop
Characteristic and Ride-throughs.





        
 
 
BB-1



--------------------------------------------------------------------------------





c.
Section 3.j. (Harmonics Standards). Ensure Generator(s) output harmonic content
is within limits.



d.
Section 3.m. (Inertia Constant).



e.
Section 3.o. (Short Circuit Ratio).



f.
Section 3.p. (Open Circuit Transient Field Time Constant).



g.
Section 3.n.ii. (Response Ratio)



h.
Section 3.n.i. (Ceiling Voltage).



i.
Section 3.n.iii. (Excitation Source Immunity).



j.
Section 3.n.iv. (Field Forcing Ability).



k.
Section 3.s. (Cycling of the Generating Units).



l.
Section 3.t. (Start-up Periods).



m.
Section 3.d (Ramp Rates)



If a test procedure is not practical for verification of any of the Performance
Standards listed in the Section 2 of this Attachment BB, settings, manufacturer
data sheets, or other materials that can prove the Generator performance can be
submitted as part of the Generator Acceptance Test Procedure for review by the
Company. The Company will make the final determination if a test will be
required or if the provided materials in lieu of a test is sufficient.






        
 
 
BB-2

